Case 8:20-bk-13014-MW               Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43            Desc
                                    Main Document    Page 1 of 270


 1 D. EDWARD HAYS, #162507
   ehays@marshackhays.com
 2 DAVID A. WOOD, #272406
   dwood@marshackhays.com
 3 TINHO MANG, #322146
   tmang@marshackhays.com
 4 MARSHACK HAYS LLP
   870 Roosevelt
 5 Irvine, CA 92620
   Telephone: (949) 333-7777
 6 Facsimile: (949) 333-7778

 7 Attorneys for Chapter 7 Trustee,
   RICHARD A. MARSHACK
 8

 9                                   UNITED STATES BANKRUPTCY COURT
10                      CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION
11       In re                                                Case No. 8:20-bk-13014-MW
12       NORTHERN HOLDING, LLC,                               Chapter 7
13                        Debtor.                             CHAPTER 7 TRUSTEE’S OPPOSITION
                                                              TO MOTION FOR RELIEF FROM STAY
14                                                            FILED BY BANK DIRECT CAPITAL
                                                              FINANCE; DECLARATION OF
15                                                            RICHARD A. MARSHACK IN SUPPORT
16                                                            Date: August 4, 2021
                                                              Time: 9:00 a.m.
17                                                            Ctrm: 6C1
                                                              Address: 411 W. Fourth Street, Santa Ana,
18                                                            CA 92701
19 TO THE HONORABLE MARK S. WALLACE, UNITED STATES BANKRUPTCY JUDGE, THE

20 OFFICE OF THE UNITED STATES TRUSTEE, AND ALL INTERESTED PARTIES:

21               Richard A. Marshack, in his capacity as Chapter 7 Trustee (“Trustee”) of the Bankruptcy
22 Estate (“Estate”) of Northern Holding, LLC (“Debtor”), opposes the motion (“Motion”) for relief

23 from the automatic stay filed by Bank Direct Capital Finance (“Bank” or “Movant”), regarding

24 various insurance policies providing valuable insurance coverage to the Debtor. In support of this

25 opposition, the Trustee respectfully represents as follows:

26

27

28   1
      As of July 19, 2021, hearings may be in-person with notice to the Court. Otherwise, appearances
     are allowed through CourtCall pursuant to the Court’s procedures.
                                                     1
                             OPPOSITION TO STAY RELIEF MOTION FILED BY BANKDIRECT
     4824-2330-5952,v.1
Case 8:20-bk-13014-MW           Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                Desc
                                Main Document    Page 2 of 270


 1 1.         Summary of Opposition
 2            Bank seeks relief from the automatic stay to terminate the Debtor’s insurance policies, which
 3 premiums were financed through Bank. The policies were purchased through a broker at the request

 4 of the pre-conversion Debtor’s principal, and Bank is the premium finance lender. Although Bank

 5 has only been paid one months’ payment on the premium finance contract, the appropriate remedy

 6 for Bank is not to seek relief from stay to immediately cancel the insurance policies and collect on

 7 the unearned premiums within the first two months of the Trustee’s administration. Similar to the

 8 motion for relief from stay filed by Adler Belmont Group (“Broker”), the Bank cannot carry its

 9 burden to show that the policies are of inconsequential value and benefit to the Estate, and the

10 motion should be denied for lack of good cause pursuant to 11 U.S.C. § 362(d). To the extent that

11 the policies continue to provide value and benefit to the Estate, Bank is entitled to an administrative

12 priority expense claim.

13 2.         Procedural Background
14            Debtor is the title owner of a number of real properties, which can be divided into two
15 separate groups: (1) the Live Oak Property which contains a 7,500 square-foot luxury residence (Mr.

16 Russell, his spouse, and adult children reside at the Live Oak Property) which is located within a

17 160-acre vineyard property; and (2) the San Marcos Property and the Texas Road Property which are

18 adjoining properties consisting of approximately 360 acres of land suitable for vineyards and include
19 a 45,000 square foot wine production facility which is permitted to process over 400,000 cases of

20 wine per year. The Properties and substantially all assets of the Debtor are encumbered by a blanket

21 lien in favor of Farm Credit West, FCLA, which is owed around $20 million.

22            LeRoy M. Codding (“Mr. Codding”) is the principal of the Debtor.
23            On October 28, 2020, Debtor filed a voluntary petition under Chapter 11 of Title 11 of the
24 United States Code. Mr. Codding signed the petition as the Debtor’s managing member.

25            On February 16, 2021, as Dk. No. 60, the Office of the United States Trustee (“OUST”) filed
26 a motion to dismiss or convert the case for cause pursuant to 11 U.S.C. § 1112(b).

27

28

                                                  2
                          OPPOSITION TO STAY RELIEF MOTION FILED BY BANKDIRECT
     4824-2330-5952,v.1
Case 8:20-bk-13014-MW               Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                    Desc
                                    Main Document    Page 3 of 270


 1            From February to June 2021, Broker assisted the Debtor to procure five insurance policies
 2 for Rabbit Ridge Wine Sales and Debtor (which was named as an additional insured on the policies),

 3 described as follows:

 4            1)          Insurer: American Empire Surplus Lines Insurance Co.
 5                        Policy No.: CPPE697080002
 6                        Type: Commercial Property Insurance
 7            2)          Insurer: Travelers Property Casualty Company of America
 8                        Policy No.: BME1-1S904470-TIL-213
 9                        Type: Equipment Breakdown Insurance
10            3)          Insurer: Navigators Insurance Company
11                        Policy No.: SF21CARZ0L5014
12                        Type: Wine Stock STP Insurance
13            4)          Insurer: Admiral Insurance Company
14                        Policy No.: CA000041568015
15                        Type: General Liability Insurance
16            5)          Insurer: Admiral Insurance Company
17                        Policy No.: GX000004267016
18                        Type: Excess Liability Insurance
19 Collectively, these five policies shall be referred to as the “Policies.” It appears that the principal

20 insured party on the Policies is Rabbit Ridge, and the Policies may cover assets in excess of what is

21 actually needed to protect the Estate (such as the equipment breakdown insurance or the wine stock

22 insurance, because those will insure inventory and interruptions in operations).

23

24   2
       A true and correct copy of the commercial property insurance policy is attached to the Declaration of
25   Richard A. Marshack (“Marshack Declaration”) as Exhibit “1.”
     3
       A true and correct copy of the equipment breakdown insurance policy is attached to the Marshack
26   Declaration as Exhibit “2.”
     4
       No copy of the wine stock STP insurance was received by the Trustee.
27   5
       A true and correct copy of the general liability insurance policy is attached to the Marshack Declaration as
     Exhibit “3.”
28   6
       A true and correct copy of the excess liability insurance policy is attached to the Marshack Declaration as
     Exhibit “4.”
                                                      3
                              OPPOSITION TO STAY RELIEF MOTION FILED BY BANKDIRECT
     4824-2330-5952,v.1
Case 8:20-bk-13014-MW            Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                  Desc
                                 Main Document    Page 4 of 270


 1            The insurance premiums were financed in the amount of $91,310.73 in addition to an initial
 2 down payment of $52,067.32. The insurance premium finance company is BankDirect Capital

 3 Finance. A true and correct copy of the insurance premium finance agreement for the Policies is

 4 attached to the Marshack Declaration as Exhibit “5.”

 5            On May 27, 2021, Mr. Codding deposited a check into Broker’s trust account in the amount
 6 of the down payment. The check bounced on June 3, 2021. However, before the check failed to

 7 clear, the policies had been issued and payment had been made from Broker’s trust account on

 8 account of the down payment. Additionally, Broker (and, it seems, the Bank) takes the position that

 9 material misstatements were made in the insurance questionnaire filled out by Mr. Codding in

10 connection with the procurement of insurance.

11            On June 15, 2021, as Dk. No. 116, the Court entered an order converting the case to Chapter
12 7. Richard A. Marshack (previously defined as “Trustee”) was appointed as Chapter 7 trustee.

13            On July 6, 2021, as Dk. No. 130, Broker filed a motion for relief from the automatic stay
14 seeking relief from stay to cancel the Policies (“Broker Relief Motion”).

15            On July 20, 2021, as Dk. No. 145, Bank filed its own motion for relief from the automatic
16 stay seeking relief from stay to cancel the Policies and collect the unearned premiums on the Policies

17 (“Motion”). The Motion was set for hearing on shortened time, with opposition briefs due on August

18 2, 2021 by 5:00 p.m.7
19            At the hearing on August 2, 2021 for the Broker Relief Motion, the Broker Relief Motion
20 was denied with prejudice.

21 3.         Legal Argument
22            “On request of a party in interest and after notice and a hearing, the court shall grant relief
23 from the stay provided under subsection (a) of this section, such as by terminating, annulling,

24 modifying, or conditioning such stay –

25

26
     7
27  The Trustee apologizes for the late filing. Prior to 5PM, and based on the Court’s comments at the
   9 a.m. hearing on the Broker Relief Motion, the Trustee sought a stipulated continuance of the
28 hearing rather than to litigate this issue. Unfortunately, there appeared not to be sufficient time to
   coordinate a stipulated continuance.
                                                   4
                           OPPOSITION TO STAY RELIEF MOTION FILED BY BANKDIRECT
     4824-2330-5952,v.1
Case 8:20-bk-13014-MW                Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43               Desc
                                     Main Document    Page 5 of 270


 1            (1) for cause, including the lack of adequate protection of an interest in property of such
 2                 party in interest;
 3            (2) with respect to a stay of an act against property under subsection (a) of this section, if–
 4                        (A)     the debtor does not have an equity in such property; and
 5                        (B)     such property is not necessary to an effective reorganization.”
 6 11 U.S.C. § 362(d)(1)-(2). Also, “[i]n any hearing under subsection (d) or (e) of this section

 7 concerning relief from stay … the party requesting such relief has the burden of proof on the issue of

 8 the debtor’s equity in property.” 11 U.S.C. § 362(g)(1).

 9            A.          The Policies are property of the Estate.
10            Property of the estate includes “all legal or equitable interests of the debtor in property as of
11 the commencement of the case.” 11 U.S.C. § 541(a). “The scope of section 541 is broad, and

12 includes causes of action.” Sierra Switchboard Co. v. Westinghouse Electric Corp., 789 F.2d 705,

13 707 (9th Cir. 1986); Maria Vista Estates v. Mi Nipomo, LLC (In re Maria Vista Estates), 2017

14 Bankr. LEXIS 493 at *18 (B.A.P. 9th Cir. 2017). Insurance policies for which the debtor is an

15 insured party are property of the estate to which the automatic stay applies. See, e.g., In re Minoco

16 Group of Companies, 799 F.2d 517, 519 (9th Cir. 1986) (“[C]ancellation of the insurance policies …

17 was automatically stayed by section 362(a)(3).”). Specifically, an insurance policy is property of the

18 estate “if the debtor’s estate is worth more with them than without them.” Pintlar Corp. v. Fidelity &
19 Casualty Co. (In re Pintlar Corp.), 124 F.3d 1310, 1313 (9th Cir. 1997) (citing Minoco); see also In

20 re Computer Communications, 824 F.2d 725, 729 (9th Cir. 1987) (“This court has held that

21 insurance contracts are embraced in the statutory definition of ‘property.’”). In the Minoco case, the

22 insurance companies terminated a directors and officers policy postpetition without seeking relief

23 from the automatic stay. On appeal, the Ninth Circuit held that this cancellation of the insurance

24 policy was a violation of the automatic stay. Minoco has never been overruled or disagreed with in

25 this circuit: “the Ninth Circuit has determined that a debtor’s insurance policies are property of the

26 estate.” Groshong v. Sapp (In re MILA, Inc.), 423 B.R. 537, 542 (B.A.P. 9th Cir. 2010); see also

27 Benz v. DTRIC Insurance Co. (In re Benz), 368 B.R. 861, 865-66 (B.A.P. 9th Cir. 2010) (discussing

28 that cancellation of an insurance policy violates the automatic stay).

                                                        5
                                OPPOSITION TO STAY RELIEF MOTION FILED BY BANKDIRECT
     4824-2330-5952,v.1
Case 8:20-bk-13014-MW               Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43            Desc
                                    Main Document    Page 6 of 270


 1            Here, the Policies constitute property of the bankruptcy estate. As explained below, the
 2 coverage provided under the Policies is valuable and enhances the value of the Estate. As such,

 3 pursuant to the reasoning of Minoco and Pintlar, supra, the Policies are property of the Estate.

 4            B.          The Policies provide valuable insurance coverage to the Estate and
 5                        are not valueless – and the Bank has not proven otherwise in its
 6                        motion.
 7            Maintenance of adequate insurance in bankruptcy cases is a requirement from the United
 8 States Trustee. The Policies provide the following coverage amounts:

 9            1) Commercial property (fire): $14,410,000 with $25k/$100k deductible
10            2) Equipment Breakdown: $14,410,000 per breakdown
11            3) Wine stock STP: unknown, policy not provided (although no coverage for Estate assets is
12                 anticipated for this policy)
13            4) General liability policy: $5,000,000 per occurrence and aggregate
14            5) Excess liability policy: $1,000,000 per occurrence, $2,000,000 aggregate
15            The Policies, especially the commercial property fire insurance policy, provide significant
16 benefit and value to the Estate. The cost of maintaining the existing insurance is to pay and keep

17 current the financed premium through the Bank, whereas replacement insurance cannot be

18 immediately procured and the Trustee is informed that seeking insurance in the middle of the
19 wildfire season may be significantly more expensive than the current policy amounts.

20            The Motion states that there is cause for relief from the automatic stay pursuant to 11 U.S.C.
21 § 362(d)(2)(A), because “the Debtor has no equity in the Property.” See Motion at pg. 4, ¶ 4(b). This

22 is incorrect because, as explained above, Debtor is a named additional insured on the Policies and

23 the Policies provide extremely valuable coverage for the most substantial assets of the Estate (such

24 as the Properties). Bank argues that Debtor has no equity in the Policies because . Cf. 11 U.S.C. §

25 362(g) (“In any hearing under subsection (d)… the party requesting such relief has the burden of

26 proof on the issue of the debtor’s equity in property.”). Thus, the Motion should be denied under

27 Section 362(d)(2) because the movant has failed to carry its burden of proof on the issue of the

28 Debtor’s equity in the Policies.

                                                     6
                             OPPOSITION TO STAY RELIEF MOTION FILED BY BANKDIRECT
     4824-2330-5952,v.1
Case 8:20-bk-13014-MW             Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43               Desc
                                  Main Document    Page 7 of 270


 1            C.          The Bank is protected by an adequate equity cushion.
 2            “[I]t has in fact been held that the existence of an equity cushion alone can provide adequate
 3 protection.” In re Plaza Family Partnership, 95 B.R. 166, 171 (E.D. Cal. 1989). “Although the

 4 existence of a junior lien may be relevant in determining ‘equity’ under § 362(d)(2), it cannot be

 5 considered in determining whether the interest of a senior lienholder is adequately protected.” In re

 6 Mellor, 734 F.2d 1396, 1400-01 (9th Cir. 1984) (citing La Jolla Mortgage Fund v. Rancho El Cajon

 7 Associates, 18 B.R. 283, 289 (Bankr. S.D. Cal. 1982) (Creditor “is only entitled to have its secured

 8 claim adequately protected, not those of junior claim holders.”)). “The claims of junior lienholders

 9 are not considered in determining whether the senior lienholder is adequately protected.” Plaza

10 Family, 95 B.R. at 171. A 20% equity cushion “has been held to be an adequate protection for a

11 secured creditor.” Mellor, 734 F.2d at 1401.

12            Bank is secured, by the terms of the premium finance agreement, by the unearned premiums
13 on the Policies. As of the filing of the Motion on July 20, 2021, the unearned premiums equaled

14 $106,431.05, and the total claim by Bank against the Policies totaled $85,454.74 – equity of

15 $20,976.31, which is 19.71% of the total value of the collateral. See Motion at pg. 8, ¶¶ 9-10.

16 However, the Bank claims, without supporting evidence, that the equity cushion “as of hearing date

17 of August 16, 2021” is $0. Under paragraph 8 of the premium finance agreement, there is an

18 attorneys’ fee shifting clause, and the Bank has undoubtedly spent substantial attorneys’ fees in
19 preparing the Motion and communicating with the Trustee. Finally, the Bank claims that the value of

20 its collateral decreases by $384.88 (rounded up to nearest cent) per day. See Motion at pg. 9, ¶ 12. At

21 this rate, it would take 55 days for the Bank to become undersecured by the unearned premiums,

22 assuming no additional charges.

23            Nonetheless, it is Bank’s burden of proof to show a lack of equity in this proceeding.
24 According to the evidence submitted in connection with the Motion, there is no good cause to grant

25 relief from stay because of the 19.71% equity cushion in the Bank’s collateral, and the Motion

26 should be denied for lack of good cause. To the extent that the Court determines upon submission of

27 appropriate evidence that there is a lack or diminishing equity cushion, the Court should not grant

28 relief from stay without giving the Trustee sufficient time to procure replacement insurance.

                                                     7
                             OPPOSITION TO STAY RELIEF MOTION FILED BY BANKDIRECT
     4824-2330-5952,v.1
Case 8:20-bk-13014-MW             Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                 Desc
                                  Main Document    Page 8 of 270


 1            D.          To the extent the Court determines a lack of adequate protection, the
 2                        Court should issue an adequate protection order allowing the
 3                        Trustee sufficient time to procure replacement insurance.
 4            “When adequate protection is required under section 362, 363, or 364 of this title of an
 5 interest of an entity in property, such adequate protection may be provided by –

 6                     (1) requiring the trustee to make a cash payment or periodic cash payments to such
              entity, to the extent that the stay under section 362 of this title, use, sale, or lease under
 7            section 363 of this title, or any grant of a lien under section 364 of this title results in a
              decrease in the value of such entity’s interest in such property;
 8                     (2) providing to such entity an additional or replacement lien to the extent that such
              stay, use, sale, lease, or grant results in a decrease in the value of such entity’s interest in
 9            such property; or
                       (3) granting such other relief, other than entitling such entity to compensation
10            allowable under section 503(b)(1) of this title as an administrative expense, as will result in
              the realization by such entity of the indubitable equivalent of such entity’s interest in such
11            property.”
12 11 U.S.C. § 361.

13            The Trustee has reviewed the movants’ (Broker and Bank) concerns regarding whether the
14 Policies will provide illusory coverage to the Estate due to the alleged misrepresentations and/or

15 fraud by Mr. Codding in connection with the procurement of the Policies in the first place, and is

16 also informed that the bundled Policies provide coverage in excess of what is necessary for the

17 Estate. This may be because the Debtor is an additional insured on the Policies, while the primary

18 insured is Rabbit Ridge. Nonetheless, the Trustee is in the process of seeking to procure replacement
19 insurance which is appropriately tailored to benefit the Estate, and started this process shortly after

20 the Motion was filed. The Trustee is currently waiting on his insurance broker to give him a quote

21 from insurance underwriters. In the event that the Court finds any good cause related to the

22 diminishing value of the Bank’s collateral, the Trustee requests that the Court either grant a two-

23 week continuance of the hearing or to issue an adequate protection order where the Trustee may

24 preserve the Policies by making a cash payment within a two-week period so that the Trustee can

25 continue seeking replacement insurance to protect the Estate.

26 4.         Conclusion
27            The Motion should be denied for lack of good cause. Bank has not proven that there is a lack
28 of equity in the Policies, which provide valuable coverage for the Estate. However, if the Court finds

                                                     8
                             OPPOSITION TO STAY RELIEF MOTION FILED BY BANKDIRECT
     4824-2330-5952,v.1
Case 8:20-bk-13014-MW          Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43              Desc
                               Main Document    Page 9 of 270


 1 that the alleged diminishment in value of the Policies provides good cause to order adequate

 2 protection, the Trustee respectfully requests that he be given sufficient time to procure replacement

 3 insurance so that the Estate is not left unprotected.

 4

 5    DATED: August 2, 2021                    MARSHACK HAYS LLP
 6                                             By: /s/ Tinho Mang
                                                  D. EDWARD HAYS
 7                                                TINHO MANG
                                                  Attorneys for Chapter 7 Trustee
 8
                                                  RICHARD A. MARSHACK
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                  9
                          OPPOSITION TO STAY RELIEF MOTION FILED BY BANKDIRECT
     4824-2330-5952,v.1
Case 8:20-bk-13014-MW                Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                 Desc
                                     Main Document    Page 10 of 270


 1                                     Declaration of Richard A. Marshack
 2 I, RICHARD A. MARSHACK, declare and state as follows:

 3            1.          I am the Chapter 7 trustee (“Trustee”) for the bankruptcy estate (“Estate”) of
 4 Northern Holding, LLC (“Debtor”).

 5            2.          I am an individual over 18 years of age and competent to make this declaration.
 6            3.          I have personal knowledge of the matters set forth in this Declaration, and if called
 7 upon to do so I could and would competently testify to these facts. All terms not otherwise defined

 8 herein are used as they are defined in the opposition above.

 9            4.          A true and correct copy of the commercial property insurance policy is attached as
10 Exhibit “1.”

11            5.          A true and correct copy of the equipment breakdown insurance policy is attached as
12 Exhibit “2.”

13            6.          A true and correct copy of the general liability insurance policy is attached as Exhibit
14 “3.”

15            7.          A true and correct copy of the excess liability insurance policy is attached as Exhibit
16 “4.” Collectively, these five policies described in Exhibits 1-4 in addition to the fifth policy which I

17 have not received a copy of shall be referred to as the “Policies.”

18            8.          A true and correct copy of the premium finance agreement for the Policies is attached
19 as Exhibit “5.”

20            9.          I am informed and believe that the Policies provide valuable insurance coverage to
21 the Estate and should not be cancelled.

22            10.         I am in the process of seeking to procure replacement insurance for the Policies and
23 to the extent necessary to protect Estate assets. I am informed that some of the Policies may provide

24 coverage in excess of what is necessary to protect the Estate.

25            11.         The Estate cannot risk any period of time where it is uninsured or where the insurance
26 lapses. Shortly after the Bank’s motion was filed, I began the process of seeking to procure

27 replacement insurance which would appropriately protect the Estate. I have submitted the required

28 information to my insurance broker and am waiting for a quote to be provided to me.

                                                      10
                              OPPOSITION TO STAY RELIEF MOTION FILED BY BANKDIRECT
     4824-2330-5952,v.1
Case 8:20-bk-13014-MW                Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                  Desc
                                     Main Document    Page 11 of 270


 1            12.         I respectfully request that if the Court is not inclined to deny the Motion outright, that
 2 I be provided sufficient time to procure replacement insurance to protect the Estate and to ensure that

 3 the insurance coverage never lapses for the Estate, either through a continuance of the hearing or

 4 providing in any order regarding the Motion that there be a certain (minimum two-week) period of

 5 time where I may choose to make a certain payment amount to preserve the Policies and coverage

 6 thereunder.

 7

 8            I declare under penalty of perjury that the foregoing is true and correct. Executed on August
    2 2021.
 9 ___,

10

11                                                               RICHARD A. MARSHACK
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                       11
                               OPPOSITION TO STAY RELIEF MOTION FILED BY BANKDIRECT
     4824-2330-5952,v.1
Case 8:20-bk-13014-MW   Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43   Desc
                        Main Document    Page 12 of 270




                 Exhibit 1




                                                                    PAGE 12
Case 8:20-bk-13014-MW   Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43   Desc
                        Main Document    Page 13 of 270

                         IMPORTANT NOTICE:

1.   The insurance policy that you are applying to purchase is being
issued by an insurer that is not licensed by the State of California.
These companies are called “nonadmitted” or “surplus line”
insurers.

2.   The insurer is not subject to the financial solvency regulation
and enforcement that apply to California licensed insurers.

3.    The insurer does not participate in any of the insurance
guarantee funds created by California law. Therefore, these funds
will not pay your claims or protect your assets if the insurer
becomes
insolvent and is unable to make payments as promised.

4.    The insurer should be licensed either as a foreign insurer in
another state in the United States or as a non-United States (alien)
insurer. You should ask questions of your insurance agent, broker,
or “surplus line” broker or contact the California Department of
Insurance at the toll-free number 1-800-927-4357 or internet website
www.insurance.ca.gov. Ask whether or not the insurer is licensed as
a foreign or non-United States (alien) insurer and for additional
information about the insurer. You may also visit the NAIC’s
internet website at www.naic.org. The NAIC—the National
Association of Insurance Commissioners—is the regulatory support
organization created and governed by the chief insurance regulators
in the United States.

5.    Foreign insurers should be licensed by a state in the United
States and you may contact that state’s department of insurance to
obtain more information about that insurer. You can find a link to
each      state     from    this    NAIC      internet     website:
https://naic.org/state_web_map.htm.



                                                                   EXHIBIT 1

                                                                    PAGE 13
Case 8:20-bk-13014-MW   Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43   Desc
                        Main Document    Page 14 of 270

6.    For non-United States (alien) insurers, the insurer should be
licensed by a country outside of the United States and should be on
the NAIC’s International Insurers Department (IID) listing of
approved nonadmitted non-United States insurers. Ask your agent,
broker, or “surplus line” broker to obtain more information about
that insurer.

7.     California maintains a “List of Approved Surplus Line
Insurers (LASLI).” Ask your agent or broker if the insurer is on
that list, or view that list at the internet website of the California
Department of Insurance: www.insurance.ca.gov/01-consumers/120-
company/07-lasli/lasli.cfm.

8.    If you, as the applicant, required that the insurance policy
you have purchased be effective immediately, either because existing
coverage was going to lapse within two business days or because you
were
required to have coverage within two business days, and you
did not receive this disclosure form and a request for your signature
until after coverage became effective, you have the right to cancel
this policy within five days of receiving this disclosure. If you cancel
coverage, the premium will be prorated and any broker’s fee
charged for this insurance will be returned to you.




D-2 (Effective January 1, 2020)



                                                                   EXHIBIT 1

                                                                    PAGE 14
   Case 8:20-bk-13014-MW   Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43   Desc
                           Main Document    Page 15 of 270




 A DELAWARE STOCK COMPANY: ADMINISTRATIVE OFFICES, CINCINNATI, OHIO




                 Standard Fire Insurance Policy




                 MEMBER OF GREAT AMERICAN INSURANCE GROUP
SL 0276 (3/13)




                                                                      EXHIBIT 1


                                                                       PAGE 15
      Case 8:20-bk-13014-MW                   Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                                   Desc
                                              Main Document    Page 16 of 270
                               COMMON POLICY CONDITIONS
 All Coverage Parts included in this policy are subject to the following conditions.
 A. CANCELLATION                                                          2. We are not obligated to make any inspections,
                                                                             surveys, reports or recommendations and any
      1. The irst Named Insured shown in the Declarations
                                                                             such actions we do undertake relate only to
         may cancel this policy by mailing or delivering to us
                                                                             insurability and the premiums to be charged.
         advance written notice of cancellation.
                                                                             We do not make safety inspections. We do not
      2. We may cancel this policy by mailing or delivering to               undertake to perform the duty of any person or
         the irst Named Insured written notice of cancellation               organization to provide for the health or safety of
         at least:                                                           workers or the public. And we do not warrant that
            a.   10 days before the effective date of cancellation           conditions:
                 if we cancel for nonpayment of premium; or                    a. Are safe or healthful; or
            b.   30 days before the effective date of cancellation             b. Comply with laws, regulations, codes or
                 if we cancel for any other reason.                               standards.
       3. We will mail or deliver our notice to the irst Named            3. Paragraphs 1. and 2. of this condition apply not only
          Insured’s last mailing address known to us.                        to us, but also to any rating, advisory, rate service
       4. Notice of cancellation will state the effective date of            or similar organization which makes insurance
          cancellation. The policy period will end on that date.             inspections, surveys, reports or recommendations.

       5. If this policy is cancelled, we will send the irst Named        4. Paragraph 2. of this condition does not apply to any
          Insured any premium refund due. If we cancel, the                  inspections, surveys, reports or recommendation
          refund will be pro rata. If the ir st Named Insured                we may make relative to certiication, under state
          cancels, the refund may be less than pro rata. The                 or municipal statues, ordinances or regulations,
          cancellation will be effective even if we have not made            of boilers, pressure vessels or elevators.
          or offered a refund.                                       E.   PREMIUMS
       6. If notice is mailed, proof of mailing will be suficient         The irst Named Insured shown in the Declarations:
          proof of notice
                                                                          1.   Is responsible for the payment of all premiums; and
 B.    CHANGES
                                                                          2.   Will be the payee for any return premiums we pay.
        This policy contains all the agreements between you
                                                                     F.   TRANSFER OF YOUR RIGHTS AND DUTIES UNDER
        and us concerning the insurance afforded. The i rst
                                                                          THIS POLICY
        Named Insured shown in the Declarations is authorized
        to make changes in the terms of this policy with our              Your rights and duties under this policy may not be
        consent. This policy’s terms can be amended or waived             transferred without our written consent except in the
        only by endorsement issued by us and made a part of               case of death of an individual named insured.
        this policy.                                                      If you die, your rights and duties will be transferred to
 C.     EXAMINATION OF YOUR BOOKS AND RECORDS                             your legal representative but only while acting within the
                                                                          scope of duties as your legal representative. Until your
        We may examine and audit your books and records as
                                                                          legal representative is appointed, anyone having proper
        they relate to this policy at any time during the policy
                                                                          temporary custody of your property will have your rights
        period and up to three years afterward.
                                                                          and duties but only with respect to that property.
 D.    INSPECTIONS AND SURVEYS
       1.   We have the right to:
            a. Make inspections and surveys at any time;
            b. Give you reports on the conditions we ind;
               and
            c. Recommend changes.

 In Witness Whereof, we have caused this policy to be executed and attested, and, if required by state law, this policy shall not be
 valid unless countersigned by our authorized representative.




                             Secretary                                                              President
SL 0276 (3/13)

                                                                                                                     EXHIBIT 1
                                                                                                                      PAGE 16
       Case 8:20-bk-13014-MW                   Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                                    Desc
                                               Main Document    Page 17 of 270
                                        (Attach Declarations, Schedules, and Endorsements Here)

                                                  General Service of Suit Endorsement
                                              (Not Applicable in Delaware or Pennsylvania)

Pursuant to any statute of any state or district of the United States of America that makes provision therefor, the Insurer hereby
designates the commissioner, superintendent or director of insurance or other oficer speciied for that purpose in the statute and his or
her successors in ofice and duly authorized deputies in the state where this policy is issued, as the Insurer’s true and lawful attorney
for service of legal process in any action, suit or proceeding brought in the state where this policy is issued by or on behalf of an insured
or beneiciary against the Insurer arising out of the insurance issued under this policy. Any legal process received by such attorney for
service of legal process shall be forwarded, except as provided below, to the attention of: Sue Erhart, General Counsel, Great
American Insurance Company, 301 East Fourth Street, Cincinnati, Ohio 45202.

In California, any legal process received by the Insurer’s statutory attorney for service of process shall be forwarded to the attention of:
Jere Keprios, The CT Corporation System, 818 West Seventh Street, Los Angeles, California 90017.

In the District of Columbia, any legal process received by the Insurer’s statutory attorney for service of process shall be forwarded to CT
Corporation System, 1015 15th Street, NW, Suite 1000, Washington, DC 20005.

In Maine, the Insurer hereby designates CT Corporation System as its attorney for service of legal process in any action relating to this
policy, and directs that all such legal process be mailed to: CT Corporation System, One Portland Square, Portland, Maine 04101.

In Oregon, the Insurer and the insured policyholder hereby agree to waive the provisions of Oregon Insurance Code Section 735.490
requiring that service of legal process in any action relating to this policy shall be served on the insurance agent who registered or
delivered this policy, and instead agree that such service of legal process be mailed directly to Sue Erhart, General Counsel, Great
American Insurance Company, 301 East Fourth Street, Cincinnati, Ohio 45202.

In Rhode Island, the Insurer hereby designates CT Corporation System as its attorney for service of legal process in any action relating
to this policy, and directs that all such legal process be mailed to: CT Corporation System, 10 Weybosset Street, Providence, Rhode
Island 02903.

The foregoing designations of attorney for service of legal process upon the Insurer shall not constitute a waiver of the Insurer’s rights
to remove, remand, dismiss or transfer any suit or proceeding from any court, or to commence any suit or other proceeding in any court
of competent jurisdiction.

                                                  Special Service of Suit Endorsement
                                                  (Use in Delaware and Pennsylvania)

It is agreed that in the event of the failure of the Insurer hereon to pay any amount claimed to be due hereunder, the Insurer hereon,
at the request of the Insured (or reinsured), will submit to the jurisdiction of any court of competent jurisdiction within the United States
of America and will comply with all requirements necessary to give such court jurisdiction and all matters arising hereunder shall be
determined in accordance with the law and practice of such court.

It is further agreed that service of process in such suit may be made upon the Insurance Commissioner of the state in which this policy
is issued and that in any suit instituted under this contract the Insurer will abide by the inal decision of such court or of any appellate
court in the event of an appeal.

The Insurance Commissioner of the state in which this policy is issued is authorized and directed to accept service of process on behalf
of the Insurer in any such suit and/ or upon the request of the Insured or (reinsured) to give a written undertaking to the Insured (or
reinsured) that it will enter a general appearance upon the Insurer’s behalf in the event such a suit shall be instituted.

A true copy of any legal process served upon the Insurance Commissioner shall be forwarded to the attention of: Sue Erhart,
General Counsel, American Empire Surplus Lines Insurance Company, 301 East Fourth Street, Cincinnati, Ohio 45202.

Further, pursuant to any statute of any state, territory or district of the United States of America which makes provision therefor, the
Insurer hereon hereby designates the Superintendent, Commissioner or Director of Insurance or other oficer speciied for that purpose
in the statute or his or her successor or successors in ofice, as the true and lawful attorney upon whom may be served any lawful
process in any action, suit or proceeding instituted by or on behalf of the insured (or reinsured) or any beneiciary hereunder arising
out of this contract of insurance (or reinsurance) and hereby designates the above named as the person to whom the said oficer is
authorized to mail such process or a true copy thereof.

The foregoing designation of attorney for service of legal process upon the Insurer shall not constitute a waiver of its rights to remove,
remand, dismiss or transfer any suit or proceeding from any court, or to commence any suit or other proceeding in any court of
competent jurisdiction.



    SL 0276 (3/13)

                                                                                                                       EXHIBIT 1
                                                                                                                        PAGE 17
  Case 8:20-bk-13014-MW                   Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                       Desc
                                          Main Document    Page 18 of 270
                           American Empire Surplus Lines Insurance Company                                  Policy No.
                           A Delaware Stock Company: Administrative Offices, Cincinnati, Ohio            CPPE697080-00
                           Great American Tower - 25N
                           301 E 4th Street
                           Cincinnati, Ohio 45202


                                                 Standard Fire Insurance
                                                      Declarations

 Named Insured & Mailing Address
 Rabbit Ridge Wine Sales, Inc.
 13217 Jamboree Rd. Suite 429
 Tustin, CA 92782

Policy Period: From: 4/15/2021                  To: 4/15/2022
                  12:01 A.M. Standard Time at the mailing address shown above

IN RETURN FOR THE PAYMENT OF THE PREMIUM, AND SUBJECT TO ALL THE TERMS AND CONDITIONS OF THIS POLICY, WE
AGREE WITH YOU TO PROVIDE THE INSURANCE AS STATED IN THIS POLICY.

                                                     Limits of Insurance
Total Limit Amount: $14,410,000                                       Total Insured Value: $14,410,000
Deductible: $25k except $100,000 Wildfire Deductible

                               Coverages Provided and Location Information
INSURANCE AT THE DESCRIBED PREMISES APPLIES ONLY FOR COVERAGES FOR WHICH A LIMIT OF INSURANCE IS SHOWN
See attached schedule of Coverages Provided and Location Information

                                                      Mortgage Holders
See attached schedule of Mortgage Holder information.

                                                             Premium
 Premium:                           $79,300.00

Total Premium:                     $79,300.00

Inspection Fee:                         $750.00

In the event of cancellation of this policy the company shall receive and retain not less than $27,755.00 as the
Minimum Earned Premium.




   CA Surplus Lines Tax & Fee Breakdown

   Premium:                    $         79,300.00
   Inspection Fee:             $         750.00
   3% State Tax:               $         2,401.50
   .250% Stamping Fee:         $         200.13
   Broker Fee:                 $         800.00




Issue Date: 4/26/2021                                         Insured Copy
                                                                                                         EXHIBIT 1
                                                                                                          PAGE 18
    Case 8:20-bk-13014-MW                 Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                         Desc
                                          Main Document    Page 19 of 270




                          American Empire Surplus Lines Insurance Company                                   Policy No.
                          A Delaware Stock Company: Administrative Offices, Cincinnati, Ohio             CPPE697080-00
                          Great American Tower - 25N
                          301 E 4th Street
                          Cincinnati, Ohio 45202




                                      Forms and Endorsements Schedule

Forms and Endorsements forming a part of the policy at the time of issuance:

Coverage Forms:
CP0010 (10/12) - Bldg and Personal Property Coverage Form
CP0030 (10/12) - Business Income Coverage with Extra Exp
CP0090 (07/88) - Commercial Property Conditions
CP1030 (09/17) - Causes Of Loss-Special Form
IL7324 (08/12) - Economic and Trade Sanctions Clause
SL0276 (03/13) - Standard Fire Insurance Policy Jacket

Exclusion Forms:
CP0175 (07/06) - Loss due to Virus or Bacteria Exclusion
CP1075 (12/20) - Cyber Incident Exclusion
IL0995 (01/07) - Conditional Exclusion of Terrorism (Relating to Disposition of Federal Terrorism Risk Insurance Act)
IL0996 (01/07) - Conditional Exclusion of Terrorism involving Nuclear, Biological or Chemical Terrorism
SL0455 (06/18) - Exclusion Pre-Existing Damage
SL0521 (08/01) - Property Absolute Mold, Spores, or Fungus Exclusion
SL0542B (01/08) - Nuclear, Biological, Chemical, or Radiological Exclusion

Other Forms:
CP0320 (04/18) - Multiple Deductible Form
CP0411 (09/17) - Protective Safeguards
CP1036 (10/12) - Limitations On Coverage For Roof Surfacing
CP1270 (09/96) - Joint/Disputed Loss Agreement
CP1420 (11/91) - Additional Prop Not Covered
D-2 (01/17) - California Notice
IL0935 (07/02) - Certain Computer- Related Losses
IL0985 (01/08) - Disclosure Pursuant to Terrorism Risk Insurance Act
IL7268 (09/09) - In Witness Clause
RSP7106 (02/20) - Limitation - Roof Covering - Actual Cash Value (Older than 15 Years)
SDM526 (10/13) - Privacy Notice and Notice of Insurance Information Practices
SL0457 (12/04) - Minimum Earned Premium Endorsement
SL0529 (02/10) - Compliance With U.S. Economic Sanctions Laws
SL0537 (02/10) - Notice




                                                                                                         EXHIBIT 1




                                                                                                           PAGE 19
     Case 8:20-bk-13014-MW                 Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                  Desc
                                           Main Document    Page 20 of 270




                     American Empire Surplus Lines Insurance Company                                 Policy No.
                     A Delaware Stock Company: Administrative Offices, Cincinnati, Ohio           CPPE697080-00
                     Great American Tower - 25N
                     301 E 4th Street
                     Cincinnati, Ohio 45202




                         Coverages Provided and Location Information


 Premises       Building
 Number         Number                                                  Location
     1               3                                        1172 San Marcos Road
                                                              Paso Robles, CA 93446




                                                   Limit Of
    Coverage         Prem. # Bldg. #              Insurance          Covered Cause Of Loss   Coinsurance    Valuation
         Bldg             1            1          $9,800,000                     Special       80.00%      Replacement
                                                                                                               Cost
         BPP              1            1           $800,000                      Special       80.00%      Replacement
                                                                                                               Cost
          BI              1            1           $750,000                      Special      100.00%      Actual Loss
                                                                                                            Sustained
         Bldg             1            2            $30,000                      Special       80.00%      Replacement
                                                                                                               Cost
         Bldg             1            3            $30,000                      Special       80.00%      Replacement
                                                                                                               Cost
    Permanently           1            1          $3,000,000                     Special       80.00%      Replacement
Attached Equipment                                                                                             Cost




                                                                                                    EXHIBIT 1




                                                                                                        PAGE 20
 Case 8:20-bk-13014-MW          Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                     Desc
                                Main Document    Page 21 of 270




              American Empire Surplus Lines Insurance Company                                    Policy No.
              A Delaware Stock Company: Administrative Offices, Cincinnati, Ohio              CPPE697080-00
              Great American Tower - 25N
              301 E 4th Street
              Cincinnati, Ohio 45202




                                  Mortgage Holder Schedule

Premises   Building
Number     Number                     Mortgagee                                    Comments
   1          1               Farm Credit West, FLCA
                                  P.O. Box 1449
                               Templeton, CA 93465




                                                                                              EXHIBIT 1




                                                                                               PAGE 21
   Case 8:20-bk-13014-MW              Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43           Desc
                                      Main Document    Page 22 of 270




                      American Empire Surplus Lines Insurance Company                         Policy No.
                      A Delaware Stock Company: Administrative Offices, Cincinnati, Ohio   CPPE697080-00
                      Great American Tower - 25N
                      301 E 4th Street
                      Cincinnati, Ohio 45202




                                         Schedule of Named Insured

Erich Russell & Joanne Russell
Joanne Russell DBA Olive Diva
Northern Holding, LLC
Serrano
The Rabbit Hole




                                                                                           EXHIBIT 1




                                                                                            PAGE 22
   Case 8:20-bk-13014-MW              Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                       Desc
                                      Main Document    Page 23 of 270
                                                                                       COMMERCIAL PROPERTY
                                                                                               CP 00 10 10 12


                    BUILDING AND PERSONAL PROPERTY
                             COVERAGE FORM
Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and
what is and is not covered.
Throughout this policy, the words "you" and "your" refer to the Named Insured shown in the Declarations. The
words "we", "us" and "our" refer to the company providing this insurance.
Other words and phrases that appear in quotation marks have special meaning. Refer to Section H. Definitions.

A. Coverage                                                         b. Your Business Personal Property
   We will pay for direct physical loss of or damage                   consists of the following property located in
   to Covered Property at the premises described in                    or on the building or structure described in
   the Declarations caused by or resulting from any                    the Declarations or in the open (or in a
   Covered Cause of Loss.                                              vehicle) within 100 feet of the building or
                                                                       structure or within 100 feet of the premises
   1. Covered Property                                                 described in the Declarations, whichever
      Covered Property, as used in this Coverage                       distance is greater:
      Part, means the type of property described in                   (1) Furniture and fixtures;
      this section, A.1., and limited in A.2. Property
      Not Covered, if a Limit Of Insurance is shown                   (2) Machinery and equipment;
      in the Declarations for that type of property.                  (3) "Stock";
       a. Building, meaning the building or structure                 (4) All other personal property owned by
          described in the Declarations, including:                       you and used in your business;
         (1) Completed additions;                                     (5) Labor, materials or services furnished or
         (2) Fixtures, including outdoor fixtures;                        arranged by you on personal property of
                                                                          others;
         (3) Permanently installed:
                                                                      (6) Your use interest as tenant in
            (a) Machinery; and                                            improvements       and     betterments.
            (b) Equipment;                                                Improvements and betterments are
                                                                          fixtures, alterations, installations or
         (4) Personal property owned by you that is
                                                                          additions:
             used to maintain or service the building
             or structure or its premises, including:                     (a) Made a part of the building or
                                                                              structure you occupy but do not own;
             (a)   Fire-extinguishing equipment;
                                                                              and
             (b)   Outdoor furniture;
                                                                          (b) You acquired or made at your
             (c)   Floor coverings; and                                       expense but cannot legally remove;
             (d)   Appliances used for refrigerating,                 (7) Leased personal property for which you
                   ventilating, cooking, dishwashing or                   have a contractual responsibility to
                   laundering;                                            insure, unless otherwise provided for
         (5) If not covered by other insurance:                           under Personal Property Of Others.
            (a) Additions      under       construction,            c. Personal Property Of Others that is:
                 alterations and repairs to the building              (1) In your care, custody or control; and
                 or structure;
                                                                      (2) Located in or on the building or structure
             (b) Materials, equipment, supplies and                       described in the Declarations or in the
                 temporary structures, on or within                       open (or in a vehicle) within 100 feet of
                 100 feet of the described premises,                      the building or structure or within 100
                 used      for    making     additions,                   feet of the premises described in the
                 alterations or repairs to the building                   Declarations, whichever distance is
                 or structure.                                            greater.




CP 00 10 10 12                         © Insurance Services Office, Inc., 2011                         Page 1 of 16
                                                                                                   EXHIBIT 1
                                                                                                    PAGE 23
   Case 8:20-bk-13014-MW             Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                     Desc
                                     Main Document    Page 24 of 270
        However, our payment for loss of or                     n. Electronic data, except as provided under
        damage to personal property of others will                 the Additional Coverage, Electronic Data.
        only be for the account of the owner of the                Electronic data means information, facts or
        property.                                                  computer programs stored as or on,
  2. Property Not Covered                                          created or used on, or transmitted to or
                                                                   from computer software (including systems
     Covered Property does not include:                            and applications software), on hard or
     a. Accounts, bills, currency, food stamps or                  floppy disks, CD-ROMs, tapes, drives,
        other evidences of debt, money, notes or                   cells, data processing devices or any other
        securities. Lottery tickets held for sale are              repositories of computer software which are
        not securities;                                            used      with    electronically     controlled
                                                                   equipment. The term computer programs,
     b. Animals, unless owned by others and
                                                                   referred to in the foregoing description of
        boarded by you, or if owned by you, only as
                                                                   electronic data, means a set of related
        "stock" while inside of buildings;
                                                                   electronic instructions which direct the
     c. Automobiles held for sale;                                 operations and functions of a computer or
     d. Bridges, roadways, walks, patios or other                  device connected to it, which enable the
        paved surfaces;                                            computer or device to receive, process,
                                                                   store, retrieve or send data. This
     e. Contraband, or property in the course of
                                                                   paragraph, n., does not apply to your
        illegal transportation or trade;
                                                                   "stock" of prepackaged software, or to
     f. The cost of excavations,             grading,              electronic data which is integrated in and
        backfilling or filling;                                    operates or controls the building's elevator,
     g. Foundations of buildings, structures,                      lighting,     heating,     ventilation,      air
        machinery or boilers if their foundations are              conditioning or security system;
        below:                                                  o. The cost to replace or restore the
       (1) The lowest basement floor; or                           information on valuable papers and
                                                                   records, including those which exist as
       (2) The surface of the ground, if there is no               electronic data. Valuable papers and
           basement;                                               records include but are not limited to
     h. Land (including land on which the property                 proprietary information, books of account,
        is located), water, growing crops or lawns                 deeds, manuscripts, abstracts, drawings
        (other than lawns which are part of a                      and card index systems. Refer to the
        vegetated roof);                                           Coverage Extension for Valuable Papers
      i. Personal property     while   airborne    or              And Records (Other Than Electronic Data)
         waterborne;                                               for limited coverage for valuable papers
                                                                   and records other than those which exist as
      j. Bulkheads, pilings, piers, wharves or docks;              electronic data;
                                                                p. Vehicles or self-propelled machines
     k. Property that is covered under another                     (including aircraft or watercraft) that:
        coverage form of this or any other policy in
        which it is more specifically described,                   (1) Are licensed for use on public roads; or
        except for the excess of the amount due                    (2) Are operated principally away from the
        (whether you can collect on it or not) from                    described premises.
        that other insurance;                                       This paragraph does not apply to:
      l. Retaining walls that are not part of a                       (a) Vehicles or self-propelled machines
         building;                                                        or autos you manufacture, process
    m. Underground pipes, flues or drains;                                or warehouse;




Page 2 of 16                         © Insurance Services Office, Inc., 2011                      CP 00 10 10 12

                                                                                                EXHIBIT 1
                                                                                                 PAGE 24
   Case 8:20-bk-13014-MW            Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                   Desc
                                    Main Document    Page 25 of 270
           (b) Vehicles or self-propelled machines,                  (d) Remove property of others of a type
               other than autos, you hold for sale;                      that would not be Covered Property
           (c) Rowboats or canoes out of water at                        under this Coverage Form;
               the described premises; or                            (e) Remove deposits of mud or earth
           (d) Trailers, but only to the extent                          from the grounds of the described
               provided for in the Coverage                              premises;
               Extension for Non-owned Detached                       (f) Extract "pollutants" from land or
               Trailers; or                                               water; or
     q. The following property while outside of                      (g) Remove, restore or replace polluted
        buildings:                                                       land or water.
       (1) Grain, hay, straw or other crops;                      (3) Subject to the exceptions in Paragraph
       (2) Fences, radio or television antennas                       (4), the following provisions apply:
           (including satellite dishes) and their                    (a) The most we will pay for the total of
           lead-in wiring, masts or towers, trees,                       direct physical loss or damage plus
           shrubs or plants (other than trees,                           debris removal expense is the Limit
           shrubs or plants which are "stock" or are                     of Insurance applicable to the
           part of a vegetated roof), all except as                      Covered Property that has sustained
           provided in the Coverage Extensions.                          loss or damage.
  3. Covered Causes Of Loss                                          (b) Subject to (a) above, the amount we
     See applicable Causes Of Loss form as shown                         will pay for debris removal expense
     in the Declarations.                                                is limited to 25% of the sum of the
                                                                         deductible plus the amount that we
  4. Additional Coverages                                                pay for direct physical loss or
     a. Debris Removal                                                   damage to the Covered Property
                                                                         that has sustained loss or damage.
       (1) Subject to Paragraphs (2), (3) and (4),
                                                                         However, if no Covered Property
           we will pay your expense to remove
                                                                         has sustained direct physical loss or
           debris of Covered Property and other
           debris that is on the described premises,                     damage, the most we will pay for
                                                                         removal of debris of other property
           when such debris is caused by or results
                                                                         (if such removal is covered under
           from a Covered Cause of Loss that
                                                                         this Additional Coverage) is $5,000
           occurs during the policy period. The
           expenses will be paid only if they are                        at each location.
           reported to us in writing within 180 days              (4) We will pay up to an additional $25,000
           of the date of direct physical loss or                     for debris removal expense, for each
           damage.                                                    location, in any one occurrence of
                                                                      physical loss or damage to Covered
       (2) Debris Removal does not apply to costs
                                                                      Property, if one or both of the following
           to:
                                                                      circumstances apply:
           (a) Remove debris of property of yours
               that is not insured under this policy,                (a) The total of the actual debris
               or property in your possession that is                    removal expense plus the amount
               not Covered Property;                                     we pay for direct physical loss or
                                                                         damage exceeds the Limit of
           (b) Remove debris of property owned by                        Insurance on the Covered Property
               or leased to the landlord of the                          that has sustained loss or damage.
               building where your described
               premises are located, unless you                      (b) The actual debris removal expense
                                                                         exceeds 25% of the sum of the
               have a contractual responsibility to
                                                                         deductible plus the amount that we
               insure such property and it is insured
                                                                         pay for direct physical loss or
               under this policy;
                                                                         damage to the Covered Property
           (c) Remove any property that is                               that has sustained loss or damage.
               Property Not Covered, including
               property addressed under the
               Outdoor    Property   Coverage
               Extension;




CP 00 10 10 12                      © Insurance Services Office, Inc., 2011                      Page 3 of 16

                                                                                             EXHIBIT 1
                                                                                              PAGE 25
    Case 8:20-bk-13014-MW            Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                    Desc
                                     Main Document    Page 26 of 270
            Therefore, if (4)(a) and/or (4)(b) applies,   The additional amount payable for debris removal
            our total payment for direct physical loss    expense is provided in accordance with the terms of
            or damage and debris removal expense          Paragraph (4), because the debris removal expense
            may reach but will never exceed the           ($40,000) exceeds 25% of the loss payable plus the
            Limit of Insurance on the Covered             deductible ($40,000 is 50% of $80,000), and because
            Property that has sustained loss or           the sum of the loss payable and debris removal
            damage, plus $25,000.                         expense ($79,500 + $40,000 = $119,500) would
         (5) Examples                                     exceed the Limit of Insurance ($90,000). The
                                                          additional amount of covered debris removal expense
             The following examples assume that           is $25,000, the maximum payable under Paragraph
             there is no Coinsurance penalty.             (4). Thus, the total payable for debris removal
Example 1                                                 expense in this example is $35,500; $4,500 of the
                                                          debris removal expense is not covered.
 Limit of Insurance:                    $ 90,000
                                                                b. Preservation Of Property
 Amount of Deductible:                  $     500
                                                                   If it is necessary to move Covered Property
 Amount of Loss:                        $ 50,000
                                                                   from the described premises to preserve it
 Amount of Loss Payable:                $ 49,500                   from loss or damage by a Covered Cause
                                 ($50,000 – $500)                  of Loss, we will pay for any direct physical
 Debris Removal Expense:                $ 10,000                   loss or damage to that property:
 Debris Removal Expense Payable:        $ 10,000                   (1) While it is being moved or while
                                                                       temporarily stored at another location;
 ($10,000 is 20% of $50,000.)
                                                                       and
The debris removal expense is less than 25% of the                 (2) Only if the loss or damage occurs within
sum of the loss payable plus the deductible. The sum                   30 days after the property is first
of the loss payable and the debris removal expense                     moved.
($49,500 + $10,000 = $59,500) is less than the Limit
of Insurance. Therefore, the full amount of debris               c. Fire Department Service Charge
removal expense is payable in accordance with the                   When the fire department is called to save
terms of Paragraph (3).                                             or protect Covered Property from a
                                                                    Covered Cause of Loss, we will pay up to
Example 2                                                           $1,000 for service at each premises
 Limit of Insurance:                        $ 90,000                described in the Declarations, unless a
 Amount of Deductible:                      $      500              higher limit is shown in the Declarations.
                                                                    Such limit is the most we will pay
 Amount of Loss:                            $ 80,000                regardless of the number of responding fire
 Amount of Loss Payable:                    $ 79,500                departments or fire units, and regardless of
                                      ($80,000 – $500)              the number or type of services performed.
 Debris Removal Expense:                    $ 40,000                This Additional Coverage applies to your
                                                                    liability for fire department service charges:
 Debris Removal Expense Payable
                       Basic Amount:        $ 10,500
                                                                   (1) Assumed by contract or agreement prior
                       Additional           $ 25,000                   to loss; or
                       Amount:
                                                                   (2) Required by local ordinance.
The basic amount payable for debris removal
expense under the terms of Paragraph (3) is                         No Deductible applies to this Additional
calculated as follows: $80,000 ($79,500 + $500) x .25               Coverage.
= $20,000, capped at $10,500. The cap applies
because the sum of the loss payable ($79,500) and
the basic amount payable for debris removal expense
($10,500) cannot exceed the Limit of Insurance
($90,000).




Page 4 of 16                         © Insurance Services Office, Inc., 2011                     CP 00 10 10 12

                                                                                               EXHIBIT 1
                                                                                                PAGE 26
   Case 8:20-bk-13014-MW           Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                      Desc
                                   Main Document    Page 27 of 270
     d. Pollutant Clean-up And Removal                            (5) Under this Additional Coverage, we will
        We will pay your expense to extract                           not pay for:
        "pollutants" from land or water at the                       (a) The enforcement of or compliance
        described premises if the discharge,                             with any ordinance or law which
        dispersal, seepage, migration, release or                        requires       demolition,      repair,
        escape of the "pollutants" is caused by or                       replacement,           reconstruction,
        results from a Covered Cause of Loss that                        remodeling or remediation of
        occurs during the policy period. The                             property due to contamination by
        expenses will be paid only if they are                           "pollutants" or due to the presence,
        reported to us in writing within 180 days of                     growth, proliferation, spread or any
        the date on which the Covered Cause of                           activity of "fungus", wet or dry rot or
        Loss occurs.                                                     bacteria; or
        This Additional Coverage does not apply to                   (b) Any costs associated with the
        costs to test for, monitor or assess the                         enforcement of or compliance with
        existence, concentration or effects of                           an ordinance or law which requires
        "pollutants". But we will pay for testing                        any insured or others to test for,
        which is performed in the course of                              monitor, clean up, remove, contain,
        extracting the "pollutants" from the land or                     treat, detoxify or neutralize, or in any
        water.                                                           way respond to, or assess the effects
        The most we will pay under this Additional                       of "pollutants", "fungus", wet or dry
        Coverage for each described premises is                          rot or bacteria.
        $10,000 for the sum of all covered                        (6) The most we will pay under this
        expenses arising out of Covered Causes of                     Additional Coverage, for each described
        Loss occurring during each separate                           building insured under this Coverage
        12-month period of this policy.                               Form, is $10,000 or 5% of the Limit of
     e. Increased Cost Of Construction                                Insurance applicable to that building,
                                                                      whichever is less. If a damaged building
       (1) This Additional Coverage applies only to                   is covered under a blanket Limit of
           buildings to which the Replacement                         Insurance which applies to more than
           Cost Optional Coverage applies.                            one building or item of property, then
       (2) In the event of damage by a Covered                        the most we will pay under this
           Cause of Loss to a building that is                        Additional Coverage, for that damaged
           Covered Property, we will pay the                          building, is the lesser of $10,000 or 5%
           increased costs incurred to comply with                    times the value of the damaged building
           the minimum standards of an ordinance                      as of the time of loss times the
           or law in the course of repair, rebuilding                 applicable Coinsurance percentage.
           or replacement of damaged parts of that                    The amount payable under this
           property, subject to the limitations                       Additional Coverage is additional
           stated in e.(3) through e.(9) of this                      insurance.
           Additional Coverage.
                                                                  (7) With respect       to    this   Additional
       (3) The ordinance or law referred to in e.(2)                  Coverage:
           of this Additional Coverage is an
           ordinance or law that regulates the                       (a) We will not pay for the Increased
           construction or repair of buildings or                        Cost of Construction:
           establishes zoning or land use                                (i) Until the property is actually
           requirements at the described premises                            repaired or replaced at the same
           and is in force at the time of loss.                              or another premises; and
       (4) Under this Additional Coverage, we will                       (ii) Unless the repair or replacement
           not pay any costs due to an ordinance                              is made as soon as reasonably
           or law that:                                                       possible after the loss or
           (a) You were required to comply with                               damage, not to exceed two
               before the loss, even when the                                 years. We may extend this period
               building was undamaged; and                                    in writing during the two years.
          (b) You failed to comply with.




CP 00 10 10 12                      © Insurance Services Office, Inc., 2011                       Page 5 of 16

                                                                                              EXHIBIT 1
                                                                                               PAGE 27
   Case 8:20-bk-13014-MW           Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                     Desc
                                   Main Document    Page 28 of 270
          (b) If the building is repaired or replaced             (3) The Covered Causes of Loss applicable
              at the same premises, or if you elect                   to Your Business Personal Property
              to rebuild at another premises, the                     apply to this Additional Coverage,
              most we will pay for the Increased                      Electronic Data, subject to the following:
              Cost of Construction, subject to the                   (a) If the Causes Of Loss – Special
              provisions of e.(6) of this Additional                     Form applies, coverage under this
              Coverage, is the increased cost of                         Additional Coverage, Electronic
              construction at the same premises.                         Data, is limited to the "specified
          (c) If the ordinance or law requires                           causes of loss" as defined in that
              relocation to another premises, the                        form and Collapse as set forth in that
              most we will pay for the Increased                         form.
              Cost of Construction, subject to the                   (b) If the Causes Of Loss – Broad Form
              provisions of e.(6) of this Additional                     applies,    coverage   under    this
              Coverage, is the increased cost of                         Additional Coverage, Electronic
              construction at the new premises.                          Data, includes Collapse as set forth
       (8) This Additional Coverage is not subject                       in that form.
           to the terms of the Ordinance Or Law                      (c) If the Causes Of Loss form is
           Exclusion to the extent that such                             endorsed to add a Covered Cause of
           Exclusion would conflict with the                             Loss, the additional Covered Cause
           provisions of this Additional Coverage.                       of Loss does not apply to the
       (9) The costs addressed in the Loss                               coverage provided under this
           Payment and Valuation Conditions and                          Additional Coverage, Electronic
           the     Replacement      Cost     Optional                    Data.
           Coverage, in this Coverage Form, do                       (d) The Covered Causes of Loss include
           not include the increased cost                                a virus, harmful code or similar
           attributable to enforcement of or                             instruction introduced into or enacted
           compliance with an ordinance or law.                          on a computer system (including
           The amount payable under this                                 electronic data) or a network to
           Additional Coverage, as stated in e.(6)                       which it is connected, designed to
           of this Additional Coverage, is not                           damage or destroy any part of the
           subject to such limitation.                                   system or disrupt its normal
     f. Electronic Data                                                  operation. But there is no coverage
       (1) Under      this   Additional    Coverage,                     for loss or damage caused by or
           electronic data has the meaning                               resulting from manipulation of a
           described under Property Not Covered,                         computer         system      (including
           Electronic      Data.   This    Additional                    electronic data) by any employee,
           Coverage does not apply to your "stock"                       including a temporary or leased
           of prepackaged software, or to                                employee, or by an entity retained
           electronic data which is integrated in                        by you or for you to inspect, design,
           and operates or controls the building's                       install, modify, maintain, repair or
           elevator, lighting, heating, ventilation,                     replace that system.
           air conditioning or security system.
       (2) Subject to the provisions of this
           Additional Coverage, we will pay for the
           cost to replace or restore electronic data
           which has been destroyed or corrupted
           by a Covered Cause of Loss. To the
           extent that electronic data is not
           replaced or restored, the loss will be
           valued at the cost of replacement of the
           media on which the electronic data was
           stored, with blank media of substantially
           identical type.




Page 6 of 16                        © Insurance Services Office, Inc., 2011                    CP 00 10 10 12

                                                                                              EXHIBIT 1
                                                                                               PAGE 28
   Case 8:20-bk-13014-MW             Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                    Desc
                                     Main Document    Page 29 of 270
        (4) The most we will pay under this                        (2) Your Business Personal Property
            Additional Coverage, Electronic Data, is                  (a) If this policy covers Your Business
            $2,500 (unless a higher limit is shown in                     Personal Property, you may extend
            the Declarations) for all loss or damage                      that insurance to apply to:
            sustained in any one policy year,
            regardless    of    the     number     of                     (i) Business    personal     property,
            occurrences of loss or damage or the                              including such property that you
            number of premises, locations or                                  newly acquire, at any location
            computer systems involved. If loss                                you acquire other than at fairs,
            payment on the first occurrence does                              trade shows or exhibitions; or
            not exhaust this amount, then the                             (ii) Business     personal    property,
            balance is available for subsequent loss                           including such property that you
            or damage sustained in but not after                               newly acquire, located at your
            that policy year. With respect to an                               newly constructed or acquired
            occurrence which begins in one policy                              buildings    at   the     location
            year and continues or results in                                   described in the Declarations.
            additional loss or damage in a
                                                                          The most we will pay for loss or
            subsequent policy year(s), all loss or
                                                                          damage under this Extension is
            damage is deemed to be sustained in
                                                                          $100,000 at each building.
            the policy year in which the occurrence
            began.                                                    (b) This Extension does not apply to:
  5. Coverage Extensions                                                  (i) Personal property of others that
                                                                              is temporarily in your possession
     Except as otherwise provided, the following                              in the course of installing or
     Extensions apply to property located in or on
                                                                              performing     work    on   such
     the building described in the Declarations or in
                                                                              property; or
     the open (or in a vehicle) within 100 feet of the
     described premises.                                                  (ii) Personal property of others that
                                                                               is temporarily in your possession
     If a Coinsurance percentage of 80% or more,
                                                                               in     the   course     of   your
     or a Value Reporting period symbol, is shown
                                                                               manufacturing or wholesaling
     in the Declarations, you may extend the
                                                                               activities.
     insurance provided by this Coverage Part as
     follows:                                                      (3) Period Of Coverage
     a. Newly Acquired Or Constructed                                  With respect to insurance provided
        Property                                                       under this Coverage Extension for
                                                                       Newly     Acquired      Or  Constructed
       (1) Buildings                                                   Property, coverage will end when any of
           If this policy covers Building, you may                     the following first occurs:
           extend that insurance to apply to:
                                                                      (a) This policy expires;
           (a) Your new buildings while being built
                                                                      (b) 30 days expire after you acquire the
               on the described premises; and
                                                                          property or begin construction of that
           (b) Buildings you acquire at locations,                        part of the building that would qualify
               other than the described premises,                         as covered property; or
               intended for:
                                                                      (c) You report values to us.
                 (i) Similar use as the building                       We will charge you additional premium
                     described in the Declarations; or
                                                                       for values reported from the date you
              (ii) Use as a warehouse.                                 acquire    the    property    or   begin
            The most we will pay for loss or damage                    construction of that part of the building
            under this Extension is $250,000 at                        that would qualify as covered property.
            each building.




CP 00 10 10 12                       © Insurance Services Office, Inc., 2011                       Page 7 of 16

                                                                                               EXHIBIT 1
                                                                                                PAGE 29
   Case 8:20-bk-13014-MW           Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                    Desc
                                   Main Document    Page 30 of 270
     b. Personal Effects And Property Of Others                  (4) Under this Extension, the most we will
                                                                     pay to replace or restore the lost
        You may extend the insurance that applies                    information is $2,500 at each described
        to Your Business Personal Property to                        premises, unless a higher limit is shown
        apply to:                                                    in the Declarations. Such amount is
                                                                     additional insurance. We will also pay
       (1) Personal effects owned by you, your                       for the cost of blank material for
           officers, your partners or members, your                  reproducing the records (whether or not
           managers or your employees. This                          duplicates exist) and (when there is a
           Extension does not apply to loss or                       duplicate) for the cost of labor to
           damage by theft.                                          transcribe or copy the records. The
       (2) Personal property of others in your care,                 costs of blank material and labor are
           custody or control.                                       subject to the applicable Limit of
                                                                     Insurance on Your Business Personal
        The most we will pay for loss or damage
                                                                     Property and, therefore, coverage of
        under this Extension is $2,500 at each
        described premises. Our payment for loss                     such costs is not additional insurance.
        of or damage to personal property of others           d. Property Off-premises
        will only be for the account of the owner of             (1) You may extend the insurance provided
        the property.                                                by this Coverage Form to apply to your
     c. Valuable Papers And Records (Other                           Covered Property while it is away from
        Than Electronic Data)                                        the described premises, if it is:
       (1) You may extend the insurance that                           (a) Temporarily at a location you do not
           applies to Your Business Personal                               own, lease or operate;
           Property to apply to the cost to replace                    (b) In storage at a location you lease,
           or restore the lost information on                              provided the lease was executed
           valuable papers and records for which                           after the beginning of the current
           duplicates do not exist. But this                               policy term; or
           Extension does not apply to valuable
           papers and records which exist as                        (c) At any fair, trade show or exhibition.
           electronic data. Electronic data has the              (2) This Extension does not apply to
           meaning described under Property Not                      property:
           Covered, Electronic Data.                                (a) In or on a vehicle; or
       (2) If the Causes Of Loss – Special Form                     (b) In the care, custody or control of
           applies, coverage under this Extension                       your salespersons, unless the
           is limited to the "specified causes of                       property is in such care, custody or
           loss" as defined in that form and                            control at a fair, trade show or
           Collapse as set forth in that form.                          exhibition.
       (3) If the Causes Of Loss – Broad Form                    (3) The most we will pay for loss or damage
           applies, coverage under this Extension                    under this Extension is $10,000.
           includes Collapse as set forth in that
           form.                                               e. Outdoor Property
                                                                  You may extend the insurance provided by
                                                                  this Coverage Form to apply to your
                                                                  outdoor fences, radio and television
                                                                  antennas (including satellite dishes), trees,
                                                                  shrubs and plants (other than trees, shrubs
                                                                  or plants which are "stock" or are part of a
                                                                  vegetated roof), including debris removal
                                                                  expense, caused by or resulting from any
                                                                  of the following causes of loss if they are
                                                                  Covered Causes of Loss:
                                                                 (1)   Fire;
                                                                 (2)   Lightning;
                                                                 (3)   Explosion;
                                                                 (4)   Riot or Civil Commotion; or




Page 8 of 16                       © Insurance Services Office, Inc., 2011                     CP 00 10 10 12

                                                                                              EXHIBIT 1
                                                                                               PAGE 30
   Case 8:20-bk-13014-MW           Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                     Desc
                                   Main Document    Page 31 of 270
       (5) Aircraft.                                           g. Business Personal Property Temporarily
        The most we will pay for loss or damage                   In Portable Storage Units
        under this Extension is $1,000, but not                   (1) You may extend the insurance that
        more than $250 for any one tree, shrub or                     applies to Your Business Personal
        plant. These limits apply to any one                          Property to apply to such property while
        occurrence, regardless of the types or                        temporarily stored in a portable storage
        number of items lost or damaged in that                       unit (including a detached trailer)
        occurrence.                                                   located within 100 feet of the building or
                                                                      structure described in the Declarations
                                                                      or within 100 feet of the premises
        Subject to all aforementioned terms and                       described     in    the     Declarations,
        limitations of coverage, this Coverage                        whichever distance is greater.
        Extension includes the expense of
        removing from the described premises the                  (2) If the applicable Covered Causes of
        debris of trees, shrubs and plants which are                  Loss form or endorsement contains a
        the property of others, except in the                         limitation or exclusion concerning loss
        situation in which you are a tenant and                       or damage from sand, dust, sleet, snow,
        such property is owned by the landlord of                     ice or rain to property in a structure,
        the described premises.                                       such limitation or exclusion also applies
                                                                      to property in a portable storage unit.
     f. Non-owned Detached Trailers
                                                                  (3) Coverage under this Extension:
       (1) You may extend the insurance that
           applies to Your Business Personal                         (a) Will end 90 days after the business
           Property to apply to loss or damage to                        personal property has been placed in
           trailers that you do not own, provided                        the storage unit;
           that:                                                     (b) Does not apply if the storage unit
          (a) The trailer is used in your business;                      itself has been in use at the
                                                                         described premises for more than 90
          (b) The trailer is in your care, custody or                    consecutive days, even if the
              control at the premises described in                       business personal property has been
              the Declarations; and                                      stored there for 90 or fewer days as
          (c) You have a contractual responsibility                      of the time of loss or damage.
              to pay for loss or damage to the                    (4) Under this Extension, the most we will
              trailer.                                                pay for the total of all loss or damage to
       (2) We will not pay for any loss or damage                     business personal property is $10,000
           that occurs:                                               (unless a higher limit is indicated in the
                                                                      Declarations for such Extension)
          (a) While the trailer is attached to any
                                                                      regardless of the number of storage
              motor    vehicle     or    motorized
                                                                      units. Such limit is part of, not in
              conveyance, whether or not the
                                                                      addition to, the applicable Limit of
              motor    vehicle     or    motorized
              conveyance is in motion;                                Insurance on Your Business Personal
                                                                      Property. Therefore, payment under this
          (b) During    hitching or       unhitching                  Extension will not increase the
              operations, or when         a trailer                   applicable Limit of Insurance on Your
              becomes accidentally        unhitched                   Business Personal Property.
              from a motor vehicle or     motorized
              conveyance.                                         (5) This Extension does not apply to loss or
                                                                      damage otherwise covered under this
       (3) The most we will pay for loss or damage                    Coverage Form or any endorsement to
           under this Extension is $5,000, unless a                   this Coverage Form or policy, and does
           higher limit is shown in the Declarations.                 not apply to loss or damage to the
       (4) This insurance is excess over the                          storage unit itself.
           amount due (whether you can collect on              Each of these Extensions is additional
           it or not) from any other insurance                 insurance unless otherwise indicated. The
           covering such property.                             Additional Condition, Coinsurance, does not
                                                               apply to these Extensions.




CP 00 10 10 12                      © Insurance Services Office, Inc., 2011                       Page 9 of 16

                                                                                              EXHIBIT 1
                                                                                               PAGE 31
    Case 8:20-bk-13014-MW            Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                    Desc
                                     Main Document    Page 32 of 270
B. Exclusions And Limitations                              The amount of loss to Building 1 ($60,100) is less
   See applicable Causes Of Loss form as shown in          than the sum ($60,250) of the Limit of Insurance
   the Declarations.                                       applicable to Building 1 plus the Deductible.
C. Limits Of Insurance                                     The Deductible will be subtracted from the amount of
                                                           loss in calculating the loss payable for Building 1:
   The most we will pay for loss or damage in any
   one occurrence is the applicable Limit Of                   $ 60,100
   Insurance shown in the Declarations.                        –    250
   The most we will pay for loss or damage to                  $ 59,850 Loss Payable – Building 1
   outdoor signs, whether or not the sign is attached
   to a building, is $2,500 per sign in any one            The Deductible applies once per occurrence and
   occurrence.                                             therefore is not subtracted in determining the amount
                                                           of loss payable for Building 2. Loss payable for
   The amounts of insurance stated in the following        Building 2 is the Limit of Insurance of $80,000.
   Additional Coverages apply in accordance with
   the terms of such coverages and are separate            Total amount of loss payable:
   from the Limit(s) Of Insurance shown in the             $59,850 + $80,000 = $139,850
   Declarations for any other coverage:
                                                           Example 2
   1. Fire Department Service Charge;                      (This example, too, assumes there is no Coinsurance
   2. Pollutant Clean-up And Removal;                      penalty.)
   3. Increased Cost Of Construction; and                  The Deductible and Limits of Insurance are the same
   4. Electronic Data.                                     as those in Example 1.
   Payments under the Preservation Of Property              Loss to Building 1:                       $ 70,000
   Additional Coverage will not increase the                  (Exceeds Limit of Insurance plus Deductible)
   applicable Limit of Insurance.
                                                            Loss to Building 2:                       $ 90,000
D. Deductible
                                                              (Exceeds Limit of Insurance plus Deductible)
   In any one occurrence of loss or damage
                                                            Loss Payable – Building 1:                $ 60,000
   (hereinafter referred to as loss), we will first
   reduce the amount of loss if required by the               (Limit of Insurance)
   Coinsurance Condition or the Agreed Value                Loss Payable – Building 2:                $ 80,000
   Optional Coverage. If the adjusted amount of loss          (Limit of Insurance)
   is less than or equal to the Deductible, we will not
   pay for that loss. If the adjusted amount of loss        Total amount of loss payable:             $ 140,000
   exceeds the Deductible, we will then subtract the       E. Loss Conditions
   Deductible from the adjusted amount of loss and
                                                              The following conditions apply in addition to the
   will pay the resulting amount or the Limit of
                                                              Common Policy Conditions and the Commercial
   Insurance, whichever is less.
                                                              Property Conditions:
   When the occurrence involves loss to more than
                                                              1. Abandonment
   one item of Covered Property and separate Limits
   of Insurance apply, the losses will not be                    There can be no abandonment of any property
   combined in determining application of the                    to us.
   Deductible. But the Deductible will be applied only        2. Appraisal
   once per occurrence.
                                                                 If we and you disagree on the value of the
Example 1                                                        property or the amount of loss, either may
(This example assumes there is no Coinsurance                    make written demand for an appraisal of the
penalty.)                                                        loss. In this event, each party will select a
                                                                 competent and impartial appraiser. The two
 Deductible:                                 $      250          appraisers will select an umpire. If they cannot
 Limit of Insurance – Building 1:            $   60,000          agree, either may request that selection be
                                                                 made by a judge of a court having jurisdiction.
 Limit of Insurance – Building 2:            $   80,000          The appraisers will state separately the value
 Loss to Building 1:                         $   60,100          of the property and amount of loss. If they fail
 Loss to Building 2:                         $   90,000          to agree, they will submit their differences to
                                                                 the umpire. A decision agreed to by any two
                                                                 will be binding. Each party will:




Page 10 of 16                         © Insurance Services Office, Inc., 2011                    CP 00 10 10 12

                                                                                               EXHIBIT 1
                                                                                                PAGE 32
   Case 8:20-bk-13014-MW             Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                    Desc
                                     Main Document    Page 33 of 270
     a. Pay its chosen appraiser; and                           b. We may examine any insured under oath,
     b. Bear the other expenses of the appraisal                   while not in the presence of any other
        and umpire equally.                                        insured and at such times as may be
                                                                   reasonably required, about any matter
     If there is an appraisal, we will still retain our            relating to this insurance or the claim,
     right to deny the claim.                                      including an insured's books and records. In
  3. Duties In The Event Of Loss Or Damage                         the event of an examination, an insured's
                                                                   answers must be signed.
     a. You must see that the following are done in
        the event of loss or damage to Covered
        Property:
       (1) Notify the police if a law may have been
           broken.
                                                             4. Loss Payment
       (2) Give us prompt notice of the loss or
           damage. Include a description of the                  a. In the event of loss or damage covered by
           property involved.                                       this Coverage Form, at our option, we will
                                                                    either:
       (3) As soon as possible, give us a
           description of how, when and where the                  (1) Pay the value of lost or damaged
           loss or damage occurred.                                    property;
       (4) Take all reasonable steps to protect the                (2) Pay the cost of repairing or replacing
           Covered Property from further damage,                       the lost or damaged property, subject to
           and keep a record of your expenses                          b. below;
           necessary to protect the Covered                        (3) Take all or any part of the property at an
           Property, for consideration in the                          agreed or appraised value; or
           settlement of the claim. This will not                  (4) Repair, rebuild or replace the property
           increase the Limit of Insurance.                            with other property of like kind and
           However, we will not pay for any                            quality, subject to b. below.
           subsequent loss or damage resulting
           from a cause of loss that is not a                       We will determine the value of lost or
           Covered Cause of Loss. Also, if                          damaged property, or the cost of its repair
           feasible, set the damaged property                       or replacement, in accordance with the
           aside and in the best possible order for                 applicable terms of the Valuation Condition
           examination.                                             in this Coverage Form or any applicable
                                                                    provision which amends or supersedes the
       (5) At our request, give us complete                         Valuation Condition.
           inventories of the damaged and
           undamaged property. Include quantities,              b. The cost to repair, rebuild or replace does
           costs, values and amount of loss                        not include the increased cost attributable
           claimed.                                                to enforcement of or compliance with any
                                                                   ordinance     or    law     regulating    the
       (6) As often as may be reasonably                           construction, use or repair of any property.
           required, permit us to inspect the
           property proving the loss or damage                   c. We will give notice of our intentions within
           and examine your books and records.                      30 days after we receive the sworn proof of
                                                                    loss.
           Also, permit us to take samples of
           damaged and undamaged property for                   d. We will not pay you more than your
           inspection, testing and analysis, and                   financial interest in the Covered Property.
           permit us to make copies from your                    e. We may adjust losses with the owners of
           books and records.                                       lost or damaged property if other than you.
       (7) Send us a signed, sworn proof of loss                    If we pay the owners, such payments will
           containing the information we request to                 satisfy your claims against us for the
           investigate the claim. You must do this                  owners' property. We will not pay the
           within 60 days after our request. We will                owners more than their financial interest in
           supply you with the necessary forms.                     the Covered Property.
       (8) Cooperate with us in the investigation or             f. We may elect to defend you against suits
           settlement of the claim.                                 arising from claims of owners of property.
                                                                    We will do this at our expense.




CP 00 10 10 12                       © Insurance Services Office, Inc., 2011                      Page 11 of 16

                                                                                               EXHIBIT 1
                                                                                                PAGE 33
   Case 8:20-bk-13014-MW            Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                   Desc
                                    Main Document    Page 34 of 270
     g. We will pay for covered loss or damage
        within 30 days after we receive the sworn
        proof of loss, if you have complied with all
        of the terms of this Coverage Part, and:
       (1) We have reached agreement with you                         (b) When this policy is issued to the
           on the amount of loss; or                                      owner or general lessee of a
                                                                          building, building means the entire
       (2) An appraisal award has been made.                              building. Such building is vacant
     h. A party wall is a wall that separates and is                      unless at least 31% of its total
        common to adjoining buildings that are                            square footage is:
        owned by different parties. In settling                           (i) Rented to a lessee or sublessee
        covered losses involving a party wall, we                             and used by the lessee or
        will pay a proportion of the loss to the party                        sublessee    to   conduct    its
        wall based on your interest in the wall in                            customary operations; and/or
        proportion to the interest of the owner of
        the adjoining building. However, if you elect                     (ii) Used by the building owner to
        to repair or replace your building and the                             conduct customary operations.
        owner of the adjoining building elects not to              (2) Buildings    under    construction    or
        repair or replace that building, we will pay                   renovation are not considered vacant.
        you the full value of the loss to the party
                                                                b. Vacancy Provisions
        wall, subject to all applicable policy
        provisions including Limits of Insurance,                  If the building where loss or damage occurs
        the Valuation and Coinsurance Conditions                   has been vacant for more than 60
        and all other provisions of this Loss                      consecutive days before that loss or
        Payment Condition. Our payment under the                   damage occurs:
        provisions of this paragraph does not alter                (1) We will not pay for any loss or damage
        any right of subrogation we may have                           caused by any of the following, even if
        against any entity, including the owner or                     they are Covered Causes of Loss:
        insurer of the adjoining building, and does
        not alter the terms of the Transfer Of                        (a) Vandalism;
        Rights Of Recovery Against Others To Us                       (b) Sprinkler leakage, unless you have
        Condition in this policy.                                         protected    the   system   against
                                                                          freezing;
  5. Recovered Property
     If either you or we recover any property after                   (c) Building glass breakage;
     loss settlement, that party must give the other                  (d) Water damage;
     prompt notice. At your option, the property will                 (e) Theft; or
     be returned to you. You must then return to us
     the amount we paid to you for the property.                       (f) Attempted theft.
     We will pay recovery expenses and the                         (2) With respect to Covered Causes of Loss
     expenses to repair the recovered property,                        other than those listed in b.(1)(a)
     subject to the Limit of Insurance.                                through b.(1)(f) above, we will reduce
  6. Vacancy                                                           the amount we would otherwise pay for
                                                                       the loss or damage by 15%.
     a. Description Of Terms
                                                             7. Valuation
       (1) As used in this Vacancy Condition, the
           term building and the term vacant have               We will determine the value of Covered
           the meanings set forth in (1)(a) and                 Property in the event of loss or damage as
           (1)(b) below:                                        follows:
          (a) When this policy is issued to a                   a. At actual cash value as of the time of loss
               tenant, and with respect to that                    or damage, except as provided in b., c., d.
               tenant's    interest  in    Covered                 and e. below.
               Property, building means the unit or             b. If the Limit of Insurance for Building
               suite rented or leased to the tenant.               satisfies   the      Additional  Condition,
               Such building is vacant when it does                Coinsurance, and the cost to repair or
               not    contain    enough    business                replace the damaged building property is
               personal     property   to   conduct                $2,500 or less, we will pay the cost of
               customary operations.                               building repairs or replacement.




Page 12 of 16                        © Insurance Services Office, Inc., 2011                   CP 00 10 10 12

                                                                                             EXHIBIT 1
                                                                                              PAGE 34
    Case 8:20-bk-13014-MW            Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                      Desc
                                     Main Document    Page 35 of 270
         The cost of building repairs or replacement               a. We will not pay the full amount of any loss
         does not include the increased cost                          if the value of Covered Property at the time
         attributable   to   enforcement      of    or                of loss times the Coinsurance percentage
         compliance with any ordinance or law                         shown for it in the Declarations is greater
         regulating the construction, use or repair of                than the Limit of Insurance for the property.
         any property.                                                Instead, we will determine the most we will
         However, the following property will be                      pay using the following steps:
         valued at the actual cash value, even when                  (1) Multiply the value of Covered Property
         attached to the building:                                       at the time of loss by the Coinsurance
         (1) Awnings or floor coverings;                                 percentage;
         (2) Appliances for refrigerating, ventilating,              (2) Divide the Limit of Insurance of the
             cooking, dishwashing or laundering; or                      property by the figure determined in
         (3) Outdoor equipment or furniture.                             Step (1);
      c. "Stock" you have sold but not delivered at                  (3) Multiply the total amount of loss, before
         the selling price less discounts and                            the application of any deductible, by the
         expenses you otherwise would have had.                          figure determined in Step (2); and
      d. Glass at the cost of replacement with                       (4) Subtract the deductible from the figure
         safety-glazing material if required by law.                      determined in Step (3).
      e. Tenants' Improvements and Betterments                        We will pay the amount determined in Step
         at:                                                          (4) or the Limit of Insurance, whichever is
                                                                      less. For the remainder, you will either
         (1) Actual cash value of the lost or                         have to rely on other insurance or absorb
             damaged property if you make repairs                     the loss yourself.
             promptly.
                                                           Example 1 (Underinsurance)
         (2) A proportion of your original cost if you
             do not make repairs promptly. We will         When:      The value of the property is:       $ 250,000
             determine the proportionate value as                     The Coinsurance percentage
             follows:                                                 for it is:                               80%
            (a) Multiply the original cost by the                     The Limit of Insurance for it is:   $ 100,000
                number of days from the loss or
                                                                      The Deductible is:                  $     250
                damage to the expiration of the
                lease; and                                            The amount of loss is:              $ 40,000
            (b) Divide the amount determined in (a)        Step (1): $250,000 x 80% = $200,000
                 above by the number of days from                    (the minimum amount of insurance to
                 the installation of improvements to                 meet your Coinsurance requirements)
                 the expiration of the lease.
                                                           Step (2): $100,000  $200,000 = .50
             If your lease contains a renewal option,
                                                           Step (3): $40,000 x .50 = $20,000
             the expiration of the renewal option
             period will replace the expiration of the     Step (4): $20,000 – $250 = $19,750
             lease in this procedure.                      We will pay no more than $19,750. The remaining
         (3) Nothing if others pay for repairs or          $20,250 is not covered.
             replacement.                                  Example 2 (Adequate Insurance)
F. Additional Conditions
                                                           When:      The value of the property is:       $ 250,000
   The following conditions apply in addition to the
                                                                      The Coinsurance percentage
   Common Policy Conditions and the Commercial
                                                                      for it is:                               80%
   Property Conditions:
                                                                      The Limit of Insurance for it is:   $ 200,000
   1. Coinsurance
                                                                      The Deductible is:                  $     250
      If a Coinsurance percentage is shown in the
                                                                      The amount of loss is:              $ 40,000
      Declarations, the following condition applies:




CP 00 10 10 12                        © Insurance Services Office, Inc., 2011                        Page 13 of 16

                                                                                                  EXHIBIT 1
                                                                                                   PAGE 35
    Case 8:20-bk-13014-MW               Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                    Desc
                                        Main Document    Page 36 of 270
The minimum amount of insurance to meet your                       d. If we deny your claim because of your acts
Coinsurance requirement is $200,000 ($250,000 x                       or because you have failed to comply with
80%). Therefore, the Limit of Insurance in this                       the terms of this Coverage Part, the
example is adequate, and no penalty applies. We will                  mortgageholder will still have the right to
pay no more than $39,750 ($40,000 amount of loss                      receive     loss     payment      if    the
minus the deductible of $250).                                        mortgageholder:
                                                                      (1) Pays any premium due under this
                                                                          Coverage Part at our request if you
        b. If one Limit of Insurance applies to two or                    have failed to do so;
           more separate items, this condition will
           apply to the total of all property to which the            (2) Submits a signed, sworn proof of loss
           limit applies.                                                 within 60 days after receiving notice
                                                                          from us of your failure to do so; and
Example 3
                                                                      (3) Has notified us of any change in
When:      The value of the property is:                                  ownership, occupancy or substantial
                                                                          change in risk known to the
           Building at Location 1:             $ 75,000
                                                                          mortgageholder.
           Building at Location 2:             $ 100,000
                                                                       All of the terms of this Coverage Part will
           Personal Property                                           then apply directly to the mortgageholder.
           at Location 2:                      $ 75,000
                                                                    e. If we pay the mortgageholder for any loss
                                               $ 250,000               or damage and deny payment to you
           The Coinsurance percentage                                  because of your acts or because you have
           for it is:                                90%               failed to comply with the terms of this
           The Limit of Insurance for                                  Coverage Part:
           Buildings and Personal Property                            (1) The mortgageholder's rights under the
                                                                          mortgage will be transferred to us to the
           at Locations 1 and 2 is:            $ 180,000                  extent of the amount we pay; and
           The Deductible is:                  $ 1,000                (2) The mortgageholder's right to recover
           The amount of loss is:                                          the full amount of the mortgageholder's
           Building at Location 2:             $ 30,000                    claim will not be impaired.
           Personal Property                                           At our option, we may pay to the
           at Location 2:                      $ 20,000                mortgageholder the whole principal on the
                                                                       mortgage plus any accrued interest. In this
                                               $ 50,000                event, your mortgage and note will be
Step (1): $250,000 x 90% = $225,000                                    transferred to us and you will pay your
          (the minimum amount of insurance to                          remaining mortgage debt to us.
          meet your Coinsurance requirements                        f. If we cancel this policy, we will give written
          and to avoid the penalty shown below)                        notice to the mortgageholder at least:
Step (2): $180,000  $225,000 = .80                                   (1) 10 days before the effective date of
Step (3): $50,000 x .80 = $40,000                                         cancellation if we cancel for your
Step (4): $40,000 – $1,000 = $39,000                                      nonpayment of premium; or
We will pay no more than $39,000. The remaining                       (2) 30 days before the effective date of
$11,000 is not covered.                                                   cancellation if we cancel for any other
                                                                          reason.
   2. Mortgageholders
                                                                   g. If we elect not to renew this policy, we will
      a. The term mortgageholder includes trustee.                    give written notice to the mortgageholder at
        b. We will pay for covered loss of or damage                  least 10 days before the expiration date of
           to buildings or structures to each                         this policy.
           mortgageholder shown in the Declarations          G. Optional Coverages
           in their order of precedence, as interests
           may appear.                                          If shown as applicable in the Declarations, the
                                                                following Optional Coverages apply separately to
        c. The mortgageholder has the right to                  each item:
           receive loss payment even if the
           mortgageholder has started foreclosure or
           similar action on the building or structure.



Page 14 of 16                           © Insurance Services Office, Inc., 2011                     CP 00 10 10 12

                                                                                                  EXHIBIT 1
                                                                                                   PAGE 36
      Case 8:20-bk-13014-MW            Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                    Desc
                                       Main Document    Page 37 of 270
      1. Agreed Value                                           3. Replacement Cost
         a. The Additional Condition, Coinsurance,                  a. Replacement Cost (without deduction for
            does not apply to Covered Property to                      depreciation) replaces Actual Cash Value in
            which this Optional Coverage applies. We                   the Valuation Loss Condition of this
            will pay no more for loss of or damage to                  Coverage Form.
            that property than the proportion that the
            Limit of Insurance under this Coverage Part            b. This Optional Coverage does not apply to:
            for the property bears to the Agreed Value                (1) Personal property of others;
            shown for it in the Declarations.                         (2) Contents of a residence;
         b. If the expiration date for this Optional                  (3) Works of art, antiques or rare articles,
            Coverage shown in the Declarations is not                     including etchings, pictures, statuary,
            extended,   the     Additional    Condition,                  marbles, bronzes, porcelains and
            Coinsurance, is reinstated and this Optional                  bric-a-brac; or
            Coverage expires.
                                                                      (4) "Stock", unless the Including "Stock"
         c. The terms of this Optional Coverage apply                     option is shown in the Declarations.
            only to loss or damage that occurs:
                                                                       Under the terms of this Replacement Cost
           (1) On or after the effective date of this                  Optional Coverage, tenants' improvements
               Optional Coverage; and                                  and betterments are not considered to be
           (2) Before the Agreed Value expiration date                 the personal property of others.
               shown in the Declarations or the policy              c. You may make a claim for loss or damage
               expiration date, whichever occurs first.                covered by this insurance on an actual
      2. Inflation Guard                                               cash value basis instead of on a
                                                                       replacement cost basis. In the event you
         a. The Limit of Insurance for property to which
                                                                       elect to have loss or damage settled on an
             this Optional Coverage applies will
                                                                       actual cash value basis, you may still make
             automatically increase by the annual
             percentage shown in the Declarations.                     a claim for the additional coverage this
                                                                       Optional Coverage provides if you notify us
         b. The amount of increase will be:                            of your intent to do so within 180 days after
           (1) The Limit of Insurance that applied on                  the loss or damage.
               the most recent of the policy inception             d. We will not pay on a replacement cost
               date, the policy anniversary date, or any              basis for any loss or damage:
               other policy change amending the Limit
               of Insurance, times                                    (1) Until the lost or damaged property is
                                                                          actually repaired or replaced; and
           (2) The percentage of annual increase
               shown in the Declarations, expressed as                (2) Unless the repair or replacement is
                                                                          made as soon as reasonably possible
               a decimal (example: 8% is .08), times
                                                                          after the loss or damage.
           (3) The number of days since the beginning
                                                                       With respect to tenants' improvements and
               of the current policy year or the
                                                                       betterments, the following also apply:
               effective date of the most recent policy
               change amending the Limit of                           (3) If the conditions in d.(1) and d.(2)
               Insurance, divided by 365.                                 above are not met, the value of tenants'
                                                                          improvements and betterments will be
Example
                                                                          determined as a proportion of your
If:     The applicable Limit of Insurance is: $ 100,000                   original cost, as set forth in the
        The annual percentage increase is:          8%                    Valuation Loss Condition of this
                                                                          Coverage Form; and
        The number of days since the
        beginning of the policy year                                  (4) We will not pay for loss or damage to
        (or last policy change) is:                 146                    tenants' improvements and betterments
                                                                           if others pay for repairs or replacement.
        The amount of increase is:
        $100,000 x .08 x 146  365 =          $ 3,200               e. We will not pay more for loss or damage on
                                                                       a replacement cost basis than the least of
                                                                       (1), (2) or (3), subject to f. below:
                                                                      (1) The Limit of Insurance applicable to the
                                                                           lost or damaged property;




 CP 00 10 10 12                         © Insurance Services Office, Inc., 2011                      Page 15 of 16

                                                                                                 EXHIBIT 1
                                                                                                  PAGE 37
   Case 8:20-bk-13014-MW           Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                    Desc
                                   Main Document    Page 38 of 270
       (2) The cost to replace the lost or damaged       H. Definitions
           property with other property:                    1. "Fungus" means any type or form of fungus,
           (a) Of comparable material and quality;             including mold or mildew, and any mycotoxins,
               and                                             spores, scents or by-products produced or
          (b) Used for the same purpose; or                    released by fungi.
       (3) The amount actually spent that is                2. "Pollutants" means any solid, liquid, gaseous
           necessary to repair or replace the lost or          or thermal irritant or contaminant, including
           damaged property.                                   smoke, vapor, soot, fumes, acids, alkalis,
                                                               chemicals and waste. Waste includes
        If a building is rebuilt at a new premises,            materials to be recycled, reconditioned or
        the cost described in e.(2) above is limited           reclaimed.
        to the cost which would have been incurred
        if the building had been rebuilt at the             3. "Stock" means merchandise held in storage or
        original premises.                                     for sale, raw materials and in-process or
                                                               finished goods, including supplies used in their
     f. The cost of repair or replacement does not             packing or shipping.
        include the increased cost attributable to
        enforcement of or compliance with any
        ordinance     or    law     regulating    the
        construction, use or repair of any property.
  4. Extension Of Replacement Cost To
     Personal Property Of Others
     a. If the Replacement Cost Optional
        Coverage is shown as applicable in the
        Declarations, then this Extension may also
        be shown as applicable. If the Declarations
        show this Extension as applicable, then
        Paragraph 3.b.(1) of the Replacement Cost
        Optional Coverage is deleted and all other
        provisions of the Replacement Cost
        Optional Coverage apply to replacement
        cost on personal property of others.
     b. With respect to replacement cost on the
        personal property of others, the following
        limitation applies:
        If an item(s) of personal property of others
        is subject to a written contract which
        governs your liability for loss or damage to
        that item(s), then valuation of that item(s)
        will be based on the amount for which you
        are liable under such contract, but not to
        exceed the lesser of the replacement cost
        of the property or the applicable Limit of
        Insurance.




Page 16 of 16                       © Insurance Services Office, Inc., 2011                    CP 00 10 10 12

                                                                                             EXHIBIT 1
                                                                                              PAGE 38
   Case 8:20-bk-13014-MW             Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                        Desc
                                     Main Document    Page 39 of 270
                                                                                       COMMERCIAL PROPERTY
                                                                                               CP 00 30 10 12


             BUSINESS INCOME (AND EXTRA EXPENSE)
                        COVERAGE FORM
Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and
what is and is not covered.
Throughout this policy, the words "you" and "your" refer to the Named Insured shown in the Declarations. The
words "we", "us" and "our" refer to the company providing this insurance.
Other words and phrases that appear in quotation marks have special meaning. Refer to Section F. Definitions.


A. Coverage                                                         We will pay for the actual loss of Business
   1. Business Income                                               Income you sustain due to the necessary
                                                                    "suspension" of your "operations" during the
      Business Income means the:                                    "period of restoration". The "suspension" must
       a. Net Income (Net Profit or Loss before                     be caused by direct physical loss of or damage
          income taxes) that would have been                        to property at premises which are described in
          earned or incurred; and                                   the Declarations and for which a Business
                                                                    Income Limit Of Insurance is shown in the
      b. Continuing normal operating expenses
          incurred, including payroll.                              Declarations. The loss or damage must be
                                                                    caused by or result from a Covered Cause of
      For manufacturing risks, Net Income includes                  Loss. With respect to loss of or damage to
      the net sales value of production.                            personal property in the open or personal
      Coverage is provided as described and limited                 property in a vehicle, the described premises
      below for one or more of the following options                include the area within 100 feet of such
      for which a Limit Of Insurance is shown in the                premises.
      Declarations:                                                 With respect to the requirements set forth in
         (1) Business    Income     Including   "Rental             the preceding paragraph, if you occupy only
             Value".                                                part of a building, your premises means:
         (2) Business Income Other Than "Rental                           (a) The portion of the building which you
             Value".                                                          rent, lease or occupy;
         (3) "Rental Value".                                              (b) The area within 100 feet of the
                                                                              building or within 100 feet of the
      If option (1) above is selected, the term                               premises      described    in   the
      Business Income will include "Rental Value". If                         Declarations, whichever distance is
      option (3) above is selected, the term Business                         greater (with respect to loss of or
      Income will mean "Rental Value" only.                                   damage to personal property in the
      If Limits of Insurance are shown under more                             open or personal property in a
      than one of the above options, the provisions                           vehicle); and
      of this Coverage Part apply separately to each.
                                                                          (c) Any area within the building or at the
                                                                              described premises, if that area
                                                                              services, or is used to gain access
                                                                              to, the portion of the building which
                                                                              you rent, lease or occupy.
                                                                2. Extra Expense
                                                                   a. Extra Expense Coverage is provided at the
                                                                      premises described in the Declarations only
                                                                      if the Declarations show that Business
                                                                      Income Coverage applies at that premises.




CP 00 30 10 12                         © Insurance Services Office, Inc., 2011                         Page 1 of 10
                                                                                                   EXHIBIT 1
                                                                                                    PAGE 39
   Case 8:20-bk-13014-MW            Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                      Desc
                                    Main Document    Page 40 of 270
     b. Extra Expense means necessary expenses                  c. Electronic data means information, facts or
        you incur during the "period of restoration"               computer programs stored as or on,
        that you would not have incurred if there                  created or used on, or transmitted to or
        had been no direct physical loss or damage                 from computer software (including systems
        to property caused by or resulting from a                  and applications software), on hard or
        Covered Cause of Loss.                                     floppy disks, CD-ROMs, tapes, drives,
        We will pay Extra Expense (other than the                  cells, data processing devices or any other
        expense to repair or replace property) to:                 repositories of computer software which are
                                                                   used      with    electronically  controlled
       (1) Avoid or minimize the "suspension" of                   equipment. The term computer programs,
           business and to continue operations at                  referred to in the foregoing description of
           the    described     premises     or  at                electronic data, means a set of related
           replacement premises or temporary                       electronic instructions which direct the
           locations, including relocation expenses                operations and functions of a computer or
           and costs to equip and operate the                      device connected to it, which enable the
           replacement location or temporary                       computer or device to receive, process,
           location.                                               store, retrieve or send data.
                                                                d. This Additional Limitation does not apply
       (2) Minimize the "suspension" of business if                when loss or damage to electronic data
           you cannot continue "operations".                       involves only electronic data which is
                                                                   integrated in and operates or controls a
        We will also pay Extra Expense to repair or
                                                                   building's elevator, lighting, heating,
        replace property, but only to the extent it
        reduces the amount of loss that otherwise                  ventilation, air conditioning or security
                                                                   system.
        would have been payable under this
        Coverage Form.                                       5. Additional Coverages
  3. Covered Causes Of Loss, Exclusions And                     a. Civil Authority
     Limitations                                                   In this Additional Coverage, Civil Authority,
     See applicable Causes Of Loss form as shown                   the described premises are premises to
     in the Declarations.                                          which this Coverage Form applies, as
                                                                   shown in the Declarations.
  4. Additional Limitation – Interruption Of
     Computer Operations                                           When a Covered Cause of Loss causes
                                                                   damage to property other than property at
     a. Coverage for Business Income does not
                                                                   the described premises, we will pay for the
        apply when a "suspension" of "operations"
                                                                   actual loss of Business Income you sustain
        is caused by destruction or corruption of
        electronic data, or any loss or damage to                  and necessary Extra Expense caused by
                                                                   action of civil authority that prohibits access
        electronic data, except as provided under
                                                                   to the described premises, provided that
        the Additional Coverage, Interruption Of
                                                                   both of the following apply:
        Computer Operations.
                                                                   (1) Access to the area immediately
     b. Coverage for Extra Expense does not apply
        when action is taken to avoid or minimize a                    surrounding the damaged property is
                                                                       prohibited by civil authority as a result
        "suspension" of "operations" caused by
                                                                       of the damage, and the described
        destruction or corruption of electronic data,
        or any loss or damage to electronic data,                      premises are within that area but are not
                                                                       more than one mile from the damaged
        except as provided under the Additional
                                                                       property; and
        Coverage, Interruption Of Computer
        Operations.                                                (2) The action of civil authority is taken in
                                                                       response      to   dangerous      physical
                                                                       conditions resulting from the damage or
                                                                       continuation of the Covered Cause of
                                                                       Loss that caused the damage, or the
                                                                       action is taken to enable a civil authority
                                                                       to have unimpeded access to the
                                                                       damaged property.




Page 2 of 10                         © Insurance Services Office, Inc., 2011                     CP 00 30 10 12

                                                                                               EXHIBIT 1
                                                                                                PAGE 40
   Case 8:20-bk-13014-MW            Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                     Desc
                                    Main Document    Page 41 of 270
        Civil Authority Coverage for Business                         (a) Begins on the date property (except
        Income will begin 72 hours after the time of                      "finished stock") is actually repaired,
        the first action of civil authority that                          rebuilt or replaced and "operations"
        prohibits access to the described premises                        are resumed; and
        and will apply for a period of up to four                     (b) Ends on the earlier of:
        consecutive weeks from the date on which
        such coverage began.                                              (i) The date you could restore your
                                                                              "operations", with reasonable
        Civil Authority Coverage for Extra Expense                            speed, to the level which would
        will begin immediately after the time of the                          generate the business income
        first action of civil authority that prohibits                        amount that would have existed
        access to the described premises and will                             if no direct physical loss or
        end:                                                                  damage had occurred; or
       (1) Four consecutive weeks after the date                          (ii) 60 consecutive days after the
           of that action; or                                                  date determined in (1)(a) above.
       (2) When your Civil Authority Coverage for                      However, Extended Business Income
           Business Income ends;                                       does not apply to loss of Business
        whichever is later.                                            Income incurred as a result of
                                                                       unfavorable business conditions caused
                                                                       by the impact of the Covered Cause of
                                                                       Loss in the area where the described
     b. Alterations And New Buildings                                  premises are located.
        We will pay for the actual loss of Business                    Loss of Business Income must be
        Income you sustain and necessary Extra                         caused by direct physical loss or
        Expense you incur due to direct physical                       damage at the described premises
        loss or damage at the described premises                       caused by or resulting from any
        caused by or resulting from any Covered                        Covered Cause of Loss.
        Cause of Loss to:                                          (2) "Rental Value"
       (1) New buildings or structures, whether                        If the necessary "suspension" of your
           complete or under construction;                             "operations" produces a "Rental Value"
       (2) Alterations or additions to       existing                  loss payable under this policy, we will
           buildings or structures; and                                pay for the actual loss of "Rental Value"
                                                                       you incur during the period that:
       (3) Machinery, equipment, supplies or
           building materials located on or within                    (a) Begins on the date property is
           100 feet of the described premises and:                        actually repaired, rebuilt or replaced
                                                                          and tenantability is restored; and
          (a) Used in the construction, alterations
              or additions; or                                        (b) Ends on the earlier of:
           (b) Incidental to the occupancy of new                         (i) The date you could restore tenant
               buildings.                                                     occupancy,    with    reasonable
                                                                              speed, to the level which would
        If such direct physical loss or damage
                                                                              generate the "Rental Value" that
        delays the start of "operations", the "period
                                                                              would have existed if no direct
        of restoration" for Business Income
                                                                              physical loss or damage had
        Coverage will begin on the date
                                                                              occurred; or
        "operations" would have begun if the direct
        physical loss or damage had not occurred.                         (ii) 60 consecutive days after the
                                                                               date determined in (2)(a) above.
     c. Extended Business Income
                                                                       However, Extended Business Income
       (1) Business Income Other Than "Rental
                                                                       does not apply to loss of "Rental Value"
           Value"
                                                                       incurred as a result of unfavorable
           If the necessary "suspension" of your                       business conditions caused by the
           "operations" produces a Business                            impact of the Covered Cause of Loss in
           Income loss payable under this policy,                      the area where the described premises
           we will pay for the actual loss of                          are located.
           Business Income you incur during the
           period that:




CP 00 30 10 12                       © Insurance Services Office, Inc., 2011                        Page 3 of 10

                                                                                               EXHIBIT 1
                                                                                                PAGE 41
   Case 8:20-bk-13014-MW            Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                     Desc
                                    Main Document    Page 42 of 270
           Loss of "Rental Value" must be caused                      (d) The Covered Causes of Loss include
           by direct physical loss or damage at the                       a virus, harmful code or similar
           described premises caused by or                                instruction introduced into or enacted
           resulting from any Covered Cause of                            on a computer system (including
           Loss.                                                          electronic data) or a network to
     d. Interruption Of Computer Operations                               which it is connected, designed to
                                                                          damage or destroy any part of the
       (1) Under     this   Additional  Coverage,                         system or disrupt its normal
           electronic data has the meaning                                operation. But there is no coverage
           described under Additional Limitation –                        for an interruption related to
           Interruption Of Computer Operations.                           manipulation of a computer system
       (2) Subject to all provisions of this                              (including electronic data) by any
           Additional Coverage, you may extend                            employee, including a temporary or
           the insurance that applies to Business                         leased employee, or by an entity
           Income and Extra Expense to apply to a                         retained by you or for you to inspect,
           "suspension" of "operations" caused by                         design, install, maintain, repair or
           an interruption in computer operations                         replace that system.
           due to destruction or corruption of                     (4) The most we will pay under this
           electronic data due to a Covered Cause                      Additional Coverage, Interruption Of
           of Loss. However, we will not provide                       Computer Operations, is $2,500 (unless
           coverage       under   this   Additional                    a higher limit is shown in the
           Coverage       when    the    Additional                    Declarations) for all loss sustained and
           Limitation – Interruption Of Computer                       expense incurred in any one policy year,
           Operations does not apply based on                          regardless     of     the    number     of
           Paragraph A.4.d. therein.                                   interruptions or the number of premises,
       (3) With respect to the coverage provided                       locations or computer systems involved.
           under this Additional Coverage, the                         If loss payment relating to the first
           Covered Causes of Loss are subject to                       interruption does not exhaust this
           the following:                                              amount, then the balance is available
                                                                       for loss or expense sustained or
          (a) If the Causes Of Loss – Special
              Form applies, coverage under this                        incurred as a result of subsequent
                                                                       interruptions in that policy year. A
              Additional Coverage, Interruption Of
                                                                       balance remaining at the end of a policy
              Computer Operations, is limited to
              the "specified causes of loss" as                        year does not increase the amount of
                                                                       insurance in the next policy year. With
              defined in that form and Collapse as
                                                                       respect to any interruption which begins
              set forth in that form.
                                                                       in one policy year and continues or
          (b) If the Causes Of Loss – Broad Form                       results in additional loss or expense in a
              applies,   coverage       under     this                 subsequent policy year(s), all loss and
              Additional Coverage, Interruption Of                     expense is deemed to be sustained or
              Computer     Operations,       includes                  incurred in the policy year in which the
              Collapse as set forth in that form.                      interruption began.
          (c) If the Causes Of Loss form is                        (5) This Additional Coverage, Interruption
              endorsed to add a Covered Cause of                       Of Computer Operations, does not
              Loss, the additional Covered Cause                       apply to loss sustained or expense
              of Loss does not apply to the                            incurred after the end of the "period of
              coverage provided under this                             restoration", even if the amount of
              Additional Coverage, Interruption Of                     insurance stated in (4) above has not
              Computer Operations.                                     been exhausted.
                                                             6. Coverage Extension
                                                                If a Coinsurance percentage of 50% or more is
                                                                shown in the Declarations, you may extend the
                                                                insurance provided by this Coverage Part as
                                                                follows:




Page 4 of 10                         © Insurance Services Office, Inc., 2011                    CP 00 30 10 12

                                                                                               EXHIBIT 1
                                                                                                PAGE 42
    Case 8:20-bk-13014-MW           Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                    Desc
                                    Main Document    Page 43 of 270
      Newly Acquired Locations                              1. Appraisal
      a. You may extend your Business Income and               If we and you disagree on the amount of Net
         Extra Expense Coverages to apply to                   Income and operating expense or the amount
         property at any location you acquire other            of loss, either may make written demand for
         than fairs or exhibitions.                            an appraisal of the loss. In this event, each
      b. The most we will pay under this Extension,            party will select a competent and impartial
         for the sum of Business Income loss and               appraiser.
         Extra Expense incurred, is $100,000 at                The two appraisers will select an umpire. If
         each location, unless a higher limit is               they cannot agree, either may request that
         shown in the Declarations.                            selection be made by a judge of a court having
      c. Insurance under this Extension for each               jurisdiction.   The appraisers will          state
         newly acquired location will end when any             separately the amount of Net Income and
         of the following first occurs:                        operating expense or amount of loss. If they
                                                               fail to agree, they will submit their differences
         (1) This policy expires;                              to the umpire. A decision agreed to by any two
                                                               will be binding. Each party will:
                                                               a. Pay its chosen appraiser; and
                                                               b. Bear the other expenses of the appraisal
                                                                   and umpire equally.
         (2) 30 days expire after you acquire or
             begin to construct the property; or               If there is an appraisal, we will still retain our
                                                               right to deny the claim.
        (3) You report values to us.
          We will charge you additional premium for         2. Duties In The Event Of Loss
          values reported from the date you acquire            a. You must see that the following are done in
          the property.                                           the event of loss:
      The Additional Condition, Coinsurance, does                 (1) Notify the police if a law may have been
      not apply to this Extension.                                    broken.
B. Limits Of Insurance                                            (2) Give us prompt notice of the direct
                                                                      physical loss or damage. Include a
   The most we will pay for loss in any one
   occurrence is the applicable Limit Of Insurance                    description of the property involved.
   shown in the Declarations.                                     (3) As soon as possible, give us a
                                                                      description of how, when and where the
   Payments under the following coverages will not
                                                                      direct physical loss or damage occurred.
   increase the applicable Limit of Insurance:
   1. Alterations And New Buildings;
                                                                  (4) Take all reasonable steps to protect the
   2. Civil Authority;                                                Covered Property from further damage,
   3. Extra Expense; or                                               and keep a record of your expenses
                                                                      necessary to protect the Covered
   4. Extended Business Income.                                       Property, for consideration in the
   The amounts of insurance stated in the                             settlement of the claim. This will not
   Interruption Of Computer Operations Additional                     increase the Limit of Insurance.
   Coverage and the Newly Acquired Locations                          However, we will not pay for any
   Coverage Extension apply in accordance with the                    subsequent loss or damage resulting
   terms of those coverages and are separate from                     from a cause of loss that is not a
   the Limit(s) Of Insurance shown in the                             Covered Cause of Loss. Also, if
   Declarations for any other coverage.                               feasible, set the damaged property
C. Loss Conditions                                                    aside and in the best possible order for
                                                                      examination.
   The following conditions apply in addition to the
   Common Policy Conditions and the Commercial                    (5) As often as may be reasonably
   Property Conditions:                                               required, permit us to inspect the
                                                                      property proving the loss or damage
                                                                      and examine your books and records.




CP 00 30 10 12                      © Insurance Services Office, Inc., 2011                        Page 5 of 10

                                                                                              EXHIBIT 1
                                                                                               PAGE 43
   Case 8:20-bk-13014-MW           Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                     Desc
                                   Main Document    Page 44 of 270
           Also permit us to take samples of                      (1) All expenses that exceed the normal
           damaged and undamaged property for                         operating expenses that would have
           inspection, testing and analysis, and                      been incurred by "operations" during the
           permit us to make copies from your                         "period of restoration" if no direct
           books and records.                                         physical loss or damage had occurred.
       (6) Send us a signed, sworn proof of loss                      We will deduct from the total of such
           containing the information we request to                   expenses:
           investigate the claim. You must do this                   (a) The salvage value that remains of
           within 60 days after our request. We will                     any property bought for temporary
           supply you with the necessary forms.                          use     during   the   "period   of
       (7) Cooperate with us in the investigation or                     restoration", once "operations" are
           settlement of the claim.                                      resumed; and
       (8) If you intend to continue your business,                  (b) Any Extra Expense that is paid for
           you must resume all or part of your                           by other insurance, except for
           "operations" as quickly as possible.                          insurance that is written subject to
                                                                         the same plan, terms, conditions and
     b. We may examine any insured under oath,                           provisions as this insurance; and
        while not in the presence of any other
        insured and at such times as may be                       (2) Necessary expenses that reduce the
        reasonably required, about any matter                         Business Income loss that otherwise
        relating to this insurance or the claim,                      would have been incurred.
        including an insured's books and records. In
        the event of an examination, an insured's
        answers must be signed.
  3. Loss Determination
                                                               c. Resumption Of Operations
     a. The amount of Business Income loss will
        be determined based on:                                   We will reduce the amount of your:
       (1) The Net Income of the business before                  (1) Business Income loss, other than Extra
           the direct physical loss or damage                         Expense, to the extent you can resume
           occurred;                                                  your "operations", in whole or in part, by
                                                                      using damaged or undamaged property
       (2) The likely Net Income of the business if                   (including merchandise or stock) at the
           no physical loss or damage had                             described premises or elsewhere.
           occurred, but not including any Net
           Income that would likely have been                     (2) Extra Expense loss to the extent you
           earned as a result of an increase in the                   can return "operations" to normal and
           volume of business due to favorable                        discontinue such Extra Expense.
           business conditions caused by the                   d. If you do not resume "operations", or do not
           impact of the Covered Cause of Loss on                 resume "operations" as quickly as possible,
           customers or on other businesses;                      we will pay based on the length of time it
       (3) The operating expenses, including                      would have taken to resume "operations"
           payroll expenses, necessary to resume                  as quickly as possible.
           "operations" with the same quality of            4. Loss Payment
           service that existed just before the
                                                               We will pay for covered loss within 30 days
           direct physical loss or damage; and
                                                               after we receive the sworn proof of loss, if you
       (4) Other relevant sources of information,              have complied with all of the terms of this
           including:                                          Coverage Part, and:
           (a) Your    financial   records      and            a. We have reached agreement with you on
               accounting procedures;                             the amount of loss; or
          (b) Bills, invoices and other vouchers;              b. An appraisal award has been made.
              and
          (c) Deeds, liens or contracts.
     b. The amount of Extra Expense will be
        determined based on:




Page 6 of 10                        © Insurance Services Office, Inc., 2011                    CP 00 30 10 12

                                                                                              EXHIBIT 1
                                                                                               PAGE 44
    Case 8:20-bk-13014-MW             Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                     Desc
                                      Main Document    Page 45 of 270
D. Additional Condition                                               (5) Collection expenses;
   COINSURANCE                                                        (6) Cost of raw stock and factory supplies
   If a Coinsurance percentage is shown in the                            consumed (including transportation
   Declarations, the following condition applies in                       charges);
   addition to the Common Policy Conditions and the                   (7) Cost of merchandise sold (including
   Commercial Property Conditions.                                        transportation charges);
   We will not pay the full amount of any Business                    (8) Cost of other supplies consumed
   Income loss if the Limit of Insurance for Business                     (including transportation charges);
   Income is less than:                                               (9) Cost of services purchased from
   1. The Coinsurance percentage shown for                                outsiders (not employees) to resell, that
      Business Income in the Declarations; times                          do not continue under contract;
   2. The sum of:                                                   (10) Power, heat and refrigeration expenses
      a. The Net Income (Net Profit or Loss before                       that do not continue under contract (if
         income taxes), and                                              Form CP 15 11 is attached);
      b. Operating expenses, including payroll                      (11) All payroll expenses or the amount of
          expenses,                                                      payroll expense excluded (if Form CP
                                                                         15 10 is attached); and
      that would have been earned or incurred (had
      no loss occurred) by your "operations" at the                 (12) Special deductions for mining properties
      described premises for the 12 months                               (royalties unless specifically included in
      following the inception, or last previous                          coverage; actual depletion commonly
      anniversary date, of this policy (whichever is                     known as unit or cost depletion – not
      later).                                                            percentage depletion; welfare and
                                                                         retirement fund charges based on
                                                                         tonnage; hired trucks).



                                                            Example 1 (Underinsurance)
                                                            When:     The Net Income and operating
   Instead, we will determine the most we will pay                    expenses for the 12 months
   using the following steps:                                         following the inception, or last
   Step (1): Multiply the Net Income and operating                    previous anniversary date, of
              expense for the 12 months following the                 this policy at the described
              inception, or last previous anniversary                 premises would have been:        $ 400,000
              date, of this policy by the Coinsurance                 The Coinsurance percentage is:        50%
              percentage;
                                                                      The Limit of Insurance is:       $ 150,000
   Step (2): Divide the Limit of Insurance for the                    The amount of loss is:           $ 80,000
              described premises by the figure
              determined in Step (1); and                   Step (1): $400,000 x 50% = $200,000
   Step (3): Multiply the total amount of loss by the                 (the minimum amount of insurance to
              figure determined in Step (2).                          meet your Coinsurance requirements)
   We will pay the amount determined in Step (3) or         Step (2): $150,000  $200,000 = .75
   the limit of insurance, whichever is less. For the       Step (3): $80,000 x .75 = $60,000
   remainder, you will either have to rely on other
                                                            We will pay no more than $60,000. The remaining
   insurance or absorb the loss yourself.
                                                            $20,000 is not covered.
   In determining operating expenses for the purpose
   of applying the Coinsurance condition, the               Example 2 (Adequate Insurance)
   following expenses, if applicable, shall be              When:     The Net Income and operating
   deducted from the total of all operating expenses:                 expenses for the 12 months
         (1)   Prepaid freight – outgoing;                            following the inception, or last
                                                                      previous anniversary date, of
         (2)   Returns and allowances;
                                                                      this policy at the described
         (3)   Discounts;                                             premises would have been:        $ 400,000
         (4)   Bad debts;                                             The Coinsurance percentage is:        50%



CP 00 30 10 12                          © Insurance Services Office, Inc., 2011                      Page 7 of 10

                                                                                                 EXHIBIT 1
                                                                                                  PAGE 45
       Case 8:20-bk-13014-MW             Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                       Desc
                                         Main Document    Page 46 of 270
          The Limit of Insurance is:         $ 200,000               each period of 30 consecutive
                                                                     days is:
          The amount of loss is:             $ 80,000
                                                                     ($120,000 x 1/4 = $30,000)
The minimum amount of insurance to meet your                         If, in this example, the actual
Coinsurance requirement is $200,000 ($400,000 x
                                                                     amount of loss is:
50%). Therefore, the Limit of Insurance in this
example is adequate and no penalty applies. We will                  Days 1–30:                          $     40,000
pay no more than $80,000 (amount of loss).                           Days 31–60:                         $     20,000
This condition does not apply to Extra Expense                       Days 61–90:                         $     30,000
Coverage.                                                                                                $     90,000
E. Optional Coverages                                                We will pay:
   If shown as applicable in the Declarations, the                   Days 1–30:                          $     30,000
   following Optional Coverages apply separately to                  Days 31–60:                         $     20,000
   each item.
                                                                     Days 61–90:                         $     30,000
   1. Maximum Period Of Indemnity
                                                                                                     $ 80,000
      a. The Additional Condition, Coinsurance,
         does not apply to this Coverage Form at                     The remaining $10,000 is not covered.
         the described premises to which this                  3. Business Income Agreed Value
         Optional Coverage applies.                               a. To activate this Optional Coverage:
                                                                    (1) A Business Income Report/Work Sheet
                                                                        must be submitted to us and must show
                                                                        financial data for your "operations":
                                                                        (a) During the 12 months prior to the
                                                                            date of the Work Sheet; and
                                                                        (b) Estimated for the 12 months
      b. The most we will pay for the total of                              immediately following the inception
         Business Income loss and Extra Expense is                          of this Optional Coverage.
         the lesser of:
                                                                     (2) The Declarations must indicate that the
          (1) The amount of loss sustained and                           Business     Income   Agreed     Value
              expenses incurred during the 120 days                      Optional Coverage applies, and an
              immediately following the beginning of                     Agreed Value must be shown in the
              the "period of restoration"; or                            Declarations. The Agreed Value should
          (2) The Limit Of Insurance shown in the                        be at least equal to:
              Declarations.                                             (a) The Coinsurance percentage shown
   2. Monthly Limit Of Indemnity                                            in the Declarations; multiplied by
      a. The Additional Condition, Coinsurance,                         (b) The amount of Net Income and
         does not apply to this Coverage Form at                            operating expenses for the following
         the described premises to which this                               12 months you report on the Work
         Optional Coverage applies.                                         Sheet.
      b. The most we will pay for loss of Business                b. The Additional Condition, Coinsurance, is
         Income in each period of 30 consecutive                     suspended until:
         days after the beginning of the "period of                  (1) 12 months after the effective date of
         restoration" is:                                                this Optional Coverage; or
          (1) The Limit of Insurance, multiplied by                  (2) The expiration date of this policy;
          (2) The fraction shown in the Declarations                  whichever occurs first.
              for this Optional Coverage.
                                                                  c. We will reinstate the Additional Condition,
Example                                                              Coinsurance, automatically if you do not
 When:    The Limit of Insurance is:         $ 120,000               submit a new Work Sheet and Agreed
                                                                     Value:
          The fraction shown in the
          Declarations for this Optional                             (1) Within 12 months of the effective date
          Coverage is:                              1/4                  of this Optional Coverage; or
          The most we will pay for loss in   $   30,000



Page 8 of 10                           © Insurance Services Office, Inc., 2011                     CP 00 30 10 12
                                                                                                    EXHIBIT 1
                                                                                                     PAGE 46
    Case 8:20-bk-13014-MW               Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                  Desc
                                        Main Document    Page 47 of 270
          (2) When you request a change in your                       caused by or resulting from any Covered
              Business Income Limit of Insurance.                     Cause of Loss at the described premises;
        d. If the Business Income Limit of Insurance is               and
           less than the Agreed Value, we will not pay             b. Ends on the earlier of:
           more of any loss than the amount of loss                   (1) The date when the property at the
           multiplied by:                                                 described premises should be repaired,
          (1) The Business Income            Limit   of                   rebuilt or replaced with reasonable
              Insurance; divided by                                       speed and similar quality; or
          (2) The Agreed Value.                                       (2) The date when business is resumed at a
Example                                                                   new permanent location.
                                                                   "Period of restoration" does not include any
When:      The Limit of Insurance is:        $ 100,000             increased period required due to the
           The Agreed Value is:              $ 200,000             enforcement of or compliance with any
           The amount of loss is:            $ 80,000              ordinance or law that:
Step (1): $100,000  $200,000 = .50                                   (1) Regulates the construction, use or
Step (2): .50 x $80,000 = $40,000                                         repair, or requires the tearing down, of
                                                                          any property; or
We will pay $40,000. The remaining $40,000 is not
covered.
   4. Extended Period Of Indemnity
      Under Paragraph A.5.c., Extended Business
      Income, the number 60 in Subparagraphs
      (1)(b) and (2)(b) is replaced by the number                    (2) Requires any insured or others to test
      shown in the Declarations for this Optional                         for, monitor, clean up, remove, contain,
      Coverage.                                                           treat, detoxify or neutralize, or in any
F. Definitions                                                            way respond to, or assess the effects of
                                                                          "pollutants".
   1. "Finished stock" means stock you have
      manufactured.                                                The expiration date of this policy will not cut
                                                                   short the "period of restoration".
      "Finished stock" also includes whiskey and
      alcoholic products being aged, unless there is            4. "Pollutants" means any solid, liquid, gaseous
      a Coinsurance percentage shown for Business                  or thermal irritant or contaminant, including
      Income in the Declarations.                                  smoke, vapor, soot, fumes, acids, alkalis,
                                                                   chemicals and waste. Waste includes
      "Finished stock" does not include stock you                  materials to be recycled, reconditioned or
      have manufactured that is held for sale on the               reclaimed.
      premises of any retail outlet insured under this
      Coverage Part.                                            5. "Rental Value" means Business Income that
                                                                   consists of:
   2. "Operations" means:
                                                                   a. Net Income (Net Profit or Loss before
      a. Your business activities occurring at the                    income taxes) that would have been
         described premises; and                                      earned or incurred as rental income from
        b. The tenantability of the described premises,               tenant occupancy of the premises
           if coverage for Business Income Including                  described in the Declarations as furnished
           "Rental Value" or "Rental Value" applies.                  and equipped by you, including fair rental
                                                                      value of any portion of the described
   3. "Period of restoration" means the period of
                                                                      premises which is occupied by you; and
      time that:
                                                                   b. Continuing normal operating expenses
        a. Begins:
                                                                      incurred in connection with that premises,
          (1) 72 hours after the time of direct physical              including:
              loss or damage for Business Income
              Coverage; or                                            (1) Payroll; and
                                                                      (2) The amount of charges which are the
          (2) Immediately after the time of direct
              physical loss or damage for Extra                           legal obligation of the tenant(s) but
                                                                          would otherwise be your obligations.
              Expense Coverage;
                                                                6. "Suspension" means:




CP 00 30 10 12                          © Insurance Services Office, Inc., 2011                     Page 9 of 10

                                                                                                EXHIBIT 1
                                                                                                 PAGE 47
   Case 8:20-bk-13014-MW           Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43   Desc
                                   Main Document    Page 48 of 270
     a. The slowdown or cessation          of   your
        business activities; or
     b. That a part or all of the described premises
        is rendered untenantable, if coverage for
        Business Income Including "Rental Value"
        or "Rental Value" applies.




Page 10 of 10                       © Insurance Services Office, Inc., 2011    CP 00 30 10 12

                                                                              EXHIBIT 1
                                                                               PAGE 48
    Case 8:20-bk-13014-MW              Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                     Desc
                                       Main Document    Page 49 of 270
                                                                                    COMMERCIAL PROPERTY



                  COMMERCIAL PROPERTY CONDITIONS
This Coverage Part is subject to the following conditions, the Common Policy Conditions and applicable Loss
Conditions and Additional Conditions in Commercial Property Coverage Forms.

A. CONCEALMENT, MISREPRESENTATION OR
   FRAUD                                                   F. NO BENEFIT TO BAILEE
   This Coverage Part is void in any case of fraud by         No person or organization, other than you, having
   you as it relates to this Coverage Part at any time.       custody of Covered Property will benefit from this
   It is also void if you or any other insured, at any        insurance.
   time, intentionally conceal or misrepresent a
   material fact concerning:                               G. OTHER INSURANCE
   1. This Coverage Part;                                     1. You may have other insurance subject to the
                                                                 same plan, terms, conditions and provisions as
   2. The Covered Property;                                      the insurance under this Coverage Part. If you
   3. Your interest in the Covered Property; or                  do, we will pay our share of the covered loss or
   4. A claim under this Coverage Part.                          damage. Our share is the proportion that the
                                                                 applicable Limit of Insurance under this
B. CONTROL OF PROPERTY                                           Coverage Part bears to the Limits of Insurance
   Any act or neglect of any person other than you               of all insurance covering on the same basis.
   beyond your direction or control will not affect this      2. If there is other insurance covering the same
   insurance.                                                    loss or damage, other than that described in 1.
   The breach of any condition of this Coverage Part             above, we will pay only for the amount of
   at any one or more locations will not affect                  covered loss or damage in excess of the
   coverage at any location where, at the time of loss           amount due from that other insurance, whether
   or damage, the breach of condition does not exist.            you can collect on it or not. But we will not pay
                                                                 more than the applicable Limit of Insurance.
C. INSURANCE          UNDER      TWO      OR     MORE      H. POLICY PERIOD, COVERAGE TERRITORY
   COVERAGES                                                  Under this Coverage Part:
   If two or more    of this policy's coverages apply to      1. We cover loss or damage commencing:
   the same loss     or damage, we will not pay more
   than the actual   amount of the loss or damage.               a. During the policy period shown in the
                                                                    Declarations; and
D. LEGAL ACTION AGAINST US
                                                                 b. Within the coverage territory.
   No one may bring a legal action against us under
   this Coverage Part unless:                                 2. The coverage territory is:
   1. There has been full compliance with all of the             a. The United States of America (including its
      terms of this Coverage Part; and                              territories and possessions);
   2. The action is brought within 2 years after the             b. Puerto Rico; and
      date on which the direct physical loss or                  c. Canada.
      damage occurred.
E. LIBERALIZATION
   If we adopt any revision that would broaden the
   coverage under this Coverage Part without
   additional premium within 45 days prior to or
   during the policy period, the broadened coverage
   will immediately apply to this Coverage Part.




CP 00 90 07 88              Copyright, ISO Commercial Risk Services, Inc., 1983, 1987                Page 1 of 2     
                                                                                                  EXHIBIT 1
                                                                                                   PAGE 49
    Case 8:20-bk-13014-MW            Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                    Desc
                                     Main Document    Page 50 of 270
I. TRANSFER OF RIGHTS OF RECOVERY                           1. Prior to a loss to your Covered Property or
   AGAINST OTHERS TO US                                        Covered Income.
   If any person or organization to or for whom we          2. After a loss to your Covered Property or
   make payment under this Coverage Part has                   Covered Income only if, at time of loss, that
   rights to recover damages from another, those               party is one of the following:
   rights are transferred to us to the extent of our           a. Someone insured by this insurance;
   payment. That person or organization must do
   everything necessary to secure our rights and               b. A business firm:
   must do nothing after loss to impair them. But you            (1) Owned or controlled by you; or
   may waive your rights against another party in
                                                                 (2) That owns or controls you; or
   writing:
                                                              c. Your tenant.
                                                           This will not restrict your insurance.




Page 2 of 2               Copyright, ISO Commercial Risk Services, Inc., 1983, 1987             CP 00 90 07 88   
                                                                                                EXHIBIT 1
                                                                                                 PAGE 50
  Case 8:20-bk-13014-MW             Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                        Desc
                                    Main Document    Page 51 of 270
                                                                                    COMMERCIAL PROPERTY
                                                                                            CP 10 30 09 17


                     CAUSES OF LOSS – SPECIAL FORM
Words and phrases that appear in quotation marks have special meaning. Refer to Section G. Definitions.

A. Covered Causes Of Loss                                          (4) Earth sinking (other than sinkhole
   When Special is shown in the Declarations,                          collapse), rising or shifting including soil
   Covered Causes of Loss means direct physical                        conditions     which     cause      settling,
   loss unless the loss is excluded or limited in this                 cracking or other disarrangement of
   policy.                                                             foundations or other parts of realty. Soil
                                                                       conditions       include        contraction,
B. Exclusions                                                          expansion, freezing, thawing, erosion,
   1. We will not pay for loss or damage caused                        improperly compacted soil and the
      directly or indirectly by any of the following.                  action of water under the ground
      Such loss or damage is excluded regardless of                    surface.
      any other cause or event that contributes                     But if Earth Movement, as described in
      concurrently or in any sequence to the loss.                  b.(1) through (4) above, results in fire or
      a. Ordinance Or Law                                           explosion, we will pay for the loss or
         The enforcement of or compliance with any                  damage caused by that fire or explosion.
         ordinance or law:                                         (5) Volcanic eruption, explosion or effusion.
                                                                       But if volcanic eruption, explosion or
         (1) Regulating the construction, use or
             repair of any property; or                                effusion results in fire, building glass
                                                                       breakage or Volcanic Action, we will pay
         (2) Requiring the tearing down of any                         for the loss or damage caused by that
             property, including the cost of removing                  fire, building glass breakage or Volcanic
             its debris.                                               Action.
          This exclusion, Ordinance Or Law, applies                    Volcanic Action means direct loss or
          whether the loss results from:                               damage resulting from the eruption of a
            (a) An ordinance or law that is enforced                   volcano when the loss or damage is
                even if the property has not been                      caused by:
                damaged; or                                           (a) Airborne volcanic blast or airborne
            (b) The increased costs incurred to                           shock waves;
                comply with an ordinance or law in                    (b) Ash, dust or particulate matter; or
                the course of construction, repair,
                renovation, remodeling or demolition                  (c) Lava flow.
                of property, or removal of its debris,                 With respect to coverage for Volcanic
                following a physical loss to that                      Action as set forth in (5)(a), (5)(b) and
                property.                                              (5)(c), all volcanic eruptions that occur
                                                                       within any 168-hour period will
      b. Earth Movement
                                                                       constitute a single occurrence.
        (1) Earthquake, including tremors and
            aftershocks and any earth sinking, rising                  Volcanic Action does not include the
                                                                       cost to remove ash, dust or particulate
            or shifting related to such event;
                                                                       matter that does not cause direct
         (2) Landslide, including any earth sinking,                   physical loss or damage to the
             rising or shifting related to such event;                 described property.
         (3) Mine subsidence, meaning subsidence                    This exclusion applies regardless of
             of a man-made mine, whether or not                     whether any of the above, in Paragraphs
             mining activity has ceased;                            (1) through (5), is caused by an act of
                                                                    nature or is otherwise caused.




CP 10 30 09 17                       © Insurance Services Office, Inc., 2016                         Page 1 of 10
                                                                                                 EXHIBIT 1
                                                                                                  PAGE 51
   Case 8:20-bk-13014-MW            Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                   Desc
                                    Main Document    Page 52 of 270
     c. Governmental Action                                       (2) Warlike action by a military force,
        Seizure or destruction of property by order                   including action in hindering or
        of governmental authority.                                    defending against an actual or expected
                                                                      attack, by any government, sovereign or
        But we will pay for loss or damage caused                     other authority using military personnel
        by or resulting from acts of destruction                      or other agents; or
        ordered by governmental authority and
        taken at the time of a fire to prevent its                (3) Insurrection,  rebellion,    revolution,
        spread, if the fire would be covered under                    usurped power, or action taken by
        this Coverage Part.                                           governmental authority in hindering or
                                                                      defending against any of these.
     d. Nuclear Hazard
                                                               g. Water
        Nuclear reaction or radiation, or radioactive
        contamination, however caused.                           (1) Flood, surface water, waves (including
                                                                     tidal wave and tsunami), tides, tidal
        But if nuclear reaction or radiation, or                     water, overflow of any body of water, or
        radioactive contamination, results in fire,                  spray from any of these, all whether or
        we will pay for the loss or damage caused                    not driven by wind (including storm
        by that fire.                                                surge);
     e. Utility Services                                          (2) Mudslide or mudflow;
        The failure of power, communication, water                (3) Water that backs up or overflows or is
        or other utility service supplied to the                      otherwise discharged from a sewer,
        described premises, however caused, if the                    drain, sump, sump pump or related
        failure:                                                      equipment;
       (1) Originates away from the described                     (4) Water under the ground surface
           premises; or                                               pressing on, or flowing or seeping
       (2) Originates at the described premises,                      through:
             but only if such failure involves                       (a) Foundations, walls, floors or paved
             equipment used to supply the utility                        surfaces;
             service to the described premises from
             a source away from the described                        (b) Basements, whether paved or not; or
             premises.
        Failure of any utility service includes lack                 (c) Doors, windows or other openings;
        of sufficient capacity and reduction in                          or
        supply.                                                   (5) Waterborne       material    carried   or
        Loss or damage caused by a surge of                           otherwise moved by any of the water
        power is also excluded, if the surge would                    referred to in Paragraph (1), (3) or (4),
        not have occurred but for an event causing                    or material carried or otherwise moved
        a failure of power.                                           by mudslide or mudflow.
        But if the failure or surge of power, or the               This exclusion applies regardless of
        failure of communication, water or other                   whether any of the above, in Paragraphs
        utility service, results in a Covered Cause                (1) through (5), is caused by an act of
        of Loss, we will pay for the loss or damage                nature or is otherwise caused. An example
        caused by that Covered Cause of Loss.                      of a situation to which this exclusion
                                                                   applies is the situation where a dam, levee,
        Communication services include but are                     seawall or other boundary or containment
        not limited to service relating to Internet                system fails in whole or in part, for any
        access or access to any electronic, cellular               reason, to contain the water.
        or satellite network.
     f. War And Military Action
       (1) War, including undeclared or civil war;




Page 2 of 10                        © Insurance Services Office, Inc., 2016                    CP 10 30 09 17
                                                                                             EXHIBIT 1
                                                                                              PAGE 52
   Case 8:20-bk-13014-MW             Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                     Desc
                                     Main Document    Page 53 of 270
        But if any of the above, in Paragraphs (1)                c. Smoke, vapor or gas from agricultural
        through (5), results in fire, explosion or                   smudging or industrial operations.
        sprinkler leakage, we will pay for the loss or
        damage caused by that fire, explosion or
        sprinkler leakage (if sprinkler leakage is a              d.(1) Wear and tear;
        Covered Cause of Loss).                                     (2) Rust or other corrosion, decay,
     h. "Fungus", Wet Rot, Dry Rot And                                  deterioration, hidden or latent defect or
        Bacteria                                                        any quality in property that causes it to
                                                                        damage or destroy itself;
        Presence, growth, proliferation, spread or
        any activity of "fungus", wet or dry rot or                 (3) Smog;
        bacteria.                                                   (4) Settling,  cracking,      shrinking    or
        But if "fungus", wet or dry rot or bacteria                     expansion;
        result in a "specified cause of loss", we will              (5) Nesting or infestation, or discharge or
        pay for the loss or damage caused by that                       release of waste products or secretions,
        "specified cause of loss".                                      by insects, birds, rodents or other
        This exclusion does not apply:                                  animals.
       (1) When "fungus", wet or dry rot or                         (6) Mechanical       breakdown,      including
           bacteria result from fire or lightning; or                   rupture or bursting caused by centrifugal
                                                                        force. But if mechanical breakdown
       (2) To the extent that coverage is provided                      results in elevator collision, we will pay
           in the Additional Coverage, Limited                          for the loss or damage caused by that
           Coverage For "Fungus", Wet Rot, Dry                          elevator collision.
           Rot And Bacteria, with respect to loss or
           damage by a cause of loss other than                     (7) The following causes of loss to personal
           fire or lightning.                                           property:
     Exclusions B.1.a. through B.1.h. apply                            (a) Dampness        or     dryness      of
     whether or not the loss event results in                              atmosphere;
     widespread damage or affects a substantial                        (b) Changes in or          extremes     of
     area.                                                                 temperature; or
  2. We will not pay for loss or damage caused by                        (c) Marring or scratching.
     or resulting from any of the following:
                                                                     But if an excluded cause of loss that is
     a. Artificially generated electrical, magnetic or               listed in 2.d.(1) through (7) results in a
        electromagnetic energy that damages,                         "specified cause of loss" or building glass
        disturbs, disrupts or otherwise interferes                   breakage, we will pay for the loss or
        with any:                                                    damage caused by that "specified cause of
       (1) Electrical or electronic wire, device,                    loss" or building glass breakage.
           appliance, system or network; or                       e. Explosion of steam boilers, steam pipes,
       (2) Device, appliance, system or network                      steam engines or steam turbines owned or
            utilizing cellular or satellite technology.              leased by you, or operated under your
                                                                     control. But if explosion of steam boilers,
        For the purpose of this exclusion, electrical,               steam pipes, steam engines or steam
        magnetic or electromagnetic energy                           turbines results in fire or combustion
        includes but is not limited to:                              explosion, we will pay for the loss or
           (a) Electrical current, including arcing;                 damage caused by that fire or combustion
           (b) Electrical charge produced or                         explosion. We will also pay for loss or
               conducted by a magnetic or                            damage caused by or resulting from the
               electromagnetic field;                                explosion of gases or fuel within the
                                                                     furnace of any fired vessel or within the
          (c) Pulse of electromagnetic energy; or                    flues or passages through which the gases
          (d) Electromagnetic           waves         or             of combustion pass.
                microwaves.                                       f. Continuous or repeated seepage or leakage
        But if fire results, we will pay for the loss or             of water, or the presence or condensation
        damage caused by that fire.                                  of humidity, moisture or vapor, that occurs
                                                                     over a period of 14 days or more.
     b. Delay, loss of use or loss of market.




CP 10 30 09 17                        © Insurance Services Office, Inc., 2016                       Page 3 of 10
                                                                                                EXHIBIT 1
                                                                                                 PAGE 53
   Case 8:20-bk-13014-MW            Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                     Desc
                                    Main Document    Page 54 of 270
     g. Water, other liquids, powder or molten                     This exclusion, k., does not apply:
        material that leaks or flows from plumbing,                  (a) To the extent that coverage is
        heating, air conditioning or other equipment                     provided under the Additional
        (except fire protective systems) caused by                       Coverage, Collapse; or
        or resulting from freezing, unless:
                                                                     (b) To collapse caused by one or more
       (1) You do your best to maintain heat in the                      of the following:
           building or structure; or
                                                                          (i) The "specified causes of loss";
       (2) You drain the equipment and shut off
           the supply if the heat is not maintained.                     (ii) Breakage of building glass;
     h. Dishonest or criminal act (including theft)                     (iii) Weight of rain that collects on a
        by you, any of your partners, members,                                roof; or
        officers, managers, employees (including                        (iv) Weight of people or personal
        temporary employees and leased workers),                             property.
        directors,     trustees    or    authorized
                                                                l. Discharge, dispersal, seepage, migration,
        representatives, whether acting alone or in
                                                                   release or escape of "pollutants" unless the
        collusion with each other or with any other
                                                                   discharge, dispersal, seepage, migration,
        party; or theft by any person to whom you
                                                                   release or escape is itself caused by any of
        entrust the property for any purpose,                      the "specified causes of loss". But if the
        whether acting alone or in collusion with
                                                                   discharge, dispersal, seepage, migration,
        any other party.                                           release or escape of "pollutants" results in
        This exclusion:                                            a "specified cause of loss", we will pay for
       (1) Applies whether or not an act occurs                    the loss or damage caused by that
           during your normal hours of operation;                  "specified cause of loss".
        (2) Does not apply to acts of destruction by               This exclusion, I., does not apply to
             your employees (including temporary                   damage to glass caused by chemicals
             employees and leased workers) or                      applied to the glass.
             authorized representatives; but theft by          m. Neglect of an insured to use all reasonable
             your employees (including temporary                  means to save and preserve property from
             employees and leased workers) or                     further damage at and after the time of
             authorized representatives is not                    loss.
             covered.
                                                            3. We will not pay for loss or damage caused by
      i. Voluntary parting with any property by you            or resulting from any of the following, 3.a.
         or anyone else to whom you have entrusted             through 3.c. But if an excluded cause of loss
         the property if induced to do so by any               that is listed in 3.a. through 3.c. results in a
         fraudulent scheme, trick, device or false             Covered Cause of Loss, we will pay for the
         pretense.                                             loss or damage caused by that Covered Cause
      j. Rain, snow, ice or sleet to personal                  of Loss.
         property in the open.                                  a. Weather conditions. But this exclusion only
     k. Collapse, including any of the following                   applies if weather conditions contribute in
        conditions of property or any part of the                  any way with a cause or event excluded in
        property:                                                  Paragraph 1. above to produce the loss or
                                                                   damage.
       (1) An abrupt falling down or caving in;
                                                               b. Acts or decisions, including the failure to
       (2) Loss of structural integrity, including                act or decide, of any person, group,
           separation of parts of the property or                 organization or governmental body.
           property in danger of falling down or
           caving in; or                                        c. Faulty, inadequate or defective:
       (3) Any      cracking,    bulging,   sagging,              (1) Planning,       zoning,    development,
           bending, leaning, settling, shrinkage or                   surveying, siting;
           expansion as such condition relates to                 (2) Design, specifications, workmanship,
           (1) or (2) above.                                          repair,   construction,    renovation,
        But if collapse results in a Covered Cause                    remodeling, grading, compaction;
        of Loss at the described premises, we will                (3) Materials used in repair, construction,
        pay for the loss or damage caused by that                     renovation or remodeling; or
        Covered Cause of Loss.
                                                                  (4) Maintenance;



Page 4 of 10                        © Insurance Services Office, Inc., 2016                     CP 10 30 09 17
                                                                                              EXHIBIT 1
                                                                                               PAGE 54
   Case 8:20-bk-13014-MW            Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                     Desc
                                    Main Document    Page 55 of 270
        of part or all of any property on or off the           b. Leasehold Interest Coverage Form
        described premises.                                       (1) Paragraph B.1.a., Ordinance Or Law,
  4. Special Exclusions                                               does not apply to insurance under this
     The following provisions apply only to the                       Coverage Form.
     specified Coverage Forms:                                    (2) We will not pay for any loss caused by:
     a. Business Income (And Extra Expense)                          (a) Your cancelling the lease;
        Coverage Form, Business Income                               (b) The     suspension,       lapse      or
        (Without Extra Expense) Coverage                                 cancellation of any license; or
        Form, Or Extra Expense Coverage Form
                                                                     (c) Any other consequential loss.
        We will not pay for:
                                                                c. Legal Liability Coverage Form
       (1) Any loss caused by or resulting from:
                                                                  (1) The following exclusions do not apply to
          (a) Damage or destruction of "finished                      insurance under this Coverage Form:
              stock"; or
                                                                     (a) Paragraph B.1.a. Ordinance Or Law;
          (b) The time required to reproduce
              "finished stock".
                                                                     (b) Paragraph     B.1.c.    Governmental
           This exclusion does not apply to Extra                        Action;
           Expense.
                                                                     (c) Paragraph B.1.d. Nuclear Hazard;
       (2) Any loss caused by or resulting from
           direct physical loss or damage to radio                   (d) Paragraph B.1.e. Utility Services;
           or television antennas (including                             and
           satellite dishes) and their lead-in wiring,               (e) Paragraph B.1.f. War And Military
           masts or towers.                                              Action.
       (3) Any increase of loss caused by or                      (2) The following additional exclusions
           resulting from:                                            apply to insurance under this Coverage
          (a) Delay in rebuilding, repairing or                       Form:
              replacing the property or resuming                     (a) Contractual Liability
              "operations", due to interference at
                                                                         We will not defend any claim or
              the location of the rebuilding, repair                     "suit", or pay damages that you are
              or replacement by strikers or other
                                                                         legally liable to pay, solely by reason
              persons; or
                                                                         of your assumption of liability in a
          (b) Suspension, lapse or cancellation of                       contract or agreement. But this
              any license, lease or contract. But if                     exclusion does not apply to a written
              the suspension, lapse or cancellation                      lease agreement in which you have
              is    directly   caused     by    the                      assumed       liability  for    building
              "suspension" of "operations", we will                      damage resulting from an actual or
              cover such loss that affects your                          attempted burglary or robbery,
              Business Income during the "period                         provided that:
              of restoration" and any extension of
                                                                         (i) Your assumption of liability was
              the "period of restoration" in
                                                                             executed prior to the accident;
              accordance with the terms of the
                                                                             and
              Extended        Business      Income
              Additional     Coverage    and    the                      (ii) The building is Covered Property
              Extended Period Of Indemnity                                    under this Coverage Form.
              Optional Coverage or any variation                     (b) Nuclear Hazard
              of these.
                                                                         We will not defend any claim or
       (4) Any Extra Expense caused by             or                    "suit", or pay any damages, loss,
           resulting from suspension, lapse        or                    expense or obligation, resulting from
           cancellation of any license, lease      or                    nuclear reaction or radiation, or
           contract beyond the "period             of                    radioactive contamination, however
           restoration".                                                 caused.
       (5) Any other consequential loss.




CP 10 30 09 17                      © Insurance Services Office, Inc., 2016                       Page 5 of 10
                                                                                                EXHIBIT 1
                                                                                                 PAGE 55
    Case 8:20-bk-13014-MW             Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                    Desc
                                      Main Document    Page 56 of 270
   5. Additional Exclusion                                        d. Building materials and supplies not
      The following provisions apply only to the                     attached as part of the building or structure,
      specified property:                                            caused by or resulting from theft.
      Loss Or Damage To Products                                     However, this limitation does not apply to:
      We will not pay for loss or damage to any                      (1) Building materials and supplies held for
      merchandise, goods or other product caused                         sale by you, unless they are insured
      by or resulting from error or omission by any                      under the Builders Risk Coverage Form;
      person or entity (including those having                           or
      possession under an arrangement where work                     (2) Business Income Coverage or Extra
      or a portion of the work is outsourced) in any                     Expense Coverage.
      stage of the development, production or use of               e. Property that is missing, where the only
      the product, including planning, testing,                       evidence of the loss or damage is a
      processing,        packaging,       installation,               shortage disclosed on taking inventory, or
      maintenance or repair. This exclusion applies                   other instances where there is no physical
      to any effect that compromises the form,                        evidence to show what happened to the
      substance or quality of the product. But if such                property.
      error or omission results in a Covered Cause
      of Loss, we will pay for the loss or damage                  f. Property that has been transferred to a
      caused by that Covered Cause of Loss.                           person or to a place outside the described
                                                                      premises on the basis of unauthorized
C. Limitations                                                        instructions.
   The following limitations apply to all policy forms            g. Lawns, trees, shrubs or plants which are
   and endorsements, unless otherwise stated:                        part of a vegetated roof, caused by or
   1. We will not pay for loss of or damage to                       resulting from:
      property, as described and limited in this                     (1) Dampness or dryness of atmosphere or
      section. In addition, we will not pay for any loss                 of soil supporting the vegetation;
      that is a consequence of loss or damage as
      described and limited in this section.                         (2) Changes in or extremes of temperature;
      a. Steam boilers, steam pipes, steam engines                   (3) Disease;
         or steam turbines caused by or resulting                    (4) Frost or hail; or
         from any condition or event inside such
                                                                     (5) Rain, snow, ice or sleet.
         equipment. But we will pay for loss of or
         damage to such equipment caused by or                 2. We will not pay for loss of or damage to the
         resulting from an explosion of gases or fuel             following types of property unless caused by
         within the furnace of any fired vessel or                the "specified causes of loss" or building glass
         within the flues or passages through which               breakage:
         the gases of combustion pass.                             a. Animals, and then only if they are killed or
      b. Hot water boilers or other water heating                     their destruction is made necessary.
         equipment caused by or resulting from any                b. Fragile articles such as statuary, marbles,
         condition or event inside such boilers or                   chinaware and porcelains, if broken. This
         equipment, other than an explosion.                         restriction does not apply to:
      c. The interior of any building or structure, or               (1) Glass; or
         to personal property in the building or
         structure, caused by or resulting from rain,                (2) Containers of property held for sale.
         snow, sleet, ice, sand or dust, whether                   c. Builders' machinery, tools and equipment
         driven by wind or not, unless:                               owned by you or entrusted to you, provided
                                                                      such property is Covered Property.
         (1) The building or structure first sustains
             damage by a Covered Cause of Loss to                     However, this limitation does not apply:
             its roof or walls through which the rain,               (1) If the property is located on or within
             snow, sleet, ice, sand or dust enters; or                   100 feet of the described premises,
         (2) The loss or damage is caused by or                          unless the premises is insured under the
             results from thawing of snow, sleet or                      Builders Risk Coverage Form; or
             ice on the building or structure.




Page 6 of 10                           © Insurance Services Office, Inc., 2016                    CP 10 30 09 17
                                                                                                EXHIBIT 1
                                                                                                 PAGE 56
    Case 8:20-bk-13014-MW            Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                     Desc
                                     Main Document    Page 57 of 270
         (2) To Business Income Coverage or to                2. We will pay for direct physical loss or damage
             Extra Expense Coverage.                             to Covered Property, caused by abrupt
   3. The special limit shown for each category, a.              collapse of a building or any part of a building
      through d., is the total limit for loss of or              that is insured under this Coverage Form or
      damage to all property in that category. The               that contains Covered Property insured under
      special limit applies to any one occurrence of             this Coverage Form, if such collapse is caused
      theft, regardless of the types or number of                by one or more of the following:
      articles that are lost or damaged in that                   a. Building decay that is hidden from view,
      occurrence. The special limits are (unless a                   unless the presence of such decay is
      higher limit is shown in the Declarations):                    known to an insured prior to collapse;
      a. $2,500 for furs, fur garments and garments              b. Insect or vermin damage that is hidden
         trimmed with fur.                                          from view, unless the presence of such
      b. $2,500 for jewelry, watches, watch                         damage is known to an insured prior to
         movements, jewels, pearls, precious and                    collapse;
         semiprecious stones, bullion, gold, silver,              c. Use of defective material or methods in
         platinum and other precious alloys or                       construction, remodeling or renovation if
         metals. This limit does not apply to jewelry                the abrupt collapse occurs during the
         and watches worth $100 or less per item.                    course of the construction, remodeling or
      c. $2,500 for patterns, dies, molds and forms.                 renovation.
      d. $250 for stamps, tickets, including lottery             d. Use of defective material or methods in
          tickets held for sale, and letters of credit.             construction, remodeling or renovation if
                                                                    the abrupt collapse occurs after the
      These special limits are part of, not in addition             construction, remodeling or renovation is
      to, the Limit of Insurance applicable to the                  complete, but only if the collapse is caused
      Covered Property.                                             in part by:
      This limitation, C.3., does not apply to                      (1) A cause of loss listed in 2.a. or 2.b.;
      Business Income Coverage or to Extra
      Expense Coverage.                                             (2) One or more of the "specified causes of
                                                                        loss";
   4. We will not pay the cost to repair any defect to
      a system or appliance from which water, other                 (3) Breakage of building glass;
      liquid, powder or molten material escapes. But                (4) Weight of people or personal property;
      we will pay the cost to repair or replace                         or
      damaged parts of fire-extinguishing equipment                (5) Weight of rain that collects on a roof.
      if the damage:
                                                              3. This Additional Coverage – Collapse does
      a. Results in discharge of any substance from              not apply to:
         an automatic fire protection system; or
                                                                 a. A building or any part of a building that is in
      b. Is directly caused by freezing.                            danger of falling down or caving in;
      However, this limitation does not apply to                 b. A part of a building that is standing, even if
      Business Income Coverage or to Extra                          it has separated from another part of the
      Expense Coverage.                                             building; or
D. Additional Coverage – Collapse                                 c. A building that is standing or any part of a
   The coverage provided under this Additional                       building that is standing, even if it shows
   Coverage, Collapse, applies only to an abrupt                     evidence of cracking, bulging, sagging,
   collapse as described and limited in D.1. through                 bending, leaning, settling, shrinkage or
   D.7.                                                              expansion.
   1. For the purpose of this Additional Coverage,            4. With respect to the following property:
       Collapse, abrupt collapse means an abrupt                 a. Outdoor radio or television antennas
       falling down or caving in of a building or any               (including satellite dishes) and their lead-in
       part of a building with the result that the                  wiring, masts or towers;
       building or part of the building cannot be
       occupied for its intended purpose.




CP 10 30 09 17                        © Insurance Services Office, Inc., 2016                        Page 7 of 10
                                                                                                EXHIBIT 1
                                                                                                 PAGE 57
   Case 8:20-bk-13014-MW            Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                      Desc
                                    Main Document    Page 58 of 270
                                                          E. Additional Coverage – Limited Coverage For
     b. Awnings, gutters and downspouts;                     "Fungus", Wet Rot, Dry Rot And Bacteria
     c. Yard fixtures;                                       1. The coverage described in E.2. and E.6. only
                                                                applies when the "fungus", wet or dry rot or
     d. Outdoor swimming pools;                                 bacteria are the result of one or more of the
     e. Fences;                                                 following causes that occur during the policy
                                                                period and only if all reasonable means were
     f. Piers, wharves and docks;
                                                                used to save and preserve the property from
     g. Beach      or    diving   platforms        or           further damage at the time of and after that
        appurtenances;                                          occurrence:
     h. Retaining walls; and                                     a. A "specified cause of loss" other than fire or
      i. Walks, roadways and other paved surfaces;                  lightning; or
                                                                b. Flood, if the Flood Coverage Endorsement
     if an abrupt collapse is caused by a cause of                 applies to the affected premises.
     loss listed in 2.a. through 2.d., we will pay for          This Additional Coverage does not apply to
     loss or damage to that property only if:                   lawns, trees, shrubs or plants which are part of
       (1) Such loss or damage is a direct result of            a vegetated roof.
           the abrupt collapse of a building insured         2. We will pay for loss or damage by "fungus",
           under this Coverage Form; and                        wet or dry rot or bacteria. As used in this
       (2) The property is Covered Property under               Limited Coverage, the term loss or damage
           this Coverage Form.                                  means:
  5. If personal property abruptly falls down or                 a. Direct physical loss or damage to Covered
     caves in and such collapse is not the result of                Property caused by "fungus", wet or dry rot
     abrupt collapse of a building, we will pay for                 or bacteria, including the cost of removal of
     loss or damage to Covered Property caused by                   the "fungus", wet or dry rot or bacteria;
     such collapse of personal property only if:                b. The cost to tear out and replace any part of
     a. The collapse of personal property was                      the building or other property as needed to
        caused by a cause of loss listed in 2.a.                   gain access to the "fungus", wet or dry rot
        through 2.d.;                                              or bacteria; and
     b. The personal property which collapses is                 c. The cost of testing performed after
        inside a building; and                                      removal, repair, replacement or restoration
                                                                    of the damaged property is completed,
     c. The property which collapses is not of a                    provided there is a reason to believe that
        kind listed in 4., regardless of whether that               "fungus", wet or dry rot or bacteria are
        kind of property is considered to be
                                                                    present.
        personal property or real property.
                                                             3. The coverage described under E.2. of this
     The coverage stated in this Paragraph 5. does              Limited Coverage is limited to $15,000.
     not apply to personal property if marring and/or
                                                                Regardless of the number of claims, this limit
     scratching is the only damage to that personal
                                                                is the most we will pay for the total of all loss
     property caused by the collapse.                           or damage arising out of all occurrences of
  6. This Additional Coverage, Collapse, does not               "specified causes of loss" (other than fire or
     apply to personal property that has not abruptly           lightning) and Flood which take place in a
     fallen down or caved in, even if the personal              12-month period (starting with the beginning of
     property shows evidence of cracking, bulging,              the present annual policy period). With respect
     sagging, bending, leaning, settling, shrinkage             to a particular occurrence of loss which results
     or expansion.                                              in "fungus", wet or dry rot or bacteria, we will
  7. This Additional Coverage, Collapse, will not               not pay more than a total of $15,000 even if
     increase the Limits of Insurance provided in               the "fungus", wet or dry rot or bacteria continue
     this Coverage Part.                                        to be present or active, or recur, in a later
                                                                policy period.
  8. The term Covered Cause of Loss includes the
     Additional Coverage, Collapse, as described
     and limited in D.1. through D.7.




Page 8 of 10                         © Insurance Services Office, Inc., 2016                     CP 10 30 09 17
                                                                                                EXHIBIT 1
                                                                                                 PAGE 58
   Case 8:20-bk-13014-MW            Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                   Desc
                                    Main Document    Page 59 of 270
  4. The coverage provided under this Limited             F. Additional Coverage Extensions
     Coverage does not increase the applicable               1. Property In Transit
     Limit of Insurance on any Covered Property. If
     a particular occurrence results in loss or                 This Extension applies only to your personal
     damage by "fungus", wet or dry rot or bacteria,            property to which this form applies.
     and other loss or damage, we will not pay                   a. You may extend the insurance provided by
     more, for the total of all loss or damage, than                this Coverage Part to apply to your
     the applicable Limit of Insurance on the                       personal property (other than property in
     affected Covered Property.                                     the care, custody or control of your
     If there is covered loss or damage to Covered                  salespersons) in transit more than 100 feet
     Property, not caused by "fungus", wet or dry                   from the described premises. Property
     rot or bacteria, loss payment will not be limited              must be in or on a motor vehicle you own,
     by the terms of this Limited Coverage, except                  lease or operate while between points in
     to the extent that "fungus", wet or dry rot or                 the coverage territory.
     bacteria cause an increase in the loss. Any                b. Loss or damage must be caused by or
     such increase in the loss will be subject to the              result from one of the following causes of
     terms of this Limited Coverage.                               loss:
  5. The terms of this Limited Coverage do not                     (1) Fire, lightning, explosion, windstorm or
     increase or reduce the coverage provided                          hail, riot or civil commotion, or
     under Paragraph F.2. (Water Damage, Other                         vandalism.
     Liquids, Powder Or Molten Material Damage)
                                                                   (2) Vehicle collision, upset or overturn.
     of this Causes Of Loss form or under the
                                                                       Collision means accidental contact of
     Additional Coverage, Collapse.
                                                                       your vehicle with another vehicle or
  6. The following, 6.a. or 6.b., applies only if                      object. It does not mean your vehicle's
     Business Income and/or Extra Expense                              contact with the roadbed.
     Coverage applies to the described premises
                                                                   (3) Theft of an entire bale, case or package
     and only if the "suspension" of "operations"
                                                                       by forced entry into a securely locked
     satisfies all terms and conditions of the                         body or compartment of the vehicle.
     applicable Business Income and/or Extra
                                                                       There must be visible marks of the
     Expense Coverage Form:
                                                                       forced entry.
     a. If the loss which resulted in "fungus", wet or
                                                                c. The most we will pay for loss or damage
        dry rot or bacteria does not in itself                     under this Extension is $5,000.
        necessitate a "suspension" of "operations",
        but such "suspension" is necessary due to               This Coverage Extension is additional
        loss or damage to property caused by                    insurance.    The     Additional     Condition,
        "fungus", wet or dry rot or bacteria, then our          Coinsurance, does not apply to this Extension.
        payment under Business Income and/or                 2. Water Damage, Other Liquids, Powder Or
        Extra Expense is limited to the amount of               Molten Material Damage
        loss and/or expense sustained in a period
                                                                If loss or damage caused by or resulting from
        of not more than 30 days. The days need
        not be consecutive.                                     covered water or other liquid, powder or
                                                                molten material damage loss occurs, we will
     b. If a covered "suspension" of "operations"               also pay the cost to tear out and replace any
        was caused by loss or damage other than                 part of the building or structure to repair
        "fungus", wet or dry rot or bacteria but                damage to the system or appliance from which
        remediation of "fungus", wet or dry rot or              the water or other substance escapes. This
        bacteria     prolongs    the    "period    of           Coverage Extension does not increase the
        restoration", we will pay for loss and/or               Limit of Insurance.
        expense sustained during the delay
        (regardless of when such a delay occurs
        during the "period of restoration"), but such
        coverage is limited to 30 days. The days
        need not be consecutive.




CP 10 30 09 17                       © Insurance Services Office, Inc., 2016                      Page 9 of 10
                                                                                              EXHIBIT 1
                                                                                               PAGE 59
   Case 8:20-bk-13014-MW             Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                     Desc
                                     Main Document    Page 60 of 270
   3. Glass                                                         (2) Accidental discharge or leakage of
      a. We will pay for expenses incurred to put up                     water or waterborne material as the
         temporary plates or board up openings if                        direct result of the breaking apart or
         repair or replacement of damaged glass is                       cracking of a water or sewer pipe
         delayed.                                                        caused by wear and tear, when the pipe
                                                                         is located off the described premises
      b. We will pay for expenses incurred to                            and is connected to or is part of a
         remove or replace obstructions when                             potable water supply system or sanitary
         repairing or replacing glass that is part of a                  sewer system operated by a public or
         building. This does not include removing or                     private utility service provider pursuant
         replacing window displays.                                      to authority granted by the state or
      This Coverage Extension F.3.          does not                     governmental subdivision where the
      increase the Limit of Insurance.                                   described premises are located.
G. Definitions                                                       But water damage does not include loss or
                                                                     damage otherwise excluded under the
   1. "Fungus" means any type or form of fungus,
      including mold or mildew, and any mycotoxins,                  terms of the Water Exclusion. Therefore,
      spores, scents or by-products produced or                      for example, there is no coverage under
                                                                     this policy in the situation in which
      released by fungi.
                                                                     discharge or leakage of water results from
   2. "Specified causes of loss" means the following:                the breaking apart or cracking of a pipe
      fire; lightning; explosion; windstorm or hail;                 which was caused by or related to
      smoke; aircraft or vehicles; riot or civil                     weather-induced flooding, even if wear and
      commotion;       vandalism;     leakage     from               tear contributed to the breakage or
      fire-extinguishing     equipment;       sinkhole               cracking. As another example, and also in
      collapse; volcanic action; falling objects;                    accordance with the terms of the Water
      weight of snow, ice or sleet; water damage.                    Exclusion, there is no coverage for loss or
      a. Sinkhole collapse means the sudden                          damage caused by or related to
         sinking or collapse of land into underground                weather-induced flooding which follows or
         empty spaces created by the action of                       is exacerbated by pipe breakage or
         water on limestone or dolomite. This cause                  cracking attributable to wear and tear.
         of loss does not include:                                   To the extent that accidental discharge or
        (1) The cost of filling sinkholes; or                        leakage of water falls within the criteria set
                                                                     forth in c.(1) or c.(2) of this definition of
        (2) Sinking or collapse of land            into              "specified causes of loss," such water is not
            man-made underground cavities.
                                                                     subject to the provisions of the Water
      b. Falling objects does not include loss or                    Exclusion which preclude coverage for
         damage to:                                                  surface water or water under the surface of
        (1) Personal property in the open; or                        the ground.
        (2) The interior of a building or structure, or
            property inside a building or structure,
            unless the roof or an outside wall of the
            building or structure is first damaged by
            a falling object.
      c. Water damage means:
        (1) Accidental discharge or leakage of
            water or steam as the direct result of the
            breaking apart or cracking of a
            plumbing, heating, air conditioning or
            other system or appliance (other than a
            sump system including its related
            equipment and parts), that is located on
            the described premises and contains
            water or steam; and




Page 10 of 10                         © Insurance Services Office, Inc., 2016                     CP 10 30 09 17
                                                                                                EXHIBIT 1
                                                                                                 PAGE 60
Case 8:20-bk-13014-MW                  Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43              Desc
                                       Main Document    Page 61 of 270




                 Administrative Offices
                 301 E 4th Street
                 Cincinnati OH 45202-4201
                                                                                       IL 73 24 (Ed. 08 12)
                 513 369 5000 ph




            THIS E N D O R S E M E N T C H AN G E S Y O U R P OLI CY . PLEASE RE AD I T CAREFULLY.


                               ECONOMIC AND TRADE SANCTIONS CLAUSE


This insurance does not apply to the extent that trade or economic sanctions or other laws or regulations
prohibit us f rom providing insurance.




                                                                                           EXHIBIT 1




                                                                                           PAGE 61
    Case 8:20-bk-13014-MW            Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                        Desc
                                     Main Document    Page 62 of 270
                                                                                    COMMERCIAL PROPERTY
                                                                                            CP 01 75 07 06

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


     EXCLUSION OF LOSS DUE TO VIRUS OR BACTERIA
This endorsement modifies insurance provided under the following:

   COMMERCIAL PROPERTY COVERAGE PART
   STANDARD PROPERTY POLICY


A. The exclusion set forth in Paragraph B. applies to    C. With respect to any loss or damage subject to the
   all coverage under all forms and endorsements            exclusion in Paragraph B., such exclusion
   that comprise this Coverage Part or Policy,              supersedes any exclusion relating to "pollutants".
   including but not limited to forms or endorsements    D. The terms of the exclusion in Paragraph B., or the
   that cover property damage to buildings or               inapplicability of this exclusion to a particular loss,
   personal property and forms or endorsements that         do not serve to create coverage for any loss that
   cover business income, extra expense or action of        would otherwise be excluded under this Coverage
   civil authority.                                         Part or Policy.
B. We will not pay for loss or damage caused by or
   resulting from any virus, bacterium or other
   microorganism that induces or is capable of
   inducing physical distress, illness or disease.
   However, this exclusion does not apply to loss or
   damage caused by or resulting from fungus. Such
   loss or damage is addressed in a separate
   exclusion in this Coverage Part or Policy.




CP 01 75 07 06                            © ISO Properties, Inc., 2006                                Page 1 of 1     
                                                                                                  EXHIBIT 1
                                                                                                   PAGE 62
      Case 8:20-bk-13014-MW             Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                      Desc
                                        Main Document    Page 63 of 270
                                                                                                  CP 10 75 (Ed. 12/20)



                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                        CYBER INCIDENT EXCLUSION

This endorsement modifies insurance provided under the following:

   COMMERCIAL PROPERTY COVERAGE PART
   STANDARD PROPERTY POLICY


A. The following exclusion is added to Paragraph B.                 B. Exceptions And Limitations
   Exclusions:                                                    1. Fire Or Explosion
   We will not pay for loss or damage caused directly or              If a cyber incident as described in Paragraphs A.1.
   indirectly by the following. Such loss or damage is                through A.3. of this exclusion results in fire or
   excluded regardless of any other cause or event that               explosion, we will pay for the loss or damage
   contributes concurrently or in any sequence to the                 caused by that fire or explosion.
   loss.                                                          2. Additional Coverage
   Cyber Incident                                                    The exclusion in Paragraph A. does not apply to
   1. Unauthorized access to or use of any computer                  the extent that coverage is provided in the:
      system (including electronic data).                             a. Additional Coverage – Electronic Data; or
   2. Malicious code, virus or any other harmful code                 b. Additional Coverage – Interruption           Of
      that is directed at, enacted upon or introduced into               Computer Operations.
      any computer system (including electronic data)
      and is designed to access, alter, corrupt, damage,          3. Electronic Commerce Endorsement
      delete, destroy, disrupt, encrypt, exploit, use or              The exclusion in Paragraph A. does not apply to
      prevent or restrict access to or the use of any part            the   Electronic   Commerce       (E-Commerce)
      of any computer system (including electronic data)              endorsement when attached to your policy.
      or otherwise disrupt its normal functioning or
                                                              C. Vandalism
      operation.
                                                                 The following is added to Vandalism, if Vandalism
   3. Denial of service attack which disrupts, prevents or       coverage is not otherwise excluded under the
      restricts access to or use of any computer system,
                                                                 Standard Property Policy or the Causes Of Loss –
      or otherwise disrupts its normal functioning or            Basic, Broad or Special Forms and if applicable to the
      operation.                                                 premises described in the Declarations:
                                                                  Vandalism does not include a cyber incident as
                                                                  described in Paragraph A.




                                         © Insurance Services Office, Inc., 2020
CP 10 75 (Ed. 12/20)                                 (Page 1 of 1)
                                                                                                    EXHIBIT 1
                                                                                                     PAGE 63
       Case 8:20-bk-13014-MW              Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                             Desc
                                          Main Document    Page 64 of 270
                                                                                                                      IL 09 95
                                                                                                                      (Ed. 01 07)


                     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                            CONDITIONAL EXCLUSION OF TERRORISM (RELATING TO
                          DISPOSITION OF FEDERAL TERRORISM RISK INSURANCE ACT)


      This endorsement modifies insurance provided under the following:

            BOILER AND MACHINERY COVERAGE PART
            COMMERCIAL INLAND MARINE COVERAGE PART
            COMMERCIAL PROPERTY COVERAGE PART
            EQUIPMENT BREAKDOWN PROTECTION COVERAGE FORM
            FARM COVERAGE PART
            SELECT BUSINESS POLICY
            STANDARD PROPERTY POLICY

                                                               Schedule

      The Exception Covering Certain Fire Losses (paragraph D.) applies to property located in the following state(s), if
      covered under the indicated Coverage Form, Coverage Part or Policy:

                               State(s)                                         Coverage Form, Coverage Part or Policy

      CA, CT, GA, HI, IA, IL, MA, ME, MO, NC, NJ, NY, OR, PA,         Commercial Property
      RI, VA, WA, WI, W V

      CA, ME, MO, OR, WI                                              Commercial Inland Marine

      Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


       A. Applicability of the Provisions of This Endorse me                   b. a renewal, extension or replacement
           nt                                                                     of the Program has become effec tive
                                                                                  without a requirement to make
                                                                                  terrorism coverage available to you
           1. The provisions of this endorsement be -                             and with revisions that:
             come applicable commencing on the
             date when any one or more of the fol -                                 (1) increase our statutory percent-
             lowing first occurs. But if your Policy                                    age deductible under the Pro-
             (meaning the policy period in which this                                   gram for terrorism losses. (That
             endorsement applies) begins after such                                     deductible    determines       the
             date, then the provisions of this en -                                     amount of all certified terrorism
             dorsement become applicable on the                                         losses we must pay in a
             date your Policy begins.                                                   calendar year, before the federal
                                                                                        government shares in sub-
                                                                                        sequent payment of certified
               a. the federal Terrorism Risk Insurance                                  terrorism losses.); or
                  Program ("Program"), established by
                  the Terrorism Risk Insurance Act,                                 (2) decrease the federal govern-
                  has terminated with respect to the                                    ment's  statutory percentage
                  type of insurance provided under                                      share in potential terrorism
                  this Coverage Form, Coverage Part                                     losses above such deductible;
                  or Policy; or                                                         or

                                           Copyright, ISO Properties, Inc., 2005
IL 09 95 (Ed. 01/07) XS                                                                                        (Page 1 o f 3)
                                                                                                           EXHIBIT 1
                                                                                                            PAGE 64
       Case 8:20-bk-13014-MW            Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                     Desc
                                        Main Document    Page 65 of 270
                    (3) redefine terrorism or make in-              2. when one or both o f the following applies:
                        surance coverage for terrorism
                        subject to provisions or re-                     a.   the effect is to intimidate or coerce a
                        quirements that differ from                           government or the civilian population
                        those that apply to other types                       or any segment thereof, or to disrupt
                        of events or occurrences under                        any segment o f the economy; or
                        this Policy.
                                                                         b.   it appears that the intent is to intimi -
                                                                              date or coerce a government, or to
           2. If the provisions of this endorsement
                                                                              further political, ideological, religious,
              become applicable, such provisions:
                                                                              social or economic objectives or to
                                                                              express (or express opposition to) a
               a. supersede any terrorism endorse-                            philosophy or ideology.
                  ment already endorsed to this Policy
                  that addresses "certified acts of             C. The following exclusion is added:
                  terrorism" and/or "other acts of ter -
                  rorism," but only with respect to l oss           Exclusion of Terrorism
                  or damage from an incident(s) of
                  terrorism (however defined) that                  We will not pay for loss or damage caused
                  occurs on or after the date when the              directly or indirectly by "terrorism," incl uding
                  provisions of this endorsement be-                action in hindering or defending against an
                  come applicable; and                              actual or expected incident o f "terrorism."
                                                                    Such loss or damage is excluded regardless o
               b. remain applicable unless we notify                f any other cause or event that contributes
                  you of changes in these provisions,               concurrently or in any sequence to the loss.
                  in response to federal law.                       But this exclusion applies only when one or
                                                                    more of the following are attributed to an
                                                                    incident of "terrorism":
           3. If the provisions of this endorsement do
               NOT become applicable, any terror ism                1.   the "terrorism" is carried out by means o f
               endorsement already endorsed to this                      the dispersal or application o f radioactive
               Policy, that addresses "certified acts of                 material, or through the use o f a nuclear
               terrorism"    and/or   "other    acts   of                weapon or device that involves or p ro-
               terrorism," will continue in effect unless                duces a nuclear reaction, nuclear radiation
               we notify you of changes to that                          or radioactive contamination; or
               endorsement in response to federal law.
                                                                    2.   radioactive material is released, and it ap -
       B. The following definition is added and applies                  pears that one purpose o f the "terrorism"
          under this endorsement wherever the term                       was to release such material; or
          terrorism is enclosed in quotation marks.
                                                                    3.   the "terrorism" is carried out by means o f
                                                                         the dispersal or application o f pathogenic
          "Terrorism" means activities against persons,                  or poisonous biological or chemical ma -
          organizations or property o f any nature:                      terials; or

           1. that involve the following or preparation             4.   pathogenic or poisonous biological or
               for the following:                                        chemical materials are released, and it ap -
                                                                         pears that one purpose o f the "terrorism"
               a. use or threat o f force or violence; or                was to release such materials; or

                                                                    5.   the total o f insured damage to all types o
               b. commission or threat o f a dangerous                   f property in the United States, its territor -
                  act; or                                                ies and possessions, Puerto Rico and
                                                                         Canada exceeds $25,000,000. In deter -
               c. commission or threat o f an act that                   mining whether the $25,000,000 thresh old
                  interferes with or disrupts an electronic,             is exceeded, we will include all insured
                  communication,        information,     or              damage sustained by property o f all per -
                  mechanical system; and                                 sons and entities affected by the "terror -

                                         Copyright, ISO Properties, Inc., 2005
IL 09 95 (Ed. 01/07) XS                                                                                (Page 2 o f 3)
                                                                                                   EXHIBIT 1
                                                                                                    PAGE 65
       Case 8:20-bk-13014-MW           Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                Desc
                                       Main Document    Page 66 of 270
              ism" and business interruption losses sus -        If "terrorism" results in fire, we will pay for
              tained by owners or occupants o f the              the loss or damage caused by that fire, sub -
              damaged property. For the purpose o f this         ject to all applicable policy provisions includ -
              provision, insured damage means damage             ing the Limit o f Insurance on th e affected
              that is covered by any insurance plus              property. Such coverage for fire applies only
              damage that would be covered by any in -           to direct loss or damage by fire to Covered
              surance but for the applic ation o f any ter-      Property. Therefore, for example, the cov -
              rorism exclusions. Multiple incidents o f          erage does not apply to insurance provided
              "terrorism" which occur within a 72 -hour          under Business Income and/or Extra Expense
              period and appear to be carried out in             coverage forms or endorseme nts that apply
              concert or to have a related purpose or            to those coverage forms, or to the Legal Li -
              common leadership will be deemed to be             ability Coverage Form or the Leasehold Inter -
              one incident, for the purpose o f det er-          est Coverage Form.
              mining whether the threshold is exceeded.

                                                              E. Application of Other Exclusions
              With respect to this item C.5., the imme-
              diately preceding paragraph describes the
              threshold used to measure the magnitude             1. When the Exclusion of Terrorism applies
              o f an incident o f "terrorism" and the cir -          in accordance with the terms o f C.1. or
              cumstances in which the threshold will ap -            C.2., such exclusion applies without regard
              ply, for the purpose o f determining                   to the Nuclear Hazard Exclusion in this
              whether this Exclusion will apply to that              Coverage Form, Coverage Part or Policy.
              incident. When the Exclusion applies to an
              incident o f "terrorism," there is no cov -         2. The terms and limitations o f any terrorism
              erage under this Coverage Form, Cover -                exclusion, or the inapplicability or omis -
              age Part or Policy.                                    sion o f a terrorism exclusion, do not
                                                                     serve to create coverage for any loss or
       D. Exception Covering Certain Fire Losses                     damage which would otherwise be ex -
                                                                     cluded under this Coverage Form, Cov -
          The following exception to the Exclusion of                erage Part or Policy, such as losses ex -
          Terrorism applies only if indicated and as in -            cluded by the Nuclear Hazard Exclusion
          dicated in the Schedule o f this endorsement.              or the War and Military Action Exclusion.




                                       Copyright, ISO Properties, Inc., 2005
IL 09 95 (Ed. 01/07) XS                                                                          (Page 3 o f 3)
                                                                                              EXHIBIT 1
                                                                                               PAGE 66
        Case 8:20-bk-13014-MW              Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                             Desc
                                           Main Document    Page 67 of 270
                                                                                                                      IL 09 96
                                                                                                                      (Ed. 01 07)


                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


    CONDITIONAL EXCLUSION OF TERRORISM INVOLVING NUCLEAR, BIOLOGICAL OR CHEMICAL
     TERRORISM (RELATING TO DISPOSITION OF FEDERAL TERRORISM RISK INSURANCE ACT)


      This endorsement modifies insurance provided under the following:

            BOILER AND MACHINERY COVERAGE PART
            COMMERCIAL INLAND MARINE COVERAGE PART
            COMMERCIAL PROPERTY COVERAGE PART
            EQUIPMENT BREAKDOWN PROTECTION COVERAGE FORM
            FARM COVERAGE PART
            SELECT BUSINESS POLICY
            STANDARD PROPERTY POLICY

                                                              Schedule

      The Exception Covering Certain Fire Losses (paragraph D.) applies to property located in the following state(s), if
      covered under the indicated Coverage Form, Coverage Part or Policy:

                               State(s)                                         Coverage Form, Coverage Part or Policy

      CA, CT, GA, HI, IA, IL, MA, ME, MO, NC, NJ, NY, OR, PA,         Commercial Property
      RI, VA, WA, WI, W V

      CA, ME, MO, OR, WI                                              Commercial Inland Marine

      Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


       A. Applicability of the Provisions of This Endorse me                   b. a renewal, extension or replacement
           nt                                                                     of the Program has become effec tive
                                                                                  without a requirement to make
                                                                                  terrorism coverage available to you
           1. The provisions of this endorsement be -                             and with revisions that:
             come applicable commencing on the
             date when any one or more of the fol -                                 (1) increase our statutory percent-
             lowing first occurs. But if your Policy                                    age deductible under the Pro-
             (meaning the policy period in which this                                   gram for terrorism losses. (That
             endorsement applies) begins after such                                     deductible    determines       the
             date, then the provisions of this en-                                      amount of all certified terrorism
             dorsement become applicable on the                                         losses we must pay in a
             date your Policy begins.                                                   calendar year, before the federal
                                                                                        government shares in sub-
                                                                                        sequent payment of certified
               a. the federal Terrorism Risk Insurance                                  terrorism losses.); or
                  Program ("Program"), established by
                  the Terrorism Risk Insurance Act,                                 (2) decrease the federal govern-
                  has terminated with respect to the                                    ment's  statutory percentage
                  type of insurance provided under                                      share in potential terrorism
                  this Coverage Form, Coverage Part                                     losses above such deductible;
                  or Policy; or                                                         or

                                          Copyright, ISO Properties, Inc., 2005
IL 09 96 (Ed. 01/07) XS                                                                                        (Page 1 of 3)
                                                                                                               EXHIBIT 1
                                                                                                                PAGE 67
       Case 8:20-bk-13014-MW            Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                     Desc
                                        Main Document    Page 68 of 270
                    (3) redefine terrorism or make in-              2. when one or both of the following applies:
                        surance coverage for terrorism
                        subject to provisions or re-                     a.   the effect is to intimidate or coerce a
                        quirements that differ from                           government or the civilian population
                        those that apply to other types                       or any segment thereof, or to disrupt
                        of events or occurrences under                        any segment of the economy; or
                        this Policy.
                                                                         b.   it appears that the intent is to intimi -
           2. If the provisions of this endorsement                           date or coerce a government, or to
              become applicable, such provisions:                             further political, ideological, religious,
                                                                              social or economic objectives or to
               a. supersede any terrorism endorse-                            express (or express opposition to) a
                  ment already endorsed to this Policy                        philosophy or ideology.
                  that addresses "certified acts of
                  terrorism" and/or "other acts of ter -        C. The following exclusion is added:
                  rorism," but only with respect to loss
                  or damage from an incident(s) of                  Exclusion of Terrorism
                  terrorism (however defined) that
                  occurs on or after the date when the              We will not pay for loss or damage caused
                  provisions of this endorsement be-                directly or indirectly by "terrorism," including
                  come applicable; and                              action in hindering or defending against an
                                                                    actual or expected incident of "terrorism." Such
               b. remain applicable unless we notify                loss or damage is excluded regardless of any
                  you of changes in these provisions,               other cause or event that contributes
                  in response to federal law.                       concurrently or in any sequence to the loss.
                                                                    But this exclusion applies only when one or
           3. If the provisions of this endorsement do              more of the following are attributed to an
               NOT become applicable, any terror ism                incident of "terrorism":
               endorsement already endorsed to this
               Policy, that addresses "certified acts of            1.   the "terrorism" is carried out by means of
               terrorism"    and/or   "other    acts   of                the dispersal or application of radioactive
               terrorism," will continue in effect unless                material, or through the use of a nuclear
               we notify you of changes to that                          weapon or device that involves or pro -
               endorsement in response to federal law.                   duces a nuclear reaction, nuclea r radiation
                                                                         or radioactive contamination; or
       B. The following definition is added and applies
          under this endorsement wherever the term                  2.   radioactive material is released, and it ap -
          terrorism is enclosed in quotation marks.                      pears that one purpose of the "terrorism"
                                                                         was to release such material; or

          "Terrorism" means activities against persons,
                                                                    3.   the "terrorism" is carried out by means of
          organizations or property of any nature:
                                                                         the dispersal or application of pathogenic
                                                                         or poisonous biological or chemical ma -
           1. that involve the following or preparation                  terials; or
               for the following:
                                                                    4.   pathogenic or poisonous biological or
               a. use or threat of force or violence; or                 chemical materials are released, and it ap -
                                                                         pears that one purpose of the "terrorism"
               b. commission or threat of a dangerous                    was to release such materials.
                  act; or
                                                                D. Exception Covering Certain Fire Losses
               c. commission or threat of an act that
                  interferes with or disrupts an electronic,        The following exception to the Exclusion of
                  communication,        information,     or         Terrorism applies only if indicated and as in -
                  mechanical system; and                            dicated in the Schedule of this endorsement.

                                         Copyright, ISO Properties, Inc., 2005
IL 09 96 (Ed. 01/07) XS                                                                                (Page 2 of 3)
                                                                                                   EXHIBIT 1
                                                                                                    PAGE 68
      Case 8:20-bk-13014-MW             Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                Desc
                                        Main Document    Page 69 of 270
          If "terrorism" results in fire, we will pay for the   E. Application of Other Exclusions
          loss or damage caused by that fire, sub ject to
          all applicable policy provisions including the            1. When the Exclusion of Terrorism applies
          Limit of Insurance on the affected property.                 in accordance with the terms of C.1. or
          Such coverage for fire applies only to direct                C.2., such exclusion applies without regard
          loss or damage by fire to Covered Property.                  to the Nuclear Hazard Exclusion in this
          Therefore, for example, the cov erage does                   Coverage Form, Coverage Part or Policy.
          not apply to insurance provided under
          Business Income and/or E xtra Expense                     2. The terms and limitations of any terrorism
          coverage forms or endorsements that apply to                 exclusion, or the inapplicability or omis -
          those coverage forms, or to the Legal Li ability             sion of a terrorism exclusion, do not serve
          Coverage Form or the Leasehold Inter est                     to create coverage for any loss or damage
          Coverage Form.                                               which would otherwise be ex cluded under
                                                                       this Coverage Form, Cov erage Part or
                                                                       Policy, such as losses ex cluded by the
                                                                       Nuclear Hazard Exclusion or the War and
                                                                       Military Action Exclusion.




                                        Copyright, ISO Properties, Inc., 2005
IL 09 96 (Ed. 01/07) XS                                                                           (Page 3 of 3)
                                                                                              EXHIBIT 1
                                                                                               PAGE 69
       Case 8:20-bk-13014-MW            Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                      Desc
                                        Main Document    Page 70 of 270
                                                                                                              SL 04 55
                                                                                                            (Ed. 06 18)

 THIS ENDORSEMENT RESTRICTS COVERAGE PROVIDED BY YOUR POLICY. PLEASE READ IT CAREFULLY.

                                  EXCLUSION – PRE-EXISTING DAMAGE

This endorsement modifies insurance provided under the following:

       CAUSES OF LOSS – SPECIAL FORM

   A. CAUSES OF LOSS – SPECIAL FORM, B. Exclusions is amended to add the following:

       i.      Pre-Existing Damage

               (1) Replacement or repair of the damaged portion of the insured property that existed at the inception of
                   this policy.

               (2) Any loss or damage directly or indirectly caused by, resulting from or contributed to by any
                   pre-existing building damage at the time of this policy’s inception.

               The above exclusion is removed upon:

               (i)     The completion of all building repairs; and

               (ii)    Written evidence, signed by a licensed general contractor, stating that such building repairs are
                       completed.



                      This endorsement does not change any other provision of the Policy.




SL 04 55
(Ed. 06 18)
                                                                                                    EXHIBIT 1
                                                                                                     PAGE 70
      Case 8:20-bk-13014-MW          Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                  Desc
                                     Main Document    Page 71 of 270
                     American Empire Surplus             ENDORSEMENT NO.
                      Lines Insurance Company            TO POLICY NO.              CPPE697080-00

NAMED INSURED         Rabbit Ridge Wine Sales, Inc.      EFFECTIVE DATE

                                                         ADDITIONAL PREMIUM $

PRODUCER              AmWINS/Worldwide Facilities,
                      LLC - CA (4705)
                                                         RETURN PREMIUM             $




             Property Absolute Mold, Spores, or Fungus Exclusion



The following clauses are added to this policy and take precedence over any other wording contained in this
policy.

This policy does not apply to any loss or damage caused by or resulting from the actual or threatened existence,
growth, release, transmission, migration, dispersal, or exposure to “mold”, “spores”, or “fungus.”

“Mold”, “spores”, or “fungus” means any mold, spores, or fungus of any type that can cause or threaten physical
damage, deterioration, loss of use or loss of value or marketability, to any tangible property whatsoever. This
includes, but is not limited to, any type(s) of mold, spores, or fungus that are damaging or potentially damaging
to tangible property.

Nor does this policy apply to the cost of removal, disposal, decontamination or replacement of Insured property
which has been contaminated by mold, spores, or fungus and by law or civil authority must be restored,
disposed of, or decontaminated.

Any such loss described above is excluded regardless of any other cause of event that contributed concurrently
or in any sequence to the loss.




SL 0521 (8/01)                                                          Authorized Representative

                                                                                             EXHIBIT 1
                                                                                              PAGE 71
    Case 8:20-bk-13014-MW        Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43          Desc
                                 Main Document    Page 72 of 270
                    American Empire Surplus         ENDORSEMENT NO.
                     Lines Insurance Company        TO POLICY NO.        CPPE697080-00

NAMED INSURED       Rabbit Ridge Wine Sales, Inc.   EFFECTIVE DATE

                                                    ADDITIONAL PREMIUM

PRODUCER            AmWINS/Worldwide Facilities,    RETURN PREMIUM
                    LLC - CA (4705)


    THIS ENDORSEMENT CHANGES THE POLICY, PLEASE READ IT CAREFULLY.

              NUCLEAR, BIOLOGICAL, CHEMICAL, or RADIOLOGICAL EXCLUSION

    This endorsement modifies insurance provided under the following:

           COMMERCIAL     CRIME COVERAGE FORM
           COMMERCIAL     INLAND MARINE COVERAGE PART
           COMMERCIAL     INLAND MARINE POLICY
           COMMERCIAL     PROPERTY COVERAGE PART
           COMMERCIAL     MULT-LINE POLICY

    The following exclusion is added:


A. Nuclear, Biological, Chemical, or                         dissemination, release,
   Radiological Exclusion                                    escape, or distribution of
                                                             any “NBCR material” as a
    Notwithstanding any other provision                      direct or indirect result
    of this policy, we will not pay for                      of any actual, attempted,
    any loss or damage caused, directly                      suspected, or threatened
    or indirectly, in whole or in part,                      plan, effort, or design,
    by any of the following, regardless                      actually or apparently
    of any other cause(s) or event(s)                        intended to cause any:
    that may contribute concurrently or
    in any other sequence to the loss or                  a. loss or damage to any
    damage:                                                  tangible or intangible
                                                             property, or
       1. Any actual, attempted,
          suspected, or threatened use of                 b. “bodily injury” or
          any “NBCR material” as part of                     emotional distress.
          any plan, effort, or design,
          actually or apparently intended                    However, if a hostile fire
          to cause any:                                      results, directly or
                                                             indirectly, from 1. or 2.
           a. loss or damage to any                          above, we will not pay for
              tangible intangible                            any loss or damage from
              property, or                                   that fire. This is so,
                                                             even if another exclusion
           b. “bodily injury” or emotional                   in this Coverage Form,
               distress.                                     Coverage Part, or Policy
                                                             also applies, and under
       2. Any actual, attempted,                             that other exclusion we
          suspected, or threatened                           would pay for loss or
          presence, spread,                                  damage from that fire.
Page 1 of 3
SL 0542B (01/08)                                               Authorized Representative
                                                                                 EXHIBIT 1
                                                                                  PAGE 72
  Case 8:20-bk-13014-MW   Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43     Desc
                          Main Document    Page 73 of 270




Page 2 of 3
SL 0542B (01/08)                                         Authorized Representative




                                                                      EXHIBIT 1




                                                                        PAGE 73
 Case 8:20-bk-13014-MW        Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43     Desc
                              Main Document    Page 74 of 270
      B.      Definitions

              The following definitions are
              added:

              1.    “NBCR material”

                   “NBCR material” means any
                   nuclear, biological,
                   chemical, or radiological                   2.   “Bodily injury”
                   material or substance that
                   causes damage to property or                       “Bodily injury”
                   is harmful to human health.                        includes any
                   “NBCR material” includes,                          physical injury,
                   but is not limited to:                             disease, or death
                                                                      or any person.
                      1.   any radioactive
                           substance or
                           material, and the
                           radiation it
                           releases,

                      2.   any pathogen,
                           bacterium, microbe,
                           virus, or other
                           organism,

                      3.   any substance or
                           material produced by
                           or from any
                           pathogen, bacterium,
                           microbe, virus, or
                           other organism, and

                      4.   any poison, toxin,
                           or other harmful
                           chemical, substance,
                           or material.

                      5.   The foregoing list
                           (1) through (4) is
                           only illustrative,
                           and should not be
                           construed as a
                           complete, exclusive,
                           or exhaustive list
                           of all “NBCR
                           materials”.




Page 3 of 3
SL 0542B (01/08)                                            Authorized Representative
                                                                          EXHIBIT 1
                                                                           PAGE 74
        Case 8:20-bk-13014-MW               Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                           Desc
                                            Main Document    Page 75 of 270
                                                                                                         CP 03 20 (Ed. 04/18)



                      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



                                                 MULTIPLE DEDUCTIBLE FORM
                                                    (FIXED DOLLAR DEDUCTIBLES)

This endorsement modifies insurance provided under the following: BUILDERS

       RISK COVERAGE FORM

       BUILDING AND PERSONAL PROPERTY COVERAGE FORM
       CONDOMINIUM ASSOCIATION COVERAGE FORM CONDOMINIUM
       COMMERCIAL UNIT-OWNERS COVERAGE FORM STANDARD
       PROPERTY POLICY
       TOBACCO SALES WAREHOUSES COVERAGE FORM


                                                             SCHEDULE

The Deductibles applicable to any one occurrence are shown below:

         Premises                          Building
          Number                           Number                       Deductible              Covered Cause(s) Of Loss*
               1                              All                                                           1 Except
                                                                           $25,000
                                                                           $100,000           Wildfire Deductible including Smoke,
                                                                                                      Soot or Ash Damage




*For each deductible listed in this Schedule, enter the number corresponding to the Covered Cause(s) of Loss to which that
deductible applies (or enter the description):

 (1)   All Covered Causes of Loss

(2)    All Covered Causes of Loss except Windstorm Or Hail

(3)    All Covered Causes of Loss except Theft

(4)    All Covered Causes of Loss except Windstorm Or Hail and Theft

(5)    Windstorm Or Hail

(6)    Theft

Information required to complete this Schedule, if not shown above, will be shown in the Declarations.




CP 03 21A 10 12                        © Insurance Services Office, Inc., 2011                           Page 1 of 2
                                                                                                            EXHIBIT 1
                                                                                                             PAGE 75
         Case 8:20-bk-13014-MW              Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                         Desc
                                            Main Document    Page 76 of 270
The following is added to the Deductible section:

 A.   In the event that loss or damage occurs to Covered Property at more than one building location as a result of one occurrence,
      the largest applicable deductible for that Covered Cause of Loss, shown in the Schedule above or in the Declarations, will
      apply.

 B.   The terms of this endorsement do not apply to any Windstorm Or Hail Percentage Deductible provided elsewhere in this policy.

 C.   This policy does not cover Earthquake or Flood unless such causes of loss are added to the policy as covered causes of
      loss. If Earthquake and/or Flood are added to this policy as covered causes of loss, the terms of this endorsement do not
      apply to Earthquake or Flood and corresponding deductibles will be shown elsewhere in this policy and identified as such.




CP 03 21A 10 12                        © Insurance Services Office, Inc., 2011                         Page 2 of 2
                                                                                                         EXHIBIT 1
                                                                                                          PAGE 76
       Case 8:20-bk-13014-MW              Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                              Desc
                                          Main Document    Page 77 of 270
                                                                                                           CP 04 11 (Ed. 09/17)

                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                             PROTECTIVE SAFEGUARDS

This endorsement modifies insurance provided under the following:

COMMERCIAL PROPERTY COVERAGE PART
STANDARD PROPERTY POLICY


                                                         SCHEDULE

                                                                                         Protective Safeguards
         Premises Number                           Building Number                        Symbols Applicable
                   1                                        All                                     P-9




Describe Any "P-9":
Active and functioning sprinkler system with 100% sprinkler coverage per NFPA 13.
Active and functioning hardwired smoke detectors in all units and common areas.
Active and functioning UL Approved Ansul System or Automatic Extinguishing System per NFPA 96 over all cooking
surfaces with frying and or deep fat frying exposure equipped with automatic shutoff capabilities - subject to semi-annual
outside professional service contract and quarterly outside professional service contract of ducts, hoods and filters.
No aluminum wiring, knob & tube wiring, Federal Pacific Stab-Lok, or Zinsco Panels present in any of the buildings.
Insured has at least 8 hydrants / standpipe hookups on site.
The entire facility is sprinkled including exterior walls and any portion of the roof that isn’t pitched and tiled.
50,000 gallon water suppression tank located within 50 ft of the winery facility
30,000 gallon reverse osmosis tank
Currently tagged fire extinguishers throughout building.
Gates have fire box access
Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

  A.   The following is added to the Commercial Property Conditions:

       Protective Safeguards

       As a condition of this insurance, you are required to:

        1.   Maintain the protective safeguards listed in the Schedule, and over which you have control, in
             complete working order;

        2.   Actively engage and maintain in the "on" position at all times any automatic fire alarm or other automatic
             system listed in the Schedule; and

        3.   Notify us if you know of any suspension of or impairment in any protective safeguard listed in
             the Schedule.

             However, if part of an Automatic Sprinkler System or Automatic Commercial Cooking Exhaust And
             Extinguishing System is shut off due to breakage, leakage, freezing conditions or opening of

CP 04 11 09 17                             © Insurance Services Office, Inc., 2016                             Page 1 of 3
                                                                                                             EXHIBIT 1
                                                                                                              PAGE 77
      Case 8:20-bk-13014-MW                    Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                        Desc
                                               Main Document    Page 78 of 270
                                                                                                          CP 04 11 (Ed. 09/17)
sprinkler heads, notification to us will not be necessary if you can restore full protection within 48 hours.

     B.     The following is added to the Exclusions section of:

                        Causes Of Loss - Basic Form

            Causes Of Loss - Broad Form

            Causes Of Loss -Special Form

          Mortgageholders Errors And Omissions Coverage Form

          Standard Property Policy

      We will not pay for loss or damage caused by or resulting from fire if, prior to the fire, you failed to comply with any
condition set forth in Paragraph A.

C.        The protective safeguards to which this endorsement applies are identified by the following symbols:

          "P-1" Automatic Sprinkler System, including related supervisory services.

          Automatic Sprinkler System means:

                   a.     Any automatic fire protective or extinguishing system, including connected:

                          (1)   Sprinklers and discharge nozzles;

                          (2)   Ducts, pipes, valves and fittings;

                          (3)   Tanks, their component parts and supports; and

                          (4)   Pumps and private fire protection mains.

                   b.     When supplied from an automatic fire protective system:

                          (1)   Non-automatic fire protective systems; and

                          (2)   Hydrants, standpipes and outlets.

          "P-2" Automatic Fire Alarm, protecting the entire building, that is:

                   a.     Connected to a central station; or

                   b.     Reporting to a public or private fire alarm station.

          "P-3" Security Service, with a recording system or watch clock, making hourly rounds covering the entire
          building, when the premises are not in actual operation.

          "P-4" Service Contract with a privately owned fire department providing fire protection service to the
          described premises.

          "P-5" Automatic Commercial Cooking Exhaust And Extinguishing System installed on cooking appliances
          and having the following components:


CP 04 11 09 17                                   © Insurance Services Office, Inc., 2016                          Page 2 of 3    
                                                                                                                EXHIBIT 1
                                                                                                                 PAGE 78
   Case 8:20-bk-13014-MW              Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43 Desc
                                      Main Document    Page 79 of 270
                                                                          CP 04 11 (Ed. 09/17)

       a.   Hood;
       b.   Grease removal device;
       c.   Duct system; and
       d.   Wet chemical fire extinguishing equipment.

    "P-9", the protective system described in the Schedule.




CP 04 11 09 17                  Copyright, Insurance Services Office, Inc., 1997    Page 3 of 3   
                                                                                   EXHIBIT 1
                                                                                    PAGE 79
  Case 8:20-bk-13014-MW              Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                    Desc
                                     Main Document    Page 80 of 270
 POLICY NUMBER: CPPE697080-00                                                       COMMERCIAL PROPERTY
                                                                                            CP 10 36 10 12

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


    LIMITATIONS ON COVERAGE FOR ROOF SURFACING
This endorsement modifies insurance provided under the following:

   BUILDERS RISK COVERAGE FORM
   BUILDING AND PERSONAL PROPERTY COVERAGE FORM
   CONDOMINIUM ASSOCIATION COVERAGE FORM
   CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM
   STANDARD PROPERTY POLICY


                                                   SCHEDULE

                                                                           Indicate Applicability
      Premises Number                  Building Number               (Paragraph A. and/or Paragraph B.)
             1                                All                                    B




Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


A. The following applies with respect to loss or           C. For the purpose of this endorsement, roof
   damage by a Covered Cause of Loss (including               surfacing refers to the shingles, tiles, cladding,
   wind and hail if covered) to a building or                 metal or synthetic sheeting or similar materials
   structure identified in the Schedule as being              covering the roof and includes all materials used
   subject to this Paragraph A.:                              in securing the roof surface and all materials
   Replacement Cost coverage (if otherwise                    applied to or under the roof surface for moisture
   applicable to such property) does not apply to roof        protection, as well as roof flashing.
   surfacing. Instead, we will determine the value of
   roof surfacing at actual cash value as of the time
   of loss or damage.
B. The following applies with respect to loss or
   damage by wind and/or hail to a building or
   structure identified in the Schedule as being
   subject to this Paragraph B.:
   We will not pay for cosmetic damage to roof
   surfacing caused by wind and/or hail. For the
   purpose of this endorsement, cosmetic damage
   means that the wind and/or hail caused marring,
   pitting or other superficial damage that altered the
   appearance of the roof surfacing, but such
   damage does not prevent the roof from continuing
   to function as a barrier to entrance of the
   elements to the same extent as it did before the
   cosmetic damage occurred.




CP 10 36 10 12                        © Insurance Services Office, Inc., 2011                       Page 1 of 1
                                                                                               EXHIBIT 1
                                                                                                PAGE 80
    Case 8:20-bk-13014-MW            Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                       Desc
                                     Main Document    Page 81 of 270
                                                                                                CP 12 70 09 96

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                 JOINT OR DISPUTED LOSS AGREEMENT
This Endorsement modifies insurance provided under the following:

   COMMERCIAL PROPERTY COVERAGE PART
   STANDARD PROPERTY POLICY


A. This endorsement is intended to facilitate payment               (2) We do not admit to any liability for
   of insurance proceeds when:                                          payment,    while    the   boiler   and
   1. Both a boiler and machinery policy and this                       machinery insurer(s) contends that:
      commercial property policy are in effect;                        (a) All liability exists under        this
   2. Damage occurs to Covered Property that is                            commercial property policy; or
      insured by the boiler and machinery policy and                   (b) Some liability exists under both the
      this commercial property policy; and                                 boiler and machinery policy and this
   3. There is disagreement between the insurers as                        commercial property policy; or
      to whether there is coverage or as to the                     (3) Both the boiler and machinery insurer(s)
      amount of the loss to be paid, if any, by each                    and we:
      insurer under its own policies.                                  (a) Do not admit to any liability for
B. This endorsement does not apply if:                                     payment; and
   1. Both the boiler and machinery insurer(s) and                     (b) Contend that some or all liability
      we do not admit to any liability; and                                exists under the other insurer's
   2. Neither the boiler and machinery insurer(s) nor                      policy; and
      we contend that coverage applies under the             3. The total amount of the loss is agreed to by
      other insurer's policy.                                   you, the boiler and machinery insurer(s) and
C. The provisions of this endorsement apply only if             us.
   all of the following requirements are met:             D. If the requirements listed in Paragraph C. above
   1. The boiler and machinery policy carried by the         are satisfied, we and the boiler and machinery
      named insured, insuring the Covered Property,          insurer(s) will make payments to the extent, and in
      contains a similar provision at the time of the        the manner, described as follows:
      loss or damage, with substantially the same            1. We will pay, after your written request, the
      requirements, procedures and conditions as                entire amount of loss that we have agreed as
      contained in this endorsement;                            being covered, if any, by this commercial
   2. The damage to the Covered Property was                    property policy and one-half (1/2) the amount
      caused by a loss for which:                               of the loss that is in disagreement.
      a. Both the boiler and machinery insurer(s)            2. The boiler and machinery insurer(s) will pay,
         and we admit to some liability for payment             after your written request, the entire amount of
         under the respective policies; or                      loss that they have agreed as being covered, if
                                                                any, by the boiler and machinery policy and
      b. Either:                                                one-half (1/2) the amount of loss that is in
        (1) The boiler and machinery insurer(s)                 disagreement.
             does not admit to any liability for             3. Payments by the insurers of the amounts that
             payment, while we contend that:                    are in disagreement, as described in
            (a) All liability exists under the boiler           Paragraphs 1. and 2., do not alter, waive or
                and machinery policy; or                        surrender any rights of any insurer against any
                                                                other with regard to the portion of the loss for
            (b) Some liability exists under both the
                                                                which each insurer is liable.
                boiler and machinery policy and this
                commercial property policy;




CP 12 70 09 96                  Copyright, Insurance Services Office, Inc., 1996                    Page 1 of 2     
                                                                                                EXHIBIT 1
                                                                                                 PAGE 81
    Case 8:20-bk-13014-MW              Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                       Desc
                                       Main Document    Page 82 of 270
   4. The amount in disagreement to be paid by us             3. You agree to cooperate with any arbitration
      under this endorsement shall not exceed the                procedures. There will be three arbitrators: one
      amount payable under the equivalent Loss                   will be appointed by us, and another will be
      Agreement(s) of the boiler and machinery                   appointed by the boiler and machinery
      policy.                                                    insurer(s). The two arbitrators will select a third
   5. The amount to be paid under this endorsement               arbitrator. If they cannot agree, either may
      shall not exceed the amount we would have                  request that selection be made by a judge of a
      paid had no boiler and machinery policy been               court having jurisdiction. A decision agreed to
      in effect at the time of loss. In no event will we         by two of the three arbitrators will be binding
      pay more than the applicable Limit of                      on both parties. Judgment on any award can
      Insurance shown in the Declarations.                       be entered in any court that has jurisdiction.
   6. Acceptance by you of sums paid under this            F. Final Settlement Between Insurers
      endorsement does not alter, waive or                    The insurer(s) found responsible for the greater
      surrender any other rights against us.                  percentage of the ultimate loss must return the
E. Arbitration                                                excess contribution to the other insurer(s). In
                                                              addition, the insurer(s) found responsible for the
   1. If the circumstances described in Paragraph             greater portion of the loss must pay Liquidated
      C.2.a. exist and the boiler and machinery               Damages to the other insurer(s) on the amount of
      insurer(s) and we agree to submit our                   the excess contribution of the other insurer(s).
      differences to arbitration, the boiler and              Liquidated Damages are defined as interest from
      machinery insurer(s) and we will determine the          the date the insured invokes this Agreement to the
      amount each will pay and will pay the insured           date the insurer(s) that contributed the excess
      within 90 days. Arbitration will then take place        amount is reimbursed. The interest is calculated
      within 90 days after payment of the loss under          at 1.5 times the highest prime rate from the
      the terms of this endorsement.                          Money Rates column of the Wall Street Journal
   2. If any of the circumstances described in                during the period of the Liquidated Damages.
      Paragraph C.2.b. exist, then the boiler and             Arbitration expenses are not a part of the excess
      machinery insurer(s) and we agree to submit             contribution for which liquidated damages are
      our differences to arbitration within 90 days           calculated.    Arbitration    expenses   will   be
      after payment of the loss under the terms of            apportioned between insurers on the same basis
      this endorsement.                                       that the ultimate loss is apportioned.




Page 2 of 2                      Copyright, Insurance Services Office, Inc., 1996                  CP 12 70 09 96      
                                                                                                   EXHIBIT 1
                                                                                                    PAGE 82
    Case 8:20-bk-13014-MW             Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                     Desc
                                      Main Document    Page 83 of 270
 POLICY NUMBER: CPPE697080-00                                                            COMMERCIAL PROPERTY


     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 ADDITIONAL PROPERTY NOT COVERED
This endorsement modifies insurance provided under the following:

      BUILDING AND PERSONAL PROPERTY COVERAGE FORM
      CONDOMINIUM ASSOCIATION COVERAGE FORM
      CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM
      STANDARD PROPERTY POLICY

The following is added to PROPERTY NOT COVERED if an "X" is shown in a box in the Schedule below:

                                                  SCHEDULE*
    Prem.         Bldg.                                   Description of Property
    No.           No.
                                   Awnings or canopies of fabric or slat construction,
                                    including their supports
                                   Brick, metal, stone, or concrete chimneys or stacks not
                                    forming part of a building, or metal smokestacks
                                   Crop silos
                                   Swimming pools, diving towers or platforms
                                   Waterwheels, windmills, wind pumps or their towers
                                   The value of improvements, alterations or repairs (including
                                    labor, materials and supplies) being performed by .
                                    This includes existing real property that will be demolished
                                    or permanently removed in the course of making
                                    the improvements, alterations or repairs.
                                   Personal Property contained in safes or vaults
                                   Contents of crop silos
                                   Glass which is not part of a building or structure
                                   Metals in ingots, pigs, billets, or scraps
                                   Ores, gravels, clay, or sand
                                   Property of others
                                   Property stored in open yards
                                   Signs inside the premises
                                   Vending machines or their contents
                                   Tenants improvements and betterments
1                     All       "STOCK" and INVENTORY




*Information required to complete this Schedule, if not shown on this endorsement, will be shown in the
Declarations.




CP 14 20 11 91              Copyright, ISO Commercial Risk Services, Inc., 1985, 1991                Page 1 of 2   
                                                                                                   EXHIBIT 1
                                                                                                    PAGE 83
     Case 8:20-bk-13014-MW       Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43               Desc
                                 Main Document    Page 84 of 270
    Prem.     Bldg.                                      Description of Property
    No.       No.
                             Buildings or their contents in which any cooking is
                              done, including restaurants and lunch rooms
                             Buildings or their contents used to repair tires or
                              electric batteries except for buildings or their
                              contents used for patching of tires and tubes
                             Buildings or their contents used to store or repair
                              motor vehicles you do not own except for buildings or
                              their contents used for occasional incidental repairs
                             Buildings used principally for storage, sales or
                              repairing of appliances or heating devices or their
                              parts
                             Petroleum products and other merchandise, including the
                              contents of above or below ground tanks




Page 2 of 2           Copyright, ISO Commercial Risk Services, Inc., 1985, 1991         CP 14 20 11 91   


                                                                                        EXHIBIT 1
                                                                                         PAGE 84
Case 8:20-bk-13014-MW   Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43   Desc
                        Main Document    Page 85 of 270
                                    California




                                NOTICE:

1. THE INSURANCE POLICY THAT YOU HAVE PURCHASED IS
BEING ISSUED BY AN INSURER THAT IS NOT LICENSED BY
THE STATE OF CALIFORNIA. THESE COMPANIES ARE CALLED
“NONADMITTED” OR “SURPLUS LINE” INSURERS.

2. THE INSURER IS NOT SUBJECT TO THE FINANCIAL
SOLVENCY REGULATION AND ENFORCEMENT THAT APPLY
TO CALIFORNIA LICENSED INSURERS.

3. THE INSURER DOES NOT PARTICIPATE IN ANY OF THE
INSURANCE GUARANTEE FUNDS CREATED BY CALIFORNIA
LAW. THEREFORE, THESE FUNDS WILL NOT PAY YOUR
CLAIMS OR PROTECT YOUR ASSETS IF THE INSURER
BECOMES INSOLVENT AND IS UNABLE TO MAKE PAYMENTS
AS PROMISED.

4. THE INSURER SHOULD BE LICENSED EITHER AS A FOREIGN
INSURER IN ANOTHER STATE IN THE UNITED STATES OR AS
A NON-UNITED STATES (ALIEN) INSURER. YOU SHOULD ASK
QUESTIONS OF YOUR INSURANCE AGENT, BROKER, OR
“SURPLUS LINE” BROKER OR CONTACT THE CALIFORNIA
DEPARTMENT OF INSURANCE AT THE FOLLOWING
TOLL-FREE TELEPHONE NUMBER 1-800-927-4357 OR
INTERNET WEB SITE WWW.INSURANCE.CA.GOV. ASK
WHETHER OR NOT THE INSURER IS LICENSED AS A FOREIGN
OR NON-UNITED STATES (ALIEN) INSURER AND FOR
ADDITIONAL INFORMATION ABOUT THE INSURER. YOU MAY
ALSO CONTACT THE NAIC’S INTERNET WEB SITE AT
WWW.NAIC.ORG.

                                    California
                                   Page 1 of 2

                                                                   EXHIBIT 1
                                                                    PAGE 85
Case 8:20-bk-13014-MW   Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43   Desc
                        Main Document    Page 86 of 270
                                   California


5. FOREIGN INSURERS SHOULD BE LICENSED BY A STATE IN
THE UNITED STATES AND YOU MAY CONTACT THAT STATE’S
DEPARTMENT     OF   INSURANCE    TO  OBTAIN    MORE
INFORMATION ABOUT THAT INSURER.

6. FOR NON-UNITED STATES (ALIEN) INSURERS, THE INSURER
SHOULD BE LICENSED BY A COUNTRY OUTSIDE OF THE
UNITED STATES AND SHOULD BE ON THE NAIC’S
INTERNATIONAL INSURERS DEPARTMENT (IID) LISTING OF
APPROVED NONADMITTED NON-UNITED STATES INSURERS.
ASK YOUR AGENT, BROKER, OR “SURPLUS LINE” BROKER TO
OBTAIN MORE INFORMATION ABOUT THAT INSURER.

7. CALIFORNIA MAINTAINS A LIST OF APPROVED SURPLUS
LINE INSURERS. ASK YOUR AGENT OR BROKER IF THE
INSURER IS ON THAT LIST, OR VIEW THAT LIST AT THE
INTERNET WEB SITE OF THE CALIFORNIA DEPARTMENT OF
INSURANCE: WWW.INSURANCE.CA.GOV.

8. IF YOU, AS THE APPLICANT, REQUIRED THAT THE
INSURANCE POLICY YOU HAVE PURCHASED BE BOUND
IMMEDIATELY, EITHER BECAUSE EXISTING COVERAGE WAS
GOING TO LAPSE WITHIN TWO BUSINESS DAYS OR BECAUSE
YOU WERE REQUIRED TO HAVE COVERAGE WITHIN TWO
BUSINESS DAYS, AND YOU DID NOT RECEIVE THIS
DISCLOSURE FORM AND A REQUEST FOR YOUR SIGNATURE
UNTIL AFTER COVERAGE BECAME EFFECTIVE, YOU HAVE
THE RIGHT TO CANCEL THIS POLICY WITHIN FIVE DAYS OF
RECEIVING THIS DISCLOSURE. IF YOU CANCEL COVERAGE,
THE PREMIUM WILL BE PRORATED AND ANY BROKER’S FEE
CHARGED FOR THIS INSURANCE WILL BE RETURNED TO
YOU.

                                    California
                                   Page 2 of 2

                                                                   EXHIBIT 1
                                                                    PAGE 86
    Case 8:20-bk-13014-MW             Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                    Desc
                                      Main Document    Page 87 of 270
                                                                                                  IL 09 35 07 02

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


EXCLUSION OF CERTAIN COMPUTER-RELATED LOSSES
This endorsement modifies insurance provided under the following:

   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   STANDARD PROPERTY POLICY


A. We will not pay for loss ("loss") or damage caused         2. Any advice, consultation, design, evaluation,
   directly or indirectly by the following. Such loss             inspection, installation, maintenance, repair,
   ("loss") or damage is excluded regardless of any               replacement or supervision provided or done
   other cause or event that contributes concurrently             by you or for you to determine, rectify or test
   or in any sequence to the loss ("loss") or damage.             for, any potential or actual problems described
   1. The failure, malfunction or inadequacy of:                  in Paragraph A.1. of this endorsement.
      a. Any of the following, whether belonging to        B. If an excluded Cause of Loss as described in
         any insured or to others:                            Paragraph A. of this endorsement results:
         (1) Computer      hardware,          including       1. In a Covered Cause of Loss under the Crime
             microprocessors;                                     and Fidelity Coverage Part, the Commercial
                                                                  Inland Marine Coverage Part or the Standard
         (2) Computer application software;                       Property Policy; or
         (3) Computer operating systems             and        2. Under the Commercial Property Coverage
             related software;                                    Part:
         (4) Computer networks;                                   a. In a "Specified Cause of Loss", or in
         (5) Microprocessors (computer chips) not                    elevator collision resulting from mechanical
             part of any computer system; or                         breakdown, under the Causes of Loss –
                                                                     Special Form; or
         (6) Any other computerized or electronic
             equipment or components; or                         b. In a Covered Cause of Loss under the
                                                                    Causes Of Loss – Basic Form or the
      b. Any other products, and any services, data
         or functions that directly or indirectly use or            Causes Of Loss – Broad Form;
         rely upon, in any manner, any of the items           we will pay only for the loss ("loss") or damage
         listed in Paragraph A.1.a. of this                   caused by such "Specified Cause of Loss",
         endorsement;                                         elevator collision, or Covered Cause of Loss.
      due to the inability to correctly recognize,         C. We will not pay for repair, replacement or
      process, distinguish, interpret or accept one or        modification of any items in Paragraphs A.1.a.
      more dates or times. An example is the                  and A.1.b. of this endorsement to correct any
      inability of computer software to recognize the         deficiencies or change any features.
      year 2000.




IL 09 35 07 02                              © ISO Properties, Inc., 2001                             Page 1 of 1    
                                                                                                EXHIBIT 1
                                                                                                 PAGE 87
    Case 8:20-bk-13014-MW              Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                       Desc
                                       Main Document    Page 88 of 270
 POLICY NUMBER: CPPE697080-00
                                                                                                    IL 09 85 01 08

    THIS ENDORSEMENT IS ATTACHED TO AND MADE PART OF YOUR POLICY IN
    RESPONSE TO THE DISCLOSURE REQUIREMENTS OF THE TERRORISM RISK
   INSURANCE ACT. THIS ENDORSEMENT DOES NOT GRANT ANY COVERAGE OR
  CHANGE THE TERMS AND CONDITIONS OF ANY COVERAGE UNDER THE POLICY.


         DISCLOSURE PURSUANT TO TERRORISM RISK
                     INSURANCE ACT
                                                    SCHEDULE

 Terrorism Premium (Certified Acts) $
 This premium is the total Certified Acts premium attributable to the following Coverage Part(s),
 Coverage Form(s) and/or Policy(s):




 Additional information, if any, concerning the terrorism premium:




 Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


A. Disclosure Of Premium                                    C. Cap On Insurer Participation In Payment Of
   In accordance with the federal Terrorism Risk               Terrorism Losses
   Insurance Act, we are required to provide you with          If aggregate insured losses attributable to terrorist
   a notice disclosing the portion of your premium, if         acts certified under the Terrorism Risk Insurance
   any, attributable to coverage for terrorist acts            Act exceed $100 billion in a Program Year
   certified under the Terrorism Risk Insurance Act.           (January 1 through December 31) and we have
   The portion of your premium attributable to such            met our insurer deductible under the Terrorism
   coverage is shown in the Schedule of this                   Risk Insurance Act, we shall not be liable for the
   endorsement or in the policy Declarations.                  payment of any portion of the amount of such
B. Disclosure Of Federal Participation In Payment              losses that exceeds $100 billion, and in such case
   Of Terrorism Losses                                         insured losses up to that amount are subject to
                                                               pro rata allocation in accordance with procedures
   The United States Government, Department of                 established by the Secretary of the Treasury.
   the Treasury, will pay a share of terrorism losses
   insured under the federal program. The federal
   share equals 85% of that portion of the amount of
   such insured losses that exceeds the applicable
   insurer retention. However, if aggregate insured
   losses attributable to terrorist acts certified under
   the Terrorism Risk Insurance Act exceed $100
   billion in a Program Year (January 1 through
   December 31), the Treasury shall not make any
   payment for any portion of the amount of such
   losses that exceeds $100 billion.



IL 09 85 01 08                               © ISO Properties, Inc., 2007                              Page 1 of 1     
                                                                                                   EXHIBIT 1
                                                                                                    PAGE 88
         Case 8:20-bk-13014-MW        Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43              Desc
                                      Main Document    Page 89 of 270
                                                                                            IL 72 6 8 (Ed. 09/09)




                                               In Witness Clause


     In Witness W hereof, we have caused this Policy to be executed and attested, and, if required by state
     law, this Policy shall not be valid unless countersigned by our authorized representative.




                      President                                          Secretary




IL7268   (09/09)                  Copyright Great American Insurance Co., 2 0 0 9
                                                                                           EXHIBIT 1
                                                                                            PAGE 89
      Case 8:20-bk-13014-MW             Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                         Desc
                                        Main Document    Page 90 of 270




      LIMITATION – ROOF COVERING – ACTUAL CASH VALUE (OLDER THAN 15 YEARS)
This endorsement modifies insurance provided under the following:

   BUILDING AND PERSONAL PROPERTY COVERAGE FORM


A. Section. Coverage, 1. Covered Property is amended to add the following:

   Roof Covering – Actual Cash Value (Older than 15 Years)

   For losses caused by the perils of wind or hail, “roof coverings” on Covered Property that were installed more than
   fifteen (15) years before the date of physical loss or damage, at the premises described in the Declarations E. Loss
   Conditions, 7. Valuation does not apply. We will determine the value of “roof coverings” on Covered Property that were
   installed more than fifteen (15) years before the date of physical loss or damage at actual cash value.

B. Section E. Loss Conditions, is amended to add the following:

   Roof Covering Age Determination

   The burden of proof in demonstrating the age is on the insured. Absent historical, documentary evidence establishing
   the “roof coverings” on Covered Property were installed less than fifteen (15) years before the date of physical loss or
   damage, physical loss or damage is paid at actual cash value.

C. Section H. DEFINITIONS, is amended to add the following:

   “Roof covering” means:

   1. Any roof material exposed to weather;

   2. The underlayments of any roof material exposed to weather which was applied for moisture protection; and

   3. All flashings, gutters, or other metal work required in the replacement of a “roof covering” or roofing system.



                       This endorsement does not change any other provision of the policy.




                                                                                                       EXHIBIT 1




                                                                                                        PAGE 90
Case 8:20-bk-13014-MW              Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43           Desc
                                   Main Document    Page 91 of 270
                                         GREAT AMERICAN INSURANCE GROUP
                                                  PRIVACY NOTICE
                                                       AND
                                    NOTICE OF INSURANCE INFORMATION PRACTICES


                                          Great   American   Insurance Company
                                          Great   American   Alliance Insurance Company
                                          Great   American   Assurance Company
                                          Great   American   Casualty Insurance Company
                                          Great   American   Contemporary Insurance Company
                                          Great   American   E & S Insurance Company
                                          Great   American   Fidelity Insurance Company
                                          Great   American   Insurance Company o f New York
                                          Great   American   Lloyd's Insurance Company
                                          Great   American   Protection Insurance Company
                                          Great   American   Security Insurance Company
                                          Great   American   Spirit Insurance Company

                                          American Empire Surplus Lines Insurance Company
                                          American Empire Insurance Company
                                          American Empire Underwriters, Inc.

                                          Crop Managers Insurance Agency, Inc.
                                          Dempsey & Siders Agency, Inc.
                                          Eden Park Insurance Brokers, Inc.
                                          Farmers Crop Insurance Alliance, Inc.
                                          GAI Warranty Company
                                          GAI Warranty Company o f Florida
                                          Great American Insurance Agency, Inc.
                                          Great American Lloyd's, Inc.
                                          Great American Professional Risk Insurance Services
                                          High Seas Insurance Agencies
                                          Premier Lease & Loan Services Insurance Agency, Inc.
                                          Premier Lease & Loan Services o f Canada, Inc.
                                          Strategic Comp, L.L.C.
                                          Strategic Comp Services, L.L.C.




  S D M - 5 2 6 (Ed. 1 0 / 1 3 )                         (Page 1 o f 3)

                                                                                     EXHIBIT 1
                                                                                      PAGE 91
      Case 8:20-bk-13014-MW               Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                     Desc
                                          Main Document    Page 92 of 270
        The members o f Great American Insurance Group ("Great American," including those companies listed in
        this Notice) respect your right t o privacy.

        W e want you t o know about our procedures f o r protecting your privacy and your rights and
        responsibilities regarding nonpublic personal information (referred t o as "data" in this notice) w e receive
        about you. W e want you t o understand h o w w e gather data about you and h o w w e protect it. The terms
        o f this Notice apply t o those individuals w h o inquire about o r obtain insurance f r o m Great American
        primarily f o r personal, family o r household purposes.

        W e will provide our customers with a copy o f the most recent notice o f our privacy policy at least
        annually and more often i f w e make any changes affecting their rights under our privacy policy. This
        Notice applies t o current and f o r m e r customers o f Great American.

        Great American does not share your data except as allowed by law. As a result, you do not need t o take
        any action under this Notice. If w e change our practices in the future, w e will advise you. If applicable,
        w e will allow you t o " o p t - o u t " o f certain sharing.

           1. What kind o f data is collected about you?

               W e get most o f our data about you directly f r o m you, such as your name, address, social security
               number, income level and certain other financial data. W e collect data that you provide during the
               insurance application process and by other contact with you by mail and over the phone.

               In some cases w e may need additional data o r may need t o verify data you have given us. In those
               cases, w e may obtain data f r o m outside sources at our o w n expense. For instance, w e may collect
               data f r o m consumer reporting agencies such as credit worthiness and history o r employment
               history. If you send a written request t o the address below, w e will inform you o f the name and
               address o f any agency w e have used t o prepare a report on you so that you can contact the
               agency.

               Once you become our customer, w e may collect data related t o our experiences and transactions
               with you. This could include data such as insurance policy coverage, premiums and payment history,
               and any claims you make under your insurance policy. For example, w e will retain data collected by a
               claims representative and police o r fire reports.

               W e may also collect data about you f r o m our affiliates regarding their transactions and experiences
               with you (such as your payment o r claims history). W e do not currently share other credit-related
               data, except as allowed o r required by law.

               Finally, w e may collect data when you visit our website o r when you email us. W e do not sell this o r
               any other data about you t o anyone.

          2.   What do w e do with data about you?

               Data about you will be kept in our records. W e may disclose data t o issue and service policies and
               settle claims. Generally, w e will not disclose data about you t o any outside group without your prior
               authorization. However, w e may, as allowed by law, share data that w e collect as set f o r t h below.

                     W e may disclose data t o your insurance agent.

                     W e may disclose data t o persons w h o represent you, including your attorney o r trustee.

                     W e may disclose data t o adjusters, appraisers, auditors, investigators and attorneys.

                     W e may disclose data t o those w h o need the data t o p e r f o r m a business, professional o r
                     insurance function f o r us.

                     W e may disclose data t o other insurance companies, agents o r consumer reporting agencies, in



S D M - 5 2 6 (Ed. 1 0 / 1 3 )                            (Page 2 o f 3)
                                                                                                      EXHIBIT 1
                                                                                                       PAGE 92
      Case 8:20-bk-13014-MW                Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                       Desc
                                           Main Document    Page 93 of 270
                     connection with any insurance application, policy o r claim involving you.

                     W e may disclose data t o medical providers t o inform you o f a medical condition o f which you
                     may not be aware and f o r claims payment purposes.

                     W e may disclose data t o others that conduct research, provided that no individual data may be
                     identified in any research study report.

                     W e may disclose data, other than health data, t o others that p e r f o r m marketing services on our
                     behalf.

                     W e may disclose data t o our affiliated companies t o market products t o you and f o r other
                     purposes. The law does not allow you t o restrict this sharing.

                     W e may disclose data t o a court, state insurance department o r other government agency
                     pursuant t o a summons, court order, search warrant, subpoena, o r as otherwise required by law
                     o r regulation.

               W e will only disclose your health data in the following ways:

                     as allowed o r required by law;

                     with your written consent;

                     t o underwrite o r administer your policy, claim o r account; o r

                     in a manner as previously disclosed t o you by us when w e collect your health data.

               When w e disclose your data t o third parties f o r certain purposes described above, w e will require
               them t o use your data only f o r its intended purpose.

          3.   Who has access to your data?

               The only people w h o have access t o your data are those w h o need it t o provide o r support the
               provision o f products o r services t o you. W e use a system o f passwords and other appropriate
               physical, electronic and procedural safeguards t o protect against unauthorized access t o your data.
               W e have educated our employees about this Notice and the importance o f customer privacy.

          4.   How can you review recorded data about you?

               You have the right t o access and inspect most o f the data that w e collect about you. To access your
               data please send a written request t o the address below stating that you would like t o access your
               data. Either you o r your personal representative must sign this request and provide a copy o f your
               driver's license o r other valid photo identification. You also have the right t o request that w e correct
               any data that you believe is incorrect. To amend your data, please send us a written request, at the
               address below, stating what data you believe needs correcting. Once again, either you o r your
               personal representative must sign this request. If you submit a request t o amend your data, w e will
               investigate. If w e agree, w e will correct our records. Even i f w e do not correct the data, you have
               the right t o file with us a written statement o f dispute, which w e will include, in any future
               disclosure o f the data.

        If you have any questions about our privacy policy, please write t o us at:


                                           GREAT AMERICAN INSURANCE COMPANY
                                                        3 0 1 E 4th Street
                                                  Cincinnati, Ohio 4 5 2 0 2 - 4 2 0 1
                                               Attn: Compliance O f f i c e - Privacy



S D M - 5 2 6 (Ed. 1 0 / 1 3 )                              (Page 3 o f 3)
                                                                                                       EXHIBIT 1
                                                                                                        PAGE 93
       Case 8:20-bk-13014-MW        Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43            Desc
                                    Main Document    Page 94 of 270

                    American Empire Surplus           ENDORSEMENT NO.
                     Lines Insurance Company          TO POLICY NO.             CPPE697080-00

NAMED INSURED       Rabbit Ridge Wine Sales, Inc.     EFFECTIVE DATE

                                                      ADDITIONAL PREMIUM $

PRODUCER            AmWINS/Worldwide Facilities,
                    LLC - CA (4705)
                                                      RETURN PREMIUM            $




                              MINIMUM EARNED PREMIUM ENDORSEMENT

In the event of cancellation of this policy by the Insured, a minimum premium of 35% shall become
earned; any conditions of the policy to the contrary notwithstanding.

Failure of the Insured to make timely payment of premium shall be considered a request by the Insured
for the Company to cancel. In the event of such cancellation by the Company for nonpayment of
premium the minimum premium shall be due and payable; provided, however, such nonpayment
cancellation shall be rescinded if the Insured remits the full premium due within 10 days of receiving said
cancellation notice.

In the event of any other cancellations by the Company the earned premium shall be computed prorata,
and shall not be subject to said minimum premium.

All other terms and conditions remain unchanged.




SL 0457 (12/04)                                                     Authorized Representative
                                                                                       EXHIBIT 1
                                                                                        PAGE 94
Case 8:20-bk-13014-MW      Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43            Desc
                           Main Document    Page 95 of 270
                   TO OUR PRODUCERS AND POLICYHOLDERS

                   Compliance With U.S. Economic Sanctions Laws


  Under various federal laws, the Office of Foreign Assets Control (OFAC), a division
  of the U.S. Department of the Treasury, administers and enforces economic
  sanctions against certain countries and groups of individuals, such as terrorists
  and narcotics traffickers.

  These laws prohibit United States citizens, corporations, and others from
  engaging in virtually all business transactions with certain countries, entities
  and individuals designated on the list of Specially Designated Nationals and
  Blocked Persons (the SDN list).

  Insurance companies, their agents and brokers are prohibited from making
  payments to anyone on the SDN list or those otherwise subject to U.S. Economic
  Sanction Laws. It is the intention of American Empire to do what is necessary to
  insure its compliance with all applicable federal laws and regulations relating to
  economic sanctions.

  You can access the U.S. Department of the Treasury OFAC website at
  www.ustreas.gov/offices/enforcement/ofac/ for additional information or contact
  your legal counsel if you have any questions pertaining to this matter.


  This communication is for informational purposes only. It is not intended to
  be an exhaustive treatment of the legal issues discussed, nor is it intended to
  furnish legal advice appropriate to any particular circumstances. This
  information is not intended to create and does not create an attorney-client
  relationship, and this information does not constitute an attorney-client
  communication.




 SL 0529 (02/10)


                                                                            EXHIBIT 1
                                                                              PAGE 95
Case 8:20-bk-13014-MW         Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                  Desc
                              Main Document    Page 96 of 270

                                             NOTICE
This policy was underwritten and priced based upon information and data provided to the company by a
licensed representative for the Insured.




SL 0537 (02/10)



                                                                                       EXHIBIT 1
                                                                                        PAGE 96
Case 8:20-bk-13014-MW   Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43   Desc
                        Main Document    Page 97 of 270




                 Exhibit 2




                                                                    PAGE 97
Case 8:20-bk-13014-MW   Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43         Desc
                        Main Document    Page 98 of 270




                     Report Claims Immediately by Calling*
                                1-800-238-6225
                     Speak directly with a claim professional
                        24 hours a day, 365 days a year
                 *Unless Your Policy Requires Written Notice or Reporting




                   COMMERCIAL INSURANCE




                   A Custom Insurance Policy Prepared for:

                   RABBIT RIDGE WINE SALES, INC.;
                   ERICH RUSSELL & JOANNE
                   13217 JAMBOREE RD., SUITE 429
                   TUSTIN CA 92782




     Presented by: WORLDWIDE FACILITIES INS

                                                                            EXHIBIT 2
                                                                             PAGE 98
Case 8:20-bk-13014-MW   Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43       Desc
                        Main Document    Page 99 of 270




                                                   COUNTERSIGNED BY:


                                                   Authorized Representative

                                                   DATE:




                                                                       EXHIBIT 2
                                                                        PAGE 99
Case 8:20-bk-13014-MW   Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43   Desc
                        Main Document   Page 100 of 270



                                  POLICY NUMBER:
                                  EFFECTIVE DATE:
                                      ISSUE DATE:




IL T8 01 10 93
                                                                  EXHIBIT 2
                                                                  PAGE 100
    Case 8:20-bk-13014-MW                   Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                                  Desc
                                            Main Document   Page 101 of 270
                                COMMON POLICY CONDITIONS
All Coverage Parts included in this policy are subject to the following conditions:

A. Cancellation                                                               during the policy period and up to three years
     1. The first Named Insured shown in the Decla-                           afterward.
        rations may cancel this policy by mailing or                     D. Inspections And Surveys
        delivering to us advance written notice of                            1. We have the right to:
        cancellation.
                                                                                   a. Make inspections and surveys at any
     2. We may cancel this policy or any Coverage                                     time;
        Part by mailing or delivering to the first
        Named Insured written notice of cancellation                               b. Give you reports on the conditions we
        at least:                                                                     find; and
          a. 10 days before the effective date of can-                             c. Recommend changes.
             cellation if we cancel for nonpayment of                         2. We are not obligated to make any inspec-
             premium; or                                                         tions, surveys, reports or recommendations
          b. 30 days before the effective date of can-                           and any such actions we do undertake relate
             cellation if we cancel for any other rea-                           only to insurability and the premiums to be
             son.                                                                charged. We do not make safety inspections.
                                                                                 We do not undertake to perform the duty of
     3. We will mail or deliver our notice to the first                          any person or organization to provide for the
        Named Insured’s last mailing address known                               health or safety of workers or the public. And
        to us.                                                                   we do not warrant that conditions:
     4. Notice of cancellation will state the effective                            a. Are safe or healthful; or
        date of cancellation. If the policy is cancelled,
        that date will become the end of the policy                                b. Comply with laws, regulations, codes or
        period. If a Coverage Part is canceIIed, that                                 standards.
        date will become the end of the policy period                         3. Paragraphs 1. and 2. of this condition apply
        as respects that Coverage Part only.                                     not only to us, but also to any rating, advi-
     5. lf this policy or any Coverage Part is can-                              sory, rate service or similar organization
        celled, we will send the first Named Insured                             which makes insurance inspections, surveys,
        any premium refund due. If we cancel, the re-                            reports or recommendations.
        fund will be pro rata. If the first Named In-                         4. Paragraph 2. of this condition does not apply
        sured cancels, the refund may be less than                               to any inspections, surveys, reports or rec-
        pro rata. The cancellation will be effective                             ommendations we may make relative to certi-
        even if we have not made or offered a re-                                fication, under state or municipal statutes, or-
        fund.                                                                    dinances or regulations, of boilers, pressure
     6. If notice is mailed, proof of mailing will be                            vessels or elevators.
        sufficient proof of notice.                                      E. Premiums
B. Changes                                                                    1. The first Named Insured shown in the Decla-
     This policy contains all the agreements between                             rations:
     you and us concerning the insurance afforded.                                 a. Is responsible for the payment of all pre-
     The first Named Insured shown in the Declara-                                    miums; and
     tions is authorized to make changes in the terms
                                                                                   b. Will be the payee for any return premi-
     of this policy with our consent. This policy's terms
     can be amended or waived only by endorsement                                     ums we pay.
     issued by us as part of this policy.                                     2. We compute all premiums for this policy in
C. Examination Of Your Books And Records                                         accordance with our rules, rates, rating plans,
                                                                                 premiums and minimum premiums. The pre-
     We may examine and audit your books and                                     mium shown in the Declarations was com-
     records as they relate to this policy at any time                           puted based on rates and rules in effect at



IL T0 01 01 07 (Rev. 09-18) Includes the copyrighted material of Insurance Services Office, Inc. with its permission.       Page 1 of 2

                                                                                                                        EXHIBIT 2
                                                                                                                        PAGE 101
   Case 8:20-bk-13014-MW               Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                                       Desc
                                       Main Document   Page 102 of 270
       the time the policy was issued. On each re-                          acting within the scope of duties as your legal
       newal continuation or anniversary of the ef-                         representative. Until your legal representative is
       fective date of this policy, we will compute                         appointed, anyone having proper temporary cus-
       the premium in accordance with our rates                             tody of your property will have your rights and
       and rules then in effect.                                            duties but only with respect to that property.
F. Transfer Of Your Rights And Duties Under
   This Policy                                                         G. Equipment Breakdown Equivalent to Boiler
   Your rights and duties under this policy may not                       and Machinery
   be transferred without our written consent except                        On the Common Policy Declarations, the term
   in the case of death of an individual named in-                          Equipment Breakdown is understood to mean
   sured.                                                                   and include Boiler and Machinery and the term
   If you die, your rights and duties will be trans-                        Boiler and Machinery is understood to mean and
   ferred to your legal representative but only while                       include Equipment Breakdown.


This policy consists of the Common Policy Declarations and the Coverage Parts and endorsements listed in that
declarations form.
In return for payment of the premium, we agree with the Named Insured to provide the insurance afforded by a
Coverage Part forming part of this policy. That insurance will be provided by the company indicated as insuring
company in the Common Policy Declarations by the abbreviation of its name opposite that Coverage Part.
One of the companies listed below (each a stock company) has executed this policy, and this policy is counter-
signed by the officers listed below:
The Travelers Indemnity Company (IND)
The Phoenix Insurance Company (PHX)
The Charter Oak Fire Insurance Company (COF)
Travelers Property Casualty Company of America (TIL)
The Travelers Indemnity Company of Connecticut (TCT)
The Travelers Indemnity Company of America (TIA)
Travelers Casualty Insurance Company of America (ACJ)




         Secretary                                                               President




Page 2 of 2      Includes the copyrighted material of Insurance Services Office, Inc. with its permission.   IL T0 01 01 07 (Rev. 09-18)

                                                                                                                    EXHIBIT 2
                                                                                                                    PAGE 102
Case 8:20-bk-13014-MW        Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                   Desc
                             Main Document   Page 103 of 270
   LOCATION SCHEDULE                                   POLICY NUMBER:

   This Schedule of Locations and Buildings applies to the Common Policy Declarations for the period
                 to
    Loc.   Bldg.
    No.     No.                   Address                                      Occupancy




IL T0 03 04 96                                                                   Page      1

                                                                                        EXHIBIT 2
                                                                                        PAGE 103
Case 8:20-bk-13014-MW   Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43   Desc
                        Main Document   Page 104 of 270
POLICY NUMBER:                                    GENERAL PURPOSE ENDORSEMENT




IL T8 00                                                 Page   1

                                                                    EXHIBIT 2
                                                                    PAGE 104
Case 8:20-bk-13014-MW   Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43   Desc
                        Main Document   Page 105 of 270




        BOILER AND MACHINERY




                                                           EXHIBIT 2


                                                                   PAGE 105
Case 8:20-bk-13014-MW   Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43   Desc
                        Main Document   Page 106 of 270




               BOILER AND MACHINERY




                                                           EXHIBIT 2


                                                                   PAGE 106
   Case 8:20-bk-13014-MW                Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                               Desc
                                        Main Document   Page 107 of 270
                                                                   POLICY NUMBER:
EQUIPMENT BREAKDOWN PROTECTION                                     ISSUE DATE:
DECLARATIONS


INSURING COMPANY:


EFFECTIVE DATE: Same as Policy unless otherwise specified:
COVERED PREMISES:

    The Coverage Provided By This Coverage Part Applies To All Locations Covered By This Policy Ex-
    cept Those Listed Below:
        EXCEPTIONS:




The Limits of Insurance for Property Damage and the Coverage Extensions and Limitations are part of, not in
addition to, the Total Limit per Breakdown.
If INCLUDED is shown under Limit of Insurance for Property Damage or a Coverage Extension or Limitation, then
the limit for such coverage is part of, not in addition to, the other Limit of Insurance identified.
The Coverage Extensions listed below apply only if a limit or other coverage indicator is shown under the Limit of
Insurance for that Coverage Extension.
The Coverage Limitations listed below always apply.

COVERAGES and LIMITS OF INSURANCE
Total Limit per Breakdown:

1. Property Damage (PD):

2. Coverage Extensions:
    a. Business Income Coverage Extension (BI):

        Coinsurance Percentage

    b. Extra Expense Coverage Extension (EE):

    c. Spoilage Damage Coverage Extension (SD):

        Utility Interruption – Spoilage coverage applies only if the interruption lasts at least (waiting period):
                       Hours

    d. Utility Interruption – Time Element Coverage Extension (UI-TE):

        Utility Interruption – Time Element coverage applies only if the interruption lasts at least (waiting period):
                       Hours

    e. Civil Authority Coverage Extension:




EB T0 00 02 19                     © 2019 The Travelers Indemnity Company. All rights reserved.                     Page 1 of 4
                         Includes copyrighted material of Insurance Services Office, Inc. with its permission.

                                                                                                                 EXHIBIT 2
                                                                                                                 PAGE 107
   Case 8:20-bk-13014-MW               Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                                 Desc
                                       Main Document   Page 108 of 270
COVERAGES and LIMITS OF INSURANCE – Continued
   f.   "Dependent Property" Coverage Extension:


        "Dependent Property" Locations:


   g. "Electronic Data" Or "Media" Coverage Extension:

        (1) "Electronic Data" Or "Media" Stored At "Covered Premises":

        (2) "Electronic Data" Or "Media" Stored With "Electronic Data Storage Provider":


   h. Errors And Omissions Coverage Extension:


   i.   Expediting Expense Coverage Extension:


   j.   Extended Period Of Restoration Coverage Extension:
                    Days

   k. "Fungus", Wet Rot And Dry Rot Coverage Extension:


        (1) Property Damage:


        (2) Business Income Or Extra Expense:


   l.   Green Enhancements Coverage Extension:

        Property Damage Percentage Factor:
                            %
        Property Damage Additional Costs Limit of Insurance:


        Business Income or Extra Expense Additional Number of Days:
                                  days

   m. Ingress Or Egress Coverage Extension:


   n. Newly Acquired Locations Coverage Extension:


        Number of Days of Coverage:
                  Days


    o. Off-Premises Transportable Equipment Coverage Extension:




Page 2 of 4                        © 2019 The Travelers Indemnity Company. All rights reserved.                   EB T0 00 02 19
                         Includes copyrighted material of Insurance Services Office, Inc. with its permission.

                                                                                                                 EXHIBIT 2
                                                                                                                 PAGE 108
   Case 8:20-bk-13014-MW               Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                                 Desc
                                       Main Document   Page 109 of 270
COVERAGES and LIMITS OF INSURANCE – Continued

   p. Ordinance Or Law (Including Demolition And Increased Cost Of Construction) Coverage Extension:
       (a) Undamaged Property:

       (b) Demolition:

       (c) Increased Cost Of Construction:


   q. Sump Overflow Coverage Extension:


COVERAGE LIMITATIONS and LIMITS OF INSURANCE
   a. Hazardous Substance Limitation:

   b. Refrigerant Contamination Limitation:

   c. Water Damage Limitation:

   Drying Out Limit of Insurance:

   Other:




Page 3 of 4                        © 2019 The Travelers Indemnity Company. All rights reserved.                   EB T0 00 02 19
                         Includes copyrighted material of Insurance Services Office, Inc. with its permission.

                                                                                                                 EXHIBIT 2
                                                                                                                 PAGE 109
    Case 8:20-bk-13014-MW               Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                               Desc
                                        Main Document   Page 110 of 270
NUMBER OF DAYS FOR NOTICE OF CANCELLATION:
                 Days
         Except: 10 days for non-payment of Premium
COVERAGES and DEDUCTIBLE AMOUNT
Combined Deductible:

Property Damage (PD):

Business Income (BI):

Extra Expense (EE):

Spoilage Damage (SD):

Utility Interruption – Time Element (UI-TE):

"Dependent Property":

Refrigerant Contamination:

Other:




NUMBERS OF FORMS, SCHEDULES AND ENDORSEMENTS FORMING PART OF THIS COVERAGE PART
ARE ATTACHED AS A SEPARATE LISTING



EB T0 00 02 19                     © 2019 The Travelers Indemnity Company. All rights reserved.                     Page 4 of 4
                         Includes copyrighted material of Insurance Services Office, Inc. with its permission.

                                                                                                                 EXHIBIT 2
                                                                                                                 PAGE 110
   Case 8:20-bk-13014-MW                  Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                                          Desc
                                          Main Document   Page 111 of 270
            EnergyMax 21 Equipment Breakdown Protection
                                                       Table of Contents

                                                               TOPIC                                                                    PAGE
A. Coverage ……………………………………………………………………………………………………………...                                                                                     1
   1. Property Damage (PD) …………………………………………………………………………………….......                                                                           1
   2. Coverage Extensions ………………………………………………………………………...........................                                                             1
       a. Business Income Coverage Extension (BI) ……………………………………………………………..                                                                  1
       b. Extra Expense Coverage Extension (EE) ….……………………………………………………..……..                                                                 2
       c.   Spoilage Damage Coverage Extension (SD) ……………………………………………………….…..                                                                2
       d. Utility Interruption – Time Element Coverage Extension (UI – TE) …………………………….……..                                                  2
       e. Civil Authority Coverage Extension …………………………………………………………………..…..                                                                  3
       f.   "Dependent Property" Coverage Extension …………………………………….…………………….....                                                         3
       g. "Electronic Data" Or "Media" Coverage Extension …………………………………………………..….                                                            3
       h. Errors And Omissions Coverage Extension ……………………………………………………………..                                                                  4
       i.   Expediting Expense Coverage Extension ………………………………………………………………..                                                                 4
       j.   Extended Period Of Restoration Coverage Extension....................................................................            4
       k.   "Fungus", Wet Rot And Dry Rot Coverage Extension ……………………………………………….....                                                     4
       l.   Green Enhancements Coverage Extension ...................................................................................        5
       m. Ingress Or Egress Coverage Extension …………………………………………………………..……..                                                                  7
       n. Newly Acquired Locations Coverage Extension ……………………………………………………......                                                             8
       o. Off-Premises Transportable Equipment Coverage Extension……………………………………........                                                  8
       p. Ordinance Or Law (Including Demolition And Increased Cost Of Construction) Coverage
            Extension ………………………………………….…………………………………………………….…                                                                                9
       q. Sump Overflow Coverage Extension ……………………………………………………………………                                                                        10
B. Exclusions ………………………………………….………………………………………………………….......                                                                                 11
   1. Earth Movement ……………………………………….………………………………………………….......                                                                              11
   2. Nuclear Hazard ……………………………………….…………………………………………......…..........                                                                       11
   3. War or Military Action………………………………………….………………………………...………........                                                                      11
   4. Water ……………………………………….………………………………………………...………..............                                                                           11
   5. Capsizing, Collapse, Collision, Impact, Overturning, Sinking or Upset ………………..…………….......                                             11
   6. Discharge or Leakage …………………………………………………………………...………………........                                                                        11
   7. Delay, Interruption of Business, Loss of Use or Loss of Market …………………………………............                                               12
   8. Depletion, Deterioration, Corrosion, Erosion, Decay, Wear and Tear or Rust ..…………………...........                                        12
   9. Explosion …………………………………….…………………………………….…………………..............                                                                          12
   10. Explosion within Chemical Recovery Type Boiler ……………………………..……………………...........                                                       12
   11. Fire or Combustion Explosion ……………………………………………….....……………………............                                                              12
   12. "Fungus", Wet Rot and Dry Rot ………………………………………………..…………………….............                                                               12
   13. "Hacking Event"………………………………………….…………………….………………………….........                                                                          12
   14. Lack or Excess of Power, Light, Heat, Steam or Refrigeration .………..………………….……..............                                           12




EB T0 01 02 19                                                                                                                  Page 1 of 4

                                                                                                                       EXHIBIT 2
                                                                                                                       PAGE 111
  Case 8:20-bk-13014-MW                            Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                                                        Desc
                                                   Main Document   Page 112 of 270
  15. Neglect ………………………………………….………………………………………………………….......                                                                                                      12
  16. Ordinance or Law ………………………………………….……………………………………………….....                                                                                              12
  17. Hail or Windstorm ………………………………………….…………………………………………….........                                                                                               12
  18. Specified Perils ………………………………………….……………………………………………….........                                                                                          13
  19. Testing ……………………………………….……………………………………………………………........                                                                                                     13
  20. Virus or Bacteria …………………………………………………………………………………………........                                                                                                13
  21.Water, Means to Extinguish a Fire ………………………………………………………………………........                                                                                        13
  22.Business Income, Extra Expense, Utility Interruption – Time Element Additional Exclusions …….........                                                        13
  23. Utility Interruption– Spoilage, Utility Interruption – Time Element Additional Exclusions …………........                                                      13
  24. Other Indirect Result ………………………………………….…………………………………………….....                                                                                               14
C. Limits of Insurance ………………………………………….………………………………………………….....                                                                                                  14
  4. Limitations .......................................................................................................................................          14
        a. Hazardous Substance Limitation .................................................................................................                       14
        b. Refrigerant Contamination Limitation ..........................................................................................                        14
        c.    Water Damage Limitation ...........................................................................................................                 14
D. Deductibles ………………………………………….………………………………………………………….....                                                                                                       15
  1. Application of Deductibles ………………………………………….………………………………………...                                                                                               15
  2. Determination of Deductibles ………………………………………….…………………………………......                                                                                            15
        a. Dollar Deductible ………………………………………….…………………………………………….....                                                                                              15
        b. Multiple per Unit Deductible ………………………………………………………………………….......                                                                                       15
        c.    Time Deductible ………………………………..………………………………..…………………….......                                                                                         15
        d. Multiple of Average Daily Value (ADV) Deductible ………………………………………………….....                                                                              15
        e. Percentage of Loss Deductible ………………………………..…………………………………….......                                                                                      15
        f.    Minimum or Maximum Deductible ………………………………..…………………………………......                                                                                16
E. Conditions ………………………………..………………………………..…………………………………….....                                                                                                     16
  1. Loss Conditions ………………………………..………………………………..…………………………......                                                                                                 16
        a. Abandonment ………………………………..………………………………………………………….....                                                                                                  16
        b. Appraisal ………………………………..………………………………..……………………………......                                                                                                16
        c.    Defense ………………………………..………………………………………………………………......                                                                                                16
        d. Duties in the Event of Loss or Damage ………………………………………………………………...                                                                                      16
        e. Insurance Under Two or More Coverages …………………………………………………………......                                                                                     17
        f.    Legal Action Against Us ………………………………..……………………………………………......                                                                                       17
        g. Other Insurance ………………………………..………………………………………………………....                                                                                                17
        h. Privilege to Adjust with Owner ………………………………..………………………………………....                                                                                       17
        i.    Reducing Your Loss ………………………………..………………………………………………….....                                                                                           17
        j.    Transfer of Rights of Recovery Against Others to Us ………………………………………………....                                                                          18
        k.    Loss Payment ………………………………..…………………………………………………………....                                                                                               18
        l.    Valuation ………………………………..……………………………………………………………….....                                                                                               18
              (1) Replacement Cost ………………………………..………………………………………….............                                                                                    18
              (2) New Generation ………………………………..…………………………………………….............                                                                                     19




 Page 2 of 4                                                                                                                                       EB T0 01 02 19

                                                                                                                                             EXHIBIT 2
                                                                                                                                             PAGE 112
   Case 8:20-bk-13014-MW                         Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                                                      Desc
                                                 Main Document   Page 113 of 270
              (3) Better Kind or Quality ………………………………..………………………………………..........                                                                              19
              (4) Extended Warranty, or Maintenance or Service Contract ………………………………...........                                                               19
              (5) If You do not Repair or Replace ………………………………..…………………………............                                                                        19
              (6) Goods Held by You for Sale ………………………………..………………………………...........                                                                            19
              (7) Property in Process ………………………………..…………………………………………..........                                                                                19
              (8) Salvage Value ………………………………..………………………………………………...........                                                                                   19
              (9) Pairs, Sets or Parts ………………………………..…………………………………………..........                                                                               19
              (10)Brands and Labels ………………………………..…………………………………………............                                                                                20
        m. Business Income ………………………………..…………………………………………………….......                                                                                          20
              (1) Business Income Report of Values …………………………………………………………...........                                                                          20
              (2) Business Income Coinsurance ………………………………………………………………..........                                                                              20
   2. General Conditions ….……………………………..……………………………………………………….....                                                                                            21
        a. Bankruptcy ………………………………..………………………………..……………………………..                                                                                               21
        b. Cancellation ………………………………..……………………………………………………………...                                                                                              21
        c.    Concealment, Misrepresentation or Fraud ………………………………………………………….....                                                                             21
        d. Currency ………………………………..………………………………………………………………....                                                                                                21
        e. Jurisdictional Inspections ………………………………..……………………………………………....                                                                                     22
        f.    Liberalization……………………………..………………………………………………………………..                                                                                           22
        g. No Benefit to Bailee ………………………………..…………………………………………………....                                                                                         22
        h. Policy Period, Coverage Territory ………………………………..………………………………….....                                                                                 22
        i.    Reporting of Values ………………………………..………………………………………………….....                                                                                      22
        j.    Premium Adjustments ………………………………..……………………………………………….....                                                                                       22
        k.    Suspension ………………………………..……………………………………………………………...                                                                                             22
   3. Joint or Disputed Loss Agreement ………………………………..………………………………………....                                                                                      23
   4. Statutes or Regulations ………………………………..……………………………………………………...                                                                                           24
   5. Mortgageholders …………………..……………………………………………………………....................                                                                                    24
F. Definitions ………………………………..………………………………..……………………………………….                                                                                                   25
   1. Breakdown ………………………………..………………………………..………………………………......                                                                                                25
        a. Breakdown means ………………………………..…………………………………………………........                                                                                          25
        b. Breakdown does not mean ………………………………..……………………………………….........                                                                                     25
   2. Business Income ………………………………..…………………………………………………………......                                                                                              25
   3. Business Income Actual Annual Value ………………………………..………………………………….....                                                                                    25
   4. Business Income Estimated Annual Value ………………………………..………………………….........                                                                                25
   5. Computer Equipment ………………………………..…………………………………………………..........                                                                                          25
   6. Computer Program ………………………………..……………………………………………………….......                                                                                             25
   7. Covered Equipment ………………………………..………………………………………………………......                                                                                             25
        a. Covered Equipment means ………………………………..…………………………………………......                                                                                       25
        b. Covered Equipment does not mean ………………………………..……………………………….......                                                                                  25
   8. Covered Premises .............................................................................................................................          26
   9. Covered Property ………………………………..………………………………..……………………….......                                                                                           26




EB T0 01 02 19                                                                                                                                    Page 3 of 4

                                                                                                                                        EXHIBIT 2
                                                                                                                                        PAGE 113
  Case 8:20-bk-13014-MW   Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43        Desc
                          Main Document   Page 114 of 270
    a. Covered Property means ………………………………..………………………………………….…....                 26
    b. Covered Property does not mean ………………………………..…………………………………......             26
 10. Dependent Property ………………………………..…………………………………………………….…...                     26
 11. Diagnostic Equipment ………………………..………………………………………………………….…....                   26
 12. Electronic Data ………………………………..………………………………………………………….…....                     26
 13. Electronic Data Storage Provider .…………..………………………………………………………….…....           26
 14. Extra Expense ………………………………..………………………………..………………………….…...                      27
 15. Fungus ………………………………………..………………………………………………………….…......                         27
 16. Green …………………………………………..………………………………………………………….…....                           27
 17. Green Authority……………………..………………………………..……………………………….……......                   27
 18. Hacking Event ………………………………..………………………………..………………………….…...                      27
 19. Hazardous Substance ………………………………..…………………………………………………….....                   27
 20. Media ………………………………..………………………………..…………………………………..........                      27
 21. One Breakdown ………………………………..……………………………………………………………....                        27
 22. Ordinary Payroll ………………………………..……………………………………………………………....                     27
 23. Period of Restoration ………………………………..…………………………………………………….......                27
 24. Period of Restoration for Dependent Property ………………………………………………………….......     27
 25. Perishable Goods ………………………………..…………………………………………………………......                    28
 26. Power Generating Equipment………………..…………………………………………………………..........             28
 27. Production Machines……………………………..…………………………………………………………......                   28
 28. Utility Services ………………………………..…………………………………………………………...........               28




Page 4 of 4                                                               EB T0 01 02 19

                                                                        EXHIBIT 2
                                                                        PAGE 114
 Case 8:20-bk-13014-MW               Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                                       Desc
                                     Main Document   Page 115 of 270
                                                                                                    EQUIPMENT BREAKDOWN



                                     ENERGYMAX 21
                 EQUIPMENT BREAKDOWN PROTECTION
Various provisions in this Coverage Part restrict cov-                         tion to, the Total Limit per Breakdown Limit
erage. Read the entire Policy carefully to determine                           of Insurance shown in the Declarations or
rights, duties and what is and is not covered.                                 elsewhere in this Coverage Part.
Throughout this Coverage Part the words "you" and                              a. Business Income Coverage Extension
"your" refer to the Named Insured shown in the Dec-                               (BI)
larations or as endorsed hereunder. The words "we",
                                                                                     (1) We will pay:
"us" and "our" refer to the Company providing this
insurance.                                                                                (a) Your actual loss of "Business
                                                                                              Income" from a total or partial
Other words and phrases that appear in quotation                                              interruption of business during
marks have special meaning. Refer to Section F.                                               the "Period of Restoration"; and
Definitions.
                                                                                          (b) The additional necessary ex-
A. Coverage                                                                                   penses you incur during the
    1. Property Damage (PD)                                                                   "Period of Restoration", over
        a. We will pay for direct damage to "Covered                                          and above the expenses that
           Property" located at the "Covered Prem-                                            you normally would have in-
           ises" caused by a "Breakdown" to "Cov-                                             curred, to reduce or avert the
           ered Equipment".                                                                   amount of loss under this Cover-
                                                                                              age Extension. We will pay for
        b. We will also pay for the costs you incur                                           such expenses only to the ex-
           to remove debris of such damaged                                                   tent that they do not exceed the
           "Covered Property", where such debris                                              amount of loss that otherwise
           is a direct result of a "Breakdown" to                                             would have been payable under
           "Covered Equipment".                                                               this Coverage Extension.
    2. Coverage Extensions                                                           (2) The "Covered Equipment" must ei-
       Coverage provided under Section A.1. may                                          ther be:
       be modified by the following Coverage Ex-                                          (a) "Covered Property" located at a
       tensions. Coverage Extensions apply only if                                            "Covered Premises"; or
       a limit or other coverage indicator is shown
       under the Limit of Insurance for that Cover-                                       (b) Property of others that is:
       age Extension in the Declarations or else-                                              (i) Located at a "Covered
       where in this Coverage Part.                                                                Premises" insured under this
        The Coverage Extensions apply only to that                                                 Coverage Part; and
        portion of the loss or damage that is a direct                                         (ii) Used to supply "Utility
        result of a "Breakdown" to "Covered Equip-                                                  Services" to the "Covered
        ment". The "Breakdown" to "Covered Equip-                                                   Premises".
        ment" must occur during the policy period,
                                                                                     (3) We will take into consideration:
        but expiration of the Policy does not limit our
        liability under these Coverage Extensions.                                        (a) The experience of your business
                                                                                              before the "Breakdown" to "Cov-
        The most we will pay under each of the Cov-                                           ered Equipment" and the prob-
        erage Extensions is the Limit of Insurance                                            able experience you would have
        shown in the Declarations or elsewhere in
                                                                                              had without the "Breakdown" to
        this Coverage Part for such Coverage
        Extension.                                                                            "Covered Equipment"; and
                                                                                          (b) Any amount recovered under
        The Limits of Insurance for these Coverage                                            physical damage coverages
        Extensions are part of, and are not in addi-                                          based on selling price valuation;



EB T1 00 02 19                    © 2019 The Travelers Indemnity Company. All rights reserved.                     Page 1 of 28
                        Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                                EXHIBIT 2
                                                                                                                PAGE 115
Case 8:20-bk-13014-MW                Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                                      Desc
                                     Main Document   Page 116 of 270
EQUIPMENT BREAKDOWN


               in the adjustment of any loss.                                             then be subject to the applicable
                                                                                          deductible.
       b. Extra Expense Coverage Extension
          (EE)                                                                       (3) Any necessary expenses you incur
           (1) We will pay your "Extra Expense".                                         to reduce or avert the amount of
                                                                                         loss under this Coverage Extension.
           (2) The "Covered Equipment" must ei-                                          We will pay such expenses to the
               ther be:                                                                  extent they do not exceed the
               (a) "Covered Property" located at a                                       amount of loss that otherwise would
                   "Covered Premises"; or                                                have been payable under this Cov-
               (b) Property of others that is:                                           erage Extension.

                   (i) Located at a "Covered                                   d. Utility Interruption – Time Element
                       Premises" insured under this                               Coverage Extension (UI-TE)
                       Coverage Part; and                                            If you have selected the Business In-
                   (ii) Used to supply "Utility                                      come Coverage Extension or Extra Ex-
                        Services" to the "Covered                                    pense Coverage Extension, the applica-
                        Premises".                                                   ble coverage is extended to cover loss
                                                                                     caused by the interruption of "Utility
           (3) We will take into consideration the
                                                                                     Services" to your "Covered Premises"
               experience of your business before
                                                                                     provided all of the following conditions
               the "Breakdown" to "Covered Equip-
                                                                                     are met:
               ment" and the probable experience
               you would have had without the                                        (1) The interruption is the direct result of
               "Breakdown" to "Covered Equip-                                            a "Breakdown" to "Covered Equip-
               ment" in the adjustment of any loss.                                      ment" owned, operated or controlled
                                                                                         by a private or public utility, landlord
       c. Spoilage Damage Coverage Extension
                                                                                         or other supplier with whom you
          (SD)
                                                                                         have a contract to provide you with
           We will pay for:                                                              "Utility Services";
           (1) Spoilage damage to "Perishable                                        (2) The "Covered Equipment" is not lo-
               Goods" located at the "Covered                                            cated at the affected "Covered
               Premises".                                                                Premises" insured under this Cover-
           (2) Utility Interruption – Spoilage                                           age Part;
               Spoilage damage to "Perishable                                        (3) The "Covered Equipment" is used to
               Goods" located at the "Covered                                            supply "Utility Services" to the "Cov-
               Premises" that is caused by or re-                                        ered Premises"; and
               sults from an interruption in "Utility                                (4) The interruption of "Utility Services"
               Services" to your "Covered Prem-                                          to your "Covered Premises" lasts at
               ises" that is the direct result of a                                      least the consecutive period of time
               "Breakdown" to "Covered Equip-                                            shown in the Declarations or else-
               ment" owned, operated or controlled                                       where in this Coverage Part for Utili-
               by a private or public utility, landlord                                  ty Interruption –Time Element. Once
               or other supplier with whom you                                           this waiting period is met, coverage
               have a contract to provide you with                                       will commence at the initial time of
               "Utility Services".                                                       the interruption, subject to the appli-
               The interruption of such "Utility                                         cable deductible.
               Service" to your "Covered Prem-                                       With respect to this Coverage Exten-
               ises" must last at least the consecu-                                 sion, the "Period of Restoration" ends on
               tive period of time shown in the Dec-                                 the date when the "Covered Equipment"
               larations or elsewhere in this Cover-                                 owned, operated or controlled by such
               age Part for Utility Interruption –                                   utility supplier should be repaired, rebuilt
               Spoilage. Once this waiting period is                                 or replaced with reasonable speed and
               met, coverage will commence at the                                    similar quality.
               initial time of the interruption and will


Page 2 of 28                      © 2019 The Travelers Indemnity Company. All rights reserved.                  EB T1 00 02 19
                        Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                                EXHIBIT 2
                                                                                                                PAGE 116
Case 8:20-bk-13014-MW                Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                                     Desc
                                     Main Document   Page 117 of 270
                                                                                                     EQUIPMENT BREAKDOWN


      e. Civil Authority Coverage Extension                                    g. "Electronic Data" Or "Media" Cover-
           (1) If you have selected the Business                                  age Extension
               Income Coverage Extension or Extra                                   (1) "Electronic Data" Or "Media"
               Expense Coverage Extension, the                                          Stored At "Covered Premises"
               applicable coverage is extended to
                                                                                         If "Media" is damaged or "Electronic
               cover loss caused by the action of
                                                                                         Data" is lost or corrupted as a direct
               civil authority that prohibits access to
                                                                                         result of a "Breakdown" to "Covered
               the "Covered Premises". The action
                                                                                         Equipment" and such "Media" or
               of civil authority must be due to di-
                                                                                         "Electronic Data" is located or stored
               rect physical loss or damage to
                                                                                         at a "Covered Premises", we will pay
               property caused by a "Breakdown"
                                                                                         the actual cost to:
               to "Covered Equipment" at locations,
               other than the "Covered Premises",                                        (a) Research, replace, recreate or
               that are within 100 miles of the "Cov-                                        restore the damaged "Media" or
               ered Premises".                                                               lost or corrupted "Electronic Da-
                                                                                             ta"; and
           (2) Coverage provided under Paragraph
               e.(1) above will commence 24 hours                                        (b) Reprogram instructions used in
               after the time of the civil authority                                         any "Covered Property" that is
               action and will continue:                                                     "Computer Equipment" made
               (a) For a period of up to three con-                                          necessary due to the damaged
                    secutive weeks; or                                                       "Media" or lost or corrupted
                                                                                             "Electronic Data".
               (b) Until the action of civil authority
                    is rescinded or expires and ac-                                 (2) "Electronic Data" Or "Media"
                    cess to the "Covered Premises"                                      Stored With "Electronic Data Stor-
                    is no longer prohibited;                                            age Provider"
               whichever occurs first. The "Period                                       If "Media" is damaged or "Electronic
               of Restoration" does not apply to this                                    Data" is lost or corrupted as a direct
               Coverage Extension.                                                       result of a "Breakdown" to "Covered
                                                                                         Equipment" owned, operated or con-
      f.   "Dependent Property" Coverage Ex-
                                                                                         trolled by an "Electronic Data Stor-
           tension
                                                                                         age Provider" and such "Media" or
           If you have selected the Business In-                                         "Electronic Data" is stored with that
           come Coverage Extension or Extra Ex-                                          "Electronic Data Storage Provider",
           pense Coverage Extension, the applica-                                        we will pay your actual cost to:
           ble coverage is extended to cover loss
                                                                                         (a) Research, replace, recreate or
           caused by the necessary partial or total
                                                                                             restore your damaged "Media"
           interruption of your business during the
           "Period of Restoration for Dependent                                              or your lost or corrupted "Elec-
           Property". The interruption must be                                               tronic Data"; and
           caused by direct physical loss of or dam-                                     (b) Reprogram instructions used in
           age to "Dependent Property", shown in                                             any "Covered Property" that is
           the Declarations or elsewhere in this                                             "Computer Equipment";
           Coverage Part, caused by or resulting                                         provided that the "Covered Equip-
           from a "Breakdown" to "Covered Equip-                                         ment" owned, operated or controlled
           ment".                                                                        by that "Electronic Data Storage
           However, coverage under this Coverage                                         Provider" is not located at any "Cov-
           Extension does not apply when the only                                        ered Premises" insured under this
           loss to "Dependent Property" is loss or                                       Coverage Part and that such "Cov-
           damage to "Electronic Data", including                                        ered Equipment" is used to store
           destruction or corruption of "Electronic                                      your "Electronic Data".
           Data". If the "Dependent Property" sus-                                  (3) If you have selected the Business
           tains loss or damage to "Electronic Data"                                    Income Coverage Extension or Extra
           and other property, coverage under this                                      Expense Coverage Extension, the
           Coverage Extension will end once the                                         applicable coverage is extended to
           other property is repaired, rebuilt or                                       cover the actual loss incurred during
           replaced.


EB T1 00 02 19                     © 2019 The Travelers Indemnity Company. All rights reserved.                   Page 3 of 28
                         Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                                 EXHIBIT 2
                                                                                                                 PAGE 117
 Case 8:20-bk-13014-MW              Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                                     Desc
                                    Main Document   Page 118 of 270
EQUIPMENT BREAKDOWN


               the time necessary to:                                               values or the coverage you requested.
               (a) Research, replace, recreate or                                   It is a condition of coverage provided
                   restore the damaged, "Media"                                     under this Coverage Extension that any
                   or lost or corrupted "Electronic                                 errors or omissions must be reported
                   Data"; and                                                       and corrected when discovered. The pol-
               (b) Reprogram instructions used                                      icy premium will be adjusted accordingly
                   in any covered "Computer                                         to reflect the date that any premises
                   Equipment";                                                      should have been added had no error or
                                                                                    omission occurred.
               with reasonable speed and similar
               quality. The "Period of Restoration"                           i.    Expediting Expense Coverage Exten-
               does not apply to this Coverage Ex-                                  sion
               tension.                                                             With respect to direct damage to "Cov-
                                                                                    ered Property" located at the "Covered
           (4) We will not pay for any loss or ex-                                  Premises" caused by a "Breakdown" to
               pense incurred due to damaged
                                                                                    "Covered Equipment", we will pay the
               "Media" or lost or corrupted "Elec-
                                                                                    reasonable extra cost you necessarily in-
               tronic Data" if the "Electronic Data"
                                                                                    cur to:
               or "Media" cannot be replaced, re-
               created or restored. To the extent                                   (1) Make temporary repairs to; or
               that "Electronic Data" is not re-                                    (2) Expedite the permanent repairs or
               placed, recreated or restored, the                                       replacement of;
               loss will be valued at the cost of re-
                                                                                    the damaged "Covered Property".
               placement of the "Media" on which
               the "Electronic Data" was stored,                                    The deductible for coverage under this
               with blank "Media" of a substantially                                Coverage Extension is INCLUDED
               identical type.                                                      within the Property Damage Deductible
                                                                                    shown in the Declarations or elsewhere
           The deductible for coverage provided                                     in this Coverage Part.
           under this Coverage Extension is IN-
           CLUDED within the applicable Property                              j.    Extended Period Of Restoration Cov-
           Damage Deductible, Business Income                                       erage Extension
           Deductible or Extra Expense Deductible                                   The "Period of Restoration" is extended
           shown in the Declarations or elsewhere                                   for the number of consecutive days indi-
           in this Coverage Part.                                                   cated in the Declarations or elsewhere in
       h. Errors And        Omissions          Coverage                             this Coverage Part.
          Extension                                                           k. "Fungus", Wet Rot And Dry Rot Cover-
           We will pay for your loss or damage that                              age Extension
           would otherwise be payable under this                                    (1) Property Damage
           Coverage Part, but is not payable solely
                                                                                         (a) We will pay for direct damage to
           because of any unintentional:
                                                                                             "Covered Property" located at
           (1) Error or omission in the description                                          the "Covered Premises" caused
               or location of property as insured                                            by "Fungus", wet rot or dry rot,
               under this Coverage Part;                                                     but only when the "Fungus", wet
           (2) Failure to include any premises                                               rot or dry rot is caused by or re-
               owned or occupied by you at the in-                                           sults from a "Breakdown" to
               ception date of this Coverage Part;                                           "Covered Equipment" that oc-
               or                                                                            curs during the policy period, in-
           (3) Error or omission by you that results                                         cluding the cost:
               in cancellation of coverage for any                                            (i) To treat, contain or remove
               premises insured under this Policy.                                                the "Fungus", wet rot or dry
           No coverage is provided as a result of                                                 rot;
           any error or omission in the reporting of                                          (ii) To dispose of the "Fungus",


Page 4 of 28                     © 2019 The Travelers Indemnity Company. All rights reserved.                  EB T1 00 02 19
                       Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                               EXHIBIT 2
                                                                                                               PAGE 118
Case 8:20-bk-13014-MW                 Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                                       Desc
                                      Main Document   Page 119 of 270
                                                                                                     EQUIPMENT BREAKDOWN


                         wet rot or dry rot;                                                    loss caused by the presence of
                                                                                                "Fungus", wet rot or dry rot as
                     (iii) To tear out and replace any
                           "Covered Property" located                                           identified in Paragraph k.(1)(a)
                           at the "Covered Premises"                                            above.
                           as needed to gain access to                                     (b) Coverage identified in Para-
                           the "Fungus", wet rot or dry                                        graph k.(2)(a) above is limited to
                           rot; and                                                            30 days, or the number of days
                     (iv) Of testing performed after                                           shown in the Declarations or
                          removal, repair, replace-                                            elsewhere in this Coverage Part
                          ment or restoration of the                                           for the "Fungus", Wet Rot And
                          damaged property is com-                                             Dry Rot Coverage Extension,
                          pleted, provided there is a                                          whichever is greater. The num-
                          reason to believe that "Fun-                                         ber of indicated days need not
                          gus", wet rot or dry rot is                                          be consecutive. This limit is part
                          present.                                                             of, and is not in addition to, the
                                                                                               applicable Limits of Insurance
                 (b) The most we will pay for cov-                                             for the Business Income Cover-
                     erage provided under Paragraph                                            age Extension or Extra Expense
                     k.(1)(a) above is $15,000 per                                             Coverage Extension.
                     "Covered        Premises"        per
                     12-month period starting with                                    The deductible for coverage under this
                     the effective date of this Cover-                                Coverage Extension is INCLUDED
                                                                                      with in the applicable Property Damage
                     age Part, or the amount shown
                                                                                      Deductible, Business Income Deductible
                     in the Declarations or elsewhere
                                                                                      or Extra Expense Deductible shown in
                     in this Coverage Part as the                                     the Declarations or elsewhere in this
                     Limit of Insurance for "Fungus",                                 Coverage Part.
                     Wet Rot And Dry Rot Coverage
                     Extension, whichever is greater.                           l.    Green     Enhancements             Coverage
                     With respect to any "One Break-                                  Extension
                     down" that results in "Fungus",                                  (1) Green Alternative Additional Costs
                     wet rot or dry rot, we will not pay
                                                                                           (a) We will pay for the reasonable
                     more than such limit even if the
                                                                                               additional cost you incur to:
                     "Fungus", wet rot or dry rot con-
                     tinues to be present or active or                                          (i) Repair or replace the dam-
                     recurs in a later policy period.                                               aged or destroyed portions
                                                                                                    of the "Covered Property"
                 (c) The limit in Paragraph k.(1)(b)                                                located at the "Covered
                     above is part of, and is not in                                                Premises" (except as may
                     addition to, the Property Dam-                                                 be provided under Section
                     age Limit of Insurance.
                                                                                                    E. Conditions, 1. Loss Con-
                 However, if "Fungus", wet rot or                                                   ditions, l. Valuation, (2)
                 dry rot results from water re-                                                     New Generation) using
                 leased as a result of a "Break-                                                    products or materials that:
                 down" to "Covered Equipment",
                                                                                                     i.    Are "Green" alternatives
                 the limit in Paragraph k.(1)(b)                                                           to the products or mate-
                 above is part of, and is not in
                                                                                                           rials of the damaged or
                 addition to, the Water Damage
                                                                                                           destroyed      "Covered
                 Limitation Limit of Insurance.
                                                                                                           Property" located at the
          (2) Business Income Or Extra Expense                                                             "Covered Premises", in
                 (a) If you have selected the Business                                                     accordance with the
                     Income Coverage Extension or                                                          documented standards
                     Extra Expense Coverage Exten-                                                         of a "Green Authority";
                     sion, the applicable coverage is                                                      and
                     extended to cover the additional


EB T1 00 02 19                     © 2019 The Travelers Indemnity Company. All rights reserved.                       Page 5 of 28
                         Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                                   EXHIBIT 2
                                                                                                                   PAGE 119
 Case 8:20-bk-13014-MW             Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                                           Desc
                                   Main Document   Page 120 of 270
EQUIPMENT BREAKDOWN


                      ii. Are otherwise of compa-                                                             destroyed "Covered
                          rable quality and func-                                                             Property" located at
                          tion to the damaged or                                                              the "Covered Prem-
                          destroyed      "Covered                                                             ises" to verify that
                          Property" located at the                                                            the systems and
                          "Covered      Premises";                                                            mechanicals are pe-
                          and                                                                                 rforming in accor-
                                                                                                              dance      with    the
                  (ii) Employ "Green" methods or                                                              design of such sys-
                       processes of construction,                                                             tems and mechani-
                       disposal or recycling in the                                                           cals or the specifica-
                       course of the repair and re-                                                           tions of the manu-
                       placement of the damaged                                                               facturer; and
                       or destroyed "Covered Prop-
                       erty" located at the "Cov-                                                 ii. The reasonable registra-
                       ered Premises", in accord-                                                     tion and recertification
                       ance with the documented                                                       fees charged by the
                       standards of a "Green
                                                                                                      "Green Authority".
                       Authority".
                                                                                             (ii) After repair or reconstruction
               (b) Green Reengineering, Recerti-
                                                                                                   is completed, we will pay
                   fication And Related Expenses
                                                                                                   your reasonable expenses
                  (i) If, as a direct result of the                                                to flush out the renovated
                      "Breakdown" to "Covered                                                      space or to conduct air qual-
                      Equipment", the pre-loss                                                     ity testing of the renovated
                      level of "Green" certification                                               space in accordance with
                      by a "Green Authority" on                                                    the recommended proce-
                      the "Covered Property" lo-                                                   dures of a "Green Authority"
                      cated at the "Covered Prem-                                                  and for the purpose of miti-
                      ises" is lost, we will pay for                                               gating indoor air-quality defi-
                      the following reasonable ad-                                                 ciencies resulting from the
                      ditional expense you incur to                                                repair or reconstruction.
                      re-attain the pre-loss level of
                                                                                             (iii) This coverage applies to the
                      "Green" certification from                                                   additional     expenses de-
                      that "Green Authority":                                                      scribed      in      Paragraphs
                      i. The     reasonable addi-                                                  l.(1)(b)(i) and (ii) above that
                         tional expenses you incur                                                 you incur to achieve the
                         to hire a       qualified                                                 pre-loss level of "Green"
                         engineer or other profe-                                                  certification in accordance
                         ssional required by the                                                   with the standards of the
                         "Green Authority" to be                                                   "Green Authority" that exist
                         involved in:                                                              at the time of repair or re-
                          a. Designing, oversee-                                                   placement, even if the
                             ing or documenting                                                    standards have changed
                             the repair or replace-                                                since the original certifica-
                             ment of the dam-                                                      tion was achieved.
                             aged or destroyed                                          (c) Coverage provided under Para-
                             "Covered Property"                                             graphs l.(1)(a) and l.(1)(b) above
                             located at the "Cov-                                           applies only if replacement cost
                             ered Premises"; or                                             valuation applies to the dam-
                          b. Testing and recali-                                            aged or destroyed "Covered
                             brating the systems                                            Property" located at the "Cov-
                             and mechanicals of                                             ered Premises", and then only if
                             the damaged or                                                 the "Covered Property" is ac-
                                                                                            tually repaired or replaced as


Page 6 of 28                    © 2019 The Travelers Indemnity Company. All rights reserved.                      EB T1 00 02 19
                      Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                                   EXHIBIT 2
                                                                                                                   PAGE 120
Case 8:20-bk-13014-MW                 Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                                     Desc
                                      Main Document   Page 121 of 270
                                                                                                     EQUIPMENT BREAKDOWN


                     soon as reasonably possible                                                     ii. Are otherwise of compa-
                     after the "Breakdown" to "Cov-                                                      rable quality and func-
                     ered Equipment".                                                                    tion to the damaged or
                                                                                                         destroyed      "Covered
                 (d) The most we will pay for coverage
                     provided     under     Paragraphs                                                   Property"; and
                     l.(1)(a) and l.(1) ( b) above for                                          (ii) Employ "Green" methods or
                     any "One Breakdown" is the                                                      processes of construction,
                     least of:                                                                       disposal or recycling in the
                     (i) The Property Damage Per-                                                    course of the repair and re-
                         centage Factor shown in the                                                 placement of the damaged
                         Declarations or elsewhere in                                                or destroyed "Covered Prop-
                         this Coverage Part multi-                                                   erty" located at the "Cov-
                         plied by the amount we                                                      ered Premises", in accord-
                         would otherwise pay for loss                                                ance with the documented
                         covered under Section A.                                                    standards of a "Green Au-
                         Coverage, 1. Property Da-                                                   thority".
                         mage, prior to the appli-                                         (b) The coverage provided under
                         cation of any applicable de-                                          Paragraph l.(2)(a) above does
                         ductible; or                                                          not increase the applicable Busi-
                     (ii) The     Property    Damage                                           ness Income or Extra Expense
                          Additional Costs Limit of                                            Limit of Insurance shown in the
                          Insurance shown in the                                               Declarations or elsewhere in this
                          Declarations or elsewhere in                                         Coverage Part.
                          this Coverage Part.                                         The deductible for coverage provided
          (2) Green       Alternative     Business                                    under this Coverage Extension is IN-
              Income And Extra Expense                                                CLUDED within the applicable Property
                                                                                      Damage Deductible, Business Income
              (a) If you have selected the Business
                                                                                      Deductible or Extra Expense Deductible
                  Income Coverage Extension or
                                                                                      shown in the Declarations or elsewhere
                  Extra Expense Coverage Exten-
                                                                                      in this Coverage Part.
                  sion, the applicable coverage is
                  extended to cover the actual                                  m. Ingress Or Egress Coverage Extension
                  and necessary loss or expense                                       (1) If you have selected the Business
                  incurred during the reasonable                                          Income Coverage Extension or Ex-
                  and necessary increase in the                                           tra Expense Coverage Extension,
                  "Period of Restoration" incurred                                        the applicable coverage is extended
                  to:                                                                     to cover loss you incur due to physi-
                     (i) Repair or replace           the                                  cal prevention of ingress to or
                         damaged        or    destroyed                                   egress from a "Covered Premises"
                         portions of the "Covered                                         provided such prevention is a direct
                         Property" located at the                                         result of a "Breakdown" to "Covered
                         "Covered Premises" using                                         Equipment" as otherwise covered
                         products or materials that:                                      under this Policy. The prevention of
                                                                                          ingress to or egress from a "Covered
                         i. Are "Green" alternatives
                                                                                          Premises" must be caused by a
                              to the products or mate-
                                                                                          "Breakdown" to "Covered Equip-
                              rials of the damaged or
                                                                                          ment" at a location other than a
                              destroyed        "Covered
                                                                                          "Covered Premises".
                              Property", in accordance
                              with the documented                                     (2) Coverage provided under Paragraph
                              standards of a "Green                                       m.(1) above will commence 24
                              Authority"; and                                             hours after the inception of the pre-
                                                                                          vention of ingress or egress and will
                                                                                          continue for the period of time


EB T1 00 02 19                     © 2019 The Travelers Indemnity Company. All rights reserved.                    Page 7 of 28
                         Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                                 EXHIBIT 2
                                                                                                                 PAGE 121
  Case 8:20-bk-13014-MW               Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                                     Desc
                                      Main Document   Page 122 of 270
EQUIPMENT BREAKDOWN


               shown for the Ingress Or Egress                                      (5) If the coverages and deductibles
               Coverage Extension in the Declara-                                       vary for existing premises, then the
               tions or elsewhere in this Coverage                                      coverages for the newly acquired lo-
               Part.                                                                    cations will be the broadest cover-
           (3) Coverage provided under this Cov-                                        age, highest limits and highest de-
               erage Extension does not apply if                                        ductibles applicable to the existing
               the ingress to or egress from your                                       "Covered Premises". However, the
               "Covered Premises" is prohibited by                                      most we will pay for all loss or dam-
               civil authority.                                                         age as provided under this Cover-
           The deductible for coverage under this                                       age Extension is the Limit of Insur-
           Coverage Extension is INCLUDED with-                                         ance shown in the Declarations or
           in the applicable Business Income De-                                        elsewhere in this Coverage Part for
           ductible or Extra Expense Deductible                                         Newly Acquired Locations Coverage
           shown in the Declarations or elsewhere                                       Extension.
           in this Coverage Part.                                             o. Off-Premises Transportable            Equip-
       n. Newly Acquired Locations Coverage                                      ment Coverage Extension
          Extension                                                                 (1) If you have transportable "Covered
           We will provide coverage at newly ac-                                        Equipment" that, at the time of the
           quired locations you have purchased or                                       "Breakdown", is within the Coverage
           leased. This coverage begins at the time                                     Territory but is at a temporary loca-
           you acquire the property and is subject                                      tion that is not a "Covered Prem-
           to the following conditions:                                                 ises" or any other location owned,
                                                                                        leased or operated by you, we will
           (1) You must promptly inform us in writ-                                     pay for direct damage to "Covered
               ing of each newly acquired location;                                     Property" caused by a "Breakdown"
           (2) You agree to pay an additional pre-                                      to such "Covered Equipment".
               mium as determined by us for each                                    (2) With respect to coverage provided
               newly acquired location from the                                         under this Coverage Extension, Sec-
               date you acquire each such location;                                     tion F. Definitions, 7. "Covered
           (3) The coverage for these locations will                                    Equipment", Paragraph b.(11) does
               be subject to the same terms, condi-                                     not apply to transportable "Covered
               tions, exclusions and limitations as                                     Equipment" mounted on or used
               other "Covered Premises" until such                                      with a vehicle, self-propelled equip-
               locations are more specifically in-                                      ment or floating vessel, provided the
               sured under the Coverage Part;                                           transportable "Covered Equipment"
                                                                                        is not used in the operation or pro-
           (4) The coverage under this Coverage
               Extension will end when any of the                                       pulsion of the vehicle, self-propelled
               following first occurs:                                                  equipment or floating vessel.

               (a) This Policy expires;                                             (3) The Limit of Insurance for coverage
                                                                                        provided under this Coverage Ex-
               (b) The number of days shown in                                          tension is part of, and is not in addi-
                   the Declarations or elsewhere in                                     tion to, the Property Damage Limit
                   this Coverage Part for Newly                                         of Insurance shown in the Declara-
                   Acquired Locations is exceeded;                                      tions or elsewhere in this Coverage
                   or                                                                   Part. The deductible for coverage
               (c) The location is reported to us                                       under this Coverage Extension is IN-
                   and we have communicated to                                          CLUDED within the applicable Prop-
                   you in writing our intent to conti-                                  erty Damage Deductible shown in
                   nue coverage (including cover-                                       the Declarations or elsewhere in this
                   age with different limits, deducti-                                  Coverage Part.
                   bles, terms or conditions) or de-
                   cline further coverage for such
                   reported location.


Page 8 of 28                     © 2019 The Travelers Indemnity Company. All rights reserved.                  EB T1 00 02 19
                       Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                                 EXHIBIT 2
                                                                                                                 PAGE 122
 Case 8:20-bk-13014-MW                Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                                      Desc
                                      Main Document   Page 123 of 270
                                                                                                    EQUIPMENT BREAKDOWN


      p. Ordinance Or Law (Including Demoli-                                                              increased cost of con-
         tion And Increased Cost Of Construc-                                                             struction that we would
         tion) Coverage Extension                                                                         have paid to rebuild at
                                                                                                          the    same    "Covered
          (1) With respect to a building or structure                                                     Premises"; or
              that is "Covered Property" located at
              a "Covered Premises" and that was                                                     ii. Another location if the
              damaged as a result of a "Break-                                                          relocation is required by
              down" to "Covered Equipment", the                                                         the ordinance, law, rule,
                                                                                                        regulation or ruling. The
              following coverages apply:
                                                                                                        most we will pay is the
                 (a) Undamaged Property                                                                 increased cost of con-
                    We will pay for the loss in value                                                   struction at the new
                    of the undamaged portion of the                                                     location.
                    building or structure as a conse-                                     (d) If you have selected the Busi-
                    quence of enforcement of an or-                                           ness Income Coverage Exten-
                    dinance, law, rule, regulation or                                         sion or Extra Expense Coverage
                    ruling that requires the demoli-                                          Extension, the applicable cover-
                    tion of undamaged parts of the                                            age is extended to cover loss in-
                    same building or structure.                                               curred as a direct consequence
                                                                                              of coverage provided in Para-
                 (b) Demolition                                                               graph p.(1)(a), (b) or (c) ab-
                    We will pay your actual cost to                                           ove. With regard to loss covered
                    demolish and clear the site of                                            under this paragraph, the "Per-
                    the undamaged parts of the                                                iod of Restoration" is extended
                    same building or structure as a                                           to include the additional period
                    consequence of enforcement of                                             of time required for demolition,
                    an ordinance, law, rule, regula-                                          removal, repair, remodeling or
                    tion or ruling that requires the                                          reconstruction and to meet the
                    demolition of such undamaged                                              minimum requirement for the
                                                                                              enforcement of any ordinance,
                    property.
                                                                                              law, rule, regulation or ruling in
                 (c) Increased Cost Of Construction                                           effect at the time of the
                    We will pay the increased cost                                            "Breakdown".
                    actually and necessarily ex-                                     (2) The coverages described in Para-
                    pended to:                                                           graph p.(1) above apply only if the
                                                                                         increases in loss are necessitated by
                    (i) Repair or reconstruct the
                        damaged or destroyed por-                                        the enforcement of any ordinance,
                        tions of the building or struc-                                  law, rule, regulation or ruling that is
                        ture; and                                                        in force at the time of the "Break-
                                                                                         down" to "Covered Equipment" and
                    (ii) Reconstruct or remodel the                                      that regulates the demolition, con-
                         undamaged portion of that                                       struction, repair or use of the build-
                         building or structure with                                      ing or structure.
                         buildings or structures of like
                         materials, height, floor area,                              (3) We will not pay for:
                         and style for like occupancy,                                    (a) Demolition or site clearing until
                         regardless of whether demo-                                          the undamaged portions of the
                         lition is required on:                                               buildings or structures are ac-
                                                                                              tually demolished;
                        i.   The same "Covered
                             Premises" or at another                                      (b) Increase in loss until the dam-
                             location, if you so elect.                                       aged or destroyed buildings or
                             However, if you rebuild                                          structures are actually rebuilt or
                             at another location, the                                         replaced and approved by the
                             most we will pay is the                                          regulating government agency;



EB T1 00 02 19                    © 2019 The Travelers Indemnity Company. All rights reserved.                      Page 9 of 28
                        Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                                   EXHIBIT 2
                                                                                                                   PAGE 123
Case 8:20-bk-13014-MW                 Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                                     Desc
                                      Main Document   Page 124 of 270
EQUIPMENT BREAKDOWN


                (c) Loss due to any ordinance, law,                                        that proportion of such loss that the
                    rule, regulation or ruling that:                                       damage by the "Breakdown" to
                                                                                           "Covered Equipment" bears to the
                     (i) You were required to comply
                         with before the loss, even if                                     total physical damage.
                         the building was undam-                                           But if the building or structure sus-
                         aged; and                                                         tains direct physical damage that is
                     (ii) You failed to comply with;                                       not covered under this Coverage
                                                                                           Part and such damage is the subject
                (d) Increase in loss excess of the                                         of the ordinance, law, rule, regula-
                    amount required to meet the                                            tion or ruling, then there is no Ordi-
                    minimum requirement of an or-                                          nance or Law coverage under this
                    dinance, law, rule, regulation or                                      Coverage Part even if the building
                    ruling enforcement at the time of                                      has also sustained damage by a
                    the "Breakdown" to "Covered                                            "Breakdown" to "Covered Equip-
                    Equipment";                                                            ment".
                (e) Increase in loss resulting from a                                 (5) The most we will pay under this
                    "Hazardous Substance";                                                Coverage Extension for the sum of
                (f) Loss or expense sustained due                                         all covered loss, including loss cov-
                    to the enforcement of any ordi-                                       ered under any applicable Business
                    nance, law, rule, regulation or                                       Income Coverage Extension or Ex-
                    ruling that requires the demoli-                                      tra Expense Coverage Extension, is
                    tion, repair, replacement, recon-                                     the Limit of Insurance shown in the
                    struction, remodeling or remedi-                                      Declarations or elsewhere in this
                    ation of property due to the pres-                                    Coverage Part for Ordinance Or
                    ence,     growth,     proliferation,                                  Law (Including Demolition And In-
                    spread or any activity of "Fun-                                       creased Cost Of Construction).
                    gus", wet rot or dry rot; or
                                                                                      The deductible for coverage provided
                (g) Costs associated with the en-                                     under this Coverage Extension is IN-
                    forcement of any ordinance, law,                                  CLUDED within the applicable Property
                    rule, regulation or ruling that re-                               Damage Deductible, Business Income
                    quires any insured or others to                                   Deductible or Extra Expense Deductible
                    test for, monitor, clean up, re-                                  shown in the Declarations or elsewhere
                    move, contain, treat, detoxify or                                 in this Coverage Part.
                    neutralize, or in any way re-
                    spond to, or assess the effects                             q. Sump Overflow Coverage Extension
                    of "Fungus", wet rot or dry rot.                                  (1) We will pay for direct damage to
                                                                                          "Covered Property" located at the
           (4) If:
                                                                                          "Covered Premises" caused by or
                (a) The building or structure is dam-                                     resulting from the overflow of water
                    aged by a "Breakdown" to                                              or waterborne material from a sump
                    "Covered Equipment" that is                                           located at a "Covered Premises" if
                    covered by this Coverage Part;                                        such overflow is the result of a
                (b) There is other physical damage                                        "Breakdown" to "Covered Equip-
                    that is not covered by this Cov-                                      ment" that is a sump pump or any
                    erage Part; and                                                       other "Covered Equipment" at the
                                                                                          "Covered Premises" necessary to
                (c) As a result of the building damage
                                                                                          operate that sump pump.
                    in its entirety, you are required
                    to comply with the ordinance,                                     (2) We will also pay for any loss cov-
                    law, rule, regulation or ruling;                                      ered under any other Coverage Ex-
                                                                                          tension as otherwise provided under
                then we will not pay the full amount
                                                                                          this Policy that directly results from
                of the loss under this Coverage Ex-
                                                                                          a loss covered under Paragraph
                tension. Instead, we will pay only
                                                                                          q.(1) above.


Page 10 of 28                      © 2019 The Travelers Indemnity Company. All rights reserved.                  EB T1 00 02 19
                         Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                                 EXHIBIT 2
                                                                                                                 PAGE 124
 Case 8:20-bk-13014-MW               Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                                   Desc
                                     Main Document   Page 125 of 270
                                                                                                    EQUIPMENT BREAKDOWN


            (3) The most we will pay under this                           4. Water
                Coverage Extension for "One Break-
                                                                               a. Flood, surface water, waves, tides, tidal
                down" is $5,000.                                                  waves, tsunami, overflow of any body of
            (4) We will not pay for any loss or                                   water, or their spray, all whether driven
                damage      under      this  Coverage                             by wind or not;
                Extension if such loss or damage is
                covered under another policy of                                b. Mudflow or mudslides;
                insurance or self-insurance risk                               c. Water that backs up or overflows or is
                retention plan in force at the time of                            otherwise discharged from a sewer,
                the    "Breakdown"        to "Covered                             drain, sump, sump pump or related
                Equipment",      regardless of any                                equipment, except as provided in the
                applicable deductible, or whether you                             Sump Overflow Coverage Extension in
                can collect on it or not.                                         Section A.2.q. ; or
            The deductible for coverage under this                             d. Water under the ground surface press-
            Coverage Extension is INCLUDED with-                                  ing on, or flowing or seeping through:
            in the applicable Property Damage De-
                                                                                     (1) Foundations, walls, floors or paved
            ductible shown in the Declarations or
                                                                                         surfaces;
            elsewhere in this Coverage Part.
                                                                                     (2) Basements, whether paved or not;
B. Exclusions                                                                            or
   We will not pay for loss or damage caused di-
   rectly or indirectly by any of the following. Such                                (3) Doors, windows or other openings:
   loss or damage is excluded regardless of any                                      all whether naturally occurring or due to
   other cause or event that contributes concur-                                     man-made or other artificial causes.
   rently or in any sequence to the loss.                                      However, if your electrical "Covered Equip-
    The exclusions apply whether or not the loss                               ment" located at the "Covered Premises" re-
    event results in widespread damage or affects a                            quires drying out as a result of a loss event
    substantial area.                                                          described in Paragraphs 4. a., b. or c.
    1. Earth Movement                                                          above, we will pay the expenses you incur to
                                                                               dry out such "Covered Equipment". We will
        Earth movement including: earthquake;                                  not pay the cost to repair (other than the ex-
        landslide; land subsidence; mine subsi-                                pense to dry out) or replace such "Covered
        dence; sinkhole collapse; volcanic action; or                          Equipment" or any other resulting loss, dam-
        other rising or shifting of earth that results                         age or expense.
        from, contributes to, or is aggravated by any
        of the above, all whether naturally occurring                          The most we will pay for such drying out ex-
        or due to man-made or other artificial                                 penses is the applicable Drying Out Limit of
        causes.                                                                Insurance shown in the Declarations or else-
                                                                               where in this Coverage Part, or the actual
    2. Nuclear Hazard                                                          cash value of your affected electrical "Cov-
        Nuclear reaction or radiation, or radioactive                          ered Equipment", whichever is less. The
        contamination, however caused.                                         Property Damage Deductible shown in the
    3. War or Military Action                                                  Declarations or elsewhere in this Coverage
                                                                               Part applies to these expenses.
        a. War, including undeclared or civil war;
                                                                          5. Capsizing, collapse, collision, impact,
        b. Warlike action by a military force, in-                           overturning, sinking or upset of transport-
           cluding action in hindering or defending                          able "Covered Equipment" or the vehicle,
           against an actual or expected attack, by                          vessel, platform or any other structure on
           any government, sovereign or other au-                            which the "Covered Equipment" is mounted
           thority using military personnel or other                         or transported.
           agents; or
                                                                          6. Discharge or leakage        of a sprinkler
        c. Insurrection,    rebellion,   revolution,                         system, sewer piping or domestic water
           usurped power or action taken by gov-                             piping, unless such discharge or leakage is
           ernmental authority in hindering or de-                           the direct result of a "Breakdown" to
           fending against any of these.


EB T1 00 02 19                    © 2019 The Travelers Indemnity Company. All rights reserved.                  Page 11 of 28
                        Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                                EXHIBIT 2
                                                                                                                PAGE 125
Case 8:20-bk-13014-MW               Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                                    Desc
                                    Main Document   Page 126 of 270
EQUIPMENT BREAKDOWN


       "Covered Equipment". The most we will pay                        13. "Hacking Event". However, if a "Break-
       for such water damage is the Limit of                                down" to "Covered Equipment" ensues, we
       Insurance shown in the Declarations or                               will pay the ensuing loss or damage not oth-
       elsewhere in this Coverage Part for Water                            erwise excluded.
       Damage Limitation.
                                                                        14. Any indirect loss, including damage due to
   7. Delay, interruption of business, loss of                              spoilage, following a "Breakdown" to "Cov-
      use or loss of market except as provided in                           ered Equipment" that results from the lack
      the Business Income Coverage Extension,                               or excess of power, light, heat, steam or
      Extra Expense Coverage Extension or Utility                           refrigeration, except as provided in the
      Interruption-Time Element Coverage Exten-                             Business Income Coverage Extension, Extra
      sion in Section A.2.                                                  Expense Coverage Extension, Utility Inter-
   8. Depletion, deterioration, corrosion, erosion,                         ruption-Time Element Coverage Extension
      decay, wear and tear or rust. However, if a                           or Spoilage Damage Coverage Extension in
      "Breakdown" to "Covered Equipment" en-                                Section A.2.
      sues, we will pay the ensuing loss or dam-                        15. Neglect by you to use all reasonable means
      age not otherwise excluded.                                           to save and preserve "Covered Property"
   9. An explosion.                                                         from further damage at and after the time of
                                                                            loss.
       However, we will pay for direct loss or dam-
       age caused by an explosion of "Covered                           16. Ordinance or Law
       Equipment" of a kind specified below, and                              Increase in loss from the enforcement of any
       which is not otherwise excluded elsewhere in                           ordinance, law, rule, regulation or ruling
       this Coverage Part:                                                    which restricts or regulates the repair, re-
       a. Steam boiler; electric steam generator;                             placement, alteration, use, operation, con-
          steam piping; steam turbine; steam en-                              struction, installation, clean-up or disposal of
          gine; or                                                            "Covered Property", except as provided in
                                                                              the Ordinance Or Law (Including Demolition
       b. Gas turbine or any other moving or ro-                              And Increased Cost Of Construction) Cover-
          tating machinery, when such explosion
                                                                              age Extension in Section A.2.p. or in the
          is caused by centrifugal force or me-
                                                                              Hazardous Substance Limitation in Section
          chanical breakdown.
                                                                              C.4.a.
  10. Explosion within the furnace of a chemical                              However, the words 'use' and 'operation' do
      recovery type boiler or within the gas pas-
                                                                              not apply as respects a covered "Break-
      sages from the furnace to the atmosphere.
                                                                              down" to electrical supply and emergency
  11. Fire or combustion explosion including                                  generating equipment located on any "Cov-
      those that:                                                             ered Premises" when continued operation is
       a. Result in a "Breakdown" to "Covered                                 contingent on the presence of such electrical
          Equipment";                                                         supply and emergency generating equip-
                                                                              ment as mandated by any government
       b. Occur at the same time as a "Break-                                 agency.
          down" to "Covered Equipment"; or
                                                                        17. Hail or Windstorm. However, if:
       c. Ensue from a "Breakdown" to "Covered
          Equipment".                                                         a. The hail or windstorm occurs away from
                                                                                 the "Covered Premises" and causes an
  12. "Fungus", Wet Rot and Dry Rot                                              electrical surge or other electrical
       Presence, growth, proliferation, spread or                                disturbance;
       activity of "Fungus", wet rot or dry rot, ex-
       cept as provided in the "Fungus", Wet Rot                              b. Such surge or disturbance is transmitted
       And Dry Rot Coverage Extension in Section                                 through utility service transmission lines
       A.2.k.. However, if a "Breakdown" to "Cov-                                to the "Covered Premises";
       ered Equipment" ensues, we will pay the en-                            c. The surge or disturbance results in a
       suing loss or damage not otherwise                                        "Breakdown" to "Covered Equipment" at
       excluded.                                                                 the "Covered Premises"; and




Page 12 of 28                    © 2019 The Travelers Indemnity Company. All rights reserved.                  EB T1 00 02 19
                       Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                               EXHIBIT 2
                                                                                                               PAGE 126
Case 8:20-bk-13014-MW                 Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                                    Desc
                                      Main Document   Page 127 of 270
                                                                                                     EQUIPMENT BREAKDOWN


       d. The loss or damage caused by the surge                                a "Breakdown" to "Covered Equipment" en-
          or disturbance is not covered under an-                               sues, we will pay for the ensuing loss or
          other policy of insurance or self-insur-                              damage not otherwise excluded.
          ance risk retention plan in force at the                            This exclusion does not apply to loss or
          time of the "Breakdown" to "Covered                                 damage caused by or resulting from "Fun-
          Equipment", regardless of any applica-                              gus", Wet Rot and Dry Rot. Such loss or
          ble deductible, or whether you can col-                             damage is addressed in the "Fungus", Wet
          lect on it or not;                                                  Rot and Dry Rot Exclusion.
       this exclusion will not apply to the loss or                       21. Water or other means used to extinguish a
       damage caused by such electrical surge or                              fire, even when the attempt is unsuccessful.
       disturbance.
                                                                          22. With respect to the Business Income Cov-
  18. Specified Perils                                                        erage Extension, Extra Expense Coverage
       A "Breakdown" to "Covered Equipment" that                              Extension, and Utility Interruption – Time
       is the direct or indirect result of the following                      Element Coverage Extension in Section
       causes of loss, if such cause of loss is cov-                          A.2., the following additional exclusions
       ered by another policy of insurance or                                 apply:
       self-insurance risk retention plan in force at                           a. The business that would not or could not
       the time of the "Breakdown" to "Covered                                     have been carried on if the "Breakdown"
       Equipment", regardless of any applicable de-                                to "Covered Equipment" had not
       ductible, or whether you can collect on it or                               occurred;
       not.
                                                                                b. Your failure to use due diligence and
       a. Aircraft or missiles;                                                    dispatch to operate your business as
       b. Civil commotion;                                                         nearly normal as practicable at the
                                                                                   "Covered Premises"; or
       c. Collapse;
                                                                              c. The suspension, lapse or cancellation of
       d. Freezing caused by cold weather;
                                                                                  any contract or agreement following a
       e. Lightning;                                                              "Breakdown" to "Covered Equipment"
       f.   Molten material;                                                      extending beyond the time business
                                                                                  could have resumed if the contract or
       g. Objects falling from aircraft or missiles;
                                                                                  agreement had not lapsed, been sus-
       h. Riot;                                                                   pended or canceled.
       i.   Smoke;                                                        23. With respect to Utility Interruption-Spoil-
       j.   Vandalism;                                                        age Coverage Extension and the Utility In-
                                                                              terruption-Time Element Coverage Exten-
       k. Vehicles, including any material carried                            sion in Section A.2. , the following additional
          in or on the vehicles; or                                           exclusions apply :
       l.   Weight of snow, ice, sleet.                                         Specified Perils, any loss resulting from the
  19. Any "Breakdown" to "Covered Equipment"                                    following causes of loss:
      that takes place while the "Covered Equip-                                a. Aircraft or missiles;
      ment" is undergoing a test which subjects
      the "Covered Equipment" to greater than                                   b. Civil commotion;
      maximum allowable operating conditions as                                 c. Collapse;
      identified by the manufacturer of the "Cov-                               d. Freezing caused by cold weather;
      ered Equipment".
                                                                                e. Lightning;
  20. Virus or Bacteria                                                               Molten material;
                                                                                f.
       Any virus, bacterium, or other microorgan-                               g. Objects falling from aircraft or missiles;
       ism that induces or is capable of inducing
       physical distress, illness or disease, except                            h. Riot;
       as provided in the Spoilage Damage Cover-                                i.    Smoke;
       age Extension in Section A.2.c. However, if                                    Vandalism;
                                                                                j.


EB T1 00 02 19                     © 2019 The Travelers Indemnity Company. All rights reserved.                  Page 13 of 28
                         Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                                 EXHIBIT 2
                                                                                                                 PAGE 127
Case 8:20-bk-13014-MW                Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                                      Desc
                                     Main Document   Page 128 of 270
EQUIPMENT BREAKDOWN


       k. Vehicles, including any material carried                                        over and above the amount that we
          in or on the vehicles;                                                          would have paid had no "Hazardous
            Weight of snow, ice, sleet;                                                   Substance" been involved with the
       l.
                                                                                          loss.
       m. Acts of Sabotage; or
                                                                                     (3) If you have selected the Business
       n. Deliberate acts of load shedding by the                                        Income Coverage Extension or Ex-
          supplying or distributing utility, landlord                                    tra Expense Coverage Extension,
          or other supplier.                                                             the applicable coverage is extended
  24. Any other indirect result of a "Breakdown"                                         to cover any loss caused by a "Haz-
      to "Covered Equipment" except as provided                                          ardous Substance" as identified in
      under any Coverage Extension.                                                      Paragraph a.(1) above.
C. Limits of Insurance                                                               (4) The most we will pay for all loss or
   1. The most we will pay for loss or damage                                            damage described under this Cover-
      under any and all Coverage, Coverage Ex-                                           age Limitation is the Limit of Insur-
      tensions and Limitations from any "One                                             ance shown in the Declarations or
      Breakdown" is the applicable Total Limit per                                       elsewhere in this Coverage Part for
      Breakdown Limit of Insurance shown in the                                          Hazardous Substance Limitation.
      Declarations or elsewhere in this Coverage                                         This limit is part of, and is not in ad-
      Part.                                                                              dition to, the Total Limit per Break-
                                                                                         down Limit of Insurance shown in
   2. For each Coverage and Coverage Extension
                                                                                         the Declarations or elsewhere in this
      in Section A., if:
                                                                                         Coverage Part.
       a. INCLUDED is shown in the Declarations
                                                                                     The deductible for coverage under this
          or elsewhere in this Coverage Part
                                                                                     Limitation is INCLUDED within the appli-
          under Limit of Insurance, then the limit
                                                                                     cable Property Damage Deductible,
          for such coverage is part of, and is not in
                                                                                     Business Income Deductible or Extra
          addition to, the other Limit of Insurance
                                                                                     Expense Deductible shown in the Decla-
          identified.
                                                                                     rations or elsewhere in this Coverage
       b. A Limit of Insurance is shown in the                                       Part.
          Declarations or elsewhere in this Cover-
          age Part, we will not pay more than the                              b. Refrigerant Contamination Limitation
          applicable Limit of Insurance.                                             If "Covered Property" located at the
                                                                                     "Covered Premises" is contaminated by
   3. Any payment made will not be increased if                                      a refrigerant, including ammonia, as a
      more than one Insured is shown in this Cov-
                                                                                     direct result of a "Breakdown" to "Cov-
      erage Part.                                                                    ered Equipment", the most we will pay
   4. Limitations                                                                    for direct damage to that "Covered Prop-
                                                                                     erty" caused by such refrigerant contam-
       a. Hazardous Substance Limitation
                                                                                     ination, including salvage expense and
            (1) If "Covered Property" located at the                                 any additional expenses incurred by you
                "Covered Premises" is damaged,                                       for clean-up, repair, replacement or dis-
                contaminated or polluted by a "Haz-                                  posal of that property, is the Limit of In-
                ardous Substance" as a direct result                                 surance shown in the Declarations or
                of a "Breakdown" to "Covered                                         elsewhere in this Coverage Part for Re-
                Equipment", we will pay for direct                                   frigerant Contamination Limitation. This
                damage to that "Covered Property"                                    limit is part of, and is not in addition to,
                caused by the "Hazardous Sub-                                        the Limit of Insurance for Property
                stance", including any additional ex-                                Damage.
                penses incurred by you for clean-up,                                 The deductible for coverage under this
                repair, replacement or disposal of                                   Limitation is shown in the Declarations
                that property.                                                       or elsewhere in this Coverage Part. If no
            (2) As used here, additional expenses                                    deductible is shown in the Declarations
                means the additional cost incurred                                   or elsewhere in this Coverage Part for



Page 14 of 28                     © 2019 The Travelers Indemnity Company. All rights reserved.                  EB T1 00 02 19
                        Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                                EXHIBIT 2
                                                                                                                PAGE 128
Case 8:20-bk-13014-MW               Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                                     Desc
                                    Main Document   Page 129 of 270
                                                                                                   EQUIPMENT BREAKDOWN


           coverage under this Limitation, the de-                            c. INCLUDED is shown in the Declarations
           ductible is INCLUDED within the Prop-                                 or elsewhere in this Coverage Part, then
           erty Damage Deductible shown in the                                   the deductible for that Coverage, Cover-
           Declarations or elsewhere in this Cover-                              age Extension or Coverage Limitation is
           age Part.                                                             part of the other deductible identified,
                                                                                 and we will subtract the deductible from
       c. Water Damage Limitation                                                the aggregate amount of loss under any
           If "Covered Property" located at the                                  Coverage, Coverage Extension and
           "Covered Premises" is damaged by                                      Coverage Limitation subject to such
           water as a direct result of a "Breakdown"                             deductible.
           to "Covered Equipment", the most we
                                                                         2. Determination of Deductibles
           will pay for direct damage to that "Cov-
           ered Property" caused by such water, in-                           a. Dollar Deductible
           cluding salvage expense, is the Limit of                                 If a dollar deductible is shown in the
           Insurance shown in the Declarations or                                   Declarations or elsewhere in this Cover-
           elsewhere in this Coverage Part for                                      age Part, we will first subtract the dollar
           Water Damage Limitation. This limit is
                                                                                    amount from any loss we would other-
           part of, and is not in addition to, the
                                                                                    wise pay.
           Limit of Insurance for Property Damage.
                                                                              b. Multiple per Unit Deductible
           This Limitation does not apply to any
                                                                                    If a multiple of units is shown in the Dec-
           loss or damage covered under the Sump
                                                                                    larations or elsewhere in this Coverage
           Overflow Coverage Extension in Section
                                                                                    Part, the deductible will be calculated as
           A.2.q.
                                                                                    the product of the multiplier times the
           The deductible for coverage under this                                   number of units specified. (For example:
           Limitation is INCLUDED within the Prop-                                  if the deductible is specified as $25/hp
           erty Damage Deductible shown in the                                      for air conditioning units, and a covered
           Declarations or elsewhere in this Cover-                                 500 hp air conditioning unit suffered a
           age Part.                                                                "Breakdown" to "Covered Equipment",
D. Deductibles                                                                      the deductible would be $25 times 500
                                                                                    hp which equals $12,500.)
   1. Application of Deductibles
       We will not pay for loss or damage resulting                           c. Time Deductible
       from any "One Breakdown" until the amount                                    If a time deductible is shown in the Dec-
       of covered loss or damage exceeds the de-                                    larations or elsewhere in this Coverage
       ductible shown in the Declarations or else-                                  Part, we will not be liable for any loss
       where in this Coverage Part for each appli-                                  under that coverage that occurs during
       cable coverage. We will then pay the                                         that specified time period immediately
       amount of covered loss or damage in excess                                   following a "Breakdown" to "Covered
       of the deductible, up to the applicable Limit                                Equipment". If a time deductible is
       of Insurance.                                                                shown in days, each day will mean 24
                                                                                    consecutive hours.
       Deductibles apply separately for each appli-
       cable coverage except if:                                              d. Multiple of Average Daily Value (ADV)
                                                                                 Deductible
       a. A Combined Deductible is shown in the
          Declarations or elsewhere in this Cover-                                  If a multiple of average daily value is
          age Part, then we will first subtract the                                 shown in the Declarations or elsewhere
          combined deductible amount from the                                       in this Coverage Part, this deductible will
          aggregate amount of all loss;                                             be calculated as follows:
       b. More than one "Covered Equipment" is                                      (1) For the entire "Covered Premises"
          involved in "One Breakdown", then only                                        where the loss occurred, determine
          one deductible, the highest, will apply for                                   the total amount of "Business In-
          each of the applicable coverages; or                                          come" that would have been earned
                                                                                        during the "Period of Restoration"




EB T1 00 02 19                   © 2019 The Travelers Indemnity Company. All rights reserved.                  Page 15 of 28
                       Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                               EXHIBIT 2
                                                                                                               PAGE 129
Case 8:20-bk-13014-MW                Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                                       Desc
                                     Main Document   Page 130 of 270
EQUIPMENT BREAKDOWN


                had no "Breakdown" to "Covered                       E. Conditions
                Equipment" taken place.                                   The following conditions apply in addition to the
            (2) Divide the result in Paragraph d.(1)                      Common Policy Conditions:
                by the number of days the business                        1. Loss Conditions
                would have been open during the
                "Period of Restoration". The result is                         a. Abandonment
                the average daily value (ADV).                                       There can be no abandonment of any
            (3) Multiply the ADV by the multiple of                                  property to us.
                average daily value shown in the                               b. Appraisal
                Declarations or elsewhere in this                                    If you and we disagree on the value of
                Coverage Part.                                                       the property or the amount of loss, either
       e. Percentage of Loss Deductible                                              may make written demand for an ap-
            If a deductible is expressed as a per-                                   praisal of the loss. In this event, each
            centage of loss in the Declarations or                                   party will select a competent and impar-
            elsewhere in this Coverage Part, we will                                 tial appraiser. The two appraisers will se-
            not be liable for the indicated percent-                                 lect an umpire. If they cannot agree, ei-
            age of the gross amount of loss or dam-                                  ther may request that a judge of a court
            age (prior to the applicable deductible or                               having jurisdiction make the selection.
            coinsurance) payable under the applica-                                  The appraisers will state separately the
            ble coverage.                                                            value of the property and amount of
                                                                                     loss. If they fail to agree, they will submit
       f.   Minimum or Maximum Deductible                                            their differences to the umpire. A deci-
            (1) If:                                                                  sion agreed to by any two will be bind-
                (a) A minimum dollar amount de-                                      ing. Each party will:
                    ductible is shown in the Declara-                                (1) Pay its chosen appraiser; and
                    tions or elsewhere in this Cover-                                (2) Bear the other expenses of the ap-
                    age Part; and                                                        praisal and umpire equally.
                (b) The dollar amount of the Multiple                             If there is an appraisal, we will still retain
                    per Unit, Multiple of Average                                 our right to deny the claim.
                    Daily Value or Percentage of
                                                                               c. Defense
                    Loss Deductible is less than the
                    Minimum Deductible;                                              If there is damage to property of another
                                                                                     in your care, custody or control for which
                then the Minimum           Deductible
                                                                                     you are legally liable, we have the right,
                amount shown in the Declarations or
                                                                                     but are not obligated, to defend you
                elsewhere in this Coverage Part will
                                                                                     against any suit alleging liability for that
                be the applicable deductible.
                                                                                     property. When we do this, it will be at
            (2) If:                                                                  our expense.
                (a) A maximum dollar amount de-                                d. Duties in the Event of Loss or Damage
                    ductible is shown in the Declara-
                                                                                     (1) You must see that the following are
                    tions or elsewhere in this Cover-
                                                                                         done in the event of loss or damage
                    age Part; and
                                                                                         to "Covered Property":
                (b) The dollar amount of the Multiple
                                                                                          (a) Give us a prompt notice of the
                    per Unit, Multiple of Average
                                                                                              loss or damage. Include a de-
                    Daily Value or Percentage of
                                                                                              scription  of  the    property
                    Loss Deductible is greater than                                           involved;
                    the Maximum Deductible;
                                                                                          (b) As soon as possible, give us a
                then the Maximum Deductible                                                   description of how, when and
                amount shown in the Declarations or                                           where the loss or damage
                elsewhere in this Coverage Part will                                          occurred;
                be the applicable deductible.
                                                                                          (c) Allow us reasonable time and


Page 16 of 28                     © 2019 The Travelers Indemnity Company. All rights reserved.                  EB T1 00 02 19
                        Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                                EXHIBIT 2
                                                                                                                PAGE 130
Case 8:20-bk-13014-MW                 Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                                      Desc
                                      Main Document   Page 131 of 270
                                                                                                     EQUIPMENT BREAKDOWN


                     opportunity to examine the prop-                           e. Insurance Under               Two   or   More
                     erty and "Covered Premises"                                   Coverages
                     before repairs are undertaken or                                 If two or more of this Coverage Part's
                     physical evidence of the "Break-                                 coverages apply to the same loss or
                     down" to "Covered Equipment"                                     damage, we will not pay more than the
                     is removed. But you must take                                    actual amount of the loss or damage.
                     whatever measures are neces-
                     sary to protect the property and                           f.    Legal Action Against Us
                     "Covered Premises" from further                                  No one may bring a legal action against
                     damage;                                                          us under this Coverage Part unless:
                 (d) Preserve all repaired or replaced                                (1) There has been full compliance with
                     "Covered Property" for our in-                                       all the terms of this Coverage Part;
                     spection, unless we authorize                                        and
                     otherwise;                                                       (2) The action is brought within 2 years
                 (e) As often as may be reasonably                                        after the date of the "Breakdown" to
                     required, permit us to inspect                                       "Covered Equipment"; or
                     the property proving the loss or                                 (3) We agree in writing that you have
                     damage and examine your                                              an obligation to pay for damage to
                     books and records;                                                   "Covered Property" of others or until
                 (f) Permit us to take samples of                                         the amount of that obligation has
                     damaged and undamaged prop-                                          been determined by final judgment
                     erty for inspection, testing and                                     or arbitration award. No one has the
                     analysis, and permit us to make                                      right under this Coverage Part to
                     copies from your books and                                           bring us into any action to determine
                     records;                                                             your liability.
                 (g) Send us a signed, sworn proof                              g. Other Insurance
                     of loss containing the informa-
                                                                                      (1) You may have other insurance sub-
                     tion we request to investigate
                                                                                          ject to the same plan, terms, condi-
                     the claim. You must do this
                     within 60 days after our request.                                    tions and provisions as the insur-
                     We will supply you with the                                          ance under this Coverage Part. If
                     necessary forms;                                                     you do, we will pay our share of the
                                                                                          covered loss or damage. Our share
                 (h) Cooperate with us in the
                                                                                          is the proportion that the applicable
                     investigation or settlement of
                                                                                          Limit of Insurance under this Cover-
                     the claim;
                                                                                          age Part bears to the limit(s) of in-
                 (i) Promptly send us any legal papers                                    surance of all insurance covering on
                     or notices received concerning
                                                                                          the same basis.
                     the loss or damage; and
                                                                                      (2) If there is other insurance covering
                 (j) Make no statement that will as-                                      the same loss or damage, other than
                     sume any obligation or admit                                         that described in Paragraph g.(1)
                     any liability, for any loss or dam-                                  above , we will pay only for the
                     age for which we may be liable,                                      amount of covered loss or damage
                     without our consent.                                                 in excess of the amount due from
          (2) We may examine any Insured under                                            that other insurance, whether you
              oath, while not in the presence of                                          can collect on it or not. But we will
              any other Insured and at such times                                         not pay more than the applicable
              as may be reasonably required,                                              Limit of Insurance under this Cover-
              about any matter relating to this in-                                       age Part.
              surance or the claim, including an
                                                                                h. Privilege to Adjust with Owner
              Insured's books and records. In the
              event of an examination,          an                                    In the event of loss or damage involving
              Insured's answers must be signed.                                       property of others in your care, custody



EB T1 00 02 19                     © 2019 The Travelers Indemnity Company. All rights reserved.                    Page 17 of 28
                         Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                                  EXHIBIT 2
                                                                                                                  PAGE 131
Case 8:20-bk-13014-MW                Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                                         Desc
                                     Main Document   Page 132 of 270
EQUIPMENT BREAKDOWN


            or control, we have the right to settle the                              (2) After a loss to your "Covered Prop-
            loss or damage with the owner of the                                         erty" or covered income only if, at
            property. A receipt for payment from the                                     the time of loss, that party is one of
            owner of that property will satisfy any                                      the following:
            claim of yours against us.
                                                                                          (a) Someone insured by this Cover-
       i.   Reducing Your Loss                                                                age Part;
            As soon as possible after a "Breakdown"                                       (b) A business firm:
            to "Covered Equipment" you must:
                                                                                               (i) Owned or controlled by you;
            (1) Resume business,            partially     or                                       or
                completely;                                                                    (ii) That owns or controls you;
            (2) Make up for lost business within a                                                  or
                reasonable period of time. This rea-                                      (c) Your tenant.
                sonable period does not necessarily
                end when operations are resumed;                                     This will not restrict your insurance.
                and                                                            k. Loss Payment
            (3) Make use of every reasonable                                         (1) In the event of loss or damage cov-
                means to reduce or avert loss                                            ered by this Coverage Part, at our
                including:                                                               option, we will either:
                (a) Working extra time or overtime                                        (a) Pay the value of lost or dam-
                    at the "Covered Premises" or at                                           aged property;
                    another location you own or ac-
                                                                                          (b) Pay the cost of repairing or re-
                    quire to carry on the same
                                                                                              placing the lost or damaged
                    operations;
                                                                                              property;
                (b) Utilizing the property or services                                    (c) Take all or any part of the prop-
                    of other concerns;                                                        erty at an agreed or appraised
                (c) Using merchandise or other                                                value; or
                    property, such as surplus machi-                                      (d) Repair, rebuild or replace the
                    nery, duplicate parts, equip-                                             property with other property of
                    ment, supplies and surplus or re-                                         like kind and quality.
                    serve stock you own, control or
                    can obtain; and                                                  (2) We will give notice of our intentions
                                                                                         within 30 days after we receive the
                (d) Salvaging the damaged "Cov-                                          proof of loss.
                    ered Property".
                                                                                     (3) We will not pay more than your fi-
       j.   Transfer of Rights            of    Recovery                                 nancial interest in the "Covered
            Against Others to Us                                                         Property".
            If any person or organization to or for
                                                                                     (4) We will pay for covered loss or dam-
            whom we make payment under this                                              age within 30 days after we receive
            Coverage Part has rights to recover                                          the sworn proof of loss, if:
            damages from another, those rights are
            transferred to us to the extent of our                                        (a) You have complied with all of
            payment.                                                                          the terms of the Coverage Part;
                                                                                              and
            That person or organization must do
            everything necessary to secure our                                            (b) We have reached agreement
            rights and must do nothing after the loss                                         with you on the amount of loss
            to impair them.                                                                   or an appraisal award has been
                                                                                              made and we have not denied
            However, you may waive your rights                                                the claim.
            against another party in writing:
                                                                               l.    Valuation
            (1) Prior to a loss to your "Covered
                Property" or covered income; or                                      We will determine the value of "Covered



Page 18 of 28                     © 2019 The Travelers Indemnity Company. All rights reserved.                   EB T1 00 02 19
                        Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                                 EXHIBIT 2
                                                                                                                 PAGE 132
 Case 8:20-bk-13014-MW               Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                                    Desc
                                     Main Document   Page 133 of 270
                                                                                                    EQUIPMENT BREAKDOWN


          Property" in the event of loss or damage                                        (a) Any damaged "Covered Prop-
          as follows:                                                                         erty", that is intended for your
          (1) At replacement cost as of the time of                                           use, is protected by an ex-
              loss or damage, except as pro-                                                  tended warranty, or mainte-
              vided in Paragraphs l.(2), (4), (5),                                            nance or service contract; and
              (6), (7), (9)   and (10)       below.                                       (b) That warranty or contract be-
              However, we will not pay more for                                               comes void or unusable due to
              loss or damage on a replacement                                                 a "Breakdown" to "Covered
              cost basis than the least of the                                                Equipment";
              following:
                                                                                          we will reimburse you for the pro-
                 (a) The     Limit   of         Insurance                                 rated amount of the unused costs of
                     applicable to the           damaged
                                                                                          non-refundable,      non-transferable
                     "Covered Property";
                                                                                          warranties or contracts.
                 (b) The cost to repair the damaged
                                                                                     (5) Unless we agree otherwise in writ-
                     "Covered Property";
                                                                                         ing, if you do not repair or replace
                 (c) The cost to replace the damaged                                     the damaged "Covered Property"
                     "Covered Property" with other                                       within 24 months following the date
                     property of comparable material                                     of the "Breakdown" to "Covered
                     and quality intended to be used                                     Equipment", then we will pay only
                     for the same purpose; or                                            the smaller of the:
                 (d) The amount actually spent that                                       (a) Cost it would have taken to re-
                     is necessary to repair or re-                                            pair the "Covered Property";
                     place the damaged "Covered
                     Property".                                                           (b) Cost it would have taken to re-
                                                                                              place the "Covered Property"; or
                 But we will not pay for damaged
                                                                                          (c) Actual cash value at the time of
                 "Covered Property" that is obsolete
                                                                                              the "Breakdown" to "Covered
                 or useless to you.
                                                                                              Equipment".
          (2) If "Covered Equipment" is valued at
                                                                                     (6) If all of the following conditions are
              replacement cost, cannot be re-
                                                                                         met, "Covered Property" (including
              paired and requires replacement you
                                                                                         finished goods) held by you for sale
              may choose to apply the following
                                                                                         except as identified in l.(7) below,
              provision.
                                                                                         will be valued at the selling price as
                 New Generation Coverage – You                                           if no loss or damage had occurred,
                 may replace damaged "Covered                                            less any discounts you offered and
                 Equipment" with a newer generation                                      expenses you otherwise would have
                 "Covered Equipment" of the same                                         had:
                 capacity which improves the envi-
                                                                                          (a) The selling price of the "Cov-
                 ronment, increases efficiency or en-
                                                                                              ered Property" is more than the
                 hances safety. We will pay up to an
                                                                                              replacement cost of the "Cov-
                 additional 50% of the "Covered
                                                                                              ered Property"; and
                 Property" damage amount for the
                 "Covered Equipment". This addition-                                      (b) You are unable to replace the
                 al amount is included in, and is not                                         "Covered Property" before its
                 in addition to, the applicable Prop-                                         anticipated sale.
                 erty Damage Limit of Insurance.                                     (7) We will determine the value of
          (3) Except for New Generation Cov-                                             "Covered Property" that is being
              erage, you must pay the extra cost                                         processed as follows:
              of replacing damaged "Covered Pro-                                          (a) For raw materials, the replace-
              perty" with property of a better kind                                           ment cost; and
              or quality or of a larger capacity.
                                                                                          (b) For goods in process, the replac-
          (4) If:                                                                             ement cost of the raw materials,


EB T1 00 02 19                    © 2019 The Travelers Indemnity Company. All rights reserved.                  Page 19 of 28
                        Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                                EXHIBIT 2
                                                                                                                PAGE 133
 Case 8:20-bk-13014-MW               Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                                       Desc
                                     Main Document   Page 134 of 270
EQUIPMENT BREAKDOWN


                    the labor extended and the                                                      damage the merchandise.
                    proper proportion of overhead                                                   You must re-label the mer-
                    charges.                                                                        chandise or its containers to
                                                                                                    comply with any law.
           (8) Any salvage value of property ob-
               tained for temporary repairs or use                                        (b) We will pay the reasonable cost
               following a "Breakdown" to "Covered                                            you incur to perform the activ-
               Equipment" which remains after re-                                             ities described in Paragraphs
               pairs are completed will be taken in-                                          (10)(a)(i) and (10)(a)(ii) above.
               to consideration in the adjustment of                                      However, if costs identified in Para-
               any loss.                                                                  graphs (10)(a)(i) and (10)(a)(ii)
           (9) Pairs, Sets or Parts                                                       above are incurred as a result of
                (a) Pairs or Sets. In case of loss                                        damage as covered under the "Fun-
                    caused by a "Breakdown" to                                            gus", Wet Rot and Dry Rot Cover-
                    "Covered Equipment" to any                                            age Extension, Hazardous Sub-
                    part of a pair or set we may:                                         stance Limitation, Refrigerant Con-
                                                                                          tamination Limitation or Water Dam-
                    (i) Repair or replace any part to                                     age Limitation, such costs will be a
                        restore the pair or set to its                                    part of, and not in addition to, the re-
                        value before the "Break-                                          spective limits shown in the Declara-
                        down" to "Covered Equip-                                          tions or elsewhere in this Coverage
                        ment"; or                                                         Part for the "Fungus", Wet Rot and
                    (ii) Pay the difference between                                       Dry Rot Coverage Extension, Haz-
                         the value of the pair or                                         ardous Substance Limitation, Refrig-
                         set before and after the                                         erant Contamination Limitation and
                         "Break down" to "Covered                                         Water Damage Limitation.
                         Equipment".
                                                                                   (11) Except as provided under Green En-
                (b) Parts. In case of loss caused by                                    hancements Coverage Extension,
                    a "Breakdown" to "Covered                                           the cost to repair, rebuild or replace
                    Equipment" to any part of "Cov-                                     "Covered Property" does not include
                    ered Property" consisting of sev-                                   any increased cost incurred to re-at-
                    eral parts when complete, we                                        tain a pre-loss level of "Green" cer-
                    will only pay for the value, as                                     tification from a "Green Authority".
                    determined elsewhere in this
                                                                               m. The following conditions apply to the
                    Condition, of the lost or dam-                                Business Income Coverage Extension
                    aged part.                                                    only.
          (10) Brands and Labels                                                     (1) Business Income Report of Values
                (a) If branded or labeled mer-                                            You must report to us each year the
                    chandise that is "Covered                                             "Business Income Estimated Annual
                    Property" is damaged by a                                             Value" for each "Covered Premises"
                    "Breakdown"      to     "Covered
                                                                                          to which the Business Income Cov-
                    Equipment", we may take all or
                                                                                          erage Extension applies.
                    any part of the property at an
                    agreed or appraised value. If we                                 (2) Business Income Coinsurance
                    take such property, you may:                                          Unless Business Income Coinsur-
                    (i) Stamp the word SALVAGE                                            ance is shown as Suspended in the
                        on the merchandise or its                                         Declarations or elsewhere in this
                        containers if the stamp will                                      Coverage Part, the Business Income
                        not physically damage the                                         loss is subject to a Coinsurance
                                                                                          Percentage.
                        merchandise; or
                    (ii) Remove the brands or labels                                      (a) If "Business Income Estimated
                         if doing so will not physically                                      Annual Values" have been repor-
                                                                                              ted for each "Covered Premises"



Page 20 of 28                     © 2019 The Travelers Indemnity Company. All rights reserved.                  EB T1 00 02 19
                        Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                                 EXHIBIT 2
                                                                                                                 PAGE 134
 Case 8:20-bk-13014-MW               Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                                        Desc
                                     Main Document   Page 135 of 270
                                                                                                    EQUIPMENT BREAKDOWN


                        affected by the "Breakdown"                                                 Part for the Business In-
                        to "Covered Equipment":                                                     come Coverage Extension
                                                                                                    by the "Business Income Ac-
                    (i) For all "Covered Premises"
                        affected by the "Breakdown"                                                 tual Annual Values" at the
                        to "Covered Equipment" di-                                                  time of the "Breakdown" to
                        vide the "Business Income                                                   "Covered Equipment".
                        Estimated Annual Values"                                               (ii) If the percentage as calcu-
                        last reported to us by the                                                  lated      in      Paragraph
                        "Business Income Actual                                                     m.(2)(b)(i) above is less
                        Annual Values" at the time                                                  than the Coinsurance Per-
                        of the "Breakdown" to "Cov-                                                 centage shown for Business
                        ered Equipment".                                                            Income in the Declarations
                    (ii) If   the     percentage   as                                               or elsewhere in this Cover-
                         calculated     in Paragraph                                                age Part, we will not pay the
                         m.(2)(a)(i) above is less                                                  full amount of any Business
                         than      the    Coinsurance                                               Income loss.
                         Percentage shown for Busi-                                                 Instead we will determine
                         ness Income in the Decla-                                                  the most we will pay using
                         rations or elsewhere in this                                               the following steps:
                         Coverage Part, we will not
                         pay the full amount of any                                                 i.    Multiply the amount of
                         Business      Income    loss.                                                    Business Income Loss
                         Instead we will determine                                                        by the Coinsurance Per-
                         the most we will pay using                                                       centage determined in
                         the following steps:                                                             Paragraph     m.(2)(b)(i)
                             Multiply the amount of                                                       above;
                        i.
                             Business Income Loss                                                   ii. Subtract the applicable
                             by the Coinsurance Per-                                                    deductible     from    the
                             centage determined in                                                      amount determined in
                             Paragraph     m.(2)(a)(i)                                                  Paragraph m.(2)(b)(ii)i.
                             above;                                                                     above;
                        ii. Subtract the applicable                                                 We will pay the amount de-
                            deductible  from    the                                                 termined      in    Paragraph
                            amount determined in                                                    m.(2)(b)(ii)ii. above or the
                            Paragraph m.(2)(a)(ii)i.                                                Limit of Insurance for Busi-
                            above;                                                                  ness Income shown in the
                                                                                                    Declarations or elsewhere in
                        We will pay the amount de-
                                                                                                    this Coverage Part, which-
                        termined       in     Paragraph
                                                                                                    ever is less.
                        m.(2)(a)(ii)ii., or the Limit of
                        Insurance for Business In-                        2. General Conditions
                        come shown in the Declara-                             a. Bankruptcy
                        tions or elsewhere in this
                                                                                     The bankruptcy or insolvency of you or
                        Coverage Part, whichever is
                                                                                     your estate will not relieve us of any ob-
                        less.
                                                                                     ligation under this Coverage Part.
                 (b) If "Business Income Estimated
                                                                               b. Cancellation
                     Annual Values" have not been
                     reported for each "Covered                                      As respects this Coverage Part, part 2.
                     Premises" affected by the                                       and part 5. of the CANCELLATION Con-
                     "Breakdown:                                                     dition of the Common Policy Conditions
                                                                                     are replaced by the following:
                    (i) Divide the Limit of Insurance
                        shown in the Declarations or                                 2. We may cancel this Coverage Part
                                                                                        by mailing or delivering to the first
                        elsewhere in this Coverage



EB T1 00 02 19                    © 2019 The Travelers Indemnity Company. All rights reserved.                      Page 21 of 28
                        Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                                   EXHIBIT 2
                                                                                                                   PAGE 135
Case 8:20-bk-13014-MW                Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                                           Desc
                                     Main Document   Page 136 of 270
EQUIPMENT BREAKDOWN


                Named Insured written notice of                                      where:
                cancellation at least:
                                                                                     (1) You have notified us of equipment
                (1) 10 days before the effective                                         that is insured under this Coverage
                    date of cancellation if we cancel                                    Part      and     that    requires a
                    for nonpayment of premium; or                                        certificate-of-operation;
                (2) The number of days shown in                                      (2) The certificate-of-operation is re-
                    the Declarations or elsewhere in                                     quired by state, city or provincial
                    this Coverage Part for Notice of                                     law; and
                    Cancellation before the effective
                                                                                     (3) The state, city or provincial law per-
                    date of cancellation if we cancel                                    mits inspections by insurance com-
                    for any other reason.                                                pany employees.
           5. If this Coverage Part is cancelled,                                    Certificate-of-operation inspection serv-
              we will send the first Named Insured                                   ices will be provided only in the United
              any premium refund due. The refund                                     States of America, Puerto Rico and
              will be pro rata. The cancellation will                                Canada as allowed by state, city or pro-
              be effective even if we have not                                       vincial law.
              made or offered a refund.
                                                                               f.    Liberalization
       c. Concealment,        Misrepresentation           or
                                                                                     If we adopt any standard form revision
          Fraud
                                                                                     for general use that would broaden cov-
           This Coverage Part is void in any case                                    erage under this Coverage Part without
           of fraud, intentional concealment or mis-                                 additional premium, the broadened cov-
           representation of a material fact by you                                  erage will immediately apply to this Cov-
           or any other Insured, at any time,                                        erage Part if the revision is effective
           concerning:                                                               within 45 days prior to or during the
                                                                                     policy period.
           (1) This Coverage Part;
           (2) The "Covered Property";                                         g. No Benefit to Bailee
           (3) Your interest in the "Covered Prop-                                   No person or organization, other than
               erty"; or                                                             you, having custody of "Covered Prop-
                                                                                     erty" will benefit from this insurance.
           (4) A claim under this Coverage Part.
                                                                               h. Policy Period, Coverage Territory
       d. Currency
                                                                                     Under this Coverage Part:
           All amounts used herein are expressed
           in the currency of the United States of                                   (1) We   cover             loss     or   damage
           America and any loss sustained under                                          commencing;
           this Coverage Part will be paid in the                                         (a) During the policy period shown
           currency of the United States of                                                   in the Declarations or elsewhere
           America.                                                                           in this Coverage Part; and
           If, in the event of loss or damage, the                                        (b) Within the Coverage Territory.
           amount of such loss or damage is com-
                                                                                     (2) The Coverage Territory is:
           puted in a foreign currency, the amount
           of such loss or damage will then be con-                                       (a) The United States of America
           verted into the currency of the United                                             (including its territories and
           States of America at the rate of ex-                                               possessions);
           change as specified in the Wall Street                                         (b) Puerto Rico; and
           Journal as of the date the "Breakdown"
                                                                                          (c) Canada.
           to "Covered Equipment" occurred.
                                                                               i.    Reporting of Values
       e. Jurisdictional Inspections
                                                                                     You must report to us 100% of the total
           At your option, we will provide certifi-                                  insurable values at each "Covered
           cate-of-operation inspection services for                                 Premises" as of the inception date of
           boilers and other pressure vessels



Page 22 of 28                     © 2019 The Travelers Indemnity Company. All rights reserved.                         EB T1 00 02 19
                        Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                                       EXHIBIT 2
                                                                                                                       PAGE 136
 Case 8:20-bk-13014-MW               Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                                       Desc
                                     Main Document   Page 137 of 270
                                                                                                    EQUIPMENT BREAKDOWN


            this Coverage Part and every subse-                                          commercial property policy and this
            quent year as of the anniversary date.                                       Coverage Part; and
            The values must be reported separately                                   (3) There is disagreement between the
            for each of the coverages provided.                                          insurers as to whether there is cov-
            You agree to keep the applicable re-                                         erage or as to the amount of the loss
            cords for each policy year available for                                     to be paid, if any, by each insurer
            inspection by our representatives at all                                     under its own policies or coverage
            times during business hours, during the                                      parts.
            respective policy year, and for a period                           b. This condition does not apply if:
            of 12 months after the end of the re-
            spective policy year or after cancellation                               (1) Both the commercial property insur-
                                                                                         er and we do not admit to any liabil-
            of this Coverage Part.
                                                                                         ity; and
       j.   Premium Adjustments
                                                                                     (2) Neither the commercial property in-
            For policies with policy periods greater                                     surer nor we contend that coverage
            than 12 months, the premium will be cal-                                     applies under the other insurer's
            culated at each anniversary for the sub-                                     Coverage Part.
            sequent policy year on the basis of rates
            in effect at the anniversary date and for                          c. The provisions of this condition apply
                                                                                  only if all of the following requirements
            all values at risk as of that anniversary
                                                                                  are met:
            date.
                                                                                     (1) The commercial property policy car-
       k. Suspension
                                                                                         ried by the Named Insured, insuring
            Whenever "Covered Equipment" is                                              the "Covered Property", contains a
            found to be in, or exposed to, a danger-                                     similar provision at the time of the
            ous condition, any of our representatives                                    loss or damage, with substantially
            may immediately suspend the insurance                                        the same requirements, procedures
            under this Coverage Part against loss                                        and conditions as contained in this
            from a "Breakdown" to that "Covered                                          condition; and
            Equipment". This can be done by deliv-
            ering or mailing a written notice of sus-                                (2) The damage to the "Covered Prop-
                                                                                         erty" was caused by a loss for which:
            pension to:
                                                                                          (a) Both the commercial property
            (1) Your last known address; or
                                                                                              insurer and we admit to some li-
            (2) The address where the "Covered                                                ability for payment under the re-
                Equipment" is located.                                                        spective policies; or
            Once suspended in this way, your insur-                                       (b) There is disagreement between
            ance can be reinstated only by an en-                                             the insurers with respect to:
            dorsement    for     that    "Covered
            Equipment".                                                                        (i) Whether the damage to the
                                                                                                   "Covered Property" was
            If we suspend your insurance, you will                                                 caused by a "Breakdown" to
            receive a pro rata refund of premium for                                               "Covered Equipment" in-
            such suspension. But the suspension will                                               sured under this Coverage
            be effective even if we have not yet                                                   Part or by a covered cause
            made or offered a refund.                                                              of loss insured by the com-
   3. Joint or Disputed Loss Agreement                                                             mercial property policy; or
       a. This condition is intended to facilitate                                             (ii) The extent of participation of
          payment of insurance proceeds when:                                                       this Coverage Part and of
            (1) Both a commercial property policy                                                   such commercial property
                and this Coverage Part are in effect;                                               policy in a loss that is
                                                                                                    insured against, partially or
            (2) Damage     occurs to "Covered                                                       wholly,   by     both      this
                Property" that is insured by the                                                    Cover age Part and such
                                                                                                    commercial property policy.


EB T1 00 02 19                    © 2019 The Travelers Indemnity Company. All rights reserved.                    Page 23 of 28
                        Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                                 EXHIBIT 2
                                                                                                                 PAGE 137
Case 8:20-bk-13014-MW                Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                                    Desc
                                     Main Document   Page 138 of 270
EQUIPMENT BREAKDOWN


       d. If the requirements listed in Paragraph c.                                      us to proceed with arbitration within
          above are satisfied, the commercial                                             90 days of such payment.
          property insurer and we will make pay-                                     (2) The arbitrators will be three in num-
          ment per the following:                                                        ber, one of whom will be appointed
           (1) We will pay, after your written request,                                  by us and one of whom will be ap-
               the entire amount of loss that we                                         pointed by the commercial property
               have agreed is covered, if any, by                                        insurer and the third appointed by
               this Coverage Part and one-half                                           consent of the other two arbitrators.
               (1/2) the amount of the loss that is in                               (3) The decision by the arbitrators will
               disagreement.                                                             be binding on the commercial prop-
           (2) The commercial property insurer will                                      erty insurer and us and that judg-
               pay, after your written request, the                                      ment upon such award may be en-
               entire amount of loss that it has                                         tered in any court of competent juris-
               agreed is covered, if any, by the                                         diction.
               commercial property policy and                                        (4) You agree to cooperate in connec-
               one-half (1/2) the amount of loss                                         tion with such arbitration but not to
               that is in disagreement.                                                  intervene therein.
           (3) Payments by the insurers of the                            4. Statutes or Regulations
               amounts that are in disagreement,
               as described in Paragraphs d.(1)                                If any term or condition of this Coverage
               and d.(2), do not alter, waive or sur-                          Part conflicts with any requirement of appli-
               render any rights of any insurer                                cable statutory or regulatory law, such term
               against any other with regard to the                            or condition is amended to conform to that
               portion of the loss for which each in-                          law.
               surer is liable.                                           5. Mortgageholders
           (4) The amount in disagreement to be                                a. The term – mortgageholder – includes
               paid by us under this condition will                               trustee.
               not exceed the amount payable                                   b. We will pay for direct damage to "Cov-
               under the equivalent Loss Agree-                                   ered Property" due to a "Breakdown" to
               ment of the commercial property                                    "Covered Equipment" to each mortgage-
               policy.                                                            holder shown in the Mortgagee Schedule
           (5) The amount to be paid under this                                   forming a part of this Coverage Part in
               condition will not exceed the amount                               their order of precedence, as interests
               we would have paid had no com-                                     may appear.
               mercial property policy been in ef-                             c. The mortgageholder has the right to re-
               fect at the time of loss. In no event                              ceive loss payment even if the mortga-
               will we pay more than the applicable                               geholder has started foreclosure or simi-
               Limit of Insurance shown in the Dec-                               lar action on the "Covered Property".
               larations or elsewhere in this Cover-
               age Part.                                                       d. If we deny your claim because of your
                                                                                  acts or because you have failed to com-
           (6) Acceptance by you of sums paid                                     ply with the terms of this Coverage Part,
               under this condition does not alter,                               the mortgageholder will still have the
               waive or surrender any other rights                                right to receive loss payment if the
               against us.                                                        mortgageholder:
       e. Arbitration                                                                (1) Pays any premium due under this
           (1) The payments by the commercial                                            Coverage Part at our request if you
               property insurer and us hereunder                                         have failed to do so;
               and acceptance of those sums by                                       (2) Submits a signed, sworn proof of
               you signify the agreement between                                         loss within 60 days after receiving
               the commercial property insurer and                                       notice from us of your failure to do
                                                                                         so; and


Page 24 of 28                     © 2019 The Travelers Indemnity Company. All rights reserved.                  EB T1 00 02 19
                        Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                                EXHIBIT 2
                                                                                                                PAGE 138
 Case 8:20-bk-13014-MW              Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                                       Desc
                                    Main Document   Page 139 of 270
                                                                                                   EQUIPMENT BREAKDOWN


           (3) Has notified us of any change in                                     physical loss that causes physical dam-
               ownership or material change in risk                                 age to "Covered Equipment" and neces-
               known to the mortgageholder.                                         sitates its repair or replacement:
           All of the terms of this Coverage Part                                   (1) Electrical failure including arcing;
           will then apply directly to the
                                                                                    (2) Failure of pressure        or   vacuum
           mortgageholder.
                                                                                        equipment; or
       e. If we pay the mortgageholder for any                                      (3) Mechanical failure including rupture
          loss or damage and deny payment to                                            or bursting caused by centrifugal
          you because of your acts or because                                           force;
          you have failed to comply with the terms
          of this Coverage Part:                                                    unless such loss or damage is otherwise
                                                                                    excluded within this Coverage Part or
           (1) The mortgageholder's rights under                                    any Endorsement forming a part of this
               the mortgage will be transferred to                                  Coverage Part.
               us to the extent of the amount we
               pay; and                                                       b. "Breakdown" does not mean or include:

           (2) The mortgageholder's right to reco-                                  (1) Cracking of any part of an internal
               ver the full amount of the mortgage-                                     combustion gas turbine exposed to
               holder's claim will not be impaired.                                     the products of combustion;
           At our option, we may pay to the mort-                                   (2) Defects, erasures, errors, limitations
           gageholder the whole principal on the                                        or viruses in "Computer Equipment",
           mortgage plus any accrued interest. In                                       "Electronic Data", "Media" or pro-
           this event, your mortgage and note will                                      grams, including the inability to rec-
           be transferred to us and you will pay                                        ognize and process any date or time
                                                                                        or provide instructions to "Covered
           your remaining mortgage debt to us.
                                                                                        Equipment". However, if a "Break-
       f . If we cancel this Coverage Part, we will                                     down" ensues, we will pay the ensu-
           give written notice to the mortgage-                                         ing loss or damage not otherwise
           holder at least:                                                             excluded;
           (1) 10 days before the effective date of                                 (3) Functioning of any safety or protec-
               cancellation if we cancel for your                                       tive device;
               nonpayment of premium; or                                            (4) Leakage at any valve, fitting, shaft
           (2) 30 days before the effective date of                                     seal, gland packing, joint or connec-
               cancellation if we cancel for any oth-                                   tion; or
               er reason.                                                           (5) Malfunction including adjustment,
       g. If we do not renew this Coverage Part,                                        alignment, calibration, cleaning or
          we will give written notice to the mort-                                      modification.
          gageholder at least 10 days before the
                                                                         2. "Business Income" means the:
          expiration date of this Coverage Part.
                                                                              a. Net Income (Net Profit or Loss before in-
       h. If we suspend coverage, it will also be                                come taxes) that would have been
          suspended as respects the mortgage-
                                                                                 earned or incurred; and
          holder. We will give written notice of the
          suspension to the mortgageholder.                                   b. Continuing normal operating expenses
                                                                                 incurred, including "Ordinary Payroll".
F. Definitions
                                                                         3. "Business Income Actual Annual Values"
   The defined terms "Diagnostic Equipment",
                                                                            means the "Business Income" values for the
   "Power Generating Equipment", and "Production
                                                                            12 months prior to the "Breakdown" to "Cov-
   Machines" do not appear in this Coverage Form,
                                                                            ered Equipment".
   but may appear on the Declarations or in an en-
   dorsement added to this Coverage Part.                                4. "Business Income Estimated Annual Val-
                                                                            ues" means the "Business Income" as esti-
   1. "Breakdown"                                                           mated in the most recent Business Income
       a. "Breakdown" means the following direct



EB T1 00 02 19                   © 2019 The Travelers Indemnity Company. All rights reserved.                    Page 25 of 28
                       Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                                EXHIBIT 2
                                                                                                                PAGE 139
Case 8:20-bk-13014-MW               Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                                         Desc
                                    Main Document   Page 140 of 270
EQUIPMENT BREAKDOWN


       Report of Values we have on file.                                                 on or used solely with any dragline,
                                                                                         power shovel, excavation or con-
   5. "Computer Equipment" means:
                                                                                         struction equipment;
       a. Your programmable electronic equipment
          that is used to store, retrieve and proc-                                 (3) Equipment or any part of equipment
          ess data; and                                                                 manufactured by you for sale;

       b. Associated peripheral equipment that                                      (4) Felt, wire, screen, mold, form, pat-
          provides communication including input                                        tern, die, extrusion plate, swing
          and output functions such as printing or                                      hammer, grinding disc, cutting
          auxiliary functions such as data                                              blade, non-electrical cable, chain,
          transmission.                                                                 belt, rope, clutch plate, brake pad,
                                                                                        vacuum tube, gas tube, brush, or
       It does not include "Electronic Data" or
                                                                                        any other part or tool subject to peri-
       "Media".
                                                                                        odic replacement;
   6. "Computer Program" means a set of related                                     (5) Insulating or refractory material;
      electronic instructions which direct the oper-
      ations and functions of a computer or device                                  (6) "Media";
      connected to it, which enables the computer                                   (7) Part of pressure or vacuum equip-
      or device to receive, process, store, retrieve                                    ment that is not under internal pres-
      or send data.                                                                     sure of its contents or internal
                                                                                        vacuum;
   7. "Covered Equipment"
       a. "Covered Equipment" means any:                                            (8) Pressure vessels or piping that are
                                                                                        buried below, under or encased in
           (1) Equipment designed and built to op-                                      ground, ice, sand, cement or other
               erate under internal pressure or vac-                                    material and require the excavation
               uum other than weight of contents;                                       of materials to inspect, remove, re-
                For any boiler or fired vessel, the                                     pair or replace;
                furnace of the "Covered Equipment"                                  (9) Structure, foundation, cabinet or
                and the gas passages from there to                                      compartment supporting or contain-
                the atmosphere will be considered                                       ing the "Covered Equipment" or part
                as     outside     the    "Covered                                      of the "Covered Equipment";
                Equipment";
                                                                                  (10) Penstock, draft tube or well casing;
           (2) Communication   equipment               and                             or
               "Computer Equipment";
                                                                                  (11) Vehicle,   aircraft,    self-propelled
           (3) Fiber optic cable; or                                                   equipment or floating vessel includ-
           (4) Any other electrical or mechanical                                      ing any "Covered Equipment"
               equipment that is used in the gener-                                    mounted on or used solely with any
               ation, transmission or utilization of                                   vehicle,   aircraft,    self-propelled
               energy.                                                                 equipment or floating vessel.
       b. "Covered Equipment" does not mean                                              However, any property that is sta-
          any:                                                                           tionary, permanently installed at a
                                                                                         "Covered Premises" and that re-
           (1) Astronomical telescope, cyclotron
               used for other than medical pur-                                          ceives electrical power from an ex-
               poses, nuclear reactor, particle ac-                                      ternal power source will not be con-
               celerator used for other than medi-                                       sidered a vehicle, self-propelled
               cal purposes, satellites or spacecraft                                    equipment or floating vessel.
               (including any "Covered Equipment"                        8. "Covered Premises" means at or within
               mounted on or used solely with any                           1,000 feet of the insured location shown in
               satellite or spacecraft);                                    the Declarations or elsewhere in this Cover-
                                                                            age Part.
           (2) Dragline, power shovel, excavation
               or construction equipment including
               any "Covered Equipment" mounted


Page 26 of 28                    © 2019 The Travelers Indemnity Company. All rights reserved.                  EB T1 00 02 19
                       Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                               EXHIBIT 2
                                                                                                               PAGE 140
Case 8:20-bk-13014-MW               Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                                   Desc
                                    Main Document   Page 141 of 270
                                                                                                   EQUIPMENT BREAKDOWN


   9. "Covered Property"                                                      with whom you have a contract to provide
      a. "Covered Property" means any property                                you with such services.
         that:                                                          14. "Extra Expense" means the additional cost
           (1) You own; or                                                  you necessarily incur to operate your busi-
                                                                            ness during the "Period of Restoration" over
           (2) Is in your care, custody or control
               and for which you are legally liable.                        and above the cost that you normally would
                                                                            have incurred to operate the business during
       b. "Covered Property" does not mean:                                 the same period had no "Breakdown" to
           (1) Live mammals, fish, birds, reptiles,                         "Covered Equipment" occurred.
               amphibians, insects, or eggs in-                               Any salvage value of property obtained for
               tended to become live mammals,                                 temporary use during the "Period of Restora-
               fish, birds, reptiles, amphibians or                           tion" which remains after the resumption of
               insects; or                                                    normal operations will be taken into consid-
           (2) "Electronic Data".                                             eration in the adjustment of any loss.
   10. "Dependent Property" means property op-                          15. "Fungus" means any type or form of fun-
       erated by others whom you depend on to:                              gus, including mold or mildew and any my-
                                                                            cotoxins, spores, scents or by-products pro-
       a. Deliver materials or services to you or to
          others for your account (Supplying Loca-                          duced or released by fungi.
          tions). But any property which delivers                       16. "Green" means products, materials, meth-
          any of the following services is not a                            ods and processes that conserve natural re-
          Supplying Location with respect to such                           sources, reduce energy or water consump-
          "Utility Services": air conditioning, com-                        tion, avoid toxic or other polluting emissions
          munication services, electric power, gas,                         or otherwise minimize the environmental
          heating, refrigeration, steam, water or                           impact.
          waste treatment.                                              17. "Green Authority" means a recognized au-
       b. Accept your products or services (Recip-                          thority on "Green" building or "Green" prod-
          ient Locations);                                                  ucts, materials or processes.
       c. Manufacture products for delivery to                          18. "Hacking Event" means an attack that al-
          your customers under contract of sale                             lows unauthorized access or use of "Cov-
          (Manufacturing Locations); or                                     ered Equipment".
      d. Attract customers to your business                             19. "Hazardous Substance" means any sub-
          (Leader Locations).                                               stance, other than refrigerants (including
  11. "Diagnostic Equipment" means any                                      ammonia), that has been declared to be
      machine, vessel or apparatus used solely for                          hazardous to health by a government
      diagnosis,    testing,  research,   medical,                          agency.
      surgical, therapeutic, dental or pathological                     20. "Media" means electronic data processing
      purposes.                                                             or storage material such as films, tapes,
  12. "Electronic Data" means information, facts                            discs, drums or cells.
      or "Computer Programs" stored as or on,                                 However, "Media" does not include any hard
      created or used on, or transmitted to or from                           disk drive that is an internal component of
      computer software (including systems and
                                                                              "Computer Equipment".
      applications software), on hard or floppy
      disks, CD-ROMs, tapes, drives, cells, data                        21. "One Breakdown" means if an initial
      processing devices or any other repositories                          "Breakdown" causes other "Breakdowns", all
      of computer software which are used with                              will be considered "One Breakdown". All
      electronically controlled equipment.                                  "Breakdowns" at any one "Covered Prem-
  13. "Electronic Data Storage Provider"                                    ises" that manifest themselves at the same
      means any person or organization, other                               time and are the direct result of the same
      than an insured, that owns or operates                                cause will be considered "One Breakdown".
      self-service data storage or data processing                      22. "Ordinary Payroll" means payroll expenses
      services, which are provided through the                              for all your employees except Officers,
      internet or telecommunications lines, and


EB T1 00 02 19                   © 2019 The Travelers Indemnity Company. All rights reserved.                  Page 27 of 28
                       Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                               EXHIBIT 2
                                                                                                               PAGE 141
Case 8:20-bk-13014-MW               Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                                     Desc
                                    Main Document   Page 142 of 270
EQUIPMENT BREAKDOWN


       Executives, Department Managers, and Em-                                          Equipment" at the premises of the
       ployees under contract. "Ordinary Payroll"                                        "Dependent Property"; and
       expenses include payroll; employee bene-
       fits, if directly related to payroll; FICA pay-                              (2) Ends on the date when the property
       ments; union dues; and Worker's Compen-                                          at the premises of the "Dependent
       sation premiums.                                                                 Property" should be repaired, rebuilt
                                                                                        or replaced with reasonable speed
  23. "Period of Restoration"                                                           and similar quality.
       a. "Period of Restoration"           means       the                   b. "Period of Restoration for Dependent
          period of time that:                                                   Property" does not include any in-
           (1) Begins at the time of the "Break-                                 creased period required due to the en-
               down" to "Covered Equipment"; and                                 forcement of any ordinance or law that:
           (2) Ends on the earlier of:                                              (1) Regulates the construction, use or
                                                                                        repair, or requires the tearing down
                (a) The date when the property at
                                                                                        of any property; or
                    the "Covered Premises" should
                    be repaired, rebuilt or replaced                                (2) Requires any insured or others to
                    with reasonable speed and simi-                                     test for, monitor, clean up, remove,
                    lar quality; or                                                     contain, treat, detoxify or neutralize,
                                                                                        or in any way respond to, or ass-
                (b) The date when business is re-                                       ess the effects of "Hazardous
                    sumed at a new permanent                                            Substance".
                    location.
                                                                        25. "Perishable Goods" means any "Covered
       b. "Period of Restoration" does not include                          Property" that is maintained under controlled
          any increased period required due to the                          environmental conditions and is susceptible
          enforcement of any ordinance or law                               to loss, damage, deterioration or impairment
          that:                                                             if the controlled conditions change.
           (1) Regulates the construction, use or                       26. "Power Generating Equipment" means
               repair, or requires the tearing down                         any pressure, mechanical or electrical
               of any property; or                                          equipment, machinery or apparatus that is
           (2) Requires any insured or others to                            used in, or associated with, the generation of
               test for, monitor, clean up, remove,                         electric power. "Power Generating Equip-
               contain, treat, detoxify or neutralize,                      ment" does not mean any equipment,
               or in any way respond to, or ass-                            machinery or apparatus with less than or
               ess the effects of "Hazardous                                equal to 1000 kilowatts of capacity, which is
               Substance".                                                  used solely to generate emergency power.

        c. "Period of Restoration" does not include                     27. "Production Machines"        means any
           any increased period required to re-at-                          machine or apparatus that processes or
           tain a pre-loss level of "Green" certifica-                      produces a product, or part of a product,
           tion from a "Green Authority". But this                          intended for eventual sale, including all
                                                                            component parts of such machine or
           does not apply to any increase in the
                                                                            apparatus and any other equipment used
           "Period of Restoration" otherwise in-
                                                                            solely with such machine or apparatus.
           sured under the Green Enhancements
           Coverage Extension.                                                However, "Production Machines" does not
                                                                              include any boiler, or fired or unfired pres-
  24. "Period of Restoration for Dependent                                    sure vessel.
      Property"
                                                                        28. "Utility Services" means air conditioning,
       a. "Period of Restoration for Dependent                              communication services, electric power, gas,
          Property" means the period of time that:                          heating, refrigeration, steam, water or waste
           (1) Begins at the time of direct physical                        treatment,     including alternative    power
               loss or damage caused by or result-                          generation and alternative water systems.
               ing from a "Breakdown" to "Covered




Page 28 of 28                    © 2019 The Travelers Indemnity Company. All rights reserved.                  EB T1 00 02 19
                       Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                               EXHIBIT 2
                                                                                                               PAGE 142
  Case 8:20-bk-13014-MW                Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                                   Desc
                                       Main Document   Page 143 of 270
                                                                                                       EQUIPMENT BREAKDOWN
POLICY NUMBER:                                                                                         ISSUE DATE:

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 SPOILAGE DAMAGE AND REFRIGERANT
                      CONTAMINATION SUBLIMITS
This endorsement modifies insurance provided under the following:
        EnergyMax 21 EQUIPMENT BREAKDOWN PROTECTION

1. The following is added to Section A. Coverage,                                Premises" is contaminated by a refrigerant,
   2. Coverage Extensions, c. Spoilage Damage                                    including ammonia, as a direct result of a
   Coverage Extension (SD):                                                      "Breakdown" to "Covered Equipment", the
                                                                                 most we will pay for direct damage to that
    The most we will pay under this Coverage                                     "Covered Property"       caused by such
    Extension for spoilage damage to "Perishable                                 refrigerant contamination, including salvage
    Goods" is the Spoilage Damage Property                                       expense and any additional expenses
    Damage Limit shown in the Spoilage Damage                                    incurred by you for clean-up, repair,
    Schedule below. This limit is part of, and is not in                         replacement or disposal of that property, is
    addition to, the Property Damage Limit of                                    the Refrigerant Contamination Property
    Insurance shown in the Declarations or elsewhere                             Damage Limit shown in the Refrigerant
    in this Coverage Part.                                                       Contamination Schedule below. This limit is
2. The following is added to Section A. Coverage,                                part of, and is not in addition to, the Limit of
   2. Coverage Extensions, a. Business Income                                    Insurance for Property Damage shown in the
   Coverage Extension (BI):                                                      Declarations or elsewhere in this Coverage
                                                                                 Part.
    The most we will pay under this Coverage
    Extension for loss and expenses that you incur                               The deductible for coverage under this
    caused by spoilage damage to "Perishable                                     Limitation is shown in the Declarations or
    Goods" is the Spoilage Damage Business Income                                elsewhere in this Coverage Part. If no
    Limit shown in the Spoilage Damage Schedule                                  deductible is shown in the Declarations or
    below. This limit is part of, not in addition to, the                        elsewhere in this Coverage Part for coverage
    Business Income Limit of Insurance shown in the                              under this Limitation, the deductible is
    Declarations or elsewhere in this Coverage Part.                             INCLUDED within the Property Damage
3. The following is added to Section A. Coverage,                                Deductible shown in the Declarations or
   2. Coverage Extensions, b. Extra Expense                                      elsewhere in this Coverage Part.
   Coverage Extension (EE):                                                      If you have selected the Business Income
    The most we will pay under this Coverage                                     Coverage Extension or Extra Expense
    Extension for "Extra Expense" that you incur                                 Coverage Extension, the most we will pay
    caused by spoilage damage to "Perishable                                     under the applicable Coverage Extension for
    Goods" is the Spoilage Damage Extra Expense                                  loss or expenses that you incur caused by
    Limit shown in the Spoilage Damage Schedule                                  refrigerant contamination, is the applicable
    below. This limit is part of, not in addition to, the                        Refrigerant Contamination Business Income
    Extra Expense Limit of Insurance shown in the                                Limit or Refrigerant Contamination Extra
    Declarations or elsewhere in this Coverage Part.                             Expense Limit shown in the Refrigerant
4. The following replaces Section C. Limits of                                   Contamination Schedule below.
   Insurance, 4. Limitations, b. Refrigerant                                     These limits are part of, not in addition to, the
   Contamination Limitation:                                                     Total Limit per Breakdown shown in the
    b. Refrigerant Contamination Limitation                                      Declarations or elsewhere in this Coverage
        If "Covered Property" located at the "Covered                            Part.




EB T4 41 02 19                     © 2019 The Travelers Indemnity Company. All rights reserved.                      Page 1 of 2
                         Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                                 EXHIBIT 2
                                                                                                                 PAGE 143
 Case 8:20-bk-13014-MW            Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                                  Desc
                                  Main Document   Page 144 of 270
EQUIPMENT BREAKDOWN


                                        SPOILAGE DAMAGE SCHEDULE

Spoilage Damage Property Damage Limit

Spoilage Damage Business Income Limit

Spoilage Damage Extra Expense Limit



                               REFRIGERANT CONTAMINATION SCHEDULE

Refrigerant Contamination Property Damage Limit

Refrigerant Contamination Business Income Limit

Refrigerant Contamination Extra Expense Limit




Page 2 of 2                    © 2019 The Travelers Indemnity Company. All rights reserved.                  EB T4 41 02 19
                     Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                             EXHIBIT 2
                                                                                                             PAGE 144
  Case 8:20-bk-13014-MW              Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                                     Desc
                                     Main Document   Page 145 of 270
                                                                                                      BOILER AND MACHINERY


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                            FEDERAL TERRORISM RISK
                          INSURANCE ACT DISCLOSURE
This endorsement modifies insurance provided under the following:
        BOILER AND MACHINERY COVERAGE PART
        EQUIPMENT BREAKDOWN COVERAGE PART

The federal Terrorism Risk Insurance Act of 2002 as                  Deductible" (as defined in TRIA), subject to the
amended ("TRIA") establishes a program under which                   "Program Trigger" (as defined in TRIA).
the Federal Government may partially reimburse                       In no event, however, will the Federal Government be
"Insured Losses" (as defined in TRIA) caused by                      required to pay any portion of the amount of such
"Acts Of Terrorism" (as defined in TRIA). "Act Of                    Insured Losses occurring in a calendar year that in
Terrorism" is defined in Section 102(1) of TRIA to                   the aggregate exceeds $100 billion, nor will any
mean any act that is certified by the Secretary of the               Insurer be required to pay any portion of such amount
Treasury – in consultation with the Secretary of                     provided that such Insurer has met its Insurer
Homeland Security and the Attorney General of the                    Deductible. Therefore, if such Insured Losses
United States – to be an act of terrorism; to be a                   occurring in a calendar year exceed $100 billion in the
violent act or an act that is dangerous to human life,               aggregate, the amount of any payments by the
property, or infrastructure; to have resulted in damage              Federal Government and any coverage provided by
                                                                     this policy for losses caused by Acts Of Terrorism
within the United States, or outside the United States
                                                                     may be reduced.
in the case of certain air carriers or vessels or the
premises of a United States Mission; and to have                     The charge for such Insured Losses under this
been committed by an individual or individuals as part               Coverage Part is included in the Coverage Part
of an effort to coerce the civilian population of the                premium. The charge for such Insured Losses that
                                                                     has been included for this Coverage Part is indicated
United States or to influence the policy or affect the
                                                                     below, and does not include any charge for the
conduct of the United States Government by
                                                                     portion of such Insured Losses covered by the
coercion.                                                            Federal Government under TRIA:
The Federal Government's share of compensation for
such Insured Losses is 80% of the amount of such                     •    1% of your total Boiler and Machinery or
Insured Losses in excess of each Insurer's "Insurer                       Equipment Breakdown Coverage Part premium.




BM T5 94 01 21                        © 2020 The Travelers Indemnity Company. All rights reserved.                   Page 1 of 1
                           Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                                   EXHIBIT 2
                                                                                                                   PAGE 145
 Case 8:20-bk-13014-MW                Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                                 Desc
                                      Main Document   Page 146 of 270
                                                                                                      EQUIPMENT BREAKDOWN


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

              ADDITIONAL INSUREDS, LOSS PAYEES OR
                MORTGAGEES – SPECIAL SCHEDULE
This endorsement modifies insurance provided under the following:
        EnergyMax 21 EQUIPMENT BREAKDOWN PROTECTION

The following is added to Section E. Conditions, 2.                   At each anniversary of this Policy, an updated list of
General Conditions:                                                   all Additional Insureds, Loss Payees and Mortgagees
                                                                      applicable for the upcoming policy year must be
Any Additional Insured, Loss Payee or Mortgagee
                                                                      submitted.
that is on file with us is deemed to be individually
named as such under this Policy.




EB T3 13 02 19                    © 2019 The Travelers Indemnity Company. All rights reserved.                    Page 1 of 1
                        Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                                EXHIBIT 2
                                                                                                                PAGE 146
 Case 8:20-bk-13014-MW                   Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                                  Desc
                                         Main Document   Page 147 of 270
                                                                                                          EQUIPMENT BREAKDOWN


         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                             SPECIFIED PERILS EXCLUSION
This endorsement modifies insurance provided under the following:
         EnergyMax 21 EQUIPMENT BREAKDOWN PROTECTION

The following replaces Section B. Exclusions, 18.
Specified Perils:
18. Specified Perils
    A "Breakdown" to "Covered Equipment" that is
    the direct or indirect result of any of the following
    causes of loss:
    a. Aircraft or missiles;
    b. Civil commotion;
    c. Collapse;
    d. Freezing caused by cold weather;
    e. Lightning;
    f.   Molten material;
    g. Objects falling from aircraft or missiles;
    h. Riot;
    i.   Smoke;
    j.   Vandalism;
    k. Vehicles, including any material carried in or
       on the vehicles; or
    l.   Weight of snow, ice, sleet.




EB T3 18 02 19                        © 2019 The Travelers Indemnity Company. All rights reserved.                     Page 1 of 1
                            Includes copyrighted material of Insurance Services Office, Inc. with its permission.
                                                                                                                    EXHIBIT 2
                                                                                                                    PAGE 147
Case 8:20-bk-13014-MW   Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43   Desc
                        Main Document   Page 148 of 270




               INTERLINE
           ENDORSEMENTS




                                                        EXHIBIT 2


                                                                   PAGE 148
Case 8:20-bk-13014-MW   Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43   Desc
                        Main Document   Page 149 of 270




                  INTERLINE
                  ENDORSEMENTS




                                                        EXHIBIT 2


                                                                   PAGE 149
   Case 8:20-bk-13014-MWDoc 164 Filed 08/02/21 Entered 08/02/21 20:14:43 Desc
                       Main Document    Page 150 of 270
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

     AMENDMENT OF COMMON POLICY CONDITIONS –
    PROHIBITED COVERAGE – UNLICENSED INSURANCE
         AND TRADE OR ECONOMIC SANCTIONS
Thi s endorsement modifie s insurance provided und er the f ollowing:
         ALL COVERAGES I NCLUDED IN THIS POLICY

The following is added to the Common Policy Condi-                      b. The fur nishing of certificates or other evi-
tio ns:                                                                    dence of insurance in any country or juri sdic-
Prohibited Coverage – Un licensed Insurance                                tion in which we are not licensed to provi de
                                                                           insurance.
1. Wi t h res pect to loss sustai ned by any insured, or
   lo ss to any property, loc ated in a country or juris-          Prohibited Coverage – Trade Or Econ omic Sanc-
   di ction in whi ch we are not li c ensed to provide             tions
   this insuranc e, thi s insurance does not apply to              We will provi de coverage for any lo ss, or ot herwis e
   the extent that insuring such loss would vi ola t e             will provi de any benef it, only to the extent that provid-
   the laws or regulation s of such country or jurisdic-           ing such coverage or benef it does not expose us or
   tio n.                                                          any of our af fili at ed or parent com panies to:
2. We do not assume responsibil ity fo r:
                                                                   1. Any trade or ec onomic sanctio n under any law or
    a. The pay m ent of any fi ne, fee, penal t y or other            regula tion of the United Stat es of America; or
       charge that may be impos ed on any person
                                                                   2. Any other appli cable trade or economi c sanctio n,
       or organiza t ion in any country or juri sdiction
       bec ause we are not li c ensed to provide insur-               prohi bit ion or res triction.
       anc e in such c ountry or jurisdiction; or




IL T4 12 03 15                    © 2014 The Travelers Indemnity Compa ny. All rights reserved.                  Page 1 of 1

                                                                                                          EXHIBIT 2
                                                                                                          PAGE 150
    Case 8:20-bk-13014-MW
                        Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43 Desc
                       Main Document    Page 151 of 270
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
This endorsement modifies insurance provided under the following:
        BOILER AND MACHINERY COVERAGE PART
        COMMERCIAL GENERAL LIABILITY COVERAGE PART
        COMMERCIAL INLAND MARINE COVERAGE PART
        COMMERCIAL PROPERTY COVERAGE PART
        CYBERFIRST ESSENTIALS GENERAL PROVISIONS FORM
        CYBERFIRST GENERAL PROVISIONS FORM
        DELUXE PROPERTY COVERAGE PART
        EMPLOYEE BENEFITS LIABILITY COVERAGE PART
        EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
        EMPLOYMENT PRACTICES LIABILITY + WITH IDENTITY FRAUD EXPENSE REIMBURSEMENT
             COVERAGE PART
        ENVIRONMENTAL HAZARD POLICY
        EQUIPMENT BREAKDOWN COVERAGE PART
        EXCESS FOLLOW-FORM AND UMBRELLA LIABILITY INSURANCE
        EXCESS (FOLLOWING FORM) LIABILITY INSURANCE
        LAW ENFORCEMENT LIABILITY COVERAGE PART
        LIQUOR LIABILITY COVERAGE PART
        MANUFACTURERS ERRORS AND OMISSIONS LIABILITY COVERAGE PART
        MEDFIRST PRODUCTS/COMPLETED OPERATIONS, ERRORS AND OMISSIONS, AND
             INFORMATION SECURITY LIABILITY COVERAGE FORM
        OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
        PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
        PUBLIC ENTITY MANAGEMENT LIABILITY COVERAGE PART
        RAILROAD PROTECTIVE LIABILITY COVERAGE PART
        SPECIAL PROTECTIVE AND HIGHWAY LIABILITY POLICY - NEW YORK DEPARTMENT OF
             TRANSPORTATION
        TRAVELERS PROPERTY COVERAGE PART
        TRIBAL BUSINESS MANAGEMENT LIABILITY COVERAGE PART
        Any other Coverage Part or Coverage Form included in this policy that is subject to the federal Terrorism
        Risk Insurance Act of 2002 as amended
The following is added to this policy. This provision                  "Certified act of terrorism" means an act that is
can limit coverage for any loss arising out of a                       certified by the Secretary of the Treasury, in
"certified act of terrorism" if such loss is otherwise                 accordance with the provisions of "TRIA", to be an act
covered by this policy. This provision does not apply if               of terrorism pursuant to "TRIA". The criteria contained
and to the extent that coverage for the loss is                        in "TRIA" for a "certified act of terrorism" include the
excluded or limited by an exclusion or other coverage                  following:
limitation for losses arising out of "certified acts of                1. The act resulted in insured losses in excess of $5
terrorism" in another endorsement to this policy.                         million in the aggregate, attributable to all types of
If aggregate insured losses attributable to "certified                    insurance subject to "TRIA"; and
acts of terrorism" exceed $100 billion in a calendar                   2. The act is a violent act or an act that is dangerous
year and we have met our insurer deductible under                          to human life, property or infrastructure and is
"TRIA", we will not be liable for the payment of any                       committed by an individual or individuals as part
portion of the amount of such losses that exceeds                          of an effort to coerce the civilian population of the
$100 billion, and in such case, insured losses up to                       United States or to influence the policy or affect
that amount are subject to pro rata allocation in                          the conduct of the United States Government by
accordance with procedures established by the                              coercion.
Secretary of the Treasury.
                                                                       "TRIA" means the federal Terrorism Risk Insurance
                                                                       Act of 2002 as amended.


IL T4 14 01 21                     © 2020 The Travelers Indemnity Company. All rights reserved.                     Page 1 of 1
                         Includes copyrighted material of Insurance Services Office, Inc. with its permission.


                                                                                                                 EXHIBIT 2
                                                                                                                 PAGE 151
   Case 8:20-bk-13014-MWDoc 164 Filed 08/02/21 Entered 08/02/21 20:14:43 Desc
                       Main Document    Page 152 of 270
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         CALIFORNIA CHANGES – ACTUAL CASH VALUE
                                   (Boiler And Machinery; Crime & Fidelity)


This endorsement modifies insurance provided under the following:
        BOILER AND MACHINERY COVERAGE PART
        CRIME AND FIDELITY COVERAGE PART
The following is added to any provision which uses         applies to valuation of Covered Property regardless
the term actual cash value:                                of whether that property has sustained partial or total
Actual cash value is calculated as the amount it           loss or damage.
would cost to repair or replace Covered Property, at       The actual cash value of the lost or damaged
the time of loss or damage, with material of like kind     property may be significantly less than its replace-
and quality, subject to a deduction for deterioration,     ment cost.
depreciation and obsolescence. Actual cash value




IL 01 03 05 05                             © ISO Properties, Inc., 2005                               Page 1 of 1

                                                                                               EXHIBIT 2
                                                                                               PAGE 152
   Case 8:20-bk-13014-MWDoc 164 Filed 08/02/21 Entered 08/02/21 20:14:43 Desc
                       Main Document    Page 153 of 270
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                   CALIFORNIA CHANGES
This endorsement mod if ies insurance pro vided under t he fol lowing:
        COMMERCIAL INLAND MARINE COVERAGE PART
        COMMERCIAL PR OPERTY C OVERA GE PART
        EQUIP MENT BREAKDOW N COVERAGE PART
        FARM C OVERA GE PART – FARM PROPERT Y – OTHER FARM PROVIS IONS FORM – ADDIT IONAL
        COVERA GES, CONDIT IONS, DEFIN ITIONS
        FARM C OVERA GE PART – LIVESTOCK COVERAGE FORM
        FARM C OVERA GE PART – MOBILE A GRICULTURAL MACHINERY AND E QUIPMENT CO VERAGE
        FORM
        STANDARD PR OPERTY POLICY

A. W hen this endorsement is attached to the Stan-                 make written request for an appraisal of the loss
   dard Property Policy CP 00 99 the term Co verage                ("loss"). If the request is accepted, each party will
   Part in this endorsement is replaced by the term                select a competen t and impart ial appra iser. Each
   Policy.                                                         party shall noti f y the other of the appraiser se-
B. The Concealment, Misrepresent ation Or Fraud                    lected within 20 days of the request. The two ap-
   Condition is replaced by the fo llowing with respect            praisers will select an umpire. If they cannot
   to loss ("loss") or damage caused by fire:                      agree within 15 days, either may request that se-
                                                                   lect ion be made by a judge of a court hav ing ju-
    W e do not provide cov erage to the insured ("in-              risdict ion. The appraisers will state separately the
    sured") who, whether before or after a loss                    value of the property and amount of loss ("loss").
    ("loss"), has committed fraud or intent ional ly con-          If they fa il to agree, they will submit their di ffer-
    cealed or misrepresented any materia l fact or cir-            ences to the umpire . A decision agreed to by any
    cumstance concern i ng:                                        two will be b inding. Each part y wil l:
    1. This Co verage Part ;                                       1. Pay its chosen appraiser; and
    2. The Co ve red Property ;                                    2. Bear the other expenses of the appraisal and
    3. That insured's ("insured' s") interest in the                  umpire equal ly.
       Covered Propert y; or                                       If there is an appraisal, we wil l stil l retain our right
   4. A claim under this Coverage Part or Cover-                   to deny the c la im.
        age Form.                                             E. The Appraisal Cond it ion in:
C. The Concealment, Misrepresent ation Or Fraud                    1. Business Income (And Extra Expense) Cov-
   Condition is replaced by the fo llowing with respect               erage For m CP 00 30; and
   to loss ("loss") or damage caused by a Covered
   Cause of Loss other than f ire:                                 2. Business Income (W ithout Extra Expense)
                                                                      Coverage For m CP 00 32;
    This Coverage Part is vo id if any insured ("in-
    sured"), whether before or after a loss ("loss"),              is replaced by the fo llowing:
    has comm it ted fraud or intent ionall y concealed or          If we and you disagree on the amount of Net In-
    misrepresente d any materia l fact or circu mstance            come and operat ing expense or the amount of
    concerning:                                                    loss, either may make written request for an ap-
    1. This Co verage Part ;                                       praisal of the loss. If the request is accepted,
                                                                   each party will select a competent and impar tial
    2. The Co ve red Property ;                                    appraiser. Each party shall noti fy the other of the
    3. An insured's ("insured's") interest in the Cov -            appraiser selected within 20 days of the request.
       ered Property; or                                           The two appraiser s will select an umpi re. If they
   4. A claim under this Coverage Part or Cover-                   cannot agree within 15 days, either may request
        age Form.                                                  that selection be made by a judge of a court hav -
                                                                   ing jurisdic tion. The appraisers will state sepa-
D. Except as prov ided in E., the Appraisal Condit ion             rately the amount of Net Income and operat ing
   is replaced by the following:                                   expense or amount of loss. If they fai l to agree,
    If we and you disagree on the va lue of the prop-              they will submit thei r dif ferences to the umpire. A
    erty or the amount of loss ("loss"), either may
IL 01 04 09 07                              © IS O Propert ies, Inc. , 2006                                    Page 1 o f 2
                                                                                                       EXHIBIT 2
                                                                                                       PAGE 153
   Case 8:20-bk-13014-MW         Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                              Desc
                                 Main Document   Page 154 of 270
    decision agreed to by any two wil l be binding.            b. Bear the other expenses of the appraisal and
    Each party wi ll :                                            umpire equal ly.
    a. Pay its chosen appraiser; and                           If there is an appraisal, we wil l stil l retain our right
                                                               to deny the c la im.




Page 2 o f 2                            © IS O Propert ies, Inc. , 2006                                 IL 01 04 09 07
                                                                                                   EXHIBIT 2
                                                                                                   PAGE 154
   Case 8:20-bk-13014-MWDoc 164 Filed 08/02/21 Entered 08/02/21 20:14:43 Desc
                       Main Document    Page 155 of 270
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 CALIFORNIA CHANGES – CANCELLATION
                          AND NONRENEWAL
This endorsement modifies insurance provided under the following:
        CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
        COMMERCIAL AUTOMOBILE COVERAGE PART
        COMMERCIAL GENERAL LIABILITY COVERAGE PART
        COMMERCIAL INLAND MARINE COVERAGE PART
        COMMERCIAL PROPERTY COVERAGE PART
        CRIME AND FIDELITY COVERAGE PART
        EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
        EQUIPMENT BREAKDOWN COVERAGE PART
        FARM COVERAGE PART
        LIQUOR LIABILITY COVERAGE PART
        MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
        POLLUTION LIABILITY COVERAGE PART
        PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

A. Paragraphs 2. and 3. of the Cancellation                              we issued, we may cancel this policy only
   Common Policy Condition are replaced by the                           upon the occurrence, after the effective
   following:                                                            date of the policy, of one or more of the
                                                                         following:
    2. All Policies In Effect For 60 Days Or Less
        If this policy has been in effect for 60 days or                 (1) Nonpayment of premium, including
                                                                             payment due on a prior policy we
        less, and is not a renewal of a policy we have
        previously issued, we may cancel this policy                         issued and due during the current
        by mailing or delivering to the first Named                          policy term covering the same risks.
        Insured, at the mailing address shown in the                     (2) Discovery of fraud        or   material
        policy, and to the producer of record,                               misrepresentation by:
        advance written notice of cancellation, stating                         (a) Any insured or his or her
        the reason for cancellation, at least:                                      representative in obtaining this
        a. 10 days before the effective date of                                     insurance; or
           cancellation if we cancel for:                                       (b) You or your representative in
            (1) Nonpayment of premium; or                                           pursuing a claim under this
            (2) Discovery of fraud by:                                              policy.
                                                                         (3) A judgment by a court or an
                 (a) Any insured or his or her
                     representative in obtaining this                        administrative tribunal that you have
                     insurance; or                                           violated a California or Federal law,
                                                                             having as one of its necessary
                 (b) You or your representative in                           elements an act which materially
                     pursuing a claim under this                             increases any of the risks insured
                     policy.                                                 against.
        b. 30 days before the effective date of                          (4) Discovery of willful or grossly
           cancellation if we cancel for any other                           negligent acts or omissions, or of any
           reason.                                                           violations of state laws or regulations
    3. All Policies In Effect For More Than 60                               establishing safety standards, by you
       Days                                                                  or     your    representative,   which
                                                                             materially increase any of the risks
        a. If this policy has been in effect for more                        insured against.
           than 60 days, or is a renewal of a policy



IL 02 70 12 19                        © Insurance Services Office, Inc., 2019                            Page 1 of 4

                                                                                                  EXHIBIT 2
                                                                                                  PAGE 155
   Case 8:20-bk-13014-MW              Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                      Desc
                                      Main Document   Page 156 of 270
              (5) Failure by you or your representative              coverage on tenants' household personal
                  to implement reasonable loss control               property in a residential unit, if such coverage
                  requirements, agreed to by you as a                is written under one of the following:
                  condition of policy issuance, or which             Commercial Property Coverage Part
                  were conditions precedent to our use
                  of a particular rate or rating plan, if            Farm Coverage Part – Farm Property – Farm
                  that failure materially increases any              Dwellings, Appurtenant     Structures And
                  of the risks insured against.                      Household Personal Property Coverage Form

              (6) A determination by the Commissioner                a. If such coverage has been in effect for 60
                  of Insurance that the:                                days or less, and is not a renewal of
                                                                        coverage we previously issued, we may
                  (a) Loss of, or changes in, our                       cancel this coverage for any reason,
                      reinsurance covering all or part of               except as provided in b. and c. below.
                      the risk would threaten our
                      financial integrity or solvency; or            b. We may not cancel this policy solely
                                                                        because the first Named Insured has:
                  (b) Continuation   of     the     policy
                      coverage would:                                     (1) Accepted an offer of earthquake
                                                                              coverage; or
                      (i) Place us in violation of
                          California law or the laws of                   (2) Cancelled or did not renew a policy
                          the state where we are                              issued by the California Earthquake
                          domiciled; or                                       Authority (CEA) that included an
                                                                              earthquake      policy     premium
                      (ii) Threaten our solvency.                             surcharge.
              (7) A change        by you or         your                  However, we shall cancel this policy if the
                  representative in the activities or                     first Named Insured has accepted a new
                  property of the commercial or                           or renewal policy issued by the CEA that
                  industrial enterprise, which results in                 includes an earthquake policy premium
                  a materially added, increased or                        surcharge but fails to pay the earthquake
                  changed risk, unless the added,                         policy premium surcharge authorized by
                  increased or changed risk is included                   the CEA.
                  in the policy.
                                                                     c. We may not cancel such coverage solely
       b. We will mail or deliver advance written                       because corrosive soil conditions exist on
          notice of cancellation, stating the reason                    the premises. This restriction (c.) applies
          for cancellation, to the first Named                          only if coverage is subject to one of the
          Insured, at the mailing address shown in                      following, which exclude loss or damage
          the policy, and to the producer of record,                    caused by or resulting from corrosive soil
          at least:                                                     conditions:
              (1) 10 days before the effective date of                    (1) Commercial Property Coverage Part
                  cancellation  if we cancel for                              – Causes Of Loss – Special Form; or
                  nonpayment of premium or discovery
                  of fraud; or                                            (2) Farm Coverage Part – Causes Of
                                                                              Loss Form – Farm Property,
              (2) 30 days before the effective date of                        Paragraph D. Covered Causes Of
                  cancellation if we cancel for any other                     Loss – Special.
                  reason listed in Paragraph 3.a.
                                                                     d. If a state of emergency under California
B. The following provision is added to                the               Law is declared and the residential
   Cancellation Common Policy Condition:                                property is located in any ZIP Code within
   7. Residential Property                                              or adjacent to the fire perimeter, as
                                                                        determined by California Law, we may
       This provision applies to coverage on real                       not cancel this policy for one year,
       property which is used predominantly for                         beginning from the date the state of
       residential purposes and consisting of not                       emergency is declared, solely because
       more than four dwelling units, and to




Page 2 of 4                            © Insurance Services Office, Inc., 2019                        IL 02 70 12 19

                                                                                                  EXHIBIT 2
                                                                                                  PAGE 156
    Case 8:20-bk-13014-MW          Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                        Desc
                                   Main Document   Page 157 of 270
           the dwelling or other structure is located             b. We will not refuse to renew such
           in an area in which a wildfire has                        coverage solely because the first Named
           occurred.However, we may cancel:                          Insured has accepted an offer of
           (1) When you have not paid the                            earthquake coverage.
               premium, at any time by letting you                     However, the following applies only to
               know at least 10 days before the date                   insurers who are associate participating
               cancellation takes effect;                              insurers as established by Cal. Ins. Code
           (2) If willful or grossly negligent acts or                 Section 10089.16. We may elect not to
               omissions by the Named Insured, or                      renew such coverage after the first
               his or her representatives, are                         Named Insured has accepted an offer of
               discovered that materially increase                     earthquake coverage, if one or more of
               any of the risks insured against; or                    the following reasons applies:

           (3) If there are physical changes in the                    (1) The nonrenewal is based on sound
               property insured against, beyond the                        underwriting principles that relate to
               catastrophe-damaged condition of                            the coverages provided by this policy
               the structures and surface landscape,                       and that are consistent with the
               which result in the property becoming                       approved rating plan and related
               uninsurable.                                                documents filed with the Department
                                                                           of Insurance as required by existing
C. The following is added and supersedes any                               law;
   provisions to the contrary:
                                                                       (2) The Commissioner of Insurance finds
   Nonrenewal                                                              that the exposure to potential losses
   1. Subject to the provisions of Paragraphs C.2.                         will threaten our solvency or place us
      and C.3. below, if we elect not to renew this                        in a hazardous            condition.  A
      policy, we will mail or deliver written notice,                      hazardous condition includes, but is
      stating the reason for nonrenewal, to the first                      not limited to, a condition in which we
      Named Insured shown in the Declarations,                             make claims payments for losses
      and to the producer of record, at least 60                           resulting from an earthquake that
      days, but not more than 120 days, before the                         occurred within the preceding two
      expiration or anniversary date.                                      years and that required a reduction in
                                                                           policyholder surplus of at least 25%
       We will mail or deliver our notice to the first                     for payment of those claims; or
       Named Insured, and to the producer of
       record, at the mailing address shown in the                     (3) We have:
       policy.                                                                (a) Lost or experienced a substantial
   2. Residential Property                                                        reduction in the availability or
                                                                                  scope of reinsurance coverage;
       This provision applies to coverage on real                                 or
       property used predominantly for residential
       purposes and consisting of not more than                               (b) Experienced      a    substantial
       four dwelling units, and to coverage on                                    increase in the premium charged
       tenants' household property contained in a                                 for reinsurance coverage of our
       residential unit, if such coverage is written                              residential property insurance
       under one of the following:                                                policies; and
       Commercial Property Coverage Part                                      the Commissioner has approved a
                                                                              plan for the nonrenewals that is fair
       Farm Coverage Part – Farm Property – Farm
                                                                              and equitable, and that is responsive
       Dwellings, Appurtenant     Structures And                              to the changes in our reinsurance
       Household Personal Property Coverage Form                              position.
       a. We may elect not to renew such
                                                                  c. We will not refuse to renew such
          coverage for any reason, except as
                                                                     coverage solely because the first Named
          provided in b., c. and d. below.                           Insured has cancelled or did not renew a
                                                                     policy,   issued    by    the California




IL 02 70 12 19                      © Insurance Services Office, Inc., 2019                            Page 3 of 4

                                                                                                 EXHIBIT 2
                                                                                                 PAGE 157
   Case 8:20-bk-13014-MW              Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                       Desc
                                      Main Document   Page 158 of 270
              Earthquake Authority, that included an                      (3) If there are physical changes in the
              earthquake policy premium surcharge.                            property insured against, beyond the
       d. We will not refuse to renew such                                    catastrophe-damaged condition of
          coverage solely because corrosive soil                              the structures and surface landscape,
          conditions exist on the premises. This                              which result in the property becoming
          restriction (d.) applies only if coverage is                        uninsurable.
          subject to one of the following, which                 3. We are not required to send notice of
          exclude loss or damage caused by or                       nonrenewal in the following situations:
          resulting from corrosive soil conditions:                  a. If the transfer or renewal of a policy,
              (1) Commercial Property Coverage Part                     without any changes in terms, conditions
                  – Causes Of Loss – Special Form; or                   or rates, is between us and a member of
              (2) Farm Coverage Part – Causes Of                        our insurance group.
                  Loss Form – Farm Property,                         b. If the policy has been extended for 90
                  Paragraph D. Covered Causes Of                        days or less, provided that notice has
                  Loss – Special.                                       been given in accordance with Paragraph
       e. If a state of emergency under California                      C.1.
          Law is declared and the residential                        c. If you have obtained replacement
          property is located in any ZIP Code within                    coverage, or if the first Named Insured
          or adjacent to the fire perimeter, as                         has agreed, in writing, within 60 days of
          determined by California Law, we may                          the termination of the policy, to obtain
          not nonrenew this policy for one year,                        that coverage.
          beginning from the date the state of                       d. If the policy is for a period of no more
          emergency is declared, solely because                         than 60 days and you are notified at the
          the dwelling or other structure is located
                                                                        time of issuance that it will not be
          in an area in which a wildfire has                            renewed.
          occurred.
                                                                     e. If the first Named Insured requests a
              However, we may nonrenew:
                                                                        change in the terms or conditions or risks
              (1) If willful or grossly negligent acts or               covered by the policy within 60 days of
                  omissions by the Named Insured, or                    the end of the policy period.
                  his or her representatives, are
                                                                     f.   If we have made a written offer to the first
                  discovered that materially increase
                                                                          Named Insured, in accordance with the
                  any of the risks insured against;
                                                                          timeframes shown in Paragraph C.1., to
              (2) If losses unrelated to the postdisaster                 renew the policy under changed terms or
                  loss condition of the property have                     conditions or at an increased premium
                  occurred that would collectively                        rate, when the increase exceeds 25%.
                  render the risk ineligible for renewal;
                  or




Page 4 of 4                            © Insurance Services Office, Inc., 2019                        IL 02 70 12 19

                                                                                                   EXHIBIT 2
                                                                                                   PAGE 158
Case 8:20-bk-13014-MW   Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43   Desc
                        Main Document   Page 159 of 270




       POLICYHOLDER NOTICES




                                                            EXHIBIT 2


                                                                   PAGE 159
Case 8:20-bk-13014-MW   Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43   Desc
                        Main Document   Page 160 of 270




               POLICYHOLDER NOTICES




                                                           EXHIBIT 2


                                                                   PAGE 160
 Case 8:20-bk-13014-MW               Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                               Desc
                                     Main Document   Page 161 of 270




Dear Valued Customer ,
Trav elers Boi ler & Machinery appreciates your Equip ment Breakdown Insurance business. We understand that
li fe and business are dynamic and the best way to serve you is to del iver highly-rated and customized ser v ices
that beha ve the same way – e vo lving to keep in synch with l ife and busines s as they change.
Trav elers Bo iler & Machinery offers the f ollowing e xceptional services as part o f your insurance co ve rage:

                                              ENGINEERING SERVICES
Proactive Boiler Inspections and Object Management
Trav elers Boi ler & Machinery performs inspections on boilers and pressure vessels as required by jurisdic ti ons
across the country. Travelers can help you with the identi fication of any boilers or pressure vessels which require
inspection according to state or city laws. If your business has this equipment , we can perfor m the inspection.
Speak with your Equipment Breakdown professional for more information.
Help Line Support for Inspections
W hen li f e is out of synch our Help Line staff is avai lable to prov ide you with assistance on any questions, prob-
lems, or concerns about our engineer ing services. To schedu le an inspection or seek help with inspections,
call toll-free at 1-800-425-4119. We also provide you with dedicated support via fa x at 1-877-764-9535 and of fer
our assistance via email at boi linsp@tra v elers.com . Support by phone, fax , and emai l are available between 8:00
a.m. to 5:00 p .m. Eastern T ime.
Risk Control and Loss Prevention Information Wareho use
Wit h 100 years of experience in the Equip men t Breakdown Insurance business, Travelers Boi ler & Machi nery
wants to share with you the broad range of inno vative risk control and loss prevention solut ions we have dev el-
oped o ver the years. Tra velers Boi ler & Machinery also share s infor mat ion such as pre vent ive maintenance guid e-
lines for mach inery and equipment as well as workplace safety topics beyond just Boiler & Machinery. Our info r-
mation can be accessed by call ing 1-800-425-4119 or v iewing our web site at www.travelers.com/riskco ntrol.

                                                  CLAIM SERVICES
24/7/365 Claim Reporti ng
Trav elers Boi ler & Machinery off ers you a var iet y of ways to report your clai m and the peace of mind of knowing
our loca l c lai m profes sionals manage c lai ms with a b lend of skill , tenacit y, and common sense.
To report an Equip ment Breakdown (Boiler and Mach inery) loss:
    •   Contact Your Agent
    •   Call toll-free at 1-800-238-6225; or
    •   Fax your loss informatio n to us toll free at 1-877-QUIK-FAX (1-877-784-5329).
Sharing our Experience
During the c lai m investigat ion process, our Clai m Support Manager, c lai m staf f and f ie ld engineers act as techni-
cal resources and help you by suggesting reputable repair co mpanies and contractors in your area so you can get
back up and running quic kly. Speak with your claim professional for more infor mation.




PN BM 17 07 06                                                                                               Page 1 of 1
                                                                                                        EXHIBIT 2
                                                                                                        PAGE 161
   Case 8:20-bk-13014-MW          Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                    Desc
                                  Main Document   Page 162 of 270
          IMPORTANT NOTICE – INDEPENDENT AGENT AND BROKER
                           COMPENSATION

NO COVERAGE IS PROVIDED BY THIS NOTICE. THIS NOTICE DOES NOT AMEND ANY
PROVISION OF YOUR POLICY. YOU SHOULD REVIEW YOUR ENTIRE POLICY
CAREFULLY FOR COMPLETE INFORMATION ON THE COVERAGES PROVIDED AND TO
DETERMINE YOUR RIGHTS AND DUTIES UNDER YOUR POLICY. PLEASE CONTACT
YOUR AGENT OR BROKER IF YOU HAVE ANY QUESTIONS ABOUT THIS NOTICE OR
ITS CONTENTS. IF THERE IS ANY CONFLICT BETWEEN YOUR POLICY AND THIS
NOTICE, THE PROVISIONS OF YOUR POLICY PREVAIL.


For information about how Travelers compensates independent agents and brokers, please visit
www.travelers.com, call our toll-free telephone number 1-866-904-8348, or request a written copy from Marketing
at One Tower Square, 2GSA, Hartford, CT 06183.




PN T4 54 01 08                                                                                     Page 1 of 1


                                                                                             EXHIBIT 2
                                                                                             PAGE 162
    Case 8:20-bk-13014-MW             Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                               Desc
                                      Main Document   Page 163 of 270




                              NOTICE TO POLICYHOLDERS
                             JURISDICTIONAL INSPECTIONS
Dear Policyholder;
Many states and some cities issue certificates permitting the continued operation of certain equipment such as
boilers, water heaters, pressure vessels, etc. Periodic inspections are normally required to renew these certifi-
cates. In most jurisdictions, insurance company employees who have been licensed are authorized to perform
these inspections.

If:
•     You own or operate equipment that requires a certificate from a state or city to operate legally, and
•     We Insure that equipment under this Policy, and
•     You would like us to perform the next required inspection;

Then;

Call this toll-free number –   1-800-425-4119
When you call this number, our representative will ask you for the following information:
•     Name of your business (as shown on this Policy)
•     Policy Number
•     Location where the equipment is located. Including Zip Code.
•     Person to contact and phone number for scheduling of inspection
•     Type of equipment requiring inspection
•     Certificate inspection date and certificate number

Or;

Fill in the form on the reverse side of this notice and fax it to the toll-free number indicated on tha   t form.
Please note the following:
•     Your jurisdiction may charge you a fee for renewing a certificate. It is your responsibility to pay suc   h a fee.
•     All the provisions of the INSPECTIONS AND SURVEYS Condition apply to the inspections described in this
      notice.

                                                     REMINDER
If new equipment is installed or old equipment replaced that requires a jurisdictional inspection please let us
know by calling our toll-free number listed above.




PN T1 89 06 99                                                                                                  Page 1 of 2
                                                                                                          EXHIBIT 2
                                                                                                          PAGE 163
   Case 8:20-bk-13014-MW           Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                  Desc
                                   Main Document   Page 164 of 270
              REQUEST FOR JURISDICTIONAL INSPECTION
Name of
Business:
                                                   (As Shown on Policy)


Policy
Number:



Location of Equipment:




City                                           State                                Zip Code



Person to Contact for Scheduling Inspection:

Telephone Number of Person to Contact:


            Equipment Type                     Certificate Number             Certificate Expiration Date




Fax Form to 1-877-764-9535
Completed by:                                                       Phone Number:




Page 2 of 2                                                                                    PN T1 89 06 99

                                                                                           EXHIBIT 2
                                                                                           PAGE 164
Case 8:20-bk-13014-MW   Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43   Desc
                        Main Document   Page 165 of 270




                                                                  EXHIBIT 2


                                                                   PAGE 165
Case 8:20-bk-13014-MW   Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43   Desc
                        Main Document   Page 166 of 270




                                                                   EXHIBIT 2
                                                                   PAGE 166
Case 8:20-bk-13014-MW   Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43   Desc
                        Main Document   Page 167 of 270




                 Exhibit 3
                                                                   PAGE 167
Case 8:20-bk-13014-MW   Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43   Desc
                        Main Document   Page 168 of 270

                         IMPORTANT NOTICE:

1.   The insurance policy that you are applying to purchase is being
issued by an insurer that is not licensed by the State of California.
These companies are called “nonadmitted” or “surplus line”
insurers.

2.   The insurer is not subject to the financial solvency regulation
and enforcement that apply to California licensed insurers.

3.    The insurer does not participate in any of the insurance
guarantee funds created by California law. Therefore, these funds
will not pay your claims or protect your assets if the insurer
becomes
insolvent and is unable to make payments as promised.

4.    The insurer should be licensed either as a foreign insurer in
another state in the United States or as a non-United States (alien)
insurer. You should ask questions of your insurance agent, broker,
or “surplus line” broker or contact the California Department of
Insurance at the toll-free number 1-800-927-4357 or internet website
www.insurance.ca.gov. Ask whether or not the insurer is licensed as
a foreign or non-United States (alien) insurer and for additional
information about the insurer. You may also visit the NAIC’s
internet website at www.naic.org. The NAIC—the National
Association of Insurance Commissioners—is the regulatory support
organization created and governed by the chief insurance regulators
in the United States.

5.    Foreign insurers should be licensed by a state in the United
States and you may contact that state’s department of insurance to
obtain more information about that insurer. You can find a link to
each      state     from    this    NAIC      internet     website:
https://naic.org/state_web_map.htm.



                                                                   EXHIBIT 3

                                                                   PAGE 168
Case 8:20-bk-13014-MW   Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43   Desc
                        Main Document   Page 169 of 270

6.    For non-United States (alien) insurers, the insurer should be
licensed by a country outside of the United States and should be on
the NAIC’s International Insurers Department (IID) listing of
approved nonadmitted non-United States insurers. Ask your agent,
broker, or “surplus line” broker to obtain more information about
that insurer.

7.     California maintains a “List of Approved Surplus Line
Insurers (LASLI).” Ask your agent or broker if the insurer is on
that list, or view that list at the internet website of the California
Department of Insurance: www.insurance.ca.gov/01-consumers/120-
company/07-lasli/lasli.cfm.

8.    If you, as the applicant, required that the insurance policy
you have purchased be effective immediately, either because existing
coverage was going to lapse within two business days or because you
were
required to have coverage within two business days, and you
did not receive this disclosure form and a request for your signature
until after coverage became effective, you have the right to cancel
this policy within five days of receiving this disclosure. If you cancel
coverage, the premium will be prorated and any broker’s fee
charged for this insurance will be returned to you.




D-2 (Effective January 1, 2020)



                                                                   EXHIBIT 3

                                                                   PAGE 169
     Case 8:20-bk-13014-MW         Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43       Desc
                                   Main Document   Page 170 of 270
                ADMIRAL INSURANCE COMPANY
                                   A Delaware Corporation

                              COMMERCIAL LINES POLICY

THIS POLICY IS NOT OBTAINED PRIMARILY FOR PERSONAL, FAMILY OR HOUSEHOLD
PURPOSES.


THIS POLICY CONSISTS OF:


      Declarations;
      Common Policy Conditions; and
      One or more Coverage Parts. A Coverage Part Consists of:
      -    One or more Coverage Forms; and
      -    Applicable Forms and Endorsements.


In Witness Whereof, we have caused this policy to be executed and attested, and, if required by state
law, this policy shall not be valid unless countersigned by our authorized representative.




          W. Robert Berkley, Jr.                               Philip S. Welt
               President                                        Secretary




          Administrative Office: 7233 E. Butherus Drive, Scottsdale, AZ 85260 (480) 509-6627
    Policy Issuing Office: 1000 Howard Blvd., Suite 300, P.O. Box 5430, Mount Laurel, NJ 08054
                         Telephone (856) 429-9200 Facsimile (856)429-8611


[JA 10 01 07 20]
                                                                                  EXHIBIT 3
                                                                                  PAGE 170
    Case 8:20-bk-13014-MW     Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43         Desc
                              Main Document   Page 171 of 270
Policy Number:                                                             AI 80 00 09 20

                                                                Effective Date: 04/15/2021




Carrier:          Admiral Insurance Company

Named Insured:    RABBIT RIDGE WINE SALES, INC.

                       IMPORTANT – POLICYHOLDER NOTICES


                                Form Intentionally Left Blank




 AI 80 00 09 20                                                                  Page 1 of 1
                                                                             EXHIBIT 3
                                                                             PAGE 171
    Case 8:20-bk-13014-MW       Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43        Desc
                                Main Document   Page 172 of 270
Policy Number: CA000041568-01                                                  AI 07 34 12 19

                                                                    Effective Date: 04/15/2021


                                IMPORTANT NOTICE:

1. The insurance policy that you have purchased is being issued by an
   insurer that is not licensed by the State of California. These companies
   are called “nonadmitted” or “surplus line” insurers.

2. The insurer is not subject to the financial solvency regulation and
   enforcement that apply to California licensed insurers.

3. The insurer does not participate in any of the insurance guarantee funds
   created by California law. Therefore, these funds will not pay your
   claims or protect your assets if the insurer becomes insolvent and is
   unable to make payments as promised.

4. The insurer should be licensed either as a foreign insurer in another
   state in the United States or as a non-United States (alien) insurer. You
   should ask questions of your insurance agent, broker, or “surplus line”
   broker or contact the California Department of Insurance at the toll-
   free number 1-800-927-4357 or internet website www.insurance.ca.gov.
   Ask whether or not the insurer is licensed as a foreign or non-United
   States (alien) insurer and for additional information about the insurer.
   You may also visit the NAIC’s internet website at www.naic.org. The
   NAIC—the National Association of Insurance Commissioners—is the
   regulatory support organization created and governed by the chief
   insurance regulators in the United States.

5. Foreign insurers should be licensed by a state in the United States and
   you may contact that state’s department of insurance to obtain more
   information about that insurer. You can find a link to each state from
   this NAIC internet website: https://naic.org/state_web_map.htm.



AI 07 34 12 19                                                                     Page 1 of 2
                                                                              EXHIBIT 3
                                                                              PAGE 172
    Case 8:20-bk-13014-MW   Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43   Desc
                            Main Document   Page 173 of 270
6. For non-United States (alien) insurers, the insurer should be licensed by
   a country outside of the United States and should be on the NAIC’s
   International Insurers Department (IID) listing of approved
   nonadmitted non-United States insurers. Ask your agent, broker, or
   “surplus line” broker to obtain more information about that insurer.

7. California maintains a “List of Approved Surplus Line Insurers
   (LASLI).” Ask your agent or broker if the insurer is on that list, or view
   that list at the internet website of the California Department of
   Insurance:www.insurance.ca.gov/01-consumers/120-company/07-
   lasli/lasli.cfm.

8. If you, as the applicant, required that the insurance policy you have
   purchased be effective immediately, either because existing coverage
   was going to lapse within two business days or because you were
   required to have coverage within two business days, and you did not
   receive this disclosure form and a request for your signature until after
   coverage became effective, you have the right to cancel this policy
   within five days of receiving this disclosure. If you cancel coverage, the
   premium will be prorated and any broker’s fee charged for this
   insurance will be returned to you.”




AI 07 34 12 19                                                            Page 2 of 2
                                                                      EXHIBIT 3
                                                                      PAGE 173
Case 8:20-bk-13014-MW   Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43   Desc
                        Main Document   Page 174 of 270




                  CA Surplus Lines Tax & Fee Breakdown

                  Premium:              $       8,635.00
                  Company Fee:          $
                  Inspection Fee:       $
                  3% State Tax:         $       259.05
                  .250% Stamping Fee:   $       21.59
                  Broker Fee:           $       350.00
                                                                  EXHIBIT 3
                                                                  PAGE 174
     Case 8:20-bk-13014-MW              Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43 Desc
                                        Main Document   Page 175 of 270
                                                             COMMERCIAL GENERAL LIABILITY
                                                                      COVERAGE PART
                                                                                     DECLARATIONS




 CARRIER                        Admiral Insurance Company


 POLICY NUMBER                  CA000041568-01


 LIMITS OF INSURANCE
 Each Occurrence Limit                              $            1,000,000
 General Aggregate Limit                            $            2,000,000
 (Other Than Products- Completed Operations)
 Products - Completed Operations Aggregate Limit    $            2,000,000
 Personal and Advertising Injury Limit              $            1,000,000
 Damage To Premises Rented To You Limit             $              300,000            Any One Premises
 Medical Expense Limit                              $                5,000            Any One Person
 Assault and Battery Each Event Limit               $              350,000
 Assault and Battery Aggregate Limit                $              350,000
 Liquor Liability Each Common Cause Limit           $            1,000,000
 Liquor Liability Aggregate Limit                   $            2,000,000

 PREMIUM
             Classification                 Code    PremiumBasis         Rate            Per             Advance Premium
 OPERATIONS RATED AS:                       59964       $3,500,000       $2.20          $1,000                  $7,700.00
 WINE MANUFACTURING-STILL                                                             Gross Sales
 (CGL)
 OPREATIONS RATED AS:                       50913       $2,000,000       $0.47          $1,000                   $935.00
 WINE MANUFACTURERS AND                                                              Liquor Sales
 DISTRIBUTORS
 (LIQUOR LIABILITY)

                                                                              Total Advance Premium             $8,635.00
                                                                             Minimum Term Premium               $8,635.00




THESE DECLARATIONS ARE PART OF THE POLICY DECLARATIONS CONTAINING THE NAME OF THE INSURED AND THE POLICY PERIOD.




DE20020820                                                                                                       Page 1 of 1
                                                                                                      EXHIBIT 3
                                                                                                      PAGE 175
      Case 8:20-bk-13014-MW       Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43         Desc
                                  Main Document   Page 176 of 270
                                   SCHEDULE OF FORMS
Named Insured:      RABBIT RIDGE WINE SALES, INC.                    Policy No.: CA000041568-01



FORM NUMBER                         TITLE


JA10010720                          COVER JACKET - ADMIRAL INSURANCE COMPANY


AI07341219                          CALIFORNIA DISCLOSURE NOTICE


DE20010820                          COMMON POLICY DECLARATIONS


DE20020820                          COMMERCIAL GENERAL LIABILITY COVERAGE PART DECLARATIONS


AI67040920                          CLAIM REPORTING NOTICE ADDRESS INFORMATION


AI00180398                          SCHEDULE OF FORMS


CG00010413                          COMMERCIAL GENERAL LIABILITY COVERAGE FORM


CG00330413                          LIQUOR LIABILITY COVERAGE FORM


CG21060514                          EXCLUSION-ACCESS OR DISCLOSURE OF CONFIDENTIAL OR
                                    PERSONAL INFORMATION AND DATA-RELATED LIABILITY - WITH
                                    LIMITED BODILY INJURY EXCEPTION


CG21320509                          COMMUNICABLE DISEASE EXCLUSION


CG21490999                          TOTAL POLLUTION EXCLUSION ENDORSEMENT


CG21500413                          AMENDMENT OF LIQUOR LIABILITY EXCLUSION


CG21750115                          EXCLUSION OF CERTIFIED ACTS OF TERRORISM AND EXCLUSION OF
                                    OTHER ACTS OF TERRORISM COMMITTED OUTSIDE THE UNITED
                                    STATES


CG24260413                          AMENDMENT OF INSURED CONTRACT DEFINITION


CG24500615                          LIMITED COVERAGE FOR DESIGNATED UNMANNED AIRCRAFT



   AI 00 18 03 98                                                                            Page 1 of 2
                                                                                  EXHIBIT 3
                                                                                  PAGE 176
     Case 8:20-bk-13014-MW   Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43     Desc
                             Main Document   Page 177 of 270
IL00171198                     COMMON POLICY CONDITIONS


IL00210702                     NUCLEAR ENERGY LIABILITY EXCLUSION ENDORSEMENT


AD06620204                     EMPLOYEE BENEFITS LIABILITY COVERAGE CLAIMS MADE
                               COVERAGE


AD07400207                     CROSS LIABILITY EXCLUSION


AD07850195                     NAMED INSURED ENDORSEMENT


AD08420216                     BODILY INJURY REDEFINED


AD66090295                     MINIMUM PREMIUM AND MINIMUM RETAINED PREMIUM
                               AMENDATORY ENDORSEMENT


AD66110511                     DEDUCTIBLE LIABILITY INSURANCE


AD68830413                     LONG TERM EXPOSURE EXCLUSIONS JOINT FORM


AD68840411                     DEDUCTIBLE LIABILITY INSURANCE APPLICABLE TO INDEMNITY
                               AND EXPENSES


AD68860519                     INJURY TO WORKERS EXCLUSION JOINT FORM


AD69170413                     FIREARMS EXCLUSION LIMITED


AD69280319                     ASSAULT OR BATTERY EVENT - LIMITED COVERAGE (CGL AND
                               LIQUOR LIABILITY COVERAGE FORMS)


AD69320415                     PREMIUM BASIS DEFINITION - LIQUOR SALES


AD68881213                     SPECIAL EXCLUSIONS JOINT FORM OCCURRENCE VERSION


AD67480511                     INTELLECTUAL PROPERTY EXCLUSION (AMENDED DEFINITION OF
                               PERSONAL AND ADVERTISING INJURY)


AD67600415                     PREMIUM BASIS DEFINITION-GROSS SALES


AD69850420                     COMMUNICABLE DISEASE EXCLUSION (LIQUOR LIABILITY
                               COVERAGE FORM)

AI07100818                     SERVICE OF SUIT - CALIFORNIA

   AI 00 18 03 98                                                                     Page 2 of 2
                                                                           EXHIBIT 3
                                                                           PAGE 177
     Case 8:20-bk-13014-MW           Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                             Desc
                                     Main Document   Page 178 of 270
 Policy Number: CA000041568-01                                                                             AI 67 04 09 20

                                                                                                Effective Date: 04/15/2021


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                  CLAIM REPORTING NOTICE ADDRESS INFORMATION

This endorsement modifies insurance provided under the following:

        COMMERCIAL GENERAL LIABILITY COVERAGE FORM
        PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE FORM
        LIQUOR LIABILITY COVERAGE FORM


It is agreed that the following is hereby added to SECTION IV – COMMERCIAL GENERAL LIABILITY CONDITIONS
paragraph 2. Duties In The Event Of Occurrence, Offense, Claim Or Suit:


e.      You and any other involved insured must see to it that wea re notified as soon as practicable of an "occurrence" or
        an offense which may result in a claim. Notice must be given to:
                     Admiral Insurance Group, a Berkley Company
                     Attention: Claims Department,
                     Mt. Laurel Corporate Park,
                     1000 Howard Blvd., Suite 300,
                     P.O. Box 5430,
                     Mount Laurel, NJ 08054

        Or E-mail to: admclaims@admiralins.com




 AI 67 04 09 20                                                                                                 Page 1 of 1
                                                                                                       EXHIBIT 3
                                                                                                       PAGE 178
   Case 8:20-bk-13014-MW               Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                               Desc
                                       Main Document   Page 179 of 270
                                                                            COMMERCIAL GENERAL LIABILITY
                                                                                             CG 00 01 04 13



 COMMERCIAL GENERAL LIABILITY COVERAGE FORM
Various provisions in this policy restrict coverage. Read the           (2) The "bodily injury" or "property damage"
entire policy carefully to determine rights, duties and what                occurs during the policy period; and
is and is not covered.                                                  (3) Prior to the policy period, no insured listed
Throughout this policy the words "you" and "your" refer to                  under Paragraph 1. of Section II – Who Is An
the Named Insured shown in the Declarations, and any                        Insured and no "employee" authorized by you to
other person or organization qualifying as a Named Insured                  give or receive notice of an "occurrence" or
under this policy. The words "we", "us" and "our" refer to                  claim, knew that the "bodily injury" or "property
the company providing this insurance.                                       damage" had occurred, in whole or in part. If
The word "insured" means any person or organization                         such a listed insured or authorized "employee"
qualifying as such under Section II – Who Is An Insured.                    knew,pr ior to the policy period, that the "bodily
                                                                            injury" or "property damage" occurred, then any
Other words and phrases that appear in quotation marks                      continuation, change or resumption of such
have special meaning. Refer to Section V –Definitions.                      "bodily injury" or "property damage" during or
SECTION I – COVERAGES                                                       after the policy period will be deemed to have
COVERAGE A – BODILY INJURY AND PROPERTY                                     been known prior to the policy period.
DAMAGE LIABILITY                                                      c. "Bodily injury" or "property damage" which occurs
1. Insuring Agreement                                                    during the policy period and was not, prior to the
                                                                         policy period, known to have occurred by any
    a. We will pay those sums that the insured becomes                   insured listed under Paragraph 1. of Section II –
       legally obligated to pay as damages because of                    Who Is An Insured or any "employee" authorized
       "bodily injury" or "property damage" to which this                by you to give or receive notice of an "occurrence"
       insurance applies. We will have the right and duty                or claim, includes any continuation, change or
       to defend the insured against any "suit" seeking                  resumption of that "bodily injury" or "property
       those damages. However, we will have no duty to                   damage" after the end of the policy period.
       defend the insured against any "suit" seeking
       damages for "bodily injury" or "property damage"               d. "Bodily injury" or "property damage" will be
       to which this insurance does not apply. We may, at                deemed to have been known to have occurred at the
       our discretion, investigate any "occurrence" and                  earliest time when any insured listed under
       settle any claim or "suit" that may result. But:                  Paragraph 1. of Section II – Who Is An Insured or
                                                                         any "employee" authorized by you to give or
      (1) The amount we will pay for damages is limited                  receive notice of an "occurrence" or claim:
          as described in Section III – Limits Of
          Insurance; and                                                (1) Reports all, or any part, of the "bodily injury" or
                                                                            "property damage" to us or any other insurer;
      (2) Our right and duty to defend ends when we have
          used up the applicable limit of insurance in the              (2) Receives a written or verbal demand or claim
          payment of judgments or settlements under                         for damages because of the "bodily injury" or
          Coverages A or B or medical expenses under                        "property damage"; or
          Coverage C.                                                   (3) Becomes aware by any other means that "bodily
       No other obligation or liability to pay sums or                      injury" or "property damage" has occurred or
       perform acts or services is covered unless explicitly                has begun to occur.
       provided for under Supplementary Payments –                    e. Damages because of "bodily injury" include
       Coverages A and B.                                                damages claimed by any person or organization for
    b. This insurance applies to "bodily injury" and                     care, loss of services or death resulting at any time
       "property damage" only if:                                        from the "bodily injury".

      (1) The "bodily injury" or "property damage" is
          caused by an "occurrence" that takes place in
          the "coverage territory";




CG 00 01 04 13                              © Insurance Services Office, Inc., 2012                              Page 1 of 16
                                                                                                          EXHIBIT 3
                                                                                                          PAGE 179
   Case 8:20-bk-13014-MW               Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                             Desc
                                       Main Document   Page 180 of 270
2. Exclusions                                                           This exclusion applies even if the claims against
   This insurance does not apply to:                                    any insured allege negligence or other wrongdoing
                                                                        in:
   a. Expected Or Intended Injury
                                                                           (a) The supervision, hiring, employment,
      "Bodily injury" or "property damage" expected or                         training or monitoring of others by that
      intended from the standpoint of the insured. This                        insured; or
      exclusion does not apply to "bodily injury" resulting
      from the use of reasonable force to protect persons                  (b) Providing or failing to provide
      or property.                                                             transportation with respect to any person
                                                                               that may be under the influence of alcohol;
   b. Contractual Liability
                                                                        if the "occurrence" which caused the "bodily injury"
      "Bodily injury" or "property damage" for which the                or "property damage", involved that which is
      insured is obligated to pay damages by reason of the              described in Paragraph (1), (2) or (3) above.
      assumption of liability in a contract or agreement.
      This exclusion does not apply to liability for                    However, this exclusion applies only if you are in
      damages:                                                          the business of manufacturing, distributing, selling,
                                                                        serving or furnishing alcoholic beverages. For the
      (1) That the insured would have in the absence of                 purposes of this exclusion, permitting a person to
          the contract or agreement; or                                 bring alcoholic beverages on your premises, for
      (2) Assumed in a contract or agreement that is an                 consumption on your premises, whether or not a fee
          "insured contract", provided the "bodily injury"              is charged or a license is required for such activity,
          or "property damage" occurs subsequent to the                 is not by itself considered the business of selling,
          execution of the contract or agreement. Solely                serving or furnishing alcoholic beverages.
          for the purposes of liability assumed in an                d. Workers' Compensation And Similar Laws
          "insured contract", reasonable attorneys' fees
          and necessary litigation expenses incurred by or              Any obligation of the insured under a workers'
          for a party other than an insured are deemed to               compensation, disability benefits or unemployment
          be damages because of "bodily injury" or                      compensation law or any similar law.
          "property damage", provided:                               e. Employer's Liability
         (a) Liability to such party for, or for the cost of,           "Bodily injury" to:
             that party's defense has also been assumed in             (1) An "employee" of the insured arising out of and
             the same "insured contract"; and                              in the course of:
         (b) Such attorneys' fees and litigation expenses                  (a) Employment by the insured; or
             are for defense of that party against a civil or
             alternative dispute resolution proceeding in                  (b) Performing duties related to the conduct of
             which damages to which this insurance                             the insured's business; or
             applies are alleged.                                      (2) The spouse, child, parent, brother or sister of
   c. Liquor Liability                                                     that "employee" as a consequence of Paragraph
                                                                           (1) above.
      "Bodily injury" or "property damage" for which any
      insured may be held liable by reason of:                          This exclusion applies whether the insured may be
                                                                        liable as an employer or in any other capacity and to
      (1) Causing or contributing to the intoxication of                any obligation to share damages with or repay
          any person;                                                   someone else who must pay damages because of the
      (2) The furnishing of alcoholic beverages to a                    injury.
          person under the legal drinking age or under the              This exclusion does not apply to liability assumed
          influence of alcohol; or                                      by the insured under an "insured contract".
      (3) Any statute, ordinance or regulation relating to
          the sale, gift, distribution or use of alcoholic
          beverages.




CG 00 01 04 13                             © Insurance Services Office, Inc., 2012                              Page 2 of 16
                                                                                                         EXHIBIT 3
                                                                                                         PAGE 180
   Case 8:20-bk-13014-MW             Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                             Desc
                                     Main Document   Page 181 of 270
   f. Pollution                                                          (d) At or from any premises, site or location on
     (1) "Bodily injury" or "property damage" arising                        which any insured or any contractors or
         out of the actual, alleged or threatened                            subcontractors working directly or indirectly
         discharge, dispersal, seepage, migration, release                   on any insured's behalf are performing
         or escape of "pollutants":                                          operations if the "pollutants" are brought on
                                                                             or to the premises, site or location in
         (a) At or from any premises, site or location                       connection with such operations by such
             which is or was at any time owned or                            insured, contractor or subcontractor.
             occupied by, or rented or loaned to, any                        However, this subparagraph does not apply
             insured. However, this subparagraph does                        to:
             not apply to:
                                                                             (i) "Bodily injury" or "property damage"
             (i) "Bodily injury" if sustained within a                           arising out of the escape of fuels,
                 building and caused by smoke, fumes,                            lubricants or other operating fluids
                 vapor or soot produced by or originating                        which are needed to perform the normal
                 from equipment that is used to heat, cool                       electrical, hydraulic or mechanical
                 or dehumidify the building, or                                  functions necessary for the operation of
                 equipment that is used to heat water for                        "mobile equipment" or its parts, if such
                 personal use, by the building's occupants                       fuels, lubricants or other operating fluids
                 or their guests;                                                escape from a vehicle part designed to
            (ii) "Bodily injury" or "property damage" for                        hold, store or receive them. This
                 which you may be held liable, if you are                        exception does not apply if the "bodily
                 a contractor and the owner or lessee of                         injury" or "property damage" arises out
                 such premises, site or location has been                        of the intentional discharge, dispersal or
                 added to your policy as an additional                           release of the fuels, lubricants or other
                 insured with respect to your ongoing                            operating fluids, or if such fuels,
                 operations performed for that additional                        lubricants or other operating fluids are
                 insured at that premises, site or location                      brought on or to the premises, site or
                 and such premises, site or location is not                      location with the intent that they be
                 and never was owned or occupied by, or                          discharged, dispersed or released as part
                 rented or loaned to, any insured, other                         of the operations being performed by
                 than that additional insured; or                                such insured, contractor or
           (iii) "Bodily injury" or "property damage"                            subcontractor;
                 arising out of heat, smoke or fumes from                    (ii) "Bodily injury" or "property damage"
                 a "hostile fire";                                                sustained within a building and caused
        (b) At or from any premises, site or location                             by the release of gases, fumes or vapors
            which is or was at any time used by or for                            from materials brought into that building
            any insured or others for the handling,                               in connection with operations being
            storage, disposal, processing or treatment of                         performed by you or on your behalf by a
            waste;                                                                contractor or subcontractor; or

         (c) Which are or were at any time transported,                     (iii) "Bodily injury" or "property damage"
             handled, stored, treated, disposed of, or                            arising out of heat, smoke or fumes from
             processed as waste by or for:                                        a "hostile fire".

             (i) Any insured; or                                         (e) At or from any premises, site or location on
                                                                             which any insured or any contractors or
            (ii) Any person or organization for whom                         subcontractors working directly or indirectly
                 you may be legally responsible; or                          on any insured's behalf are performing
                                                                             operations if the operations are to test for,
                                                                             monitor, clean up, remove, contain, treat,
                                                                             detoxify or neutralize, or in any way respond
                                                                             to, or assess the effects of, "pollutants".




CG 00 01 04 13                           © Insurance Services Office, Inc., 2012                              Page 3 of 16
                                                                                                      EXHIBIT 3
                                                                                                      PAGE 181
   Case 8:20-bk-13014-MW              Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                               Desc
                                      Main Document   Page 182 of 270
     (2) Any loss, cost or expense arising out of any:                 (5) "Bodily injury" or "property damage" arising
         (a) Request, demand, order or statutory or                        out of:
             regulatory requirement that any insured or                    (a) The operation of machinery or equipment
             others test for, monitor, clean up, remove,                       that is attached to, or part of, a land vehicle
             contain, treat, detoxify or neutralize, or in                     that would qualify under the definition of
             any way respond to, or assess the effects of,                     "mobile equipment" if it were not subject to
             "pollutants"; or                                                  a compulsory or financial responsibility law
        (b) Claim or suit by or on behalf of a                                 or other motor vehicle insurance laww here
            governmental authority for damages because                         it is licensed or principally garaged; or
            of testing for, monitoring, cleaning up,                       (b) The operation of any of the machinery or
            removing, containing, treating, detoxifying                        equipment listed in Paragraph f.(2) or f.(3)
            or neutralizing, or in any way responding to,                      of the definition of "mobile equipment".
            or assessing the effects of, "pollutants".               h. Mobile Equipment
         However, this paragraph does not apply to                      "Bodily injury" or "property damage" arising out of:
         liability for damages because of "property
         damage" that the insured would have in the                    (1) The transportation of "mobile equipment" by an
         absence of such request, demand, order or                         "auto" owned or operated by or rented or loaned
         statutory or regulatory requirement, or such                      to any insured; or
         claim or "suit" by or on behalf of a                          (2) The use of "mobile equipment" in, or while in
         governmental authority.                                           practice for, or while being prepared for, any
   g. Aircraft, Auto Or Watercraft                                         prearranged racing, speed, demolition, or
                                                                           stunting activity.
      "Bodily injury" or "property damage" arising out of
      the ownership, maintenance, use or entrustment to              i. War
      others of any aircraft, "auto" or watercraft owned or             "Bodily injury" or "property damage", however
      operated by or rented or loaned to any insured. Use               caused, arising, directly or indirectly, out of:
      includes operation and "loading or unloading".                   (1) War, including undeclared or civil war;
      This exclusion applies even if the claims against                (2) Warlike action by a military force, including
      any insured allege negligence or other wrongdoing                    action in hindering or defending against an
      in the supervision, hiring, employment, training or                  actual or expected attack, by any government,
      monitoring of others by that insured, if the                         sovereign or other authority using military
      "occurrence" which caused the "bodily injury" or                     personnel or other agents; or
      "property damage" involved the ownership,
      maintenance, use or entrustment to others of any                 (3) Insurrection, rebellion, revolution, usurped
      aircraft, "auto" or watercraft that is owned or                      power, or action taken by governmental
      operated by or rented or loaned to any insured.                      authority in hindering or defending against any
                                                                           of these.
      This exclusion does not apply to:
                                                                     j. Damage To Property
     (1) A watercraft while ashore on premises you own
         or rent;                                                       "Property damage" to:
     (2) A watercraft you do not own that is:                          (1) Property you own, rent, or occupy, including
                                                                           any costs or expenses incurred by you, or any
         (a) Less than 26 feet long; and                                   other person, organization or entity, for repair,
        (b) Not being used to carry persons or property                    replacement, enhancement, restoration or
            for a charge;                                                  maintenance of such property for any reason,
     (3) Parking an "auto" on, or on the ways next to,                     including prevention of injury to a person or
         premises you own or rent, provided the "auto" is                  damage to another's property;
         not owned by or rented or loaned to you or the                (2) Premises you sell, give away or abandon, if the
         insured;                                                          "property damage" arises out of any part of
     (4) Liability assumed under any "insured contract"                    those premises;
         for the ownership, maintenance or use of aircraft             (3) Property loaned to you;
         or watercraft; or




CG 00 01 04 13                             © Insurance Services Office, Inc., 2012                               Page 4 of 16
                                                                                                         EXHIBIT 3
                                                                                                         PAGE 182
   Case 8:20-bk-13014-MW               Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                             Desc
                                       Main Document   Page 183 of 270
     (4) Personal property in the care, custody or control              This exclusion does not apply to the loss of use of
         of the insured;                                                other property arising out of sudden and accidental
     (5) That particular part of real property on which                 physical injury to "your product" or "your work"
         you or any contractors or subcontractors                       after it has been put to its intended use.
         working directly or indirectly on your behalf are           n. Recall Of Products, Work Or Impaired Property
         performing operations, if the "property damage"                Damages claimed for any loss, cost or expense
         arises out of those operations; or                             incurred by you or others for the loss of use,
     (6) That particular part of any property that must be              withdrawal, recall, inspection, repair, replacement,
         restored, repaired or replaced because "your                   adjustment, removal or disposal of:
         work" was incorrectly performed on it.                        (1) "Your product";
      Paragraphs (1), (3) and (4) of this exclusion do not             (2) "Your work"; or
      apply to "property damage" (other than damage by
      fire) to premises, including the contents of such                (3) "Impaired property";
      premises, rented to you for a period of seven or                  if such product, work, or property is withdrawn or
      fewer consecutive days. A separate limit of                       recalled from the market or from use by any person
      insurance applies to Damage To Premises Rented                    or organization because of a known or suspected
      To You as described in Section III – Limits Of                    defect, deficiency, inadequacy or dangerous
      Insurance.                                                        condition in it.
      Paragraph (2) of this exclusion does not apply if the          o. Personal And Advertising Injury
      premises are "your work" and were never occupied,                 "Bodily injury" arising out of "personal and
      rented or held for rental by you.                                 advertising injury".
      Paragraphs (3), (4), (5) and (6) of this exclusion do          p. Electronic Data
      not apply to liability assumed under a sidetrack
      agreement.                                                        Damages arising out of the loss of, loss of use of,
                                                                        damage to, corruption of, inability to access, or
      Paragraph (6) of this exclusion does not apply to                 inability to manipulate electronic data.
      "property damage" included in the "products-
      completed operations hazard".                                     However, this exclusion does not apply to liability
                                                                        for damages because of "bodily injury".
   k. Damage To Your Product
                                                                        As used in this exclusion, electronic data means
      "Property damage" to "your product" arising out of                information, facts or programs stored as or on,
      it or any part of it.                                             created or used on, or transmitted to or from
    l. Damage To Your Work                                              computer software, including systems and
      "Property damage" to "your work" arising out of it                applications software, hard or floppy disks, CD-
      or any part of it and included in the "products-                  ROMs, tapes, drives, cells, data processing devices
      completed operations hazard".                                     or any other media which are used with
                                                                        electronically controlled equipment.
      This exclusion does not apply if the damaged work
      or the work out of which the damage arises was                 q. Recording And Distribution Of Material Or
      performed on your behalf by a subcontractor.                      Information In Violation Of Law
  m. Damage To Impaired Property Or Property Not                        "Bodily injury" or "property damage" arising
     Physically Injured                                                 directly or indirectly out of any action or omission
                                                                        that violates or is alleged to violate:
      "Property damage" to "impaired property" or
      property that has not been physically injured,                   (1) The Telephone Consumer Protection Act
      arising out of:                                                      (TCPA), including any amendment of or
                                                                           addition to such law;
     (1) A defect, deficiency, inadequacy or dangerous
         condition in "your product" or "your work"; or                (2) The CAN-SPAM Act of 2003, including any
                                                                           amendment of or addition to such law;
     (2) A delay or failure by you or anyone acting on
         your behalf to perform a contract or agreement                (3) The Fair Credit Reporting Act (FCRA), and any
         in accordance with its terms.                                     amendment of or addition to such law, including
                                                                           the Fair and Accurate Credit Transactions Act
                                                                           (FACTA); or




CG 00 01 04 13                             © Insurance Services Office, Inc., 2012                              Page 5 of 16
                                                                                                         EXHIBIT 3
                                                                                                         PAGE 183
   Case 8:20-bk-13014-MW              Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                              Desc
                                      Main Document   Page 184 of 270
     (4) Any federal, state or local statute, ordinance or       2. Exclusions
         regulation, other than the TCPA, CAN-SPAM                  This insurance does not apply to:
         Act of 2003 or FCRA and their amendments
         and additions, that addresses, prohibits, or limits         a. Knowing Violation Of Rights Of Another
         the printing, dissemination, disposal, collecting,             "Personal and advertising injury" caused by or at
         recording, sending, transmitting,                              the direction of the insured with the knowledge that
         communicating or distribution of material or                   the act would violate the rights of another and
         information.                                                   would inflict "personal and advertising injury".
   Exclusions c. through n. do not apply to damage by fire           b. Material Published With Knowledge Of Falsity
   to premises while rented to you or temporarily occupied              "Personal and advertising injury" arising out of oral
   by you with permission of the owner. A separate limit                or written publication, in any manner, of material, if
   of insurance applies to this coverage as described in                done by or at the direction of the insured with
   Section III – Limits Of Insurance.                                   knowledge of its falsity.
COVERAGE B – PERSONAL AND ADVERTISING                                c. Material Published Prior To Policy Period
INJURY LIABILITY
                                                                        "Personal and advertising injury" arising out of oral
1. Insuring Agreement                                                   or written publication, in any manner, of material
   a. We will pay those sums that the insured becomes                   whose first publication took place before the
      legally obligated to pay as damages because of                    beginning of the policy period.
      "personal and advertising injury" to which this                d. Criminal Acts
      insurance applies. We will have the right and duty
      to defend the insured against any "suit" seeking                  "Personal and advertising injury" arising out of a
      those damages. However, we will have no duty to                   criminal act committed by or at the direction of the
      defend the insured against any "suit" seeking                     insured.
      damages for "personal and advertising injury" to               e. Contractual Liability
      which this insurance does not apply. We may, at our
                                                                        "Personal and advertising injury" for which the
      discretion, investigate any offense and settle any                insured has assumed liability in a contract or
      claim or "suit" that may result. But:                             agreement. This exclusion does not apply to liability
     (1) The amount we will pay for damages is limited                  for damages that the insured would have in the
         as described in Section III – Limits Of                        absence of the contract or agreement.
         Insurance; and
                                                                     f. Breach Of Contract
     (2) Our right and duty to defend end when we have
                                                                        "Personal and advertising injury" arising out of a
         used up the applicable limit of insurance in the
                                                                        breach of contract, except an implied contract to use
         payment of judgments or settlements under
                                                                        another's advertising idea in your "advertisement".
         Coverages A or B or medical expenses under
         Coverage C.                                                 g. Quality Or Performance Of Goods – Failure To
                                                                        Conform To Statements
      No other obligation or liability to pay sums or
      perform acts or services is covered unless explicitly             "Personal and advertising injury" arising out of the
      provided for under Supplementary Payments –                       failure of goods, products or services to conform
      Coverages A and B.                                                with any statement of quality or performance made
                                                                        in your "advertisement".
   b. This insurance applies to "personal and advertising
      injury" caused by an offense arising out of your               h. Wrong Description Of Prices
      business but only if the offense was committed in                 "Personal and advertising injury" arising out of the
      the "coverage territory" during the policy period.                wrong description of the price of goods, products or
                                                                        services stated in your "advertisement".




CG 00 01 04 13                             © Insurance Services Office, Inc., 2012                              Page 6 of 16
                                                                                                         EXHIBIT 3
                                                                                                         PAGE 184
   Case 8:20-bk-13014-MW               Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                             Desc
                                       Main Document   Page 185 of 270
    i. Infringement Of Copyright, Patent, Trademark                  n. Pollution-related
       Or Trade Secret                                                  Any loss, cost or expense arising out of any:
      "Personal and advertising injury" arising out of the             (1) Request, demand, order or statutory or
      infringement of copyright, patent, trademark, trade                  regulatory requirement that any insured or
      secret or other intellectual property rights. Under                  others test for, monitor, clean up, remove,
      this exclusion, such other intellectual property                     contain, treat, detoxify or neutralize, or in any
      rights do not include the use of another's advertising               way respond to, or assess the effects of,
      idea in your "advertisement".                                        "pollutants"; or
      However, this exclusion does not apply to                        (2) Claim or suit by or on behalf of a governmental
      infringement, in your "advertisement", of copyright,                 authority for damages because of testing for,
      trade dress or slogan.                                               monitoring, cleaning up, removing, containing,
   j. Insureds In Media And Internet Type Businesses                       treating, detoxifying or neutralizing, or in any
      "Personal and advertising injury" committed by an                    way responding to, or assessing the effects of,
      insured whose business is:                                           "pollutants".
     (1) Advertising, broadcasting, publishing or                    o. War
         telecasting;                                                   "Personal and advertising injury", however caused,
     (2) Designing or determining content of web sites                  arising, directly or indirectly, out of:
         for others; or                                                (1) War, including undeclared or civil war;
     (3) An Internet search, access, content or service                (2) Warlike action by a military force, including
         provider.                                                         action in hindering or defending against an
      However, this exclusion does not apply to                            actual or expected attack, by any government,
      Paragraphs 14.a., b. and c. of "personal and                         sovereign or other authority using military
      advertising injury" under the Definitions section.                   personnel or other agents; or
      For the purposes of this exclusion, the placing of               (3) Insurrection, rebellion, revolution, usurped
      frames, borders or links, or advertising, for you or                 power, or action taken by governmental
      others anywhere on the Internet, is not by itself,                   authority in hindering or defending against any
      considered the business of advertising,                              of these.
      broadcasting, publishing or telecasting.                       p. Recording And Distribution Of Material Or
   k. Electronic Chatrooms Or Bulletin Boards                           Information In Violation Of Law
      "Personal and advertising injury" arising out of an               "Personal and advertising injury" arising directly or
      electronic chatroom or bulletin board the insured                 indirectly out of any action or omission that violates
      hosts, owns, or over which the insured exercises                  or is alleged to violate:
      control.                                                         (1) The Telephone Consumer Protection Act
    l. Unauthorized Use Of Another's Name Or                               (TCPA), including any amendment of or
       Product                                                             addition to such law;
      "Personal and advertising injury" arising out of the             (2) The CAN-SPAM Act of 2003, including any
      unauthorized use of another's name or product in                     amendment of or addition to such law;
      your e-mail address, domain name or metatag, or                  (3) The Fair Credit Reporting Act (FCRA), and any
      any other similar tactics to mislead another's                       amendment of or addition to such law, including
      potential customers.                                                 the Fair and Accurate Credit Transactions Act
  m. Pollution                                                             (FACTA); or
      "Personal and advertising injury" arising out of the             (4) Any federal, state or local statute, ordinance or
      actual, alleged or threatened discharge, dispersal,                  regulation, other than the TCPA, CAN-SPAM
      seepage, migration, release or escape of "pollutants"                Act of 2003 or FCRA and their amendments and
      at any time.                                                         additions, that addresses, prohibits, or limits the
                                                                           printing, dissemination, disposal, collecting,
                                                                           recording, sending, transmitting, communicating
                                                                           or distribution of material or information.




CG 00 01 04 13                             © Insurance Services Office, Inc., 2012                               Page 7 of 16
                                                                                                         EXHIBIT 3
                                                                                                         PAGE 185
   Case 8:20-bk-13014-MW                Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                             Desc
                                        Main Document   Page 186 of 270
COVERAGE C – MEDICAL PAYMENTS                                        g. Coverage A Exclusions
1. Insuring Agreement                                                   Excluded under Coverage A.
   a. We will pay medical expenses as described below            SUPPLEMENTARY PAYMENTS – COVERAGES A
      for "bodily injury" caused by an accident:                 AND B
      (1) On premises you own or rent;                           1. We will pay, with respect to any claim we investigate
      (2) On ways next to premises you own or rent; or              or settle, or any "suit" against an insured we defend:
      (3) Because of your operations;                                a. All expenses we incur.
      provided that:                                                 b. Up to $250 for cost of bail bonds required because
                                                                        of accidents or traffic law violations arising out of
         (a) The accident takes place in the "coverage                  the use of any vehicle to which the Bodily Injury
             territory" and during the policy period;                   Liability Coverage applies. We do not have to
         (b) The expenses are incurred and reported to us               furnish these bonds.
             within one year of the date of the accident;            c. The cost of bonds to release attachments, but only
             and                                                        for bond amounts within the applicable limit of
         (c) The injured person submits to examination,                 insurance. We do not have to furnish these bonds.
             at our expense, by physicians of our choice             d. All reasonable expenses incurred by the insured at
             as often as we reasonably require.                         our request to assist us in the investigation or
   b. We will make these payments regardless of fault.                  defense of the claim or "suit", including actual loss
      These payments will not exceed the applicable limit               of earnings up to $250 a day because of time off
      of insurance. We will pay reasonable expenses for:                from work.
      (1) First aid administered at the time of an accident;         e. All court costs taxed against the insured in the
      (2) Necessary medical, surgical, X-ray and dental                 "suit". However, these payments do not include
          services, including prosthetic devices; and                   attorneys' fees or attorneys' expenses taxed against
                                                                        the insured.
      (3) Necessary ambulance, hospital, professional
          nursing and funeral services.                              f. Prejudgment interest awarded against the insured on
                                                                        that part of the judgment we pay. If we make an
2. Exclusions                                                           offer to pay the applicable limit of insurance, we
   We will not pay expenses for "bodily injury":                        will not pay any prejudgment interest based on that
                                                                        period of time after the offer.
   a. Any Insured
      To any insured, except "volunteer workers".                    g. All interest on the full amount of any judgment that
                                                                        accrues after entry of the judgment and before we
   b. Hired Person                                                      have paid, offered to pay, or deposited in court the
      To a person hired to do work for or on behalf of any              part of the judgment that is within the applicable
      insured or a tenant of any insured.                               limit of insurance.
   c. Injury On Normally Occupied Premises                          These payments will not reduce the limits of insurance.
      To a person injured on that part of premises you           2. If we defend an insured against a "suit" and an
      own or rent that the person normally occupies.                indemnitee of the insured is also named as a party to the
                                                                    "suit", we will defend that indemnitee if all of the
   d. Workers' Compensation And Similar Laws
                                                                    following conditions are met:
      To a person, whether or not an "employee" of any
                                                                     a. The "suit" against the indemnitee seeks damages for
      insured, if benefits for the "bodily injury" are
                                                                        which the insured has assumed the liability of the
      payable or must be provided under a workers'
                                                                        indemnitee in a contract or agreement that is an
      compensation or disability benefits law or a similar
                                                                        "insured contract";
      law.
                                                                     b. This insurance applies to such liability assumed by
   e. Athletics Activities
                                                                        the insured;
      To a person injured while practicing, instructing or
                                                                     c. The obligation to defend, or the cost of the defense
      participating in any physical exercises or games,
                                                                        of, that indemnitee, has also been assumed by the
      sports, or athletic contests.
                                                                        insured in the same "insured contract";
   f. Products-Completed Operations Hazard
      Included within the "products-completed operations
      hazard".




CG 00 01 04 13                             © Insurance Services Office, Inc., 2012                               Page 8 of 16
                                                                                                         EXHIBIT 3
                                                                                                         PAGE 186
   Case 8:20-bk-13014-MW               Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                               Desc
                                       Main Document   Page 187 of 270
   d. The allegations in the "suit" and the information we           b. A partnership or joint venture, you are an insured.
      know about the "occurrence" are such that no                      Your members, your partners, and their spouses are
      conflict appears to exist between the interests of the            also insureds, but only with respect to the conduct
      insured and the interests of the indemnitee;                      of your business.
   e. The indemnitee and the insured ask us to conduct               c. A limited liability company, you are an insured.
      and control the defense of that indemnitee against                Your members are also insureds, but only with
      such "suit" and agree that we can assign the same                 respect to the conduct of your business. Your
      counsel to defend the insured and the indemnitee;                 managers are insureds, but only with respect to their
      and                                                               duties as your managers.
    f. The indemnitee:                                               d. An organization other than a partnership, joint
      (1) Agrees in writing to:                                         venture or limited liability company, you are an
                                                                        insured. Your "executive officers" and directors are
          (a) Cooperate with us in the investigation,                   insureds, but only with respect to their duties as
              settlement or defense of the "suit";                      your officers or directors. Your stockholders are
          (b) Immediately send us copies of any demands,                also insureds, but only with respect to their liability
              notices, summonses or legal papers received               as stockholders.
              in connection with the "suit";                         e. A trust, you are an insured. Your trustees are also
          (c) Notify any other insurer whose coverage is                insureds, but only with respect to their duties as
              available to the indemnitee; and                          trustees.
          (d) Cooperate with us with respect to                  2. Each of the following is also an insured:
              coordinating other applicable insurance                a. Your "volunteer workers" only while performing
              available to the indemnitee; and                          duties related to the conduct of your business, or
      (2) Provides us with written authorization to:                    your "employees", other than either your "executive
          (a) Obtain records and other information related              officers" (if you are an organization other than a
              to the "suit"; and                                        partnership, joint venture or limited liability
                                                                        company) or your managers (if you are a limited
          (b) Conduct and control the defense of the                    liability company), but only for acts within the
              indemnitee in such "suit".                                scope of their employment by you or while
   So long as the above conditions are met, attorneys' fees             performing duties related to the conduct of your
   incurred by us in the defense of that indemnitee,                    business. However, none of these "employees" or
   necessary litigation expenses incurred by us and                     "volunteer workers" are insureds for:
   necessary litigation expenses incurred by the                        (1) "Bodily injury" or "personal and advertising
   indemnitee at our request will be paid as Supplementary                  injury":
   Payments. Notwithstanding the provisions of Paragraph
   2.b.(2) of Section I – Coverage A – Bodily Injury And                   (a) To you, to your partners or members (if you
   Property Damage Liability, such payments will not be                        are a partnership or joint venture), to your
   deemed to be damages for "bodily injury" and "property                      members (if you are a limited liability
   damage" and will not reduce the limits of insurance.                        company), to a co-"employee" while in the
                                                                               course of his or her employment or
   Our obligation to defend an insured's indemnitee and to                     performing duties related to the conduct of
   pay for attorneys' fees and necessary litigation expenses                   your business, or to your other "volunteer
   as Supplementary Payments ends when we have used                            workers" while performing duties related to
   up the applicable limit of insurance in the payment of                      the conduct of your business;
   judgments or settlements or the conditions set forth
   above, or the terms of the agreement described in                       (b) To the spouse, child, parent, brother or sister
   Paragraph f. above, are no longer met.                                      of that co-"employee" or "volunteer worker"
                                                                               as a consequence of Paragraph (1)(a) above;
SECTION II – WHO IS AN INSURED
                                                                            (c) For which there is any obligation to share
1. If you are designated in the Declarations as:                                damages with or repay someone else who
   a. An individual, you and your spouse are insureds,                          must pay damages because of the injury
      but only with respect to the conduct of a business of                     described in Paragraph (1)(a) or (b) above;
      which you are the sole owner.                                             or




CG 00 01 04 13                             © Insurance Services Office, Inc., 2012                                Page 9 of 16
                                                                                                          EXHIBIT 3
                                                                                                          PAGE 187
   Case 8:20-bk-13014-MW                 Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                            Desc
                                         Main Document   Page 188 of 270
          (d) Arising out of his or her providing or failing           a. Insureds;
              to provide professional health care services.            b. Claims made or "suits" brought; or
       (2) "Property damage" to property:                              c. Persons or organizations making claims or bringing
          (a) Owned, occupied or used by;                                 "suits".
          (b) Rented to, in the care, custody or control of,       2. The General Aggregate Limit is the most we will pay
              or over which physical control is being                 for the sum of:
              exercised for any purpose by;                            a. Medical expenses under Coverage C;
           you, any of your "employees", "volunteer                    b. Damages under Coverage A, except damages
           workers", any partner or member (if you are a                  because of "bodily injury" or "property damage"
           partnership or joint venture), or any member (if               included in the "products-completed operations
           you are a limited liability company).                          hazard"; and
    b. Any person (other than your "employee" or                       c. Damages under Coverage B.
       "volunteer worker"), or any organization while
       acting as your real estate manager.                         3. The Products-Completed Operations Aggregate Limit is
                                                                      the most we will pay under Coverage A for damages
    c. Any person or organization having proper                       because of "bodily injury" and "property damage"
       temporary custody of your property if you die, but             included in the "products-completed operations
       only:                                                          hazard".
       (1) With respect to liability arising out of the            4. Subject to Paragraph 2. above, the Personal And
           maintenance or use of that property; and                   Advertising Injury Limit is the most we will pay under
       (2) Until your legal representative has been                   Coverage B for the sum of all damages because of all
           appointed.                                                 "personal and advertising injury" sustained by any one
    d. Your legal representative if you die, but only with            person or organization.
       respect to duties as such. That representative will         5. Subject to Paragraph 2. or 3. above, whichever applies,
       have all your rights and duties under this Coverage            the Each Occurrence Limit is the most we will pay for
       Part.                                                          the sum of:
3. Any organization you newly acquire or form, other than              a. Damages under Coverage A; and
   a partnership, joint venture or limited liability company,          b. Medical expenses under Coverage C
   and over which you maintain ownership or majority
   interest, will qualify as a Named Insured if there is no           because of all "bodily injury" and "property damage"
   other similar insurance available to that organization.            arising out of any one "occurrence".
   However:                                                        6. Subject to Paragraph 5. above, the Damage To Premises
    a. Coverage under this provision is afforded only until           Rented To You Limit is the most we will pay under
       the 90th day after you acquire or form the                     Coverage A for damages because of "property damage"
       organization or the end of the policy period,                  to any one premises, while rented to you, or in the case
       whichever is earlier;                                          of damage by fire, while rented to you or temporarily
                                                                      occupied by you with permission of the owner.
    b. Coverage A does not apply to "bodily injury" or
       "property damage" that occurred before you                  7. Subject to Paragraph 5. above, the Medical Expense
       acquired or formed the organization; and                       Limit is the most we will pay under Coverage C for all
                                                                      medical expenses because of "bodily injury" sustained
    c. Coverage B does not apply to "personal and                     by any one person.
       advertising injury" arising out of an offense
       committed before you acquired or formed the                 The Limits of Insurance of this Coverage Part apply
       organization.                                               separately to each consecutive annual period and to any
                                                                   remaining period of less than 12 months, starting with the
No person or organization is an insured with respect to the        beginning of the policy period shown in the Declarations,
conduct of any current or past partnership, joint venture or       unless the policy period is extended after issuance for an
limited liability company that is not shown as a Named             additional period of less than 12 months. In that case, the
Insured in the Declarations.                                       additional period will be deemed part of the last preceding
SECTION III – LIMITS OF INSURANCE                                  period for purposes of determining the Limits of Insurance.
1. The Limits of Insurance shown in the Declarations and
   the rules below fix the most we will pay regardless of
   the number of:




CG 00 01 04 13                               © Insurance Services Office, Inc., 2012                            Page 10 of 16
                                                                                                          EXHIBIT 3
                                                                                                          PAGE 188
   Case 8:20-bk-13014-MW                Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                              Desc
                                        Main Document   Page 189 of 270
SECTION IV – COMMERCIAL GENERAL                                       a. To join us as a party or otherwise bring us into a
LIABILITY CONDITIONS                                                     "suit" asking for damages from an insured; or
1. Bankruptcy                                                         b. To sue us on this Coverage Part unless all of its
   Bankruptcy or insolvency of the insured or of the                     terms have been fully complied with.
   insured's estate will not relieve us of our obligations           A person or organization may sue us to recover on an
   under this Coverage Part.                                         agreed settlement or on a final judgment against an
2. Duties In The Event Of Occurrence, Offense, Claim                 insured; but we will not be liable for damages that are
   Or Suit                                                           not payable under the terms of this Coverage Part or
                                                                     that are in excess of the applicable limit of insurance.
   a. You must see to it that we are notified as soon as             An agreed settlement means a settlement and release of
      practicable of an "occurrence" or an offense which             liability signed by us, the insured and the claimant or
      may result in a claim. To the extent possible, notice          the claimant's legal representative.
      should include:
                                                                  4. Other Insurance
      (1) How, when and where the "occurrence" or
          offense took place;                                        If other valid and collectible insurance is available to
                                                                     the insured for a loss we cover under Coverages A or B
      (2) The names and addresses of any injured persons             of this Coverage Part, our obligations are limited as
          and witnesses; and                                         follows:
      (3) The nature and location of any injury or damage             a. Primary Insurance
          arising out of the "occurrence" or offense.
                                                                         This insurance is primary except when Paragraph b.
   b. If a claim is made or "suit" is brought against any                below applies. If this insurance is primary, our
      insured, you must:                                                 obligations are not affected unless any of the other
      (1) Immediately record the specifics of the claim or               insurance is also primary. Then, we will share with
          "suit" and the date received; and                              all that other insurance by the method described in
      (2) Notify us as soon as practicable.                              Paragraph c. below.

      You must see to it that we receive written notice of            b. Excess Insurance
      the claim or "suit" as soon as practicable.                       (1) This insurance is excess over:
   c. You and any other involved insured must:                              (a) Any of the other insurance, whether
      (1) Immediately send us copies of any demands,                            primary, excess, contingent or on any other
          notices, summonses or legal papers received in                        basis:
          connection with the claim or "suit";                                   (i) That is Fire, Extended Coverage,
      (2) Authorize us to obtain records and other                                   Builder's Risk, Installation Risk or
          information;                                                               similar coverage for "your work";

      (3) Cooperate with us in the investigation or                             (ii) That is Fire insurance for premises
          settlement of the claim or defense against the                             rented to you or temporarily occupied by
          "suit"; and                                                                you with permission of the owner;

      (4) Assist us, upon our request, in the enforcement                      (iii) That is insurance purchased by you to
          of any right against any person or organization                            cover your liability as a tenant for
          which may be liable to the insured because of                              "property damage" to premises rented to
          injury or damage to which this insurance may                               you or temporarily occupied by you with
          also apply.                                                                permission of the owner; or

   d. No insured will, except at that insured's own cost,                      (iv) If the loss arises out of the maintenance
      voluntarily make a payment, assume any obligation,                            or use of aircraft, "autos" or watercraft to
      or incur any expense, other than for first aid,                               the extent not subject to Exclusion g. of
      without our consent.                                                          Section I – Coverage A – Bodily Injury
                                                                                    And Property Damage Liability.
3. Legal Action Against Us
                                                                            (b) Any other primary insurance available to
   No person or organization has a right under this                             you covering liability for damages arising
   Coverage Part:                                                               out of the premises or operations, or the
                                                                                products and completed operations, for
                                                                                which you have been added as an additional
                                                                                insured.




CG 00 01 04 13                              © Insurance Services Office, Inc., 2012                              Page 11 of 16
                                                                                                          EXHIBIT 3
                                                                                                          PAGE 189
   Case 8:20-bk-13014-MW               Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                              Desc
                                       Main Document   Page 190 of 270
     (2) When this insurance is excess, we will have no          6. Representations
         duty under Coverages A or B to defend the                  By accepting this policy, you agree:
         insured against any "suit" if any other insurer
         has a duty to defend the insured against that               a. The statements in the Declarations are accurate and
         "suit". If no other insurer defends, we will                   complete;
         undertake to do so, but we will be entitled to the          b. Those statements are based upon representations
         insured's rights against all those other insurers.             you made to us; and
     (3) When this insurance is excess over other                    c. We have issued this policy in reliance upon your
         insurance, we will pay only our share of the                   representations.
         amount of the loss, if any, that exceeds the sum        7. Separation Of Insureds
         of:
                                                                    Except with respect to the Limits of Insurance, and any
         (a) The total amount that all such other                   rights or duties specifically assigned in this Coverage
             insurance would pay for the loss in the                Part to the first Named Insured, this insurance applies:
             absence of this insurance; and
                                                                     a. As if each Named Insured were the only Named
         (b) The total of all deductible and self-insured               Insured; and
             amounts under all that other insurance.
                                                                     b. Separately to each insured against whom claim is
     (4) We will share the remaining loss, if any, with                 made or "suit" is brought.
         any other insurance that is not described in this
         Excess Insurance provision and was not bought           8. Transfer Of Rights Of Recovery Against Others To
         specifically to apply in excess of the Limits of           Us
         Insurance shown in the Declarations of this                If the insured has rights to recover all or part of any
         Coverage Part.                                             payment we have made under this Coverage Part, those
   c. Method Of Sharing                                             rights are transferred to us. The insured must do nothing
                                                                    after loss to impair them. At our request, the insured
      If all of the other insurance permits contribution by         will bring "suit" or transfer those rights to us and help
      equal shares, we will follow this method also.                us enforce them.
      Under this approach each insurer contributes equal
      amounts until it has paid its applicable limit of          9. When We Do Not Renew
      insurance or none of the loss remains, whichever              If we decide not to renew this Coverage Part, we will
      comes first.                                                  mail or deliver to the first Named Insured shown in the
      If any of the other insurance does not permit                 Declarations written notice of the nonrenewal not less
      contribution by equal shares, we will contribute by           than 30 days before the expiration date.
      limits. Under this method, each insurer's share is            If notice is mailed, proof of mailing will be sufficient
      based on the ratio of its applicable limit of                 proof of notice.
      insurance to the total applicable limits of insurance
                                                                 SECTION V – DEFINITIONS
      of all insurers.
                                                                 1. "Advertisement" means a notice that is broadcast or
5. PremiumAudit                                                     published to the general public or specific market
   a. We will compute all premiums for this Coverage                segments about your goods, products or services for the
      Part in accordance with our rules and rates.                  purpose of attracting customers or supporters. For the
   b. Premium shown in this Coverage Part as advance                purposes of this definition:
      premium is a deposit premium only. At the close of             a. Notices that are published include material placed
      each audit period we will compute the earned                      on the Internet or on similar electronic means of
      premium for that period and send notice to the first              communication; and
      Named Insured. The due date for audit and
                                                                     b. Regarding web sites, only that part of a web site
      retrospective premiums is the date shown as the due               that is about your goods, products or services for the
      date on the bill. If the sum of the advance and audit
                                                                        purposes of attracting customers or supporters is
      premiums paid for the policy period is greater than
                                                                        considered an advertisement.
      the earned premium, we will return the excess to the
      first Named Insured.                                       2. "Auto" means:
   c. The first Named Insured must keep records of the               a. A land motor vehicle, trailer or semitrailer designed
      information we need for premium computation, and                  for travel on public roads, including any attached
      send us copies at such times as we may request.                   machinery or equipment; or




CG 00 01 04 13                             © Insurance Services Office, Inc., 2012                             Page 12 of 16
                                                                                                         EXHIBIT 3
                                                                                                         PAGE 190
   Case 8:20-bk-13014-MW                Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                             Desc
                                        Main Document   Page 191 of 270
   b. Any other land vehicle that is subject to a                 9. "Insured contract" means:
      compulsory or financial responsibility law or other             a. A contract for a lease of premises. However, that
      motor vehicle insurance law where it is licensed or                portion of the contract for a lease of premises that
      principally garaged.                                               indemnifies any person or organization for damage
   However, "auto" does not include "mobile equipment".                  by fire to premises while rented to you or
3. "Bodily injury" means bodily injury, sickness or disease              temporarily occupied by you with permission of the
   sustained by a person, including death resulting from                 owner is not an "insured contract";
   any of these at any time.                                          b. A sidetrack agreement;
4. "Coverage territory" means:                                        c. Any easement or license agreement, except in
   a. The United States of America (including its                        connection with construction or demolition
      territories and possessions), Puerto Rico and                      operations on or within 50 feet of a railroad;
      Canada;                                                         d. An obligation, as required by ordinance, to
   b. International waters or airspace, but only if the                  indemnify a municipality, except in connection with
      injury or damage occurs in the course of travel or                 work for a municipality;
      transportation between any places included in                   e. An elevator maintenance agreement;
      Paragraph a. above; or                                          f. That part of any other contract or agreement
   c. All other parts of the world if the injury or damage               pertaining to your business (including an
      arises out of:                                                     indemnification of a municipality in connection
      (1) Goods or products made or sold by you in the                   with work performed for a municipality) under
          territory described in Paragraph a. above;                     which you assume the tort liability of another party
                                                                         to pay for "bodily injury" or "property damage" to a
      (2) The activities of a person whose home is in the                third person or organization. Tort liability means a
          territory described in Paragraph a. above, but is              liability that would be imposed by law in the
          away for a short time on your business; or                     absence of any contract or agreement.
      (3) "Personal and advertising injury" offenses that                Paragraph f. does not include that part of any
          take place through the Internet or similar                     contract or agreement:
          electronic means of communication;
                                                                        (1) That indemnifies a railroad for "bodily injury"
   provided the insured's responsibility to pay damages is                  or "property damage" arising out of construction
   determined in a "suit" on the merits, in the territory                   or demolition operations, within 50 feet of any
   described in Paragraph a. above or in a settlement we                    railroad property and affecting any railroad
   agree to.                                                                bridge or trestle, tracks, road-beds, tunnel,
5. "Employee" includes a "leased worker". "Employee"                        underpass or crossing;
   does not include a "temporary worker".                               (2) That indemnifies an architect, engineer or
6. "Executive officer" means a person holding any of the                    surveyor for injury or damage arising out of:
   officer positions created by your charter, constitution,                 (a) Preparing, approving, or failing to prepare or
   bylaws or any other similar governing document.                              approve, maps, shop drawings, opinions,
7. "Hostile fire" means one which becomes uncontrollable                        reports, surveys, field orders, change orders
   or breaks out from where it was intended to be.                              or drawings and specifications; or
8. "Impaired property" means tangible property, other than                  (b) Giving directions or instructions, or failing
   "your product" or "your work", that cannot be used or is                     to give them, if that is the primary cause of
   less useful because:                                                         the injury or damage; or
   a. It incorporates "your product" or "your work" that is             (3) Under which the insured, if an architect,
      known or thought to be defective, deficient,                          engineer or surveyor, assumes liability for an
      inadequate or dangerous; or                                           injury or damage arising out of the insured's
   b. You have failed to fulfill the terms of a contract or                 rendering or failure to render professional
      agreement;                                                            services, including those listed in (2) above and
                                                                            supervisory, inspection, architectural or
   if such property can be restored to use by the repair,                   engineering activities.
   replacement, adjustment or removal of "your product"
   or "your work" or your fulfilling the terms of the
   contract or agreement.




CG 00 01 04 13                              © Insurance Services Office, Inc., 2012                             Page 13 of 16
                                                                                                          EXHIBIT 3
                                                                                                          PAGE 191
   Case 8:20-bk-13014-MW                 Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                              Desc
                                         Main Document   Page 192 of 270
10. "Leased worker" means a person leased to you by a                    (1) Equipment designed primarily for:
    labor leasing firm under an agreement between you and                    (a) Snow removal;
    the labor leasing firm, to perform duties related to the
    conduct of your business. "Leased worker" does not                       (b) Road maintenance, but not construction or
    include a "temporary worker".                                                resurfacing; or
11. "Loading or unloading" means the handling of property:                   (c) Street cleaning;
    a. After it is moved from the place where it is accepted             (2) Cherry pickers and similar devices mounted on
       for movement into or onto an aircraft, watercraft or                  automobile or truck chassis and used to raise or
       "auto";                                                               lower workers; and
    b. While it is in or on an aircraft, watercraft or "auto";           (3) Air compressors, pumps and generators,
       or                                                                    including spraying, welding, building cleaning,
                                                                             geophysical exploration, lighting and well
    c. While it is being moved from an aircraft, watercraft                  servicing equipment.
       or "auto" to the place where it is finally delivered;
                                                                      However, "mobile equipment" does not include any
   but "loading or unloading" does not include the                    land vehicles that are subject to a compulsory or
   movement of property by means of a mechanical                      financial responsibility law or other motor vehicle
   device, other than a hand truck, that is not attached to           insurance law where it is licensed or principally
   the aircraft, watercraft or "auto".                                garaged. Land vehicles subject to a compulsory or
12. "Mobile equipment" means any of the following types               financial responsibility law or other motor vehicle
    of land vehicles, including any attached machinery or             insurance law are considered "autos".
    equipment:                                                     13. "Occurrence" means an accident, including continuous
    a. Bulldozers, farm machinery, forklifts and other                 or repeated exposure to substantially the same general
       vehicles designed for use principally off public                harmful conditions.
       roads;                                                      14. "Personal and advertising injury" means injury,
    b. Vehicles maintained for use solely on or next to                including consequential "bodily injury", arising out of
       premises you own or rent;                                       one or more of the following offenses:
    c. Vehicles that travel on crawler treads;                         a. False arrest, detention or imprisonment;
    d. Vehicles, whether self-propelled or not, maintained             b. Malicious prosecution;
       primarily to provide mobility to permanently                    c. The wrongful eviction from, wrongful entry into, or
       mounted:                                                           invasion of the right of private occupancy of a
       (1) Power cranes, shovels, loaders, diggers or drills;             room, dwelling or premises that a person occupies,
           or                                                             committed by or on behalf of its owner, landlord or
       (2) Road construction or resurfacing equipment                     lessor;
           such as graders, scrapers or rollers;                       d. Oral or written publication, in any manner, of
    e. Vehicles not described in Paragraph a., b., c. or d.               material that slanders or libels a person or
       above that are not self-propelled and are maintained               organization or disparages a person's or
       primarily to provide mobility to permanently                       organization's goods, products or services;
       attached equipment of the following types:                      e. Oral or written publication, in any manner, of
       (1) Air compressors, pumps and generators,                         material that violates a person's right of privacy;
           including spraying, welding, building cleaning,             f. The use of another's advertising idea in your
           geophysical exploration, lighting and well                     "advertisement"; or
           servicing equipment; or                                     g. Infringing upon another's copyright, trade dress or
       (2) Cherry pickers and similar devices used to raise               slogan in your "advertisement".
           or lower workers;                                       15. "Pollutants" mean any solid, liquid, gaseous or thermal
    f. Vehicles not described in Paragraph a., b., c. or d.            irritant or contaminant, including smoke, vapor, soot,
       above maintained primarily for purposes other than              fumes, acids, alkalis, chemicals and waste. Waste
       the transportation of persons or cargo.                         includes materials to be recycled, reconditioned or
       However, self-propelled vehicles with the following             reclaimed.
       types of permanently attached equipment are not
       "mobile equipment" but will be considered "autos":




CG 00 01 04 13                               © Insurance Services Office, Inc., 2012                              Page 14 of 16
                                                                                                           EXHIBIT 3
                                                                                                           PAGE 192
   Case 8:20-bk-13014-MW                Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                             Desc
                                        Main Document   Page 193 of 270
16. "Products-completed operations hazard":                          As used in this definition, electronic data means
   a. Includes all "bodily injury" and "property damage"             information, facts or programs stored as or on, created
      occurring away from premises you own or rent and               or used on, or transmitted to or from computer
      arising out of "your product" or "your work" except:           software, including systems and applications software,
                                                                     hard or floppy disks, CD-ROMs, tapes, drives, cells,
      (1) Products that are still in your physical                   data processing devices or any other media which are
          possession; or                                             used with electronically controlled equipment.
      (2) Work that has not yet been completed or                 18. "Suit" means a civil proceeding in which damages
          abandoned. However, "your work" will be                     because of "bodily injury", "property damage" or
          deemed completed at the earliest of the                     "personal and advertising injury" to which this
          following times:                                            insurance applies are alleged. "Suit" includes:
          (a) When all of the work called for in your                 a. An arbitration proceeding in which such damages
              contract has been completed.                               are claimed and to which the insured must submit or
          (b) When all of the work to be done at the job                 does submit with our consent; or
              site has been completed if your contract                b. Any other alternative dispute resolution proceeding
              calls for work at more than one job site.                  in which such damages are claimed and to which
          (c) When that part of the work done at a job site              the insured submits with our consent.
              has been put to its intended use by any             19. "Temporary worker" means a person who is furnished
              person or organization other than another               to you to substitute for a permanent "employee" on
              contractor or subcontractor working on the              leave or to meet seasonal or short-termw orkload
              same project.                                           conditions.
          Work that may need service, maintenance,                20. "Volunteer worker" means a person who is not your
          correction, repair or replacement, but which is             "employee", and who donates his or her work and acts
          otherwise complete, will be treated as                      at the direction of and within the scope of duties
          completed.                                                  determined by you, and is not paid a fee, salary or other
   b. Does not include "bodily injury" or "property                   compensation by you or anyone else for their work
      damage" arising out of:                                         performed for you.
      (1) The transportation of property, unless the injury       21. "Your product":
          or damage arises out of a condition in or on a              a. Means:
          vehicle not owned or operated by you, and that
          condition was created by the "loading or                       (1) Any goods or products, other than real property,
          unloading" of that vehicle by any insured;                         manufactured, sold, handled, distributed or
                                                                             disposed of by:
      (2) The existence of tools, uninstalled equipment or
          abandoned or unused materials; or                                 (a) You;
      (3) Products or operations for which the                              (b) Others trading under your name; or
          classification, listed in the Declarations or in a                 (c) A person or organization whose business or
          policy Schedule, states that products-completed                        assets you have acquired; and
          operations are subject to the General Aggregate                (2) Containers (other than vehicles), materials, parts
          Limit.                                                             or equipment furnished in connection with such
17. "Property damage" means:                                                 goods or products.
   a. Physical injury to tangible property, including all             b. Includes:
      resulting loss of use of that property. All such loss              (1) Warranties or representations made at any time
      of use shall be deemed to occur at the time of the                     with respect to the fitness, quality, durability,
      physical injury that caused it; or                                     performance or use of "your product"; and
   b. Loss of use of tangible property that is not                       (2) The providing of or failure to provide warnings
      physically injured. All such loss of use shall be                      or instructions.
      deemed to occur at the time of the "occurrence" that
      caused it.                                                      c. Does not include vending machines or other
                                                                         property rented to or located for the use of others
   For the purposes of this insurance, electronic data is not            but not sold.
   tangible property.




CG 00 01 04 13                              © Insurance Services Office, Inc., 2012                             Page 15 of 16
                                                                                                          EXHIBIT 3
                                                                                                          PAGE 193
   Case 8:20-bk-13014-MW              Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                            Desc
                                      Main Document   Page 194 of 270
22. "Your work":                                                    b. Includes:
   a. Means:                                                          (1) Warranties or representations made at any time
      (1) Work or operations performed by you or on                       with respect to the fitness, quality, durability,
          your behalf; and                                                performance or use of "your work"; and
      (2) Materials, parts or equipment furnished in                  (2) The providing of or failure to provide warnings
          connection with such work or operations.                        or instructions.




CG 00 01 04 13                            © Insurance Services Office, Inc., 2012                            Page 16 of 16
                                                                                                       EXHIBIT 3
                                                                                                       PAGE 194
   Case 8:20-bk-13014-MW                Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                              Desc
                                        Main Document   Page 195 of 270
                                                                            COMMERCIAL GENERAL LIABILITY
                                                                                             CG 00 33 04 13

                    LIQUOR LIABILITY COVERAGE FORM


Various provisions in this policy restrict coverage. Read the           (2) Prior to the policy period, no insured listed
entire policy carefully to determine rights, duties and what                under Paragraph 1. of Section II – Who Is An
is and is not covered.                                                      Insured and no "employee" authorized by you to
Throughout this policy the words "you" and "your" refer to                  give or receive notice of an "injury" or claim,
the Named Insured shown in the Declarations, and any                        knew that the "injury" had occurred, in whole or
other person or organization qualifying as a Named Insured                  in part. If such a listed insured or authorized
under this policy. The words "we", "us" and "our" refer to                  "employee" knew, prior to the policy period,
the company providing this insurance.                                       that the "injury" occurred, then any
                                                                            continuation, change or resumption of such
The word "insured" means any person or organization                         "injury" during or after the policy period will be
qualifying as such under Section II – Who Is An Insured.                    deemed to have been known prior to the policy
Other words and phrases that appear in quotation marks                      period.
have special meaning. Refer to Section V – Definitions.               c. "Injury" which occurs during the policy period and
SECTION I – LIQUOR LIABILITY COVERAGE                                    was not, prior to the policy period, known to have
1. Insuring Agreement                                                    occurred by any insured listed under Paragraph 1. of
                                                                         Section II – Who Is An Insured or any "employee"
    a. We will pay those sums that the insured becomes                   authorized by you to give or receive notice of an
       legally obligated to pay as damages because of                    "injury" or claim, includes any continuation, change
       "injury" to which this insurance applies if liability             or resumption of that "injury" after the end of the
       for such "injury" is imposed on the insured by                    policy period.
       reason of the selling, serving or furnishing of any
       alcoholic beverage. We will have the right and duty            d. "Injury" will be deemed to have been known to
       to defend the insured against any "suit" seeking                  have occurred at the earliest time when any insured
       those damages. However, we will have no duty to                   listed under Paragraph 1. of Section II – Who Is An
       defend the insured against any "suit" seeking                     Insured or any "employee" authorized by you to
       damages for "injury" to which this insurance does                 give or receive notice of an "injury" or claim:
       not apply. We may, at our discretion, investigate                (1) Reports all, or any part, of the "injury" to us or
       any "injury" and settle any claim or "suit" that may                 any other insurer;
       result. But:                                                     (2) Receives a written or verbal demand or claim
      (1) The amount we will pay for damages is limited                     for damages because of the "injury"; or
          as described in Section III – Limits Of                       (3) Becomes aware by any other means that
          Insurance; and                                                    "injury" has occurred or has begun to occur.
      (2) Our right and duty to defend ends when we have          2. Exclusions
          used up the applicable limit of insurance in the
          payment of judgments or settlements.                       This insurance does not apply to:
       No other obligation or liability to pay sums or                a. Expected Or Intended Injury
       perform acts or services is covered unless explicitly             "Injury" expected or intended from the standpoint
       provided for under Supplementary Payments.                        of the insured. This exclusion does not apply to
    b. This insurance applies to "injury" only if:                       "bodily injury" resulting from the use of reasonable
                                                                         force to protect persons or property.
      (1) The "injury" occurs during the policy period in
          the "coverage territory"; and




CG 00 33 04 13                              © Insurance Services Office, Inc., 2012                                Page 1 of 6
                                                                                                           EXHIBIT 3
                                                                                                           PAGE 195
   Case 8:20-bk-13014-MW              Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                               Desc
                                      Main Document   Page 196 of 270
   b. Workers' Compensation And Similar Laws                          (2) Warlike action by a military force, including
      Any obligation of the insured under a workers'                      action in hindering or defending against an
      compensation, disability benefits or unemployment                   actual or expected attack, by any government,
      compensation law or any similar law.                                sovereign or other authority using military
                                                                          personnel or other agents; or
   c. Employer's Liability
                                                                      (3) Insurrection, rebellion, revolution, usurped
      "Bodily injury" to:                                                 power, or action taken by governmental
     (1) An "employee" of the insured arising out of and                  authority in hindering or defending against any
         in the course of:                                                of these.
         (a) Employment by the insured; or                      SUPPLEMENTARY PAYMENTS
        (b) Performing duties related to the conduct of         We will pay, with respect to any claim we investigate or
            the insured's business; or                          settle, or any "suit" against an insured we defend:
     (2) The spouse, child, parent, brother or sister of        1. All expenses we incur.
         that "employee" as a consequence of Paragraph          2. The cost of bonds to release attachments, but only for
         (1) above.                                                bond amounts within the applicable limit of insurance.
      This exclusion applies whether the insured may be            We do not have to furnish these bonds.
      liable as an employer or in any other capacity and to     3. All reasonable expenses incurred by the insured at our
      any obligation to share damages with or repay                request to assist us in the investigation or defense of the
      someone else who must pay damages because of the             claim or "suit", including actual loss of earnings up to
      "injury".                                                    $250 a day because of time off from work.
   d. Liquor License Not In Effect                              4. All court costs taxed against the insured in the "suit".
      "Injury" arising out of any alcoholic beverage sold,         However, these payments do not include attorneys' fees
      served or furnished while any required license is not        or attorneys' expenses taxed against the insured.
      in effect.                                                5. Prejudgment interest awarded against the insured on
   e. Your Product                                                 that part of the judgment we pay. If we make an offer to
      "Injury" arising out of "your product". This                 pay the applicable limit of insurance, we will not pay
      exclusion does not apply to "injury" for which the           any prejudgment interest based on that period of time
      insured or the insured's indemnitees may be held             after the offer.
      liable by reason of:                                      6. All interest on the full amount of any judgment that
     (1) Causing or contributing to the intoxication of            accrues after entry of the judgment and before we have
         any person;                                               paid, offered to pay, or deposited in court the part of the
                                                                   judgment that is within the applicable limit of
     (2) The furnishing of alcoholic beverages to a                insurance.
         person under the legal drinking age or under the
         influence of alcohol; or                               7. Expenses incurred by the insured for first aid
                                                                   administered to others at the time of an event to which
     (3) Any statute, ordinance or regulation relating to          this insurance applies.
         the sale, gift, distribution or use of alcoholic
         beverages.                                             These payments will not reduce the limits of insurance.

   f. Other Insurance                                           SECTION II – WHO IS AN INSURED
      Any "injury" with respect to which other insurance        1. If you are designated in the Declarations as:
      is afforded, or would be afforded but for the                 a. An individual, you and your spouse are insureds.
      exhaustion of the limits of insurance.                        b. A partnership or joint venture, you are an insured.
      This exclusion does not apply if the other insurance             Your members, your partners, and their spouses are
      responds to liability for "injury" imposed on the                also insureds, but only with respect to the conduct
      insured by reason of the selling, serving or                     of your business.
      furnishing of any alcoholic beverage.                         c. A limited liability company, you are an insured.
   g. War                                                              Your members are also insureds, but only with
      "Injury", however caused, arising, directly or                   respect to the conduct of your business. Your
      indirectly, out of:                                              managers are insureds, but only with respect to their
                                                                       duties as your managers.
     (1) War, including undeclared or civil war;




CG 00 33 04 13                            © Insurance Services Office, Inc., 2012                                  Page 2 of 6
                                                                                                         EXHIBIT 3
                                                                                                         PAGE 196
   Case 8:20-bk-13014-MW                Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                              Desc
                                        Main Document   Page 197 of 270
   d. An organization other than a partnership, joint                 c. Your legal representative if you die, but only with
      venture or limited liability company, you are an                   respect to duties as such. That representative will
      insured. Your "executive officers" and directors are               have all your rights and duties under this Coverage
      insureds, but only with respect to their duties as                 Part.
      your officers or directors. Your stockholders are           3. Any organization you newly acquire or form, other than
      also insureds, but only with respect to their liability        a partnership, joint venture or limited liability company,
      as stockholders.                                               and over which you maintain ownership or majority
   e. A trust, you are an insured. Your trustees are also            interest, will qualify as a Named Insured if there is no
      insureds, but only with respect to their duties as             other similar insurance available to that organization.
      trustees.                                                      However:
2. Each of the following is also an insured:                          a. Coverage under this provision is afforded only until
   a. Your "employees", other than either your                           the 90th day after you acquire or form the
      "executive officers" (if you are an organization                   organization or the end of the policy period,
      other than a partnership, joint venture or limited                 whichever is earlier; and
      liability company) or your managers (if you are a               b. Coverage does not apply to "injury" that occurred
      limited liability company), but only for acts within               before you acquired or formed the organization.
      the scope of their employment by you or while               No person or organization is an insured with respect to the
      performing duties related to the conduct of your            conduct of any current or past partnership, joint venture or
      business. However, none of these "employees" is an          limited liability company that is not shown as a Named
      insured for:                                                Insured in the Declarations.
      (1) "Injury":                                               SECTION III – LIMITS OF INSURANCE
          (a) To you, to your partners or members (if you         1. The Limits of Insurance shown in the Declarations and
              are a partnership or joint venture), to your           the rules below fix the most we will pay regardless of
              members (if you are a limited liability                the number of:
              company), or to a co-"employee" while that
              co-"employee" is either in the course of his            a. Insureds;
              or her employment or performing duties                  b. Claims made or "suits" brought; or
              related to the conduct of your business;                c. Persons or organizations making claims or bringing
          (b) To the spouse, child, parent, brother or sister            "suits".
              of that co-"employee" as a consequence of           2. The Aggregate Limit is the most we will pay for all
              Paragraph (a) above; or                                "injury" as the result of the selling, serving or
          (c) For which there is any obligation to share             furnishing of alcoholic beverages.
              damages with or repay someone else who              3. Subject to the Aggregate Limit, the Each Common
              must pay damages because of the injury                 Cause Limit is the most we will pay for all "injury"
              described in Paragraph (a) or (b) above.               sustained by one or more persons or organizations as
      (2) "Property damage" to property:                             the result of the selling, serving or furnishing of any
          (a) Owned or occupied by; or                               alcoholic beverage to any one person.
          (b) Rented or loaned;                                   The Limits of Insurance of this Coverage Part apply
                                                                  separately to each consecutive annual period and to any
           to that "employee", any of your other                  remaining period of less than 12 months, starting with the
           "employees", by any of your partners or                beginning of the policy period shown in the Declarations,
           members (if you are a partnership or joint             unless the policy period is extended after issuance for an
           venture), or by any of your members (if you are        additional period of less than 12 months. In that case, the
           a limited liability company).                          additional period will be deemed part of the last preceding
   b. Any person or organization having proper                    period for purposes of determining the Limits of Insurance.
      temporary custody of your property if you die, but          SECTION IV – LIQUOR LIABILITY CONDITIONS
      only:
                                                                  1. Bankruptcy
      (1) With respect to liability arising out of the
          maintenance or use of that property; and                   Bankruptcy or insolvency of the insured or of the
                                                                     insured's estate will not relieve us of our obligations
      (2) Until your legal representative has been                   under this Coverage Part.
          appointed.




CG 00 33 04 13                              © Insurance Services Office, Inc., 2012                                Page 3 of 6
                                                                                                          EXHIBIT 3
                                                                                                          PAGE 197
   Case 8:20-bk-13014-MW               Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                              Desc
                                       Main Document   Page 198 of 270
2. Duties In The Event Of Injury, Claim Or Suit                  4. Other Insurance
   a. You must see to it that we are notified as soon as            If other valid and collectible insurance is available to
      practicable of an "injury" which may result in a              the insured for a loss we cover under this Coverage
      claim. To the extent possible, notice should include:         Part, our obligations are limited as follows:
      (1) How, when and where the "injury" took place;               a. Primary Insurance
      (2) The names and addresses of any injured persons                This insurance is primary. Our obligations are not
          and witnesses; and                                            affected unless any of the other insurance is also
      (3) The nature and location of any "injury".                      primary. Then, we will share with all that other
                                                                        insurance by the method described in b. below.
   b. If a claim is made or "suit" is brought against any
      insured, you must:                                             b. Method Of Sharing
      (1) Immediately record the specifics of the claim or              If all of the other insurance permits contribution by
          "suit" and the date received; and                             equal shares, we will follow this method also.
                                                                        Under this approach each insurer contributes equal
      (2) Notify us as soon as practicable.                             amounts until it has paid its applicable limit of
      You must see to it that we receive written notice of              insurance or none of the loss remains, whichever
      the claim or "suit" as soon as practicable.                       comes first.
   c. You and any other involved insured must:                          If any of the other insurance does not permit
      (1) Immediately send us copies of any demands,                    contribution by equal shares, we will contribute by
          notices, summonses or legal papers received in                limits. Under this method, each insurer's share is
          connection with the claim or "suit";                          based on the ratio of its applicable limit of
                                                                        insurance to the total applicable limits of insurance
      (2) Authorize us to obtain records and other                      of all insurers.
          information;
                                                                 5. PremiumAu dit
      (3) Cooperate with us in the investigation or
          settlement of the claim or defense against the             a. We will compute all premiums for this Coverage
          "suit"; and                                                   Part in accordance with our rules and rates.

      (4) Assist us, upon our request, in the enforcement            b. Premium shown in this Coverage Part as advance
          of any right against any person or organization               premium is a deposit premium only. At the close of
          which may be liable to the insured because of                 each audit period we will compute the earned
          "injury" to which this insurance may also apply.              premium for that period and send notice to the first
                                                                        Named Insured. The due date for audit and
   d. No insured will, except at that insured's own cost,               retrospective premiums is the date shown as the due
      voluntarily make a payment, assume any obligation,                date on the bill. If the sum of the advance and audit
      or incur any expense, other than for first aid,                   premiums paid for the policy period is greater than
      without our consent.                                              the earned premium, we will return the excess to the
3. Legal Action Against Us                                              first Named Insured.
   No person or organization has a right under this                  c. The first Named Insured must keep records of the
   Coverage Part:                                                       information we need for premium computation, and
                                                                        send us copies at such times as we may request.
   a. To join us as a party or otherwise bring us into a
      "suit" asking for damages from an insured; or              6. Representations
   b. To sue us on this Coverage Part unless all of its             By accepting this policy, you agree:
      terms have been fully complied with.                           a. The statements in the Declarations are accurate and
   A person or organization may sue us to recover on an                 complete;
   agreed settlement or on a final judgment against an               b. Those statements are based upon representations
   insured; but we will not be liable for damages that are              you made to us; and
   not payable under the terms of this Coverage Part or
   that are in excess of the applicable limit of insurance.          c. We have issued this policy in reliance upon your
   An agreed settlement means a settlement and release of               representations.
   liability signed by us, the insured and the claimant or
   the claimant's legal representative.




CG 00 33 04 13                             © Insurance Services Office, Inc., 2012                                Page 4 of 6
                                                                                                         EXHIBIT 3
                                                                                                         PAGE 198
   Case 8:20-bk-13014-MW                Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                              Desc
                                        Main Document   Page 199 of 270
7. Separation Of Insureds                                         4. "Executive officer" means a person holding any of the
   Except with respect to the Limits of Insurance, and any           officer positions created by your charter, constitution,
   rights or duties specifically assigned in this Coverage           bylaws or any other similar governing document.
   Part to the first Named Insured, this insurance applies:       5. "Injury" means damages because of "bodily injury" and
   a. As if each Named Insured were the only Named                   "property damage", including damages for care, loss of
      Insured; and                                                   services or loss of support.
   b. Separately to each insured against whom claim is            6. "Leased worker" means a person leased to you by a
      made or "suit" is brought.                                     labor leasing firm under an agreement between you and
                                                                     the labor leasing firm, to perform duties related to the
8. Transfer Of Rights Of Recovery Against Others                     conduct of your business. "Leased worker" does not
   To Us                                                             include a "temporary worker".
   If the insured has rights to recover all or part of any        7. "Property damage" means:
   payment we have made under this Coverage Part, those
   rights are transferred to us. The insured must do                  a. Physical injury to tangible property, including all
   nothing after loss to impair them. At our request, the                resulting loss of use of that property. All such loss
   insured will bring "suit" or transfer those rights to us              of use shall be deemed to occur at the time of the
   and help us enforce them.                                             physical injury that caused it; or
9. When We Do Not Renew                                               b. Loss of use of tangible property that is not
                                                                         physically injured. All such loss of use shall be
   If we decide not to renew this Coverage Part, wew ill                 deemed to occur at the time of the occurrence that
   mail or deliver to the first Named Insured shown in the               caused it.
   Declarations written notice of the nonrenewal not less
   than 30 days before the expiration date.                       8. "Suit" means a civil proceeding in which damages
                                                                     because of "injury" to which this insurance applies are
   If notice is mailed, proof of mailing will be sufficient          alleged. "Suit" includes:
   proof of notice.
                                                                      a. An arbitration proceeding in which such damages
SECTION V – DEFINITIONS                                                  are claimed and to which the insured must submit or
1. "Bodily injury" means bodily injury, sickness or disease              does submit with our consent; or
   sustained by a person, including death resulting from              b. Any other alternative dispute resolution proceeding
   any of these at any time.                                             in which such damages are claimed and to which
2. "Coverage territory" means:                                           the insured submits with our consent.
   a. The United States of America (including its                 9. "Temporary worker" means a person who is furnished
      territories and possessions), Puerto Rico and                  to you to substitute for a permanent "employee" on
      Canada;                                                        leave or to meet seasonal or short-termw orkload
   b. International waters or airspace, but only if the              conditions.
      "injury" occurs in the course of travel or                  10. "Your product":
      transportation between any places included in                   a. Means:
      Paragraph a. above; or
                                                                        (1) Any goods or products, other than real property,
   c. All other parts of the world if the "injury" arises out               manufactured, sold, handled, distributed or
      of:                                                                   disposed of by:
      (1) Goods or products made or sold by you in the                      (a) You;
          territory described in Paragraph a. above; or
                                                                            (b) Others trading under your name; or
      (2) The activities of a person whose home is in the
          territory described in Paragraph a. above, but is                 (c) A person or organization whose business or
          away for a short time on your business;                               assets you have acquired; and
       provided the insured's responsibility to pay damages             (2) Containers (other than vehicles), materials, parts
       is determined in a "suit" on the merits, in the                      or equipment furnished in connection with such
       territory described in Paragraph a. above or in a                    goods or products.
       settlement we agree to.
3. "Employee" includes a "leased worker". "Employee"
   does not include a "temporary worker".




CG 00 33 04 13                              © Insurance Services Office, Inc., 2012                                Page 5 of 6
                                                                                                           EXHIBIT 3
                                                                                                           PAGE 199
   Case 8:20-bk-13014-MW              Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                             Desc
                                      Main Document   Page 200 of 270
   b. Includes:                                                     c. Does not include vending machines or other
     (1) Warranties or representations made at any time                property rented to or located for the use of others
         with respect to the fitness, quality, durability,             but not sold.
         performance or use of "your product"; and
     (2) The providing of or failure to provide warnings
         or instructions.




CG 00 33 04 13                            © Insurance Services Office, Inc., 2012                                Page 6 of 6
                                                                                                        EXHIBIT 3
                                                                                                        PAGE 200
     Case 8:20-bk-13014-MW                   Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                                Desc
                                             Main Document   Page 201 of 270
 Policy Number: CA000041568-01                                                                                    CG 21 06 05 14

                                                                                                      Effective Date: 04/15/2021

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

     EXCLUSION – ACCESS OR DISCLOSURE OF
  CONFIDENTIAL OR PERSONAL INFORMATION AND
DATA-RELATED LIABILITY – WITH LIMITED BODILY IN-
               JURY EXCEPTION
This endorsement modifies insurance provided under the following:

    COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. Exclusion 2.p. of Section I – Coverage A – Bodily Injury And Property Damage Liability is replaced by the follow-
   ing:
    2.   Exclusions
         This insurance does not apply to:
         p.   Access Or Disclosure Of Confidential Or Personal Information And Data-related Liability
              Damages arising out of:
              (1) Any access to or disclosure of any person's or organization's confidential or personal information, including
                  patents, trade secrets, processing methods, customer lists, financial information, credit card information,
                  health information or any other type of nonpublic information; or
              (2) The loss of, loss of use of, damage to, corruption of, inability to access, or inability to manipulate electronic
                  data.
              This exclusion applies even if damages are claimed for notification costs, credit monitoring expenses, forensic
              expenses, public relations expenses or any other loss, cost or expense incurred by you or others arising out of
              that which is described in Paragraph (1) or (2) above.
              However, unless Paragraph (1) above applies, this exclusion does not apply to damages because of “bodily in-
              jury”.
              As used in this exclusion, electronic data means information, facts or programs stored as or on, created or used
              on, or transmitted to or from computer software, including systems and applications software, hard or floppy
              disks, CD-ROMs, tapes, drives, cells, data processing devices or any other media which are used with electroni-
              cally controlled equipment.
B. The following is added to Paragraph 2. Exclusions of Section I – Coverage B – Personal And Advertising Injury Lia-
   bility:
    2.   Exclusions
         This insurance does not apply to:
         Access Or Disclosure Of Confidential Or Personal Information
         “Personal and advertising injury” arising out of any access to or disclosure of any person's or organization's confi-
         dential or personal information, including patents, trade secrets, processing methods, customer lists, financial infor-
         mation, credit card information, health information or any other type of nonpublic information.
         This exclusion applies even if damages are claimed for notification costs, credit monitoring expenses, forensic ex-
         penses, public relations expenses or any other loss, cost or expense incurred by you or others arising out of any ac-
         cess to or disclosure of any person's or organization's confidential or personal information.




CG 21 06 05 14                               © Insurance Services Office, Inc., 2013                                   Page 1 of 1
                                                                                                                 EXHIBIT 3
                                                                                                                 PAGE 201
     Case 8:20-bk-13014-MW                   Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                             Desc
                                             Main Document   Page 202 of 270
Policy Number: CA000041568-01                                                                                CG 21 32 05 09

                                                                                                  Effective Date: 04/15/2021

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                    COMMUNICABLE DISEASE EXCLUSION
This endorsement modifies insurance provided under the following:

    COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. The following exclusion is added to Paragraph 2. Exclusions of Section I – Coverage A – Bodily Injury And Property
   Damage Liability:
    2.   Exclusions
         This insurance does not apply to:
         Communicable Disease
         “Bodily injury” or “property damage” arising out of the actual or alleged transmission of a communicable disease.
         This exclusion applies even if the claims against any insured allege negligence or other wrongdoing in the:
         a.   Supervising, hiring, employing, training or monitoring of others that may be infected with and spread a com-
              municable disease;
         b.   Testing for a communicable disease;
         c.   Failure to prevent the spread of the disease; or
         d.   Failure to report the disease to authorities.
B. The following exclusion is added to Paragraph 2. Exclusions of Section I – Coverage B – Personal And Advertising
   Injury Liability:
    2.   Exclusions
         This insurance does not apply to:
         Communicable Disease
         “Personal and advertising injury” arising out of the actual or alleged transmission of a communicable disease.
         This exclusion applies even if the claims against any insured allege negligence or other wrongdoing in the:
         a.   Supervising, hiring, employing, training or monitoring of others that may be infected with and spread a com-
              municable disease;
         b.   Testing for a communicable disease;
         c.   Failure to prevent the spread of the disease; or
         d.   Failure to report the disease to authorities.




CG 21 32 05 09                               © Insurance Services Office, Inc., 2008                              Page 1 of 1
                                                                                                             EXHIBIT 3
                                                                                                             PAGE 202
      Case 8:20-bk-13014-MW                Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                               Desc
                                           Main Document   Page 203 of 270
Policy Number: CA000041568-01                                                                                CG 21 49 09 99

                                                                                                  Effective Date: 04/15/2021

       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         TOTAL POLLUTION EXCLUSION ENDORSEMENT
This endorsement modifies insurance provided under the following:

     COMMERCIAL GENERAL LIABILITY COVERAGE PART


Exclusion f. under Paragraph 2., Exclusions of Section I –            (2) Any loss, cost or expense arising out of any:
Coverage A – Bodily Injury And Property Damage                             (a) Request, demand, order or statutory or regula-
Liability is replaced by the following:                                        tory requirement that any insured or others
This insurance does not apply to:                                              test for, monitor, clean up, remove, contain,
f.   Pollution                                                                 treat, detoxify or neutralize, or in any way re-
                                                                               spond to, or assess the effects of "pollutants";
     (1) "Bodily injury" or "property damage" which                            or
         would not have occurred in whole or part but for
         the actual, alleged or threatened discharge, disper-              (b) Claim or suit by or on behalf of a governmen-
         sal, seepage, migration, release or escape of "pol-                   tal authority for damages because of testing
         lutants" at any time.                                                 for, monitoring, cleaning up, removing, con-
                                                                               taining, treating, detoxifying or neutralizing,
                                                                               or in any way responding to, or assessing the
                                                                               effects of, "pollutants".




CG 21 49 09 99                         Copyright, Insurance Services Office, Inc., 1998                            Page 1 of 1
                                                                                                              EXHIBIT 3
                                                                                                              PAGE 203
     Case 8:20-bk-13014-MW                Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                                 Desc
                                          Main Document   Page 204 of 270
Policy Number: CA000041568-01                                                                                CG 21 50 04 13

                                                                                                  Effective Date: 04/15/2021


     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

       AMENDMENT OF LIQUOR LIABILITY EXCLUSION
This endorsement modifies insurance provided under the following:

    COMMERCIAL GENERAL LIABILITY COVERAGE PART

The following replaces Exclusion c. under Paragraph 2.                       (b) Providing or failing to provide transporta-
Exclusions of Section I – Coverage A – Bodily Injury                             tion with respect to any person that may be
And Property Damage Liability:                                                   under the influence of alcohol;
2. Exclusions                                                             if the "occurrence" which caused the "bodily inju-
   This insurance does not apply to:                                      ry" or "property damage", involved that which is
                                                                          described in Paragraph (1), (2) or (3) above.
    c. Liquor Liability
                                                                          This exclusion applies only if you:
       "Bodily injury" or "property damage" for which
       any insured may be held liable by reason of:                       (1) Manufacture, sell or distribute alcoholic bever-
                                                                              ages;
      (1) Causing or contributing to the intoxication of
          any person, including causing or contributing                   (2) Serve or furnish alcoholic beverages for a
          to the intoxication of any person because alco-                     charge whether or not such activity:
          holic beverages were permitted to be brought                       (a) Requires a license;
          on your premises, for consumption on your                          (b) Is for the purpose of financial gain or
          premises;                                                              livelihood;
      (2) The furnishing of alcoholic beverages to a                      (3) Serve or furnish alcoholic beverages without a
          person under the legal drinking age or under                        charge, if a license is required for such activi-
          the influence of alcohol; or                                        ty; or
      (3) Any statute, ordinance or regulation relating to                (4) Permit any person to bring any alcoholic bev-
          the sale, gift, distribution or use of alcoholic                    erages on your premises, for consumption on
          beverages.                                                          your premises.
       This exclusion applies even if the claims against
       any insured allege negligence or other wrongdoing
       in:
          (a) The supervision, hiring, employment,
              training or monitoring of others by that in-
              sured; or




CG 21 50 04 13                             © Insurance Services Office, Inc., 2012                                 Page 1 of 1
                                                                                                              EXHIBIT 3
                                                                                                              PAGE 204
     Case 8:20-bk-13014-MW                  Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                                  Desc
                                            Main Document   Page 205 of 270
Policy Number: CA000041568-01                                                                                    CG 21 75 01 15

                                                                                                      Effective Date: 04/15/2021

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         EXCLUSION OF CERTIFIED ACTS OF TERRORISM
         AND EXCLUSION OF OTHER ACTS OF TERRORISM
           COMMITTED OUTSIDE THE UNITED STATES
This endorsement modifies insurance provided under the following:

    COMMERCIAL GENERAL LIABILITY COVERAGE PART
    LIQUOR LIABILITY COVERAGE PART
    OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
    POLLUTION LIABILITY COVERAGE PART
    PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
    RAILROAD PROTECTIVE LIABILITY COVERAGE PART
    UNDERGROUND STORAGE TANK POLICY

A. The following exclusion is added:
    This insurance does not apply to:
    TERRORISM
    “Any injury or damage” arising, directly or indirectly, out of a “certified act of terrorism”, or out of an “other act of ter-
    rorism” that is committed outside of the United States (including its territories and possessions and Puerto Rico), but
    within the “coverage territory”. However, with respect to an “other act of terrorism”, this exclusion applies only when
    one or more of the following are attributed to such act:
    1.   The total of insured damage to all types of property exceeds $25,000,000 (valued in US dollars). In determining
         whether the $25,000,000 threshold is exceeded, we will include all insured damage sustained by property of all per-
         sons and entities affected by the terrorism and business interruption losses sustained by owners or occupants of the
         damaged property. For the purpose of this provision, insured damage means damage that is covered by any insur-
         ance plus damage that would be covered by any insurance but for the application of any terrorism exclusions; or
    2.   Fifty or more persons sustain death or serious physical injury. For the purposes of this provision, serious physical in-
         jury means:
         a.   Physical injury that involves a substantial risk of death; or
         b.   Protracted and obvious physical disfigurement; or
         c.   Protracted loss of or impairment of the function of a bodily member or organ; or
    3.   The terrorism involves the use, release or escape of nuclear materials, or directly or indirectly results in nuclear reac-
         tion or radiation or radioactive contamination; or
    4.   The terrorism is carried out by means of the dispersal or application of pathogenic or poisonous biological or chemi-
         cal materials; or
    5.   Pathogenic or poisonous biological or chemical materials are released, and it appears that one purpose of the terror-
         ism was to release such materials.
    With respect to this exclusion, Paragraphs 1. and 2. describe the thresholds used to measure the magnitude of an incident
    of an “other act of terrorism” and the circumstances in which the threshold will apply for the purpose of determining
    whether this exclusion will apply to that incident.




CG 21 75 01 15                              © Insurance Services Office, Inc., 2015                                    Page 1 of 2
                                                                                                                  EXHIBIT 3
                                                                                                                  PAGE 205
         Case 8:20-bk-13014-MW               Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                                 Desc
                                             Main Document   Page 206 of 270
B. The following definitions are added:
    1.    For the purposes of this endorsement, “any injury or damage” means any injury or damage covered under any Cov-
          erage Part to which this endorsement is applicable, and includes but is not limited to “bodily injury”, “property dam-
          age”, “personal and advertising injury”, “injury” or “environmental damage” as may be defined in any applicable
          Coverage Part.
    2.    “Certified act of terrorism” means an act that is certified by the Secretary of the Treasury, in accordance with the
          provisions of the federal Terrorism Risk Insurance Act, to be an act of terrorism pursuant to such Act. The criteria
          contained in the Terrorism Risk Insurance Act for a “certified act of terrorism” include the following:
          a.   The act resulted in insured losses in excess of $5 million in the aggregate, attributable to all types of insurance
               subject to the Terrorism Risk Insurance Act;
          b.   The act resulted in damage:
               (1) Within the United States (including its territories and possessions and Puerto Rico); or
               (2) Outside of the United States in the case of:
                   (a) An air carrier (as defined in Section 40102 of title 49, United States Code) or United States flag vessel
                       (or a vessel based principally in the United States, on which United States income tax is paid and
                       whose insurance coverage is subject to regulation in the United States), regardless of where the loss oc-
                       curs; or
                   (b) The premises of any United States mission; and
          c.   The act is a violent act or an act that is dangerous to human life, property or infrastructure and is committed by
               an individual or individuals as part of an effort to coerce the civilian population of the United States or to influ-
               ence the policy or affect the conduct of the United States Government by coercion.
    3.    “Other act of terrorism” means a violent act or an act that is dangerous to human life, property or infrastructure that
          is committed by an individual or individuals and that appears to be part of an effort to coerce a civilian population or
          to influence the policy or affect the conduct of any government by coercion, and the act is not a “certified act of ter-
          rorism”.
          Multiple incidents of an “other act of terrorism” which occur within a seventy-two hour period and appear to be car-
          ried out in concert or to have a related purpose or common leadership shall be considered to be one incident.
C. The terms and limitations of any terrorism exclusion, or the inapplicability or omission of a terrorism exclusion, do not
   serve to create coverage for injury or damage that is otherwise excluded under this Coverage Part.




CG 21 75 01 15                                © Insurance Services Office, Inc., 2015                                   Page 2 of 2
                                                                                                                   EXHIBIT 3
                                                                                                                   PAGE 206
      Case 8:20-bk-13014-MW               Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                               Desc
                                          Main Document   Page 207 of 270
Policy Number: CA000041568-01                                                                                CG 24 26 04 13

                                                                                                 Effective Date: 04/15/2021


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

     AMENDMENT OF INSURED CONTRACT DEFINITION
This endorsement modifies insurance provided under the following:

    COMMERCIAL GENERAL LIABILITY COVERAGE PART
    PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

The definition of "insured contract" in the Definitions                  Paragraph f. does not include that part of any con-
section is replaced by the following:                                    tract or agreement:
"Insured contract" means:                                               (1) That indemnifies a railroad for "bodily injury"
    a. A contract for a lease of premises. However, that                    or "property damage" arising out of construction
       portion of the contract for a lease of premises that                 or demolition operations, within 50 feet of any
       indemnifies any person or organization for damage                    railroad property and affecting any railroad
       by fire to premises while rented to you or temporari-                bridge or trestle, tracks, road-beds, tunnel, un-
       ly occupied by you with permission of the owner is                   derpass or crossing;
       not an "insured contract";                                       (2) That indemnifies an architect, engineer or sur-
    b. A sidetrack agreement;                                               veyor for injury or damage arising out of:
    c. Any easement or license agreement, except in con-                    (a) Preparing, approving, or failing to prepare or
       nection with construction or demolition operations                       approve, maps, shop drawings, opinions, re-
       on or within 50 feet of a railroad;                                      ports, surveys, field orders, change orders or
                                                                                drawings and specifications; or
    d. An obligation, as required by ordinance, to indemni-
       fy a municipality, except in connection with work                    (b) Giving directions or instructions, or failing
       for a municipality;                                                      to give them, if that is the primary cause of
                                                                                the injury or damage; or
    e. An elevator maintenance agreement;
                                                                        (3) Under which the insured, if an architect, engi-
    f. That part of any other contract or agreement pertain-                neer or surveyor, assumes liability for an injury
       ing to your business (including an indemnification                   or damage arising out of the insured's rendering
       of a municipality in connection with work per-                       or failure to render professional services, includ-
       formed for a municipality) under which you assume                    ing those listed in (2) above and supervisory, in-
       the tort liability of another party to pay for "bodily               spection, architectural or engineering activities.
       injury" or "property damage" to a third person or
       organization, provided the "bodily injury" or "prop-
       erty damage" is caused, in whole or in part, by you
       or by those acting on your behalf. However, such
       part of a contract or agreement shall only be consid-
       ered an "insured contract" to the extent your as-
       sumption of the tort liability is permitted by law.
       Tort liability means a liability that would be im-
       posed by law in the absence of any contract or
       agreement.




CG 24 26 04 13                             © Insurance Services Office, Inc., 2012                                Page 1 of 1
                                                                                                             EXHIBIT 3
                                                                                                             PAGE 207
     Case 8:20-bk-13014-MW                   Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                            Desc
                                             Main Document   Page 208 of 270
 Policy Number: CA000041568-01                                                    COMMERCIAL GENERAL LIABILITY
                                                                                                   CG 24 50 06 15


                  LIMITED COVERAGE FOR DESIGNATED
                         UNMANNED AIRCRAFT
This endorsement modifies insurance provided under the following:

    COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                         SCHEDULE
                                              Description Of Unmanned Aircraft
    1.   Any “unmanned aircraft” operated under a FAA Section 333 Exemption.
    2.   Any “unmanned aircraft” weighing less than 4.4 pounds and operated under FAA Part 107 Rules.
    3.   Any “unmanned aircraft” that:
         a. Weighs less than 4.4 pounds; and
         b. Is operated at least 5 nautical miles awayf roma n airport or heliport having an operational control tower or
            published instrument flight procedure; and
         c. Is operated at least 5 nautical miles away from a military base or national park; and
         d. Is operated at an altitude below 400 feet; and
         e. Is manually flown within the unaided (other than corrective lenses) visual line of sight of the remote pilot in
            command or the person manipulating the flight controls of the “unmanned aircraft”.
    4.   Any other “unmanned aircraft” endorsed to this policy.

                                        Description Of Operation(s) Or Project(s)

    Operations directly related to the Business Description shown in the Declarations.

                                                     Limit Of Insurance
                                                             Paragraph C. below does not apply.
  Unmanned Aircraft Liability Aggregate Limit:           $
                                                             Please refer to Section III – Limits of Insurance.
Information required to complete this Schedule, if not shown above, will be shown in the Declarations.
A. Exclusion 2.g. Aircraft, Auto Or Watercraft under Section I – Coverage A – Bodily Injury And Property Damage
   Liability is replaced by the following:
    2.   Exclusions
         This insurance does not apply to:
         g.   Aircraft, Auto Or Watercraft
              (1) Unmanned Aircraft
                 “Bodilyinjury ” or “property damage” arising out of the ownership, maintenance, use or entrustment to oth-
                 ers of any aircraft that is an “unmanned aircraft”. Use includes operation and “loading or unloading”.
                 This Paragraph g.(1) applies even if the claims against any insured allege negligence or other wrongdoing
                 in the supervision, hiring, employment, training or monitoring of others by that insured, if the “occurrence”
                 which caused the “bodily injury” or “property damage” involved the ownership, maintenance, use or en-
                 trustment to others of any aircraft that is an “unmanned aircraft”.
                 This Paragraph g.(1) does not apply to “unmanned aircraft” described in the Schedule, but only with re-
                 spect to the operation(s) or project(s) described in the Schedule.




CG 24 50 06 15                               © Insurance Services Office, Inc., 2014                               Page 1 of 3
                                                                                                              EXHIBIT 3
                                                                                                              PAGE 208
  Case 8:20-bk-13014-MW                 Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                               Desc
                                        Main Document   Page 209 of 270
              (2) Aircraft (Other Than Unmanned Aircraft), Auto Or Watercraft
                  “Bodilyinjury ” or “property damage” arising out of the ownership, maintenance, use or entrustment to oth-
                  ers of any aircraft (other than “unmanned aircraft”), “auto” or watercraft owned or operated by or rented or
                  loaned to any insured. Use includes operation and “loading or unloading”.
                  This Paragraph g.(2) applies even if the claims against any insured allege negligence or other wrongdoing
                  in the supervision, hiring, employment, training or monitoring of others by that insured, if the “occurrence”
                  which caused the “bodily injury” or “property damage” involved the ownership, maintenance, use or en-
                  trustment to others of any aircraft (other than “unmanned aircraft”), “auto” or watercraft that is owned or
                  operated by or rented or loaned to any insured.
                  This Paragraph g.(2) does not apply to:
                  (a) A watercraft while ashore on premises you own or rent;
                  (b) A watercraft you do not own that is:
                       (i) Less than 26 feet long; and
                       (ii) Not being used to carry persons or property for a charge;
                  (c) Parking an “auto” on, or on the ways next to, premises you own or rent, provided the “auto” is not
                      owned by or rented or loaned to you or the insured;
                  (d) Liability assumed under any “insured contract” for the ownership, maintenance or use of aircraft or
                      watercraft; or
                  (e) “Bodily injury” or “property damage” arising out of:
                       (i) The operation of machinery or equipment that is attached to, or part of, a land vehicle that would
                           qualify under the definition of “mobile equipment” if it were not subject to a compulsory or finan-
                           cial responsibility law or other motor vehicle insurance law where it is licensed or principally gar-
                           aged; or
                       (ii) The operation of any of the machinery or equipment listed in Paragraph f.(2) or f.(3) of the defini-
                            tion of “mobile equipment”.
B. The following exclusion is added to Paragraph 2. Exclusions of Coverage B – Personal And Advertising Injury Lia-
   bility:
    2.   Exclusions
         This insurance does not apply to:
         Unmanned Aircraft
         “Personal and advertising injury” arising out of the ownership, maintenance, use or entrustment to others of any air-
         craft that is an “unmanned aircraft”. Use includes operation and “loading or unloading”.
         This exclusion applies even if the claims against any insured allege negligence or other wrongdoing in the supervi-
         sion, hiring, employment, training or monitoring of others by that insured, if the offense which caused the “personal
         and advertising injury” involved the ownership, maintenance, use or entrustment to others of any aircraft that is an
         “unmanned aircraft”.
         This exclusion does not apply to:
         a.   The use of another's advertising idea in your “advertisement”;
         b.   Infringing upon another's copyright, trade dress or slogan in your “advertisement”; or
         c.   “Unmanned aircraft” described in the Schedule, but only with respect to the operation(s) or project(s) described
              in the Schedule.
C. If an Unmanned Aircraft Liability Aggregate Limit is shown in the Schedule, the following provisions are added to Sec-
   tion III – Limits Of Insurance:
    1.   Subject to Paragraph 2. or 3. of Section III – Limits Of Insurance, whichever applies, the Unmanned Aircraft Lia-
         bility Aggregate Limit shown in the Schedule is the most we will pay for the sum of:
         a.   Damages under Coverage A;


         b.   Damages under Coverage B; and




CG 24 50 06 15                               © Insurance Services Office, Inc., 2014                               Page 2 of 3
                                                                                                            EXHIBIT 3
                                                                                                            PAGE 209
  Case 8:20-bk-13014-MW                Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                             Desc
                                       Main Document   Page 210 of 270
         c.   Medical expenses under Coverage C;
         because of all “bodily injury”, “property damage” and “personal and advertising injury” arising out of the owner-
         ship, maintenance, use or entrustment to others of any aircraft that is an “unmanned aircraft”.
    2.   Paragraph 4., the Personal And Advertising Injury Limit, Paragraph 5., the Each Occurrence Limit, Paragraph 6., the
         Damage To Premises Rented To You Limit, and Paragraph 7., the Medical Expense Limit, of Section III – Limits
         Of Insurance continue to apply to “bodily injury”, “property damage” and “personal and advertising injury”, as
         applicable, arising out of the ownership, maintenance, use or entrustment to others of any aircraft that is an “un-
         manned aircraft” but only if, and to the extent that, a limit of insurance is available under the Unmanned Aircraft
         Liability Aggregate Limit.
D. The following definition is added to the Definitions section:
    “Unmanned aircraft” means an aircraft that is not:
    1.   Designed;
    2.   Manufactured; or
    3.   Modified after manufacture;
    to be controlled directly by a person from within or on the aircraft.




CG 24 50 06 15                              © Insurance Services Office, Inc., 2014                             Page 3 of 3
                                                                                                         EXHIBIT 3
                                                                                                         PAGE 210
      Case 8:20-bk-13014-MW             Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                         Desc
                                        Main Document   Page 211 of 270
                                                                                                       IL 00 17 11 98



                           COMMON POLICY CONDITIONS
All Coverage Parts included in this policy are subject to the following conditions.

A. Cancellation                                                      b. Give you reports on the conditions we find;
   1. The first Named Insured shown in the Declara-                     and
      tions may cancel this policyb y mailing or deliv-              c. Recommend changes.
      ering to us advance written notice of cancella-             2. Wea re not obligated to make anyi nspections,
      tion.                                                          surveys, reports or recommendations and any
   2. Wema y cancel this policyby mailing or deliver-                such actions we do undertake relate onlyt o in-
      ing to the first Named Insured written notice of               surabilitya nd the premiums to be charged. We
      cancellation at least:                                         do not make safetyi nspections. Wed o not un-
       a. 10 days before the effective date of cancel-               dertake to perform the dutyo f anyp erson or
          lation if we cancel for nonpayment of premi-               organization to provide for the health or safety
          um; or                                                     of workers or the public. And we do not warrant
                                                                     that conditions:
       b. 30 days before the effective date of cancel-
          lation if we cancel for any other reason.                  a. Are safe or healthful; or
   3. Wew ill mail or deliver our notice to the first                b. Complyw ith laws, regulations, codes or
      Named Insured's last mailing address known to                     standards.
      us.                                                         3. Paragraphs 1. and 2. of this condition applyn ot
   4. Notice of cancellation will state the effective                onlyt o us, but also to anyr ating, advisory, rate
      date of cancellation. The policyp eriod will end               service or similar organization which makes in-
      on that date.                                                  surance inspections, surveys, reports or rec-
                                                                     ommendations.
   5. If this policyi s cancelled, we will send the first
      Named Insured anyp remium refund due. If we                 4. Paragraph 2. of this condition does not applyto
      cancel, the refund will be pro rata. If the first              anyi nspections, surveys, reports or recom-
      Named Insured cancels, the refund may be                       mendations we may make relative to certifica-
      less than pro rata. The cancellation will be ef-               tion, under state or municipal statutes, ordi-
      fective even if we have not made or offered a                  nances or regulations, of boilers, pressure ves-
      refund.                                                        sels or elevators.
   6. If notice is mailed, proof of mailing will be suffi-    E. Premiums
      cient proof of notice.                                      The first Named Insured shown in the Declara-
B. Changes                                                        tions:
   This policyc ontains all the agreements between                1. Is responsible for the payment of all premiums;
   you and us concerning the insurance afforded.                     and
   The first Named Insured shown in the Declarations              2. Will be the payee for anyr eturn premiums we
   is authorized to make changes in the terms of this                pay.
   policyw ith our consent. This policy's terms can be        F. Transfer Of Your Rights And Duties Under This
   amended or waived onlyb y endorsement issued                  Policy
   by us and made a part of this policy.
                                                                  Your rights and duties under this policyma y not be
C. Examination Of Your Books And Records                          transferred without our written consent except in
   Wem aye xamine and audit your books and rec-                   the case of death of an individual named insured.
   ords as theyr elate to this policya t anyt ime during          If you die, your rights and duties will be transferred
   the policy period and up to three years afterward.             to your legal representative but onlyw hile acting
D. Inspections And Surveys                                        within the scope of duties as your legal representa-
   1. We have the right to:                                       tive. Until your legal representative is appointed,
                                                                  anyone having proper temporaryc ustodyo f your
       a. Make inspections and surveys at anytim e;               propertyw ill have your rights and duties but only
                                                                  with respect to that property.




IL 00 17 11 98                    Copyright, Insurance Services Office, Inc., 1998                         Page 1 of 1
                                                                                                       EXHIBIT 3
                                                                                                       PAGE 211
      Case 8:20-bk-13014-MW               Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                              Desc
                                          Main Document   Page 212 of 270
Policy Number: CA000041568-01                                                                                IL 00 21 07 02

                                                                                                Effective Date: 04/15/2021

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

           NUCLEAR ENERGY LIABILITY ENDORSEMENT
                       (BROAD FORM)
This endorsement modifies insurance provided under the following:
   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   FARM COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   PROFESSIONAL LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY

1.   The insurance does not apply:                                  C. Under any Liability Coverage, to "bodily injury"
     A. Under any Liability Coverage, to "bodily injury"               or "property damage" resulting from "hazardous
        or "property damage":                                          properties" of "nuclear material", if:
         (1) With respect to which an "insured" under the                (1) The "nuclear material" (a) is at any "nuclear
             policy is also an insured under a nuclear ener-                 facility" owned by, or operated by or on be-
             gy liability policy issued by Nuclear Energy                    half of, an "insured" or (b) has been dis-
             Liability Insurance Association, Mutual                         charged or dispersed therefrom;
             Atomic Energy Liability Underwriters, Nucle-                (2) The "nuclear material" is contained in "spent
             ar Insurance Association of Canada or any of                    fuel" or "waste" at any time possessed, han-
             their successors, or would be an insured under                  dled, used, processed, stored, transported or
             any such policy but for its termination upon                    disposed of, by or on behalf of an "insured";
             exhaustion of its limit of liability; or                        or
         (2) Resulting from the "hazardous properties" of                (3) The "bodily injury" or "property damage"
             "nuclear material" and with respect to which                    arises out of the furnishing by an "insured" of
             (a) any person or organization is required to                   services, materials, parts or equipment in con-
             maintain financial protection pursuant to the                   nection with the planning, construction,
             Atomic Energy Act of 1954, or any law                           maintenance, operation or use of any "nuclear
             amendatory thereof, or (b) the "insured" is, or                 facility", but if such facility is located within
             had this policy not been issued would be, enti-                 the United States of America, its territories or
             tled to indemnity from the United States of                     possessions or Canada, this exclusion (3) ap-
             America, or any agency thereof, under any                       plies only to "property damage" to such "nu-
             agreement entered into by the United States of                  clear facility" and any property thereat.
             America, or any agency thereof, with any per-
             son or organization.
     B. Under any Medical Payments coverage, to expens-
        es incurred with respect to "bodily injury" result-
        ing from the "hazardous properties" of "nuclear
        material" and arising out of the operation of a "nu-
        clear facility" by any person or organization.




IL 00 21 07 02                                  © ISO Properties, Inc., 2001                                      Page 1 of 2
                                                                                                            EXHIBIT 3
                                                                                                            PAGE 212
      Case 8:20-bk-13014-MW                Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                              Desc
                                           Main Document   Page 213 of 270
2.   As used in this endorsement:                                         (c) Any equipment or device used for the pro-
     "Hazardous properties" includes radioactive, toxic or                    cessing, fabricating or alloying of "special nu-
     explosive properties.                                                    clear material" if at any time the total amount
                                                                              of such material in the custody of the "in-
     "Nuclear material" means "source material", "Special                     sured" at the premises where such equipment
     nuclear material" or "by-product material".                              or device is located consists of or contains
     "Source material", "special nuclear material", and "by-                  more than 25 grams of plutonium or uranium
     product material" have the meanings given them in the                    233 or any combination thereof, or more than
     Atomic Energy Act of 1954 or in any law amendatory                       250 grams of uranium 235;
     thereof.                                                             (d) Any structure, basin, excavation, premises or
     "Spent fuel" means any fuel element or fuel compo-                       place prepared or used for the storage or dis-
     nent, solid or liquid, which has been used or exposed to                 posal of "waste";
     radiation in a "nuclear reactor".                               and includes the site on which any of the foregoing is
     "Waste" means any waste material (a) containing "by-            located, all operations conducted on such site and all
     product material" other than the tailings or wastes pro-        premises used for such operations.
     duced by the extraction or concentration of uranium or          "Nuclear reactor" means any apparatus designed or
     thorium from any ore processed primarily for its                used to sustain nuclear fission in a self-supporting chain
     "source material" content, and (b) resulting from the           reaction or to contain a critical mass of fissionable ma-
     operation by any person or organization of any "nucle-          terial.
     ar facility" included under the first two paragraphs of
     the definition of "nuclear facility".                           "Property damage" includes all forms of radioactive
                                                                     contamination of property.
     "Nuclear facility" means:
         (a) Any "nuclear reactor";
         (b) Any equipment or device designed or used for
             (1) separating the isotopes of uranium or plu-
             tonium, (2) processing or utilizing "spent
             fuel", or (3) handling, processing or packag-
             ing "waste";




IL 00 21 07 02                                   © ISO Properties, Inc., 2001                                      Page 2 of 2
                                                                                                             EXHIBIT 3
                                                                                                             PAGE 213
     Case 8:20-bk-13014-MW   Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43    Desc
                             Main Document   Page 214 of 270
                                                                        AD 06 62 02 04




   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         EMPLOYEE BENEFITS LIABILITY COVERAGE
               CLAIMS MADE COVERAGE




AD 06 62 02 04                                                              Page 1 of 3

                                                                        EXHIBIT 3
                                                                        PAGE 214
     Case 8:20-bk-13014-MW   Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43   Desc
                             Main Document   Page 215 of 270




AD 06 62 02 04                                                             Page 2 of 3
                                                                       EXHIBIT 3
                                                                       PAGE 215
     Case 8:20-bk-13014-MW   Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43   Desc
                             Main Document   Page 216 of 270




AD 06 62 02 04                                                             Page 3 of 3
                                                                       EXHIBIT 3
                                                                       PAGE 216
Case 8:20-bk-13014-MW   Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43   Desc
                        Main Document   Page 217 of 270




                                                                   EXHIBIT 3
                                                                   PAGE 217
Case 8:20-bk-13014-MW   Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43   Desc
                        Main Document   Page 218 of 270




                                                                  EXHIBIT 3
                                                                  PAGE 218
Case 8:20-bk-13014-MW   Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43   Desc
                        Main Document   Page 219 of 270




                                                                  EXHIBIT 3
                                                                  PAGE 219
Case 8:20-bk-13014-MW   Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43   Desc
                        Main Document   Page 220 of 270




                                                                   EXHIBIT 3
                                                                   PAGE 220
Case 8:20-bk-13014-MW   Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43   Desc
                        Main Document   Page 221 of 270




                                                                   EXHIBIT 3
                                                                   PAGE 221
Case 8:20-bk-13014-MW   Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43   Desc
                        Main Document   Page 222 of 270




                                                                   EXHIBIT 3
                                                                   PAGE 222
Case 8:20-bk-13014-MW   Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43   Desc
                        Main Document   Page 223 of 270




                                                                  EXHIBIT 3
                                                                  PAGE 223
Case 8:20-bk-13014-MW   Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43   Desc
                        Main Document   Page 224 of 270




                                                                   EXHIBIT 3
                                                                   PAGE 224
Case 8:20-bk-13014-MW   Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43   Desc
                        Main Document   Page 225 of 270




                                                                  EXHIBIT 3
                                                                  PAGE 225
Case 8:20-bk-13014-MW   Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43   Desc
                        Main Document   Page 226 of 270




                                                                  EXHIBIT 3
                                                                  PAGE 226
Case 8:20-bk-13014-MW   Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43   Desc
                        Main Document   Page 227 of 270




                                                                  EXHIBIT 3
                                                                  PAGE 227
Case 8:20-bk-13014-MW   Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43   Desc
                        Main Document   Page 228 of 270




                                                                  EXHIBIT 3
                                                                  PAGE 228
Case 8:20-bk-13014-MW   Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43   Desc
                        Main Document   Page 229 of 270




                                                                  EXHIBIT 3
                                                                  PAGE 229
Case 8:20-bk-13014-MW   Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43   Desc
                        Main Document   Page 230 of 270




                                                                   EXHIBIT 3
                                                                   PAGE 230
Case 8:20-bk-13014-MW   Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43   Desc
                        Main Document   Page 231 of 270




                                                                   EXHIBIT 3
                                                                   PAGE 231
Case 8:20-bk-13014-MW   Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43   Desc
                        Main Document   Page 232 of 270




                                                                   EXHIBIT 3
                                                                   PAGE 232
Case 8:20-bk-13014-MW   Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43   Desc
                        Main Document   Page 233 of 270




                                                                  EXHIBIT 3
                                                                  PAGE 233
Case 8:20-bk-13014-MW   Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43   Desc
                        Main Document   Page 234 of 270




                                                                  EXHIBIT 3
                                                                  PAGE 234
Case 8:20-bk-13014-MW   Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43   Desc
                        Main Document   Page 235 of 270




                                                                  EXHIBIT 3
                                                                  PAGE 235
Case 8:20-bk-13014-MW   Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43   Desc
                        Main Document   Page 236 of 270




                                                                  EXHIBIT 3
                                                                  PAGE 236
Case 8:20-bk-13014-MW   Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43   Desc
                        Main Document   Page 237 of 270




                                                                  EXHIBIT 3
                                                                  PAGE 237
Case 8:20-bk-13014-MW   Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43   Desc
                        Main Document   Page 238 of 270




                                                                   EXHIBIT 3
                                                                   PAGE 238
Case 8:20-bk-13014-MW   Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43   Desc
                        Main Document   Page 239 of 270




                                                                  EXHIBIT 3
                                                                  PAGE 239
Case 8:20-bk-13014-MW   Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43   Desc
                        Main Document   Page 240 of 270




                 Exhibit 4




                                                                   PAGE 240
Case 8:20-bk-13014-MW   Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43   Desc
                        Main Document   Page 241 of 270



                         IMPORTANT NOTICE:

1.   The insurance policy that you are applying to purchase is being
issued by an insurer that is not licensed by the State of California.
These companies are called “nonadmitted” or “surplus line”
insurers.

2.   The insurer is not subject to the financial solvency regulation
and enforcement that apply to California licensed insurers.

3.    The insurer does not participate in any of the insurance
guarantee funds created by California law. Therefore, these funds
will not pay your claims or protect your assets if the insurer
becomes
insolvent and is unable to make payments as promised.

4.    The insurer should be licensed either as a foreign insurer in
another state in the United States or as a non-United States (alien)
insurer. You should ask questions of your insurance agent, broker,
or “surplus line” broker or contact the California Department of
Insurance at the toll-free number 1-800-927-4357 or internet website
www.insurance.ca.gov. Ask whether or not the insurer is licensed as
a foreign or non-United States (alien) insurer and for additional
information about the insurer. You may also visit the NAIC’s
internet website at www.naic.org. The NAIC—the National
Association of Insurance Commissioners—is the regulatory support
organization created and governed by the chief insurance regulators
in the United States.

5.    Foreign insurers should be licensed by a state in the United
States and you may contact that state’s department of insurance to
obtain more information about that insurer. You can find a link to
each      state     from    this    NAIC      internet     website:
https://naic.org/state_web_map.htm.



                                                                   EXHIBIT 4
                                                                   PAGE 241
Case 8:20-bk-13014-MW   Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43   Desc
                        Main Document   Page 242 of 270



6.    For non-United States (alien) insurers, the insurer should be
licensed by a country outside of the United States and should be on
the NAIC’s International Insurers Department (IID) listing of
approved nonadmitted non-United States insurers. Ask your agent,
broker, or “surplus line” broker to obtain more information about
that insurer.

7.     California maintains a “List of Approved Surplus Line
Insurers (LASLI).” Ask your agent or broker if the insurer is on
that list, or view that list at the internet website of the California
Department of Insurance: www.insurance.ca.gov/01-consumers/120-
company/07-lasli/lasli.cfm.

8.    If you, as the applicant, required that the insurance policy
you have purchased be effective immediately, either because existing
coverage was going to lapse within two business days or because you
were
required to have coverage within two business days, and you
did not receive this disclosure form and a request for your signature
until after coverage became effective, you have the right to cancel
this policy within five days of receiving this disclosure. If you cancel
coverage, the premium will be prorated and any broker’s fee
charged for this insurance will be returned to you.




D-2 (Effective January 1, 2020)



                                                                   EXHIBIT 4
                                                                   PAGE 242
     Case 8:20-bk-13014-MW         Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43       Desc
                                   Main Document   Page 243 of 270


                ADMIRAL INSURANCE COMPANY
                                   A Delaware Corporation

                              COMMERCIAL LINES POLICY

THIS POLICY IS NOT OBTAINED PRIMARILY FOR PERSONAL, FAMILY OR HOUSEHOLD
PURPOSES.


THIS POLICY CONSISTS OF:


      Declarations;
      Common Policy Conditions; and
      One or more Coverage Parts. A Coverage Part Consists of:
      -    One or more Coverage Forms; and
      -    Applicable Forms and Endorsements.


In Witness Whereof, we have caused this policy to be executed and attested, and, if required by state
law, this policy shall not be valid unless countersigned by our authorized representative.




          W. Robert Berkley, Jr.                               Philip S. Welt
               President                                        Secretary




          Administrative Office: 7233 E. Butherus Drive, Scottsdale, AZ 85260 (480) 509-6627
    Policy Issuing Office: 1000 Howard Blvd., Suite 300, P.O. Box 5430, Mount Laurel, NJ 08054
                         Telephone (856) 429-9200 Facsimile (856)429-8611


[JX 46 22 07 20]
                                                                                  EXHIBIT 4
                                                                                  PAGE 243
    Case 8:20-bk-13014-MW    Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43       Desc
                             Main Document   Page 244 of 270
Policy Number:                                                             AI 80 00 09 20

                                                                Effective Date: 04/15/2021




Carrier:          Admiral Insurance Company

Named Insured:    RABBIT RIDGE WINE SALES, INC.

                       IMPORTANT – POLICYHOLDER NOTICES


                                Form Intentionally Left Blank




 AI 80 00 09 20
                                                                          EXHIBIT 4
                                                                             Page 1 of 1

                                                                          PAGE 244
  Case 8:20-bk-13014-MW         Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43       Desc
                                Main Document   Page 245 of 270

Policy Number: GX000004267-01                                                    EX 51 12 12 19

                                                                       Effective Date: 04/15/2021


                                 IMPORTANT NOTICE:

1. The insurance policy that you have purchased is being issued by an
   insurer that is not licensed by the State of California. These companies
   are called “nonadmitted” or “surplus line” insurers.

2. The insurer is not subject to the financial solvency regulation and
   enforcement that apply to California licensed insurers.

3. The insurer does not participate in any of the insurance guarantee funds
   created by California law. Therefore, these funds will not pay your
   claims or protect your assets if the insurer becomes insolvent and is
   unable to make payments as promised.

4. The insurer should be licensed either as a foreign insurer in another
   state in the United States or as a non-United States (alien) insurer. You
   should ask questions of your insurance agent, broker, or “surplus line”
   broker or contact the California Department of Insurance at the toll-
   free number 1-800-927-4357 or internet website www.insurance.ca.gov.
   Ask whether or not the insurer is licensed as a foreign or non-United
   States (alien) insurer and for additional information about the insurer.
   You may also visit the NAIC’s internet website at www.naic.org. The
   NAIC—the National Association of Insurance Commissioners—is the
   regulatory support organization created and governed by the chief
   insurance regulators in the United States.

5. Foreign insurers should be licensed by a state in the United States and
   you may contact that state’s department of insurance to obtain more
   information about that insurer. You can find a link to each state from
   this NAIC internet website: https://naic.org/state_web_map.htm.



EX 51 12 12 19                                                              EXHIBIT
                                                                                 Page41 of 2

                                                                            PAGE 245
  Case 8:20-bk-13014-MW   Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43   Desc
                          Main Document   Page 246 of 270

6. For non-United States (alien) insurers, the insurer should be licensed by
   a country outside of the United States and should be on the NAIC’s
   International Insurers Department (IID) listing of approved
   nonadmitted non-United States insurers. Ask your agent, broker, or
   “surplus line” broker to obtain more information about that insurer.

7. California maintains a “List of Approved Surplus Line Insurers
   (LASLI).” Ask your agent or broker if the insurer is on that list, or view
   that list at the internet website of the California Department of
   Insurance:www.insurance.ca.gov/01-consumers/120-company/07-
   lasli/lasli.cfm.

8. If you, as the applicant, required that the insurance policy you have
   purchased be effective immediately, either because existing coverage
   was going to lapse within two business days or because you were
   required to have coverage within two business days, and you did not
   receive this disclosure form and a request for your signature until after
   coverage became effective, you have the right to cancel this policy
   within five days of receiving this disclosure. If you cancel coverage, the
   premium will be prorated and any broker’s fee charged for this
   insurance will be returned to you.”




EX 51 12 12 19                                                       EXHIBIT
                                                                          Page42 of 2

                                                                     PAGE 246
Case 8:20-bk-13014-MW   Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43        Desc
                        Main Document   Page 247 of 270




                                                          CA Surplus Lines Tax & Fee Breakdown

                                                          Premium:               $      8,701.00
                                                          Company Fee:           $
                                                          Inspection Fee:        $
                                                          3% State Tax:          $      261.03
                                                          .250% Stamping Fee:    $      21.75
                                                          Broker Fee:            $      350.00




                                                                    EXHIBIT 4
                                                                    PAGE 247
    Case 8:20-bk-13014-MW             Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                             Desc
                                      Main Document EXCESS
                                     COMMERCIAL       Page LIABILITY
                                                           248 of 270


Carrier:            Admiral Insurance Company

Policy No.:         GX000004267-01

                            SCHEDULE OF CONTROLLING UNDERLYING INSURANCE
Commercial General Liability
Company    ADMIRAL INSURANCE COMPANY
Minimum Applicable Limits of Insurance
          General Aggregate                                              $ 2,000,000
          (Other Than Products-Completed Operations Aggregate)
          Products-Completed Operations Aggregate                        $ 2,000,000
          Each Occurrence                                                $ 1,000,000
          Personal And Advertising Injury                                $ 1,000,000

Commercial Auto Liability
Company    NATIONWIDE MUTUAL INSURANCE COMPANY
Minimum Applicable Limits of Insurance
          Any One Accident                                               $ 1,000,000

Employers' Liability
Company    ZNAT INSURANCE COMPANY
Minimum Applicable Limits of Insurance
          Bodily Injury By Accident                                      $ 1,000,000             Each Accident
          Bodily Injury By Disease                                       $ 1,000,000             Each Employee
          Bodily Injury By Disease                                       $ 1,000,000             Policy Limit

This insurance does not apply to “injury or damage” caused by a “loss event” covered under Employer’s Liability “controlling
underlying insurance” in any jurisdiction where such insurance is or is required to be unlimited

Liquor Liability
Company     ADMIRAL INSURANCE COMPANY
Minimum Applicable Limits of Insurance
                                                                         $ 1,000,000             Each Common Cause
                                                                         $ 2,000,000             Aggregate Limit

Employee Benefits Liability
Company    ADMIRAL INSURANCE COMPANY
Minimum Applicable Limits of Insurance
                                                                         $ 1,000,000             Each Claim
                                                                         $ 2,000,000             Aggregate Limit




                                                                                                       EXHIBIT 4
DE 20 28 08 20


                                                                                                       PAGE 248
        Case 8:20-bk-13014-MW       Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43        Desc
                                    Main Document   Page 249 of 270


                                   SCHEDULE OF FORMS
Named Insured:      RABBIT RIDGE WINE SALES, INC.                   Policy No.: GX000004267-01



FORM NUMBER                         TITLE


JX46220720                          COVER JACKET ADMIRAL EXCESS


EX51121219                          CALIFORNIA DISCLOSURE NOTICE


DE20270820                          EXCESS LIABILITY POLICY DECLARATIONS


DE20280820                          EXCESS SCHEDULE OF "UNDERLYING INSURANCE"


EX51270920                          CLAIM REPORTING NOTICE ADDRESS INFORMATION


AI00180398                          SCHEDULE OF FORMS


EX46410416                          COMMERCIAL EXCESS LIABILITY COVERAGE FORM


EX47380810                          EXCLUSION - ASSAULT & BATTERY


EX50460115                          CONDITIONAL EXCLUSION OF TERRORISM RELATED TO DISPOSITION
                                    OF FEDERAL TERRORISM RISK INSURANCE ACT


EX51260420                          COMMUNICABLE DISEASE EXCLUSION


AI08760220                          NAMED INSUREND ENDORSEMENT


EX51050919                          SERVICE OF SUIT - CALIFORNIA




   AI 00 18 03 98
                                                                                   EXHIBIT 4
                                                                                        Page 1 of 1

                                                                                   PAGE 249
     Case 8:20-bk-13014-MW           Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                           Desc
                                     Main Document   Page 250 of 270


 Policy Number: GX000004267-01                                                                             EX 51 27 09 20

                                                                                                Effective Date: 04/15/2021

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                  CLAIM REPORTING NOTICE ADDRESS INFORMATION

This endorsement modifies insurance provided under the following:

        COMMERCIAL EXCESS LIABILITY COVERAGE FORM

It is agreed that the following is hereby added to SECTION III – CONDITIONS paragraph 5. Duties In The Event Of
Occurrence, Claim Or Suit:

e.      You and any other involved insured must see to it that wea re notified as soon as practicable of an "occurrence" or
        an offense which may result in a claim. Notice must be given to:
                     Admiral Insurance Group, a Berkley Company
                     Attention: Claims Department,
                     Mt. Laurel Corporate Park,
                     1000 Howard Blvd., Suite 300,
                     P.O. Box 5430,
                     Mount Laurel, NJ 08054

        Or E-mail to: admclaims@admiralins.com




 EX 51 27 09 20                                                                                                        Page 1 of 1
                                                                                                      EXHIBIT 4
                                                                                                      PAGE 250
     Case 8:20-bk-13014-MW               Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                              Desc
                                         Main Document   Page 251 of 270


     COMMERCIAL EXCESS LIABILITY COVERAGE FORM

Various provisions in this policy restrict coverage. Read                 d.   If the “controlling underlying insurance” re-
the entire policy carefully to determine rights, duties and                    quires, for a particular claim, that the “injury or
what is and is not covered.                                                    damage” occur during its policy period in order
Throughout this policy the words “you” and “your” refer                        for that coverage to apply, then this insurance
to the “Named Insured” shown in the Declarations. The                          will only apply to that “injury or damage” if it
words “we”, “us” and “our” refer to the Company provid-                        occurs during the policy period of this policy. If
ing this insurance.                                                            the “controlling underlying insurance” requires
                                                                               that the “loss event” causing the particular “in-
The first “Named Insured” is the person or organization                        jury or damage” take place during its policy pe-
first named in the Declarations and is responsible for the                     riod in order for that coverage to apply, then this
payment of all premiums. The first “Named Insured” will                        insurance will apply to the claim only if the “loss
act on behalf of all other “Named Insureds” for giving and                     event” causing that “injury or damage” takes
receiving notices of cancellation and for receiving anyre-                     place during the policy period of this policy.
turn premium that may become payable.
                                                                          e.   The insurance provided under this policy will
Other words and phrases that appear in quotation marks                         follow the same provisions, exclusions and limi-
have special meaning. Refer to Section IV - Definitions                        tations that are contained in the applicable “con-
and relevant references in the text of this policy.                            trolling underlying insurance”, unless otherwise
Other words and phrases that are not defined under this                        directed by this insurance. To the extent such
policy but defined in the “controlling underlying insur-                       provisions differ or conflict, the provisions of
ance” will have the meaning described in the policy of                         this policy will apply. However, the coverage
“controlling underlying insurance”.                                            provided under this policy will not be broader
SECTION I - EXCESS LIABILITY COVERAGE                                          than that provided by the applicable “controlling
                                                                               underlying insurance”.
1.   Insuring Agreement
                                                                          f.   In the event that the Schedule Of Controlling
     a.   We will pay on behalf of the “insured” the “ulti-                    Underlying Insurance identifies more than one
          mate net loss” in excess of the “controlling un-                     policy of “controlling underlying insurance”, the
          derlying insurance limit” because of “injury or                      provisions, exclusions and limitations of the
          damage” caused by a “loss event” to which this                       “controlling underlying insurance” applicable to
          insurance applies, provided the applicable limits                    the particular “loss event” for which a claim is
          of “controlling underlying insurance”, as shown                      made or “suit” is brought will apply to the extent
          in the Schedule Of Controlling Underlying Insur-                     not contradicted by the provisions of this policy.
          ance, have been exhausted by payment of judg-
          ments, settlements and, if applicable, costs or ex-        2.   Insuring Agreement – Defense
          penses.                                                         a.   We will have no duty to investigate or defend
     b.   The amount we will pay for the “ultimate net                         any claim or “suit”. We will have the right and
          loss” is limited as described in Section II - Lim-                   be given the opportunity to associate with any
          its of Insurance.                                                    “insured” or “controlling underlying insurer” in
                                                                               the investigation, settlement or defense of any
     c.   This insurance applies to “injury or damage” that                    claim or “suit” that may involve this insurance.
          is subject to a limit of applicable “controlling un-
          derlying insurance” that is specified in the                    b.   At our discretion, we may investigate and settle
          Schedule Of Controlling Underlying Insurance.                        any claim or “suit”.
          If any other limit, such as a sublimit, is specified            c.   If we exercise our rights as described in Para-
          in the “controlling underlying insurance”, this in-                  graphs 2.a. and 2.b. above, we will pay, with re-
          surance does not apply to “injury or damage”                         spect to any claim we investigate or settle, or any
          arising out of that exposure unless that limit is                    “suit” against an “insured” we defend, the fol-
          specified in the Schedule Of Controlling Under-                      lowing costs or expenses:
          lying Insurance.




EX 46 41 04 16                   Includes copyrighted material of Insurance Services Office, Inc.,                    Page 1 of 6
                                                    with its permission, 2012                               EXHIBIT 4
                                                                                                            PAGE 251
     Case 8:20-bk-13014-MW              Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                               Desc
                                        Main Document   Page 252 of 270


          (1) All expenses we incur, including but not                   This insurance does not apply to:
              limited to attorney fees;                                  a.   Auto
          (2) The cost of bonds to release attachments, but                   Any loss, cost or expense payable under or re-
              only for bond amounts within the applicable                     sulting from any of the following auto cover-
              limit of insurance. We do not have to furnish                   ages:
              these bonds;
                                                                              (1) First-party physical damage coverage;
          (3) All reasonable expenses incurred by the “in-
              sured” at our request to assist us in the in-                   (2) No-fault coverage;
              vestigation or defense of the claim or “suit”,                  (3) Personal injury protection or auto medical
              including actual loss of earnings up to $250                        payments coverage; or
              a day because of time off from work;                            (4) Uninsured or underinsured motorists cover-
          (4) All costs taxed against the “insured” in the                        age.
              “suit”;                                                    b.   Employers Liability
          (5) Prejudgment interest awarded against the                        “Injury or damage” caused by a “loss event”
              “insured” on that part of the judgment we                       covered under Employer’s Liability “controlling
              pay. If we make an offer to pay the applica-                    underlying insurance” in any jurisdiction where
              ble limit of insurance, we will not pay any                     such insurance is or is required to be unlimited.
              prejudgment interest based on that period of
              time after the offer; and                                  c.   Medical Payments
          (6) All interest on the full amount of any judg-                    Medical payments coverage or expenses that are
              ment that accrues after entry of the judgment                   provided without regard to fault, whether or not
              and before we have paid, offered to pay, or                     provided by the applicable “controlling underly-
              deposited in court the part of the judgment                     ing insurance”.
              that is within the applicable limit of insur-              d.   Pollution
              ance.
                                                                              (1) “Injury or damage” which would not have
          These payments will not reduce the Each Loss                            occurred, in whole or in part, but for the ac-
          Event Limit or Policy Aggregate Limit shown in                          tual, alleged or threatened discharge, disper-
          the Declarations unless the policy of “controlling                      sal, seepage, migration, release or escape of
          underlying insurance” specifies that its “control-                      pollutants at any time.
          ling underlying insurance limit” is reduced by
                                                                              (2) Any loss, cost or expense arising out of any:
          costs or expenses.
                                                                                  (a) Request, demand, order or statutory or
     d.   If we exercise our rights as described in Para-                             regulatory requirement that any “in-
          graphs 2.a. and 2.b. above, we are under no obli-                           sured” or others test for, monitor, clean
          gation to continue any investigation, settlement                            up, remove, contain, treat, detoxify or
          or associated defense when the “controlling un-
                                                                                      neutralize, or in any way respond to, or
          derlying insurance limit” has been exhausted, or
                                                                                      assess the effects of, pollutants; or
          if on such exhaustion we continue any investiga-
          tion, settlement or associated defense, when we                         (b) Claim or “suit” by or on behalf of a
          have used up the applicable Each Loss Event                                 governmental authority for damages be-
          Limit or Policy Aggregate Limit shown in the                                cause of testing for, monitoring, clean-
          Declarations in the payment of judgments, settle-                           ing up, removing, containing, treating,
          ments and, if applicable, costs or expenses.                                detoxifying or neutralizing, or in any
                                                                                      way responding to, or assessing the ef-
     e.   When our limits of insurance have been ex-                                  fects of, pollutants.
          hausted, any defense provided by us under Para-
          graphs 2.a. and/or 2.d. will cease.                                 This exclusion only applies when this policy is
                                                                              excess to a policy issued by an insurer other than
3.   Exclusions                                                               us.
     The following exclusions, and any other exclusions
                                                                              This exclusion does not apply to the extent that
     added by endorsement, apply to this policy. In addi-
                                                                              the applicable “controlling underlying insurance”
     tion, the exclusions applicable to any “controlling un-
                                                                              for the pollution liability risks described in Para-
     derlying insurance” apply to this insurance unless su-                   graphs (1) and (2) above exist or would have
     perseded by the following exclusions, or superseded
     by any other exclusions added by endorsement to this
     policy.



EX 46 41 04 16                   Includes copyrighted material of Insurance services Office, Inc.,                    Page 2 of 6
                                                    with its permission, 2012                                EXHIBIT 4
                                                                                                             PAGE 252
     Case 8:20-bk-13014-MW               Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                              Desc
                                         Main Document   Page 253 of 270


          existed but for the exhaustion of the limit of such        The Policy Aggregate Limit described in Paragraph 2.
          “controlling underlying insurance” for “injury or          above applies to the policy period shown in the Declara-
          damage”.                                                   tions. Any extension of the policy period will be deemed
     e.   Workers' Compensation And Similar Laws                     part of the policy period that is being extended and there-
                                                                     fore subject to the Policy Aggregate Limit.
          Any obligation of any insured under a workers'
          compensation, disability benefits or unemploy-             SECTION III – CONDITIONS
          ment compensation law or any similar law.                  The following conditions apply. In addition, the condi-
SECTION II – LIMITS OF INSURANCE                                     tions applicable to any “controlling underlying insurance”
                                                                     are also applicable to the coverage provided under this in-
1.   The Limits of Insurance shown in the Declarations,              surance unless superseded by the following conditions.
     and the rules below fix the most we will pay regard-
     less of the number of:                                          1.   Appeals
     a.   “Insureds”;                                                     If the “controlling underlying insurer” or “insured”
                                                                          elects not to appeal a judgment in excess of the appli-
     b.   Claims made or “suits” brought, or number of                    cable “controlling underlying insurance limit”, we
          vehicles involved;                                              may do so at our own expense. We will be liable for
     c.   Persons or organizations making claims or bring-                taxable costs, pre- and post-judgment interest and
          ing “suits”; or                                                 disbursements. In no event will this provision in-
     d.   Limits available under any “controlling underly-                crease our liability beyond the applicable Limits of
          ing insurance”.                                                 Insurance described in Section II - Limits of Insur-
                                                                          ance.
2.   The Limits of Insurance of this policy will apply as
     follows:                                                        2.   Bankruptcy
     a.   This insurance only applies in excess of the                    a.   Bankruptcy Of Insured
          “controlling underlying insurance limit”.                            Bankruptcy or insolvency of the “insured” or of
     b.   The Policy Aggregate Limit is the most we will                       the “insured's” estate will not relieve us of our
          pay for the sum of all “ultimate net loss” for all                   obligations under this policy.
          “injury or damage” covered under this insurance.                b.   Bankruptcy Of Underlying Insurer
          However, this Policy Aggregate Limit only ap-                        Bankruptcy of the “controlling underlying in-
          plies to “injury or damage” that is subject to an                    surer” will not relieve us of our obligations under
          aggregate limit of insurance under the “control-                     this policy.
          ling underlying insurance” applicable to the par-               However, this insurance will not replace the “control-
          ticular “loss event” for which a claim is made or               ling underlying insurance” in the event of bankruptcy
          “suit” is brought.                                              or insolvency of the “controlling underlying insurer”.
     c.   Subject to Paragraph 2.b. above, the Each Loss                  This insurance will apply as if the “controlling under-
          Event Limit is the most we will pay for the sum                 lying insurance” were in full effect.
          of all “ultimate net loss” under this insurance be-        3.   Cancellation
          cause of all “injury or damage” arising out of any
          one “loss event”.                                               a.   The first “Named Insured” shown in the Declara-
                                                                               tions may cancel this policy by mailing or deliv-
     d.   If the Limits of Insurance of the “controlling un-                   ering to us advance written notice of cancella-
          derlying insurance” are reduced by costs or ex-                      tion.
          penses by the terms of that policy, any payments                b.   We may cancel this policy by mailing or deliver-
          for costs or expenses we make will reduce our                        ing to the first “Named Insured” written notice of
          applicable Limits of Insurance in the same man-                      cancellation at least:
          ner.
                                                                               (1) 10 days before the effective date of cancella-
3.   If any “controlling underlying insurance” has a policy                        tion if we cancel for nonpayment of pre-
     period that is different from the policy period of this                       mium; or
     policy then, for the purposes of this insurance, the
     “controlling underlying insurance limit” will only be                     (2) 30 days before the effective date of cancella-
     reduced or exhausted by payments made for “injury                             tion if we cancel for any other reason.
     or damage” covered under this insurance.




EX 46 41 04 16                   Includes copyrighted material of Insurance services Office, Inc.,                    Page 3 of 6
                                                    with its permission, 2012                               EXHIBIT 4
                                                                                                            PAGE 253
     Case 8:20-bk-13014-MW               Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                               Desc
                                         Main Document   Page 254 of 270


     c.   We will mail or deliver our notice to the first                      (3) Cooperate with us in the investigation or set-
          “Named Insured’s” last mailing address known                             tlement of the claim or defense against the
          to us.                                                                   “suit”; and
     d.   Notice of cancellation will state the effective                      (4) Assist us, upon our request, in the enforce-
          date of cancellation. The policy period will end                         ment of any right against any person or or-
          on that date.                                                            ganization which may be liable to the “in-
     e.   If this policy is cancelled, we will send the first                      sured” because of “injury or damage” to
          “Named Insured” any premium refund due. If                               which this insurance may also apply.
          we cancel, the refund will be pro rata. If the first            d.   No “insured” will, except at that “insured's” own
          “Named Insured” cancels, the refund may be less                      cost, voluntarily make a payment, assume any
          than pro rata. The cancellation will be effective                    obligation, or incur any expense, other than for
          even if we have not made or offered a refund.                        first aid, without our consent.
     f.   If notice is mailed, proof of mailing will be suffi-       6.   Examination Of Your Books And Records
          cient proof of notice.                                          We may examine and audit your books and records
4.   Changes                                                              as they relate to this policy at any time during the
     This policy contains all the agreements between you                  policy period and up to three years afterward.
     and us concerning the insurance afforded. The first             7.   Inspections And Surveys
     “Named Insured” shown in the Declarations is au-                     a.   We have the right to:
     thorized to make changes in the terms of this policy
     with our consent. This policy's terms can be                              (1) Make inspections and surveys at any time;
     amended or waived only by endorsement issued by                           (2) Give you reports on the conditions we find;
     us and made a part of this policy.                                            and
5.   Duties In The Event Of A Loss Event, Claim Or                             (3) Recommend changes.
     Suit                                                                 b.   We are not obligated to make any inspections,
     a.   You must see to it that we are notified in writing                   surveys, reports or recommendations and any
          as soon as practicable of any “loss event”, re-                      such actions we do undertake relate only to in-
          gardless of the amount, which may reasonably be                      surability and the premiums to be charged. We
          expected to result in a claim under this policy.                     do not make safety inspections. We do not un-
          To the extent possible, notice should include:                       dertake to perform the duty of any person or or-
          (1) How, when and where the “loss event” took                        ganization to provide for the health or safety of
              place;                                                           workers or the public. We do not warrant that
                                                                               conditions:
          (2) The names and addresses of any injured per-
              sons and witnesses; and                                          (1) Are safe or healthful; or
          (3) The nature and location of any “injury or                        (2) Complyw ith laws, regulations, codes or
              damage” arising out of the “loss event”.                             standards.
     b.   If a claim is made or “suit” is brought against                 Paragraphs a. and b. of this condition apply not only
          any “insured”, you must:                                        to us, but also to any rating, advisory, rate service or
                                                                          similar organization which makes insurance inspec-
          (1) Immediately record the specifics of the                     tions, surveys, reports or recommendations on our be-
              claim or "suit" and the date received; and                  half.
          (2) Notify us in writing as soon as practicable.           8.   Legal Action Against Us
          You must see to it that we receive written notice               No person or organization has a right under this
          of the claim or “suit” as soon as practicable.                  policy:
     c.   You and any other involved “insured” must:                      a.   To join us as a party or otherwise bring us into a
          (1) Immediately send us copies of any demands,                       “suit” asking for damages from an “insured”; or
              notices, summonses or legal papers received                 b.   To sue us on this policy unless all of its terms
              in connection with the claim or “suit”;                          have been fully complied with.
          (2) Authorize us to obtain records and other in-
              formation;




EX 46 41 04 16                   Includes copyrighted material of Insurance services Office, Inc.,                     Page 4 of 6
                                                    with its permission, 2012                               EXHIBIT 4
                                                                                                            PAGE 254
     Case 8:20-bk-13014-MW              Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                               Desc
                                        Main Document   Page 255 of 270


     A person or organization may sue us to recover on an                e.   This policy is void in any case of fraud and/or
     agreed settlement or on a final judgment against an                      misrepresentation by you as it relates to this pol-
     “insured”, but we will not be liable for damages that                    icy or any claim under this policy.
     are not payable under the terms of this policy or that          12. Separation Of Insureds
     are in excess of the applicable limit of insurance. An
     agreed settlement means a settlement and release of                 Except with respect to the Limits of Insurance and
     liability signed by us, the “insured” and the claimant              any rights or duties specifically assigned in this pol-
     or the claimant's legal representative.                             icy to the first “Named Insured”, this insurance ap-
                                                                         plies:
9.   Other Insurance
                                                                         a.   As if each “Named Insured” were the only
     a.   This insurance is excess over, and shall not con-                   “Named Insured”; and
          tribute with any other insurance, whether pri-
          mary, excess, contingent or on any other basis.                b.   Separately to each “insured” against whom claim
          This condition will not apply to insurance specif-                  is made or “suit” is brought.
          ically written as excess over this policy.                     However, nothing in this condition renders this pol-
     b.   When this insurance is excess over other insur-                icy applicable to any “insured” where the policy is
          ance, we will pay only our share of the “ultimate              otherwise void due to fraud or misrepresentations
          net loss” that exceeds the sum of:                             made by that “insured” or any other “insured”.
          (1) The total amount that all such other insur-            13. Transfer Of Rights Of Recovery Against Others
              ance would pay for the loss in the absence of              To Us
              this insurance; and                                        If the “insured” has rights to recover all or part of any
          (2) The total of all deductible and self-insured               payment we have made under this policy those rights
              amounts under all that other insurance.                    are transferred to us. The “insured” must do nothing
                                                                         after loss to impair them. At our request, the “in-
10. PremiumAudit                                                         sured” will bring “suit” or transfer those rights to us
     a.   We will compute all premiums for this policy in                and help us enforce them.
          accordance with our rules and rates.                       14. Transfer Of Rights And Duties Under This Policy
     b.   If this policy is auditable, the premium shown in              The rights and duties of any “insured” under this pol-
          this policy as advance premium is a deposit pre-               icym ay not be transferred without our written con-
          mium only. At the close of each audit period we                sent, except in the case of death of an individual
          will compute the earned premium for that period                named “insured”.
          and send notice to the first “Named Insured”.
          The due date for audit premiums is the date                    If any “insured” dies, that “insured’s” rights and
          shown as the due date on the bill.                             duties will be transferred to that “insured’s” legal
                                                                         representative, but only while acting within the scope
     c.   The first “Named Insured” must keep records of                 of duties as that “insured’s” legal representative.
          the information we need for premium computa-                   Until that “insured’s” legal representative is
          tion and send us copies at such times as we may                appointed, anyone having proper temporary custody
          request.                                                       of that “insured’s” property will have that “insured’s”
11. Representations Or Fraud                                             rights and duties but only with respect to that
     By accepting this policy, you agree, represent and                  property.
     warrant that:                                                   15. No Duty To Notify If We Do Not Renew
     a.   The statements in the Declarations are accurate                If we decide not to renew this policy, we are under no
          and complete;                                                  obligation to mail or deliver notice of the nonrenewal
     b.   The statements and information contained in the                to any “insured” or others.
          application for insurance and any supplementary            16. Loss Payable
          information are true and correct and that no facts             Liability under this policy does not apply to a given
          have been suppressed or misstated;                             claim unless and until:
     c.   This policy is being issued in full reliance upon              a.   The “insured” or “insured's” “controlling under-
          the statements and representations made in the                      lying insurer” has become obligated to pay the
          application and any supplementary information;                      “controlling underlying insurance limit”; and
     d.   The application and any supplementary infor-
          mation are incorporated and made part of this
          policy by reference; and



EX 46 41 04 16                   Includes copyrighted material of Insurance services Office, Inc.,                    Page 5 of 6
                                                    with its permission, 2012                              EXHIBIT 4
                                                                                                           PAGE 255
     Case 8:20-bk-13014-MW              Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                              Desc
                                        Main Document   Page 256 of 270


     b.   The obligation of the “insured” to pay the “ulti-              b.   Any other insurance, whether primary, excess,
          mate net loss” in excess of the “controlling un-                    contingent or on any other basis, except such in-
          derlying insurance limit” has been determined by                    surance as is specifically purchased to apply in
          a final settlement or judgment or written agree-                    excess of this policy's Limits of Insurance; and
          ment among the “insured”, claimant, “controlling               c.   Any applicable self-insured retention or deducti-
          underlying insurer” (or a representative of one or                  ble
          more of these) and us.
                                                                    3.   “Controlling underlying insurer” means any insurer
17. Maintenance Of Underlying Insurance                                  who provides any policy or coverages of “controlling
     You must maintain the “controlling underlying insur-                underlying insurance”.
     ance” affording in total the coverage and limits as            4.   “Injury or damage” means any injury or damage cov-
     stated in the Schedule Of Controlling Underlying In-                ered by the applicable “controlling underlying insur-
     surance in full force and effect during the policy pe-              ance” arising from a “loss event”.
     riod shown in the Declarations of this policy, except
     for reduction of aggregate limits, where applicable,           5.   “Insured” means any person or organization qualify-
     solely as a result of the payment of claims, settlement             ing as such under the “controlling underlying insur-
     or judgments for “loss events” which:                               ance”.
     a.   Take place during the policy period of this               6.   “Loss event” means an occurrence, offense, accident,
          policy; and                                                    act, or other event, to which the applicable “control-
                                                                         ling underlying insurance” applies.
     b.   Are for “injury or damage”, costs or expenses
          covered by this policy.                                   7.   “Named Insured” means the entity(ies) or individ-
                                                                         ual(s) named in the Declarations.
     You must notify us in writing within thirty days if
     any company cancels, non-renews, replaces or other-            8.   “Suit” means a civil proceeding in which damages
     wise terminates or changes any terms or conditions of               because of a “loss event” to which this insurance ap-
     any of the “controlling underlying insurance”. You                  plies are alleged. “Suit” includes:
     must notify us immediately of the exhaustion of any                 a.   An arbitration proceeding in which such dam-
     aggregate limits of the “controlling underlying insur-                   ages are claimed and to which the “insured”
     ance”.                                                                   must submit or does submit with our consent; or
     Your failure to comply with the foregoing will not in-              b.   Any other alternative dispute resolution proceed-
     validate this policy, but in the event of such failure                   ing in which such damages are claimed and to
     we will be liable only to the extent that we would                       which the “insured” submits with our consent or
     have been liable had you complied herewith.                              the “controlling underlying insurer’s” consent.
SECTION IV – DEFINITIONS                                            9.   “Ultimate net loss” means the total sum, after reduc-
The definitions applicable to any “controlling underlying                tion for recoveries, or salvages collectible, that the
insurance” also apply to this insurance. In addition, the                “insured” becomes legally obligated to pay as dam-
following definitions apply.                                             ages by reason of:
1.   “Controlling underlying insurance” means any policy                 a.   Settlements, judgments, binding arbitration; or
     of insurance or self-insurance listed in the Schedule               b.   Other binding alternate dispute resolution pro-
     Of Controlling Underlying Insurance that applies to                      ceeding entered into with our consent.
     the particular “loss event” for which a claim is made               “Ultimate net loss” includes costs and expenses if the
     or “suit” is brought.                                               “controlling underlying insurance” specifies that lim-
2.   “Controlling underlying insurance limit” means the                  its are reduced by costs or expenses.
     sum of amounts applicable to any claim or “suit”
     from:
     a.   “Controlling underlying insurance”, whether
          such “controlling underlying insurance” is col-
          lectible or not;




EX 46 41 04 16                  Includes copyrighted material of Insurance services Office, Inc.,                    Page 6 of 6
                                                   with its permission, 2012                               EXHIBIT 4
                                                                                                           PAGE 256
   Case 8:20-bk-13014-MW                 Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                              Desc
                                         Main Document   Page 257 of 270

Policy Number: GX000004267-01                                                                                  EX 47 38 08 10

                                                                                                    Effective Date: 04/15/2021


         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY

          ASSAULT OR BATTERY EXCLUSION (ABSOLUTE)
This endorsement modifies insurance provided under the following:

    EXCESS LIABILITY POLICY

A. This insurance does not apply to injury or damage of                   5.   The failure of any insured or any person or entity
   any kind, including costs or expenses, caused by a                          for whom any insured is or ever was legally re-
   “loss event”, arising out of, caused by or related to:                      sponsible to provide an environment safe from
    1.    The actual, alleged or threatened assault or bat-                    assault or battery, or to warn of the dangers of
          tery by anyone of any person while on or adja-                       the environment which could lead to or contrib-
          cent to the premises of any insured; or                              ute to assault or battery; or

    2.    The actual, alleged or threatened assault or bat-               6.   False arrest, detention or imprisonment arising
          tery by anyone of any person if in any way con-                      out of assault or battery; or
          nected with the operations of any insured; or                   7.   Malicious prosecution arising out of assault or
    3.    The negligent employment, negligent investiga-                       battery; or
          tion, negligent supervision, negligent reporting to             8.   The wrongful eviction from, wrong entry into, or
          the proper authorities or failure to so report, neg-                 invasion of the right of private occupancy of a
          ligent retention or negligent hiring by any insured                  room , dwelling or premises that a person occu-
          or any person or entity for whom any insured is                      pies, committed by or on behalf of its owner,
          or ever was legally responsible in claims alleging                   landlord or lessor, arising out of assault or bat-
          actual, alleged or threatened assault or battery by                  tery; or
          anyone of any person; or                                        9.   The assumption of liability by any insured in any
    4.    The failure of any insured or any person or entity                   contract or agreement if the claim arises out of
          for whom any insured is or ever was legally re-                      Paragraphs 1 through 8 above.
          sponsible to prevent, suppress, mitigate or re-            B. We shall have no duty to investigate, defend, or
          spond to actual, alleged or threatened assault or             indemnify any insured or indemnitee against any loss,
          battery by anyone of any person; or                           claim, “suit” or other proceeding alleging injury or
                                                                        damage of any kind to which this endorsement ap-
                                                                        plies.




EX 47 38 08 10                Includes copyrighted material of Insurance Services Office, Inc., with                 Page 1 of 1
                                                     its permission, 2010                                   EXHIBIT 4
                                                                                                            PAGE 257
   Case 8:20-bk-13014-MW                Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                         Desc
                                        Main Document   Page 258 of 270

 Policy Number: GX000004267-01                                                                             EX 50 46 01 15

                                                                                                Effective Date: 04/15/2021


         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

               CONDITIONAL EXCLUSION OF TERRORISM
               (RELATING TO DISPOSITION OF FEDERAL
                  TERRORISM RISK INSURANCE ACT)
This endorsement modifies insurance provided under the following:

    EXCESS LIABILITY POLICY

Any endorsement addressing acts of terrorism (however defined) in any "controlling underlying insurance" does not apply to
this excess insurance. The following provisions addressing acts of terrorism apply with respect to this excess insurance.
A. Applicability Of The Provisions Of This Endorsement
    1.   The provisions of this endorsement become applicable commencing on the date when any one or more of the
         following first occurs. But if your policy (meaning the policy period in which this endorsement applies) be-
         gins after such date, then the provisions of this endorsement become applicable on the date your policy be-
         gins.
         a.   The federal Terrorism Risk Insurance Program("Program "), established by the Terrorism Risk Insur-
              ance Act, has terminated with respect to the type of insurance provided under this Coverage Part; or
         b.   A renewal, extension or replacement of the Program has become effective without a requirement to make
              terrorismcoverag e available to you and with revisions that:
              (1) Increase our statutory percentage deductible under the Program for terrorism losses. (That deducti-
                  ble determines the amount of all certified terrorism losses we must pay in a calendar year, before the
                  federal government shares in subsequent payment of certified terrorism losses.); or
              (2) Decrease the federal government's statutory percentage share in potential terrorism losses above
                  such deductible; or
              (3) Redefine terrorism or make insurance coverage for terrorism subject to provisions or requirements
                  that differ from those that apply to other types of events or occurrences under this policy.
    2.   If the provisions of this endorsement become applicable, such provisions:
         a.   Supersede any terrorism endorsement already endorsed to this policy that addresses "certified acts of
              terrorism" and/or "other acts of terrorism", but only with respect to an incident(s) of terrorism(however
              defined) which results in injury or damage that occurs on or after the date when the provisions of this
              endorsement become applicable (for claims-made policies, such an endorsement is superseded only with
              respect to an incident of terrorism (however defined) that results in a claim for injury or damage first
              being made on or after the date when the provisions of this endorsement become applicable); and
         b.   Remain applicable unless we notify you of changes in these provisions, in response to federal law.
    3.   If the provisions of this endorsement do NOT become applicable, any terrorismendorsem ent already en-
         dorsed to this policy, that addresses "certified acts of terrorism" and/or "other acts of terrorism", will con-
         tinue in effect unless we notify you of changes to that endorsement in response to federal law.
B. The following definition is added and applies under this endorsement wherever the term terrorism is enclosed in
   quotation marks:
    "Terrorism" means activities against persons, organizations or property of any nature:
    1.   That involve the following or preparation for the following:
         a.   Use or threat of force or violence; or




EX 50 46 01 15                               © Insurance Services Office, Inc., 2013                  EXHIBIT
                                                                                                           Page41 of 2

                                                                                                      PAGE 258
   Case 8:20-bk-13014-MW                 Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                                 Desc
                                         Main Document   Page 259 of 270



         b.   Commission or threat of a dangerous act; or
         c.   Commission or threat of an act that interferes with or disrupts an electronic, communication, information or
              mechanical system; and
    2.   When one or both of the following applies:
         a.   The effect is to intimidate or coerce a government or the civilian population or any segment thereof, or to dis-
              rupt any segment of the economy; or
         b.   It appears that the intent is to intimidate or coerce a government, or to further political, ideological, religious,
              social or economic objectives or to express (or express opposition to) a philosophy or ideology.
C. The following exclusion is added:
    Exclusion Of Terrorism
    We will not pay for "injury or damage" caused directly or indirectly by "terrorism", including action in hindering or
    defending against an actual or expected incident of "terrorism". "Injury or damage" is excluded regardless of any other
    cause or event that contributes concurrently or in any sequence to such injury or damage. But this exclusion applies
    only when one or more of the following are attributed to an incident of "terrorism":
    1.   The "terrorism" is carried out by means of the dispersal or application of radioactive material, or through the use of a
         nuclear weapon or device that involves or produces a nuclear reaction, nuclear radiation or radioactive contamina-
         tion; or
    2.   Radioactive material is released, and it appears that one purpose of the "terrorism" was to release such material; or
    3.   The "terrorism" is carried out by means of the dispersal or application of pathogenic or poisonous biological or
         chemical materials; or
    4.   Pathogenic or poisonous biological or chemical materials are released, and it appears that one purpose of the "terror-
         ism" was to release such materials; or
    5.   The total of insured damage to all types of property exceeds $25,000,000. In determining whether the $25,000,000
         threshold is exceeded, we will include all insured damage sustained by property of all persons and entities affected
         by the "terrorism" and business interruption losses sustained by owners or occupants of the damaged property. For
         the purpose of this provision, insured damage means damage that is covered by any insurance plus damage that
         would be covered by any insurance but for the application of any terrorism exclusions; or
    6.   Fifty or more persons sustain death or serious physical injury. For the purposes of this provision, serious physical
         injury means:
         a.   Physical injury that involves a substantial risk of death; or
         b.   Protracted and obvious physical disfigurement; or
         c.   Protracted loss of or impairment of the function of a bodily member or organ.
    Multiple incidents of "terrorism" which occur within a 72-hour period and appear to be carried out in concert or to have a
    related purpose or common leadership will be deemed to be one incident, for the purpose of determining whether the
    thresholds in Paragraph C.5. or C.6. are exceeded.
    With respect to this exclusion, Paragraphs C.5. and C.6. describe the threshold used to measure the magnitude of an inci-
    dent of "terrorism" and the circumstances in which the threshold will apply, for the purpose of determining whether this
    exclusion will apply to that incident. When the exclusion applies to an incident of "terrorism", there is no coverage un-
    der this Coverage Part.
    In the event of any incident of "terrorism" that is not subject to this exclusion, coverage does not apply to "injury or dam-
    age" that is otherwise excluded under this Coverage Part.




EX 50 46 01 15                               © Insurance Services Office, Inc., 2013                           EXHIBIT
                                                                                                                   Page 24of 2

                                                                                                               PAGE 259
   Case 8:20-bk-13014-MW                 Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                              Desc
                                         Main Document   Page 260 of 270


 Policy Number: GX000004267-01                                                                                EX 51 26 04 20

                                                                                                   Effective Date: 04/15/2021

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                    COMMUNICABLE DISEASE EXCLUSION
This endorsement modifies insurance provided under the following:

    COMMERCIAL EXCESS LIABILITY COVERAGE FORM

The following exclusion is added to Paragraph 3. Exclusions:
    3.   Exclusions
         This insurance does not apply to:
         Communicable Disease
         “Injury or damage” arising out of the actual or alleged transmission of a communicable disease.
         This exclusion applies even if the claims against any insured allege negligence or other wrongdoing in the:
         a.   Supervising, hiring, employing, training or monitoring of others that may be infected with and spread a com-
              municable disease;
         b.   Testing for a communicable disease;
         c.   Failure to prevent the spread of the disease; or
         d.   Failure to report the disease to authorities.




EX 51 26 04 20                                © Insurance Services Office, Inc., 2008                      EXHIBIT
                                                                                                                Page41 of 1

                                                                                                           PAGE 260
   Case 8:20-bk-13014-MW           Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                      Desc
                                   Main Document   Page 261 of 270

 Policy Number: GX000004267-01                                                                       AI 08 76 02 20

                                                                                         Effective Date: 04/15/2021



     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                       NAMED INSURED ENDORSEMENT
This endorsement modifies insurance provided under the following:

    COMMERCIAL EXCESS LIABILITY COVERAGE FORM

It is agreed the Named Insured as shown on the Excess Liability Policy Declarations is as follows:

RABBIT RIDGE WINE SALES, INC. DBA: RABBIT RIDGE WINERY

NORTHERN HOLDING, LLC

SERRANO WINES, INC.

RUSSELL FAMILY VINEYARD DBA: THE RABBIT HOLE

JOANNE RUSSELL DBA: OLIVE DIVA




AI 08 76 02 20                         © Insurance Services Office, Inc., 2011                          Page 1 of 1

                                                                                               EXHIBIT 4
                                                                                               PAGE 261
   Case 8:20-bk-13014-MW               Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                               Desc
                                       Main Document   Page 262 of 270

 Policy Number: GX000004267-01                                                                                  EX 51 05 09 19

                                                                                                     Effective Date: 04/15/2021




                           SERVICE OF SUIT - CALIFORNIA

Pursuant to any statute ofa ny state, territory or district oft he United States which makes provision therefore, the Company
hereby designates the Superintendent, Commissioner or Director of Insurance or other Officer specified for that purpose in the
Statute, or his successor or successors in office, as its true and lawful attorney upon whom may be served any lawful process
in any action, suit or proceeding instituted by or on behalf of you or any beneficiary hereunder arising out of this contract of
insurance, and hereby designates the belown amed as the person to whom the said Officer is authorized to mail such process
or a true copy thereof.
The Company may be sued upon any cause of action arising in the State of California upon any policy issued by it, or any
evidence of insurance issued or delivered by a surplus lines broker, pursuant to the procedures of Sections 1610 to 1620 of the
Insurance Code. Nothing herein shall constitute a selection or designation of forum, or a waiver of any of our rights to select a
forum or court, including any of the federal courts ofth e United States. This includes any right to commence an action in or
remove or transfer an action to the United States District Court or any other court of competent jurisdiction, as permitted by
law.
It is further agreed that service of process in such suit may be made upon Vivian Imperial, in care of CT Corporation System,
818 West Seventh St., Suite 930, Los Angeles, CA 90017 and that in any suit instituted against the Company upon this policy,
it will abide by the final decision of such Court or of any Appellate Court in the event of an appeal.




EX 51 05 09 19                                                                                             EXHIBIT
                                                                                                                Page41 of 1

                                                                                                           PAGE 262
Case 8:20-bk-13014-MW   Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43   Desc
                        Main Document   Page 263 of 270




                 Exhibit 5




                                                                   PAGE 263
       Case 8:20-bk-13014-MW                                      Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                                                                           Desc
                                                                  Main Document   Page 264 of 270
                                                                              150 North Field Drive, Suite 190                           Quote Number: _______________________________
                                                                                                                                                        2171879.1
                                                                                Lake Forest, Illinois 60045                          COMMERCIAL INSURANCE PREMIUM
                                                                          Phone 877-226-5456 Fax: 877-226-5297                       FINANCE AND SECURITY AGREEMENT
    THIS COMMERCIAL INSURANCE PREMIUM FINANCE AND SECURITY AGREEMENT (this “Agreement”) is between Insured named below as borrower and BankDirect Capital
    Finance, a division of Texas Capital Bank, N.A. (“BankDirect”) as lender, concerning the financing of the premium(s) for one or more commercial insurance policies listed in the Schedule of
    Policies below (the “Loan”). The terms of this Agreement are stated below and on all subsequent pages of this document.

 Insured / Borrower (“Insured”) Name & Business Address (as stated in Policy)                             Insured’s Agent or Broker (“Agent”) Name & Business Address
 Rabbit Ridge Wine Sales, Inc.                                                                            Adler Belmont Dye Insurance Services, Inc.
 13217 Jamboree Rd.                                                                                       369 Marsh Street                                                       /approveButton/
 Tustin, CA 92782                                                                                         Ste 200
                                                                                                          San Luis Obispo, CA 93401
 Telephone Number:       952-220-8216             Taxpayer ID #:   XXXXX7640            Telephone Number: 805-540-3900                                            Agency Code:       18419
                                                                      SCHEDULE OF POLICIES (each, a “Policy”)
                                                                                                         Policy
                        Effective Date     Name & City of Insurance Company                                             Policy Term in      Min        Days         Short
   Policy Prefix                                                                        Type of         Subject to
                           of Policy      and Name & City of General or Policy                                             Months         Earned        to          Rate              Premium Amounts
   and Number                                                                          Coverage           Audit
                         MM/DD/YY           Issuing Agent or Company Office                                               Covered         Prem %      Cancel        (√)
                                                                                                          (√ )

 CA0000415              4/15/2021        Admiral Insurance Company                   GENERAL                                 12           25%           10                   Premium:    $8,635.00
   6801
                                         Worldwide Facilities LLC - Los              LIABILITY                                                                               Policy Fee:     $0.00
                                         Angeles
                                         725 S Figueroa St 19th Floor Los
                                                                                                                                                                             Broker Fee:   $350.00
                                         Angeles, CA 90017                                                                                                                   Tax/Stamp:    $280.64
                                                                                                                                                                             Inspection:     $0.00
 Additional Policies are listed on the attached Schedule of Policies                                     TOTAL PREMIUMS                                                                     $143,378.05
                                                                                                                               FINANCE              TOTAL OF
                                                                                FLORIDA                                        CHARGE               PAYMENTS                            ANNUAL
                                                                                  DOC                 AMOUNT
                                                          UNPAID                                                               The dollar        Amount of interest and               PERCENTAGE
       TOTAL                     DOWN                                            STAMP               FINANCED
                                                         PREMIUM                                   Amount of Loan
                                                                                                                               amount of        principal which will have            INTEREST RATE
     PREMIUMS                   PAYMENT                                           TAX                                         interest the       been paid on the Loan           The cost of interest on the
                                                         BALANCE                                   provided to or on
                                                                                                                             Loan will cost          after making all
                                                                               Applicable in       behalf of Insured                                                            Loan as a yearly percentage
                                                                                Florida only                                over the term of        scheduled Loan                         rate.
                                                                                                                                the Loan                payments
   $143,378.05                $52,067.32               $91,310.73                 $0.00            $91,310.73               $2,529.87               $93,840.60                              6%


                                         Number of Loan                   Amount of Each Loan                              When Loan Payments are Due (“Due Dates”)
    Payment Schedule:
     The Loan payment                      Payments                           Payment*                                 First Due Date     Subsequent Monthly Due Dates**
      schedule will be:                          10                              $9,384.06                              5/15/2021                        15th
               *Non-payment of the Loan may result in cancellation of any Policy. **Subsequent payments are due on the same day of each succeeding period until paid in full.
Prepayment: Insured may prepay the outstanding principal balance of the Loan in full at any                Delinquency Charge: Insured agrees to pay a delinquency charge to BankDirect on any
time. If Insured prepays the Loan in full, Insured will receive a refund of the unearned finance           payment required to be made by Insured hereunder which is not received by BankDirect within
charge, calculated according to the Rule of 78's or the actuarial method as provided by applicable         five (5) days of its due date, unless a longer period is specified under applicable law, in which
law. Minimum refund is $1.                                                                                 case the delinquency charge will be imposed on any payment not received by BankDirect
Security Interest: Insured assigns and grants a security interest to BankDirect as security for            within this longer period. The delinquency charge will be the lesser of: (1) 5% of the overdue
payment of all amounts payable under this Agreement, in all of Insured’s right, title and interest in      amount; or (2) the maximum delinquency charge allowed by applicable law.
and to each Policy and all amounts which are or may become payable to Insured under or with
reference to the Policies including, among other things, any gross unearned premiums, dividend             Service Fee: The amounts and rates referenced on this page do not include the service fee
payments, and all payments on account of loss which results in reduction of any unearned premium           referred to on page two of this document.
in accordance with the term(s) of said Policies.                                                           Cancellation Charge: If a default results in cancellation of a Policy, Insured agrees to pay a
                                                                                                           cancellation charge of $25 or the maximum amount permitted by applicable law.
IMPORTANT INFORMATION ABOUT YOUR LOAN: To help the Federal government fight the funding of terrorism and money laundering activities, Federal law requires all financial institutions to
obtain, verify and record information that identifies the Insured. We will require such information as we deem reasonably necessary to allow us to properly identify you, such as your name, address and
Taxpayer ID # (TIN).
                      1. DO NOT SIGN THIS AGREEMENT UNTIL YOU READ ALL PAGES OF THE AGREEMENT AND FILL IN ANY BLANK SPACES. 2. YOU ARE ENTITLED TO A
NOTICE TO             COMPLETELY FILLED IN COPY OF THIS AGREEMENT. 3. YOU UNDERSTAND AND HAVE RECEIVED A COPY OF THIS AGREEMENT, KEEP IT TO PROTECT YOUR
INSURED:              LEGAL RIGHTS. 4. UNDER THE LAW, YOU HAVE THE RIGHT TO PAY OFF IN ADVANCE THE FULL AMOUNT DUE AND UNDER CERTAIN CONDITIONS TO OBTAIN A
                      PARTIAL REFUND OF THE FINANCE CHARGE. 5. SEE ADDITIONAL PAGES FOR IMPORTANT INFORMATION.
REPRESENTATIONS AND WARRANTIES:                                                                            All Insureds must sign as named in Policies. If corporation, authorized officers must sign; if
                                                                                                           partnership, partner must sign as such; signatory acting in representative capacity represents
The undersigned Agent and Insured have read the Representations and Warranties on page two of              that has authorized this transaction and has authorized signatory to receive all notices
this document, make all such representations and warranties and understand that BankDirect will            hereunder. By signing below Insured agrees to make all payments required by this Agreement
rely on all such representations and warranties in determining whether or not to accept this               and to be bound by all provisions of this Agreement, including those on page two. Insured is
Agreement, and agree to be bound by the terms of this Agreement. Insured further acknowledges              not required to enter into an insurance premium financing arrangement as a condition to the
that upon satisfactory completion of the Agreement, the undersigned Agent will receive from                purchase of any insurance policy.
BankDirect $847.50 for the origination and administration of this Agreement.

/agentSignature/                                                                                          /insuredSignature/
 (Signature of Agent)                                                                                     (Signature of Insured)

/agentTitle/                                        /agentDate/                                           /insuredFullName/                      /insuredTitle/             /insuredDate/
  (Title)                                           (Date)                                                (Printed Name & Title)                                            (Date)

    BANKDIRECT 3B 040114 -DS




                                                                                                                                                                            EXHIBIT 5
                                                                                                                                                                            PAGE 264
             Case 8:20-bk-13014-MW                                  Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                                                                         Desc
                                                                    Main Document   Page 265 of 270
Name of Insured: Rabbit Ridge Wine Sales, Inc.                                                             Total Premiums: $143,378.05
Insured (jointly and severally if more than one) agrees as follows:                                        10. Finance Charge. The Finance Charge includes interest on the outstanding principal amount
1. Promise to Pay. In consideration of the payment by BankDirect of the Amount Financed,                   of the Loan. The Finance Charge is computed using a 365-day year. Interest on the Loan shall
Insured agrees to pay the Down Payment to the insurance company(ies) listed in the Schedule of             accrue from the Effective Date of this Agreement or the earliest policy effective date indicated in
Policies, and Insured agrees to pay to the order of BankDirect all of the principal amount of the          the Schedule of Policies,whichever is earlier, and continue to accrue until the Loan is paid in full. If
Loan, all interest thereon and all other amounts payable by Insured hereunder in accordance with           BankDirect terminates this Agreement after an Event of Default, Insured will pay interest on the
the Payment Schedule and the other terms of this Agreement.                                                outstanding principal balance of the Loan at the maximum rate permitted under applicable law from
2. Representations and Warranties. Insured represents and warrants that: (a) the Policies are in           the date of such termination until Insured pays the Loan and all other amounts due under this
full force and effect; (b) the proceeds of the Loan are to be used to purchase insurance for               Agreement in full.
business or commercial purposes; (c) all information provided herein or in connection with this            11. Service Fee. Insured shall pay to BankDirect a nonrefundable service fee on each Due Date
Agreement is true, correct, complete and not misleading; (d) Insured has no indebtedness to the            in an amount equal to $0.00 in connection with administering the Loan.
insurers issuing the Policies; (e) Insured is not insolvent nor presently the subject of any insolvency    12. Additional Premiums. Insured agrees to promptly pay to each applicable insurance company
proceeding; and (f) the person signing this Agreement on behalf of Insured is authorized to do so.         any additional premiums due on any Policy.
3. Power of Attorney. Insured hereby irrevocably appoints BankDirect as Attorney-in-Fact with              13. Agent. Agent is not the agent of BankDirect and Agent cannot bind BankDirect in any way.
full power of substitution and full authority upon the occurrence of an Event of Default (defined          BankDirect is not Agent of any insurer and is not liable for any acts or omissions of any insurer.
below) to (i) effect cancellation of the Policies, (ii) receive any unearned premium or other amounts      Agent is the agent of Insured, and Insured acknowledges that it has chosen to do business with
with respect to the Policies assigned as security herein, (iii) sign any check or draft issued             Agent and the insurance companies issuing the Policies, and that the insolvency, fraud, defalcation
therefore in Insured’s name and to direct the insurance companies to make said check or draft              or other action or failure to act by any of them shall not relieve or diminish Insured’s obligations to
payable to BankDirect and (iv) sign any other instrument or document in the name of and on behalf          BankDirect hereunder.
of Insured to effectuate the purposes of this Agreement. Insured agrees that this appointment and          14. Corrections. Except if prohibited by applicable law, BankDirect may correct any errors or
authority cannot be revoked and is coupled with an interest and will terminate only after Insured’s        omissions in this Agreement and if not known or corrected at the time of signature by or for
obligations under this Agreement are paid in full. Insured agrees that proof of mailing any notice         Insured.
hereunder constitutes proof of receipt of such notice.                                                     15. Force or Effect. This Agreement shall have no force or effect until accepted in writing by
4. Payments Received after Notice of Cancellation. Insured agrees that any payments made                   BankDirect.
and accepted after a Notice of Cancellation has been sent to any insurance company do not                  16. Limitation of Liability: Claims Against BankDirect. Neither BANKDIRECT nor
constitute reinstatement or obligate BankDirect to request reinstatement of such insurance                 its assignee shall be liable for any loss or damage to the Insured by reason of failure of any
Policy(ies), and Insured acknowledges that BankDirect has no authority or duty to reinstate                insurance company to issue or maintain in force any of the Policies or by reason of the
coverage, and that such payments may be applied to Insured’s obligations hereunder or under any            exercise by BANKDIRECT or its assignee of the rights conferred herein, including but not
other agreement with BankDirect, and any such payments will not affect BankDirect’s rights or              limited to BANKDIRECT’s exercise of the right of cancellation, except in the event of willful
remedies under this Agreement.                                                                             or intentional misconduct by BANKDIRECT.
5. Assignments. Insured agrees not to assign any rights, interests or obligations under any Policy         17. Governing Law. This Agreement is governed by and construed and interpreted in accordance
or this Agreement without the prior written consent of BankDirect, except that BankDirect’s consent        with the laws of the state where BankDirect accepts this Agreement. BankDirect shall, at its
is not required for the rights or interests of mortgagees and loss payees. BankDirect may assign           option, prosecute any action to enforce its rights and remedies hereunder in the Circuit Court of
its rights and interests under this Agreement without Insured’s consent, and all rights and interests      Cook County, Illinois, and Insured (i) irrevocably waives any objection to such venue and (ii) will
conferred upon BankDirect under this Agreement shall inure to BankDirect's successors and                  honor any order issued by or judgment enforced in such court.
assigns.                                                                                                   18. Miscellaneous. All rights and remedies in this Agreement are cumulative and not exclusive. If
6. Insufficient Funds (NSF) Fees. If an Insured’s check or electronic funding is dishonored for            any provision of this Agreement is determined to be invalid or unenforceable under applicable law,
any reason, Insured agrees to pay BankDirect a fee equal to $25 or the maximum amount                      the remaining provisions of this Agreement shall continue to be in full force and effect. This
permitted by applicable law.                                                                               Agreement constitutes the entire agreement between BankDirect and Insured with respect to its
7. Default. An Event of Default occurs when: (a) Insured does not pay any installment according            subject matter and may not be modified except as agreed upon in writing. BankDirect’s acceptance
to the terms of this Agreement or any other agreement; (b) Insured fails to comply with any of the         of late or partial payments shall not be deemed a waiver by BankDirect of any provisions of this
terms of the Agreement; (c) any of the Policies are cancelled for any reason; (d) Insured or its           Agreement, and BankDirect is entitled to require Insured to strictly comply with the terms hereof. If
insurance companies are insolvent or involved in a bankruptcy or similar proceeding as a debtor;           any amount contracted for or received by BankDirect hereunder is determined to violate any
(e) premiums increase under any of the Policies and Insured fails to pay such increased premiums           applicable law, BankDirect may return such prohibited amount to Insured without any further
within thirty (30) days of the notification; or (f) Insured is in default under any other agreement with   liability therefor or in respect thereof to the fullest extent permitted by law. Any electronic signature
BankDirect.                                                                                                or electronic record may be used in the formation of this Agreement, and the signatures of Insured
8. Rights Upon Default. If an Event of Default occurs, BankDirect may at its option pursue any             and Agent and the record of this Agreement may be in electronic form (as those terms are used in
and all rights and remedies available, including but not limited to, the following: demand and             the Uniform Electronic Transactions Act). A photocopy, a facsimile or other paper or electronic
receive immediate payment of the Loan and any other unpaid amounts due under this Agreement                record of this Agreement shall have the same legal effect as a manually signed copy.
regardless of whether BankDirect has received any refund of unearned premium. BankDirect may                 CALIFORNIA RESIDENTS: FOR INFORMATION CONTACT THE
                                                                                                           19.
take all necessary actions to enforce payment of any unpaid amounts due hereunder. To the extent
not prohibited or limited by applicable law, BankDirect is entitled to collection costs and expenses       DEPARTMENT OF CORPORATIONS, STATE OF CALIFORNIA.
paid or incurred by BankDirect as a result of or in connection with enforcing its rights and remedies      Insured agrees that, in accordance with Section 18608 of the California Financial Code,
under this Agreement and applicable law and to reasonable attorneys’ fees if this Agreement is             BankDirect's liability to Insured upon the exercise of BankDirect’s authority to cancel the Policies
referred to an attorney who is not a salaried employee of BankDirect for collection or enforcement.        shall be limited to the amount of the principal balance of this loan, except in the event of
BankDirect may cancel any or all of the Policies and collect any unearned premiums or other                BankDirect's willful failure to mail the notice of cancellation required under California law.
amounts payable under said Policies. Unearned premiums shall be payable to BankDirect only.                New York Residents: No charges imposed for obtaining and servicing the financed policies,
9. Right of Offset. BankDirect may offset and deduct from any amounts BankDirect owes to                   pursuant to Section 2119 (formerly 129) of the New York Insurance Laws, are financed hereunder
Insured with respect to any Policies financed hereunder, any amounts which Insured owes to                 unless specified in the Schedule of Policies.
BankDirect under this Agreement or any other agreement to the extent permitted by applicable law.

In connection with the Policies scheduled herein, Agent represents and warrants to BankDirect and its successors and assigns that:
1. Payment. Agent shall remit all funds received from BankDirect and Insured promptly to the               7. Down Payment. The down payment and any other payments due from Insured which Agent
insurance company(ies) issuing the financed policy(ies). Agent shall segregate and hold all                has agreed to collect, have been collected from Insured.
payments received by it from Insured or any insurance company listed in the Schedule of Policies           8. Policies: (a) are all cancelable by standard short-rate or pro-rata tables; (b) are not audit or
with respect to the Loan or this Agreement in trust for BankDirect, shall have no right or interest in     reporting form policies or policies subject to retrospective rating, unless so indicated on the
any such payments and shall immediately deliver all such payments to BankDirect for application            Schedule of Policies in this Agreement, and if so indicated, the deposit premiums are not less than
to Insured’s obligations hereunder.                                                                        the anticipated premiums to be earned for the full term of the Policies; (c) upon cancellation by
2. Signatures Genuine. Insured’s signature on both pages of this Agreement is genuine and                  Insured or BankDirect, do not require advance notice of cancellation to any party, other than any
authorized.                                                                                                notice required to be given by BankDirect; (d) are in full force and effect and the premiums
3. Authorization By Insured. If this Agreement has been signed by Agent on behalf of Insured,              indicated are correct for the term of the Policies; (e) have not been financed on an installment
Agent has been fully authorized to sign this Agreement on behalf of Insured and Insured has                payment plan provided by the insurance company(ies); (f) are all cancelable policies; (g) are
authorized this transaction. Agent has given Insured a complete copy of this Agreement.                    written for a term of at least one year; (h) are not for personal, family or household purposes; and
4. Authority of Agent. For each Policy, Agent signing this Agreement is either the authorized              (i) have no exceptions other than those indicated and comply with BankDirect’s eligibility
policy-issuing agent of the issuing insurance company(ies) or the broker placing the coverage              requirements. All information in this Agreement pertaining to the Policies is complete and correct.
directly with the issuing insurance company(ies), except as indicated on the Schedule of Policies.         9. Insured: (a) has not paid for the Policies other than as described in this Agreement; (b) has
The person signing this Agreement on behalf of Agent is authorized to do so. Agent is neither              received a copy of this Agreement; and (c) is not the subject of any proceeding in bankruptcy,
authorized to receive any payments from Insured under this Agreement nor to make any                       receivership or insolvency, or if Insured is the subject of such a proceeding, it is noted on the
representations to Insured for or on behalf of BankDirect.                                                 Agreement in the space in which Insured’s name and address is placed. All information in this
5. Not Agent of BankDirect. Agent is not an agent of BankDirect and is not authorized to bind              Agreement pertaining to Insured is complete and correct.
BankDirect and has not made any representation to the contrary.                                            10. Miscellaneous. Agent agrees to indemnify and pay BankDirect for and hold BankDirect
6. Recognition of Assignment. Agent recognizes the security interest granted in this Agreement,            harmless from and against any losses, costs, damages, fees and expenses (including reasonable
whereby Insured assigns to BankDirect all unearned premiums, dividends and certain loss                    attorneys’ fees, court costs and collection costs) paid or incurred by BankDirect or its assignee as
payments. Upon cancellation of any of the Policies, Agent agrees to pay BankDirect all unearned            a result of or in connection with any untrue or misleading representation or warranty made by
commissions and unearned premiums upon receipt. If such funds are not remitted to BankDirect               Agent hereunder, any breach by Agent of this Agreement, any error committed by Agent in
within ten (10) days of receipt by Agent, Agent agrees to pay BankDirect interest on such funds at         completing or failing to complete any portion of this Agreement, or any violation by Agent of any
the maximum rate permitted under applicable law. Agent shall not deduct any amounts which                  applicable law. Agent shall promptly notify BankDirect of any unpaid increased premiums for the
Insured owes to Agent from any amounts owing to BankDirect hereunder.                                      Policies. This Agreement is a valid and enforceable agreement between BankDirect and Agent
                                                                                                           and there are no defenses to it.




                                                                                                                                                                           EXHIBIT 5
                                                                                                                                                                           PAGE 265
       Case 8:20-bk-13014-MW                  Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                                    Desc
                                              Main Document   Page 266 of 270
Name of Insured: Rabbit Ridge Wine Sales, Inc.         Total Premiums: $143,378.05
                                                        Schedule of Policies
                 EFFECTIVE NAME & CITY OF INSURANCE COMPANY                 POLICIES
                                                                                      TERM IN MIN          SHORT
 POLICY PREFIX    DATE OF  AND NAME & CITY OF GENERAL AGENT      TYPE OF    SUBJECT                DAYS TO
                                                                                     MONTHS EARNED          RATE        PREMIUM AMOUNTS
  AND NUMBER      POLICY     OR COMPANY OFFICE                  COVERAGE    TO AUDIT               CANCEL
                                                                                     COVERED PREM            (9)
                 MM/DD/YY                                                     (9)

                                                                                                                    Premium:        $8,701.00
GX000004267 4/15/2021 Admiral Insurance Company                 EXCESS
                                                                                      12    25%      10
    01
                      Worldwide Facilities LLC - Los            LIABILITY                                           Policy Fee:         $0.00
                      Angeles
                                                                                                                    Broker Fee:       $350.00
                            725 S Figueroa St 19th Floor Los
                            Angeles, CA 90017                                                                       Tax/Stamp:        $282.78
                                                                                                                    Inspection:         $0.00
                 4/15/2021 American Empire Surplus Lines Ins   PROPERTY                                             Premium:       $79,300.00
CPPE697080                                                                            12    35%      10
                           Co                                (COMMERCIAL)                                           Policy Fee:         $0.00
    00                     Worldwide Facilities LLC - Los
                                                                                                                    Broker Fee:       $800.00
                           Angeles
                           725 S Figueroa St 19th Floor Los                                                         Tax/Stamp:      $2,601.63
                           Angeles, CA 90017                                                                        Inspection:       $750.00
BME12S0641       4/15/2021 Travelers Property Casualty Co of   MECHANICAL                                           Premium:       $15,677.00
                                                                                      12    25%      10
  97TIL21
                           America                             BREAKDOWN                                            Policy Fee:         $0.00
                           Worldwide Facilities LLC - Los      PROTECTION
                                                                                                                    Broker Fee:         $0.00
                           Angeles
                           725 S Figueroa St 19th Floor Los                                                         Tax/Stamp:          $0.00
                           Angeles, CA 90017                                                                        Inspection:         $0.00
SF21CARZ08       4/15/2021 Navigators Insurance Company          STOCK                                              Premium:       $25,000.00
                                                                                      12    100%     10
                           Worldwide Facilities LLC - Los      THROUGHPUT                                           Policy Fee:         $0.00
   7L501                   Angeles
                           725 S Figueroa St 19th Floor Los                                                         Broker Fee:       $650.00
                           Angeles, CA 90017                                                                        Tax/Stamp:          $0.00
                                                                                                                    Inspection:         $0.00
                                                                                                                    Premium:
                                                                                                                    Policy Fee:
                                                                                                                    Broker Fee:
                                                                                                                    Tax/Stamp:
                                                                                                                    Inspection:
                                                                                                                    Premium:
                                                                                                                    Policy Fee:
                                                                                                                    Broker Fee:
                                                                                                                    Tax/Stamp:
                                                                                                                    Inspection:
                                                                                                                    Premium:
                                                                                                                    Policy Fee:
                                                                                                                    Broker Fee:
                                                                                                                    Tax/Stamp:
                                                                                                                    Inspection:
                                                                                                                    Premium:
                                                                                                                    Policy Fee:
                                                                                                                    Broker Fee:
                                                                                                                    Tax/Stamp:
                                                                                                                    Inspection:
                                                                                                                    Premium:
                                                                                                                    Policy Fee:
                                                                                                                    Broker Fee:
                                                                                                                    Tax/Stamp:
                                                                                                                    Inspection:
                                                                                                                    Premium:
                                                                                                                    Policy Fee:
                                                                                                                    Broker Fee:
                                                                                                                    Tax/Stamp:
                                                                                                                    Inspection:
                                                                                                    PAGE 3 TOTALS                 $134,112.41




                                                                                                              EXHIBIT 5
                                                                                                              PAGE 266
Case 8:20-bk-13014-MW                 Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                             Desc
                                      Main Document   Page 267 of 270




                               FUNDING BREAKDOWN BY POLICY
                                                                                                       4/20/2021
                                                                                        Date:         ____________


                           Rabbit Ridge Wine Sales, Inc.                                                2171879.1
Insured Name:              ___________________________                                  Quote#:       ____________
                             Adler Belmont Dye Insurance Services, Inc.
Producer:                  ___________________________


     Policy         Policy                                                   Down Payment              Funding
    Number          Type        Insurance Co. / General Agent                  Amount                  Amount
 CA00004156801    GENERAL Admiral Insurance Company
                                                                            $3,304.53             $5,961.11
                          Worldwide Facilities LLC - Los Angeles
                  LIABILITY
 GX00000426701     EXCESS Admiral Insurance Company
                                                                            $3,329.78             $6,004.00
                          Worldwide Facilities LLC - Los Angeles
                  LIABILITY
 CPPE69708000    PROPERT American Empire Surplus Lines Ins Co               $30,356.33            $53,095.30
                     Y    Worldwide Facilities LLC - Los Angeles
BME12S064197TIL2 (COMMER
                  MECHANI Travelers Property Casualty Co of America         $5,810.58             $9,866.42
       1            CIAL) Worldwide Facilities LLC - Los Angeles
                    CAL
SF21CARZ087L501 BREAKDO
                   STOCK Navigators Insurance Company                       $9,266.10             $16,383.90
                    WN
                 THROUGH  Worldwide Facilities LLC - Los Angeles
                 PROTECTI
                    PUT
                     ON




                                                                  Totals:       $52,067.32            $91,310.73


Please indicate any special instructions:




 Please email executed contracts to BankDirect Capital Finance at: pfa@bankdirectcapital.com




                                                                                                         EXHIBIT 5
                                                                                                         PAGE 267
    Case 8:20-bk-13014-MW                     Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                                           Desc
                                              Main Document   Page 268 of 270




                                             ACH Debit Authorization Form
Please complete this document in its entirety and return to your Agent/Broker with your signed Commercial Insurance
Premium Finance and Security Agreement (hereinafter “PFA”), or return directly to BankDirect Capital Finance (hereinafter
“BankDirect”) by scanning and emailing to payments@bankdirectcapital.com or by fax to 877-226-5297 in order to have your
payments automatically debited from your below listed account.
Name of Borrower:                                  Rabbit Ridge Wine Sales, Inc.
                                                   ______________________________________________________________
Address of Borrower:                               13217 Jamboree Rd. Tustin, CA 92782
                                                   ______________________________________________________________
Phone # of Borrower:                               952-220-8216
                                                   ______________________________________________________________
BDCF Quote or Account Number:                      2171879.1
                                                   ______________________________________________________________



      Name of Account Holder (Name on Bank Account): ________________________________

      Account Type (Please Check One): Checking ____ Savings _____

      Name of Financial Institution: ___________________________________________________

      ABA/Routing Number (Must be 9 Digits): _________________________________________

      Account Number: _____________________________________________________________
                                       lecoddingiv@icloud.com
      Email Address of Account Holder: _______________________________________________

       PLEASE ATTACH A VOIDED CHECK FOR ACCOUNT VERIFICATION & CONFIRMATION PURPOSES.
It is agreed that you hereby authorize BankDirect to initiate an automatic debit to the financial account indicated (and authorize said financial
institution to honor such debit) for any and all installments due under the BankDirect quote or account number listed above. It is further
agreed that any additional fees, including but not limited to, late fees, non-sufficient funds fees and cancellations fee, will also be charged and
debited from the indicated account should they accrue during the term of the loan. The debited installment amount is subject to change in the
event of the financing of an additional premium or the crediting of an endorsement refund to the original PFA which has been processed to
your existing account. You further understand, agree and affirm that: (1) the information you have provided above is correct and accurate;
(2) you are authorized to enter into this agreement and are the signer on the above account; (3) funds will be available to cover the amount of
the existing obligation on the payment due date or the business day prior to the due date should the due date fall on a weekend or holiday; (4)
this authorization will remain in full force and effect until either (a) you request termination of this agreement by providing BankDirect
written notice of the desire to terminate automatic ACH debit fifteen (15) days prior to desired termination date at the address or email below
and/or (b) you receive written notification from BankDirect of termination resulting from the rejection of an ACH debit due to NSF or a
closed account. BankDirect reserves the right to remove this ACH Debit Authorization at its sole discretion should an ACH debit be returned
as unpaid for any reason, but BankDirect reserves its right to reestablish future ACH debits based on this authorization unless this
authorization has been terminated as outlined above; (5) you may authorize changes to the account to be debited in writing and/or authorize
the extension of this document to additional BankDirect accounts (an email request is deemed an acceptable notification in writing), and
BankDirect is authorized to act on such request, without the necessity of an additional ACH Debit Authorization form.
Authorized & Agreed to by:

BY:       _________________________________                             _______________________ ___________
          Authorized Signatory of Account Holder                        Printed Name & Title                     Date

                                        BankDirect Capital Finance
                        150 North Field Drive, Suite 190, Lake Forest, IL 60045-0230
                                 877-226-5456 Phone 877-226-5297 Fax
                                     payments@bankdirectcapital.com




                                                                                                                            EXHIBIT 5
                                                                                                                            PAGE 268
       Case 8:20-bk-13014-MW                     Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                                        Desc
                                                 Main Document   Page 269 of 270



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
870 Roosevelt, Irvine, CA 92620

A true and correct copy of the foregoing document entitled: CHAPTER 7 TRUSTEE’S OPPOSITION TO MOTION FOR
RELIEF FROM STAY FILED BY BANK DIRECT CAPITAL FINANCE; DECLARATION OF RICHARD A. MARSHACK IN
SUPPORT will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d);
and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On August
2, 2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On August 2, 2021, I served the following persons and/or entities at the last
known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

 DEBTOR
 NORTHERN HOLDING, LLC
 ATTN: OFFICER, A MANAGING OR GENERAL AGENT,
 OR TO ANY OTHER AGENT AUTHORIZED BY
 APPOINTMENT OR LAW TO RECEIVE SERVICE
 13217 JAMBOREE RD #429
 TUSTIN, CA 92782

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on August 2, 2021, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

VIA PERSONAL DELIVERY: PRESIDING JUDGE’S COPY
HONORABLE MARK S. WALLACE
UNITED STATES BANKRUPTCY COURT, CENTRAL DISTRICT OF CALIFORNIA
RONALD REAGAN FEDERAL BUILDING AND COURTHOUSE
411 WEST FOURTH STREET, SUITE 6135 / COURTROOM 6C
SANTA ANA, CA 92701-4593

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 August 2, 2021                 Layla Buchanan                                                   /s/ Layla Buchanan
 Date                           Printed Name                                                     Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
       Case 8:20-bk-13014-MW                     Doc 164 Filed 08/02/21 Entered 08/02/21 20:14:43                                        Desc
                                                 Main Document   Page 270 of 270


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): CONTINUED:
     ATTORNEY FOR U.S. TRUSTEE (SA): Nancy S Goldenberg nancy.goldenberg@usdoj.gov
     ATTORNEY FOR CREDITOR FARM CREDIT WEST, FLCA: Michael J Gomez mgomez@frandzel.com,
       dmoore@frandzel.com
     ATTORNEY FOR TRUSTEE RICHARD A MARSHACK (TR): D Edward Hays ehays@marshackhays.com,
       ehays@ecf.courtdrive.com; kfrederick@ecf.courtdrive.com; cmendoza@marshackhays.com;
       cmendoza@ecf.courtdrive.com
     ATTORNEY FOR TRUSTEE RICHARD A MARSHACK (TR): Tinho Mang tmang@marshackhays.com,
       tmang@ecf.courtdrive.com; kfrederick@ecf.courtdrive.com; cmendoza@ecf.courtdrive.com
     TRUSTEE RICHARD A MARSHACK (TR): Richard A Marshack (TR) pkraus@marshackhays.com,
       rmarshack@iq7technology.com; ecf.alert+Marshack@titlexi.com
     ATTORNEY FOR INTERESTED PARTY BANK DIRECT CAPITAL FINANCE: Elissa Miller
       emiller@sulmeyerlaw.com, emillersk@ecf.inforuptcy.com; ccaldwell@sulmeyerlaw.com
     ATTORNEY FOR DEBTOR NORTHERN HOLDING LLC: Roksana D. Moradi-Brovia roksana@rhmfirm.com,
       matt@rhmfirm.com; janita@rhmfirm.com; susie@rhmfirm.com; max@rhmfirm.com; priscilla@rhmfirm.com;
       pardis@rhmfirm.com; russ@rhmfirm.com; rebeca@rhmfirm.com; david@rhmfirm.com; sloan@rhmfirm.com
     ATTORNEY FOR CREDITOR ADLER BELMONT GROUP, INC.: Paul F Ready tamara@farmerandready.com
     ATTORNEY FOR DEBTOR NORTHERN HOLDING LLC: Matthew D. Resnik matt@rhmfirm.com,
       roksana@rhmfirm.com; janita@rhmfirm.com; susie@rhmfirm.com; max@rhmfirm.com; priscilla@rhmfirm.com;
       pardis@rhmfirm.com; russ@rhmfirm.com; rebeca@rhmfirm.com; david@rhmfirm.com; sloan@rhmfirm.com
     UNITED STATES TRUSTEE (SA): United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
     ATTORNEY FOR CREDITOR FARM CREDIT WEST, FLCA: Reed S Waddell rwaddell@frandzel.com,
       sking@frandzel.com
     ATTORNEY FOR CREDITOR FARM CREDIT WEST, FLCA: Gerrick Warrington gwarrington@frandzel.com,
       sking@frandzel.com
     INTERESTED PARTY COURTESY NEF: David Wood dwood@marshackhays.com, dwood@ecf.courtdrive.com;
       lbuchananmh@ecf.courtdrive.com; kfrederick@ecf.courtdrive.com
    




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
